Exhibit 10.1

 

$400,000,000

 

 

AMENDED AND RESTATED SENIOR SECURED WORKING CAPITAL CREDIT
FACILITY

 

Dated as of May 27, 2005

 

among

 

TRANSMONTAIGNE INC.,

 

as Borrower,

 

EACH OF THE FINANCIAL INSTITUTIONS
INITIALLY A SIGNATORY HERETO,
TOGETHER WITH THOSE ASSIGNEES
PURSUANT HERETO,

 

as Lenders,

 

 

JPMORGAN CHASE BANK, N.A. and UBS AG, STAMFORD BRANCH, as Syndication
Agents,

 

SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH and WELLS FARGO FOOTHILL, LLC, as
the Documentation Agents

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent

 

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL MARKETS, LLC,
As Sole Lead Arranger, Manager and Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

1.1

General Definitions

 

1.2 [a05-10209_1ex10d1.htm#AccountingTermsAndDeterminations__083049]

Accounting Terms and Determinations
[a05-10209_1ex10d1.htm#AccountingTermsAndDeterminations__083049]

 

1.3 [a05-10209_1ex10d1.htm#OtherDefinitionalTerms__085018]

Other Definitional Terms [a05-10209_1ex10d1.htm#OtherDefinitionalTerms__085018]

 

ARTICLE II [a05-10209_1ex10d1.htm#Articleii_083230]

LOANS [a05-10209_1ex10d1.htm#Articleii_083230]

 

2.1 [a05-10209_1ex10d1.htm#RevolvingLoansAndSwingLoans__085022]

Revolving Loans and Swing Loans
[a05-10209_1ex10d1.htm#RevolvingLoansAndSwingLoans__085022]

 

2.2 [a05-10209_1ex10d1.htm#OptionalAndMandatoryPrepaymentsRe_085028]

Optional and Mandatory Prepayments; Reduction of Revolving Credit Committed
Amount [a05-10209_1ex10d1.htm#OptionalAndMandatoryPrepaymentsRe_085028]

 

2.3 [a05-10209_1ex10d1.htm#PaymentsAndComputations__085031]

Payments and Computations
[a05-10209_1ex10d1.htm#PaymentsAndComputations__085031]

 

2.4 [a05-10209_1ex10d1.htm#MaintenanceOfAccount__085035]

Maintenance of Account [a05-10209_1ex10d1.htm#MaintenanceOfAccount__085035]

 

2.5 [a05-10209_1ex10d1.htm#StatementOfAccount__085039]

Statement of Account [a05-10209_1ex10d1.htm#StatementOfAccount__085039]

 

2.6 [a05-10209_1ex10d1.htm#Taxes__085042]

Taxes [a05-10209_1ex10d1.htm#Taxes__085042]

 

2.7 [a05-10209_1ex10d1.htm#SharingOfPayments__085045]

Sharing of Payments [a05-10209_1ex10d1.htm#SharingOfPayments__085045]

 

2.8 [a05-10209_1ex10d1.htm#AllocationOfPaymentsProRataTreatm_085048]

Allocation of Payments; Pro Rata Treatment
[a05-10209_1ex10d1.htm#AllocationOfPaymentsProRataTreatm_085048]

 

2.9 [a05-10209_1ex10d1.htm#a2_9ExtensionsAndConversions__084225]

Extensions and Conversions
[a05-10209_1ex10d1.htm#a2_9ExtensionsAndConversions__084225]

 

2.10 [a05-10209_1ex10d1.htm#a2_10ReplacementOfLender__084227]

Replacement of Lender [a05-10209_1ex10d1.htm#a2_10ReplacementOfLender__084227]

 

ARTICLE III [a05-10209_1ex10d1.htm#ArticleiiiLettersOfCredit_084229]

LETTERS OF CREDIT [a05-10209_1ex10d1.htm#ArticleiiiLettersOfCredit_084229]

 

3.1 [a05-10209_1ex10d1.htm#a3_1Issuance_084230]

Issuance [a05-10209_1ex10d1.htm#a3_1Issuance_084230]

 

3.2 [a05-10209_1ex10d1.htm#a3_2NoticeAndReports__084231]

Notice and Reports [a05-10209_1ex10d1.htm#a3_2NoticeAndReports__084231]

 

3.3 [a05-10209_1ex10d1.htm#a3_3Participation__084232]

Participation [a05-10209_1ex10d1.htm#a3_3Participation__084232]

 

3.4 [a05-10209_1ex10d1.htm#a3_4Reimbursement__084233]

Reimbursement [a05-10209_1ex10d1.htm#a3_4Reimbursement__084233]

 

3.5 [a05-10209_1ex10d1.htm#a3_5RepaymentWithRevolvingLoans__084236]

Repayment with Revolving Loans
[a05-10209_1ex10d1.htm#a3_5RepaymentWithRevolvingLoans__084236]

 

3.6 [a05-10209_1ex10d1.htm#a3_6RenewalExtension__084238]

Renewal, Extension [a05-10209_1ex10d1.htm#a3_6RenewalExtension__084238]

 

3.7 [a05-10209_1ex10d1.htm#a3_7UniformCustomsAndPractices__084239]

Uniform Customs and Practices
[a05-10209_1ex10d1.htm#a3_7UniformCustomsAndPractices__084239]

 

3.8 [a05-10209_1ex10d1.htm#a3_8IndemnificationNatureOfIssuin_084239]

Indemnification; Nature of Issuing Bank’s Duties
[a05-10209_1ex10d1.htm#a3_8IndemnificationNatureOfIssuin_084239]

 

3.9 [a05-10209_1ex10d1.htm#a3_9ResponsibilityOfIssuingBank__084241]

Responsibility of Issuing Bank
[a05-10209_1ex10d1.htm#a3_9ResponsibilityOfIssuingBank__084241]

 

3.10 [a05-10209_1ex10d1.htm#a3_10ConflictWithLetterOfCreditDo_084243]

Conflict with Letter of Credit Documents
[a05-10209_1ex10d1.htm#a3_10ConflictWithLetterOfCreditDo_084243]

 

ARTICLE IV [a05-10209_1ex10d1.htm#ArticleivInterestAndFees_084245]

INTEREST AND FEES [a05-10209_1ex10d1.htm#ArticleivInterestAndFees_084245]

 

4.1 [a05-10209_1ex10d1.htm#a4_1InterestOnLoans__084246]

Interest on Loans [a05-10209_1ex10d1.htm#a4_1InterestOnLoans__084246]

 

4.2 [a05-10209_1ex10d1.htm#a4_2InterestAfterEventOfDefault__084247]

Interest After Event of Default
[a05-10209_1ex10d1.htm#a4_2InterestAfterEventOfDefault__084247]

 

 

i

--------------------------------------------------------------------------------


 

4.3 [a05-10209_1ex10d1.htm#a4_3CommitmentFee__084247]

Commitment Fee [a05-10209_1ex10d1.htm#a4_3CommitmentFee__084247]

 

4.4 [a05-10209_1ex10d1.htm#a4_4LendersFeesagentsFees__084249]

Lenders’ Fees/Agent’s Fees
[a05-10209_1ex10d1.htm#a4_4LendersFeesagentsFees__084249]

 

4.5 [a05-10209_1ex10d1.htm#a4_5LetterOfCreditFees__084250]

Letter of Credit Fees [a05-10209_1ex10d1.htm#a4_5LetterOfCreditFees__084250]

 

4.6 [a05-10209_1ex10d1.htm#a4_6AuthorizationToChargeAccount__084251]

Authorization to Charge Account
[a05-10209_1ex10d1.htm#a4_6AuthorizationToChargeAccount__084251]

 

4.7 [a05-10209_1ex10d1.htm#a4_7IndemnificationInCertainEvent_084252]

Indemnification in Certain Events
[a05-10209_1ex10d1.htm#a4_7IndemnificationInCertainEvent_084252]

 

4.8 [a05-10209_1ex10d1.htm#a4_8InabilityToDetermineInterestR_084254]

Inability To Determine Interest Rate
[a05-10209_1ex10d1.htm#a4_8InabilityToDetermineInterestR_084254]

 

4.9 [a05-10209_1ex10d1.htm#a4_9Illegality__084255]

Illegality [a05-10209_1ex10d1.htm#a4_9Illegality__084255]

 

4.10 [a05-10209_1ex10d1.htm#a4_10FundingIndemnity__084257]

Funding Indemnity [a05-10209_1ex10d1.htm#a4_10FundingIndemnity__084257]

 

ARTICLE V [a05-10209_1ex10d1.htm#ArticlevConditionsPrecedent_084259]

CONDITIONS PRECEDENT [a05-10209_1ex10d1.htm#ArticlevConditionsPrecedent_084259]

 

5.1 [a05-10209_1ex10d1.htm#a5_1ClosingConditionsForClosingUn_084300]

Closing Conditions for Closing under Original Credit Agreement
[a05-10209_1ex10d1.htm#a5_1ClosingConditionsForClosingUn_084300]

 

5.2 [a05-10209_1ex10d1.htm#a5_2ClosingConditionsForClosingUn_084306]

Closing Conditions for Closing under this Amended and Restated Credit Agreement
[a05-10209_1ex10d1.htm#a5_2ClosingConditionsForClosingUn_084306]

 

5.3 [a05-10209_1ex10d1.htm#a5_3ConditionToAllLoansAndLetters_084310]

Condition to all Loans and Letters of Credit
[a05-10209_1ex10d1.htm#a5_3ConditionToAllLoansAndLetters_084310]

 

ARTICLE VI [a05-10209_1ex10d1.htm#ArticleviRepresentationsAndWarran_084311]

REPRESENTATIONS AND WARRANTIES
[a05-10209_1ex10d1.htm#ArticleviRepresentationsAndWarran_084311]

 

6.1 [a05-10209_1ex10d1.htm#a6_1OrganizationAndQualification__084313]

Organization and Qualification
[a05-10209_1ex10d1.htm#a6_1OrganizationAndQualification__084313]

 

6.2 [a05-10209_1ex10d1.htm#a6_2Solvency__084315]

Solvency [a05-10209_1ex10d1.htm#a6_2Solvency__084315]

 

6.3 [a05-10209_1ex10d1.htm#a6_3LiensInventory__084315]

Liens; Inventory [a05-10209_1ex10d1.htm#a6_3LiensInventory__084315]

 

6.4 [a05-10209_1ex10d1.htm#a6_4NoConflict__084317]

No Conflict [a05-10209_1ex10d1.htm#a6_4NoConflict__084317]

 

6.5 [a05-10209_1ex10d1.htm#a6_5Enforceability__084319]

Enforceability [a05-10209_1ex10d1.htm#a6_5Enforceability__084319]

 

6.6 [a05-10209_1ex10d1.htm#a6_6FinancialDataMaterialAdverseC_084320]

Financial Data; Material Adverse Change
[a05-10209_1ex10d1.htm#a6_6FinancialDataMaterialAdverseC_084320]

 

6.7 [a05-10209_1ex10d1.htm#a6_7LocationsOfOfficesAndRecords__084321]

Locations of Offices and Records
[a05-10209_1ex10d1.htm#a6_7LocationsOfOfficesAndRecords__084321]

 

6.8 [a05-10209_1ex10d1.htm#a6_8FictitiousBusinessNames__084323]

Fictitious Business Names
[a05-10209_1ex10d1.htm#a6_8FictitiousBusinessNames__084323]

 

6.9 [a05-10209_1ex10d1.htm#a6_9Subsidiaries__084323]

Subsidiaries [a05-10209_1ex10d1.htm#a6_9Subsidiaries__084323]

 

6.10 [a05-10209_1ex10d1.htm#a6_10NoJudgmentsOrLitigation__084325]

No Judgments or Litigation
[a05-10209_1ex10d1.htm#a6_10NoJudgmentsOrLitigation__084325]

 

6.11 [a05-10209_1ex10d1.htm#a6_11NoDefaults__084326]

No Defaults [a05-10209_1ex10d1.htm#a6_11NoDefaults__084326]

 

6.12 [a05-10209_1ex10d1.htm#a6_12NoEmployeeDisputes__084328]

No Employee Disputes [a05-10209_1ex10d1.htm#a6_12NoEmployeeDisputes__084328]

 

6.13 [a05-10209_1ex10d1.htm#a6_13ComplianceWithLaw__084329]

Compliance with Law [a05-10209_1ex10d1.htm#a6_13ComplianceWithLaw__084329]

 

6.14 [a05-10209_1ex10d1.htm#a6_14Erisa__084330]

ERISA [a05-10209_1ex10d1.htm#a6_14Erisa__084330]

 

6.15 [a05-10209_1ex10d1.htm#a6_15ComplianceWithEnvironmentalL_084333]

Compliance with Environmental Laws
[a05-10209_1ex10d1.htm#a6_15ComplianceWithEnvironmentalL_084333]

 

6.16 [a05-10209_1ex10d1.htm#a6_16UseOfProceeds__084335]

Use of Proceeds [a05-10209_1ex10d1.htm#a6_16UseOfProceeds__084335]

 

 

ii

--------------------------------------------------------------------------------


 

6.17 [a05-10209_1ex10d1.htm#a6_17IntellectualProperty__084337]

Intellectual Property [a05-10209_1ex10d1.htm#a6_17IntellectualProperty__084337]

 

6.18 [a05-10209_1ex10d1.htm#a6_18LicensesAndPermits__084338]

Licenses and Permits [a05-10209_1ex10d1.htm#a6_18LicensesAndPermits__084338]

 

6.19 [a05-10209_1ex10d1.htm#a6_19TitleToProperty__084340]

Title to Property [a05-10209_1ex10d1.htm#a6_19TitleToProperty__084340]

 

6.20 [a05-10209_1ex10d1.htm#a6_20LaborMatters__084342]

Labor Matters [a05-10209_1ex10d1.htm#a6_20LaborMatters__084342]

 

6.21 [a05-10209_1ex10d1.htm#a6_21InvestmentCompanyEtc__084343]

Investment Company, Etc
[a05-10209_1ex10d1.htm#a6_21InvestmentCompanyEtc__084343]

 

6.22 [a05-10209_1ex10d1.htm#a6_22MarginSecurity__084345]

Margin Security [a05-10209_1ex10d1.htm#a6_22MarginSecurity__084345]

 

6.23 [a05-10209_1ex10d1.htm#a6_23NoEventOfDefault__084345]

No Event of Default [a05-10209_1ex10d1.htm#a6_23NoEventOfDefault__084345]

 

6.24 [a05-10209_1ex10d1.htm#a6_24TaxesAndTaxReturns__084346]

Taxes and Tax Returns [a05-10209_1ex10d1.htm#a6_24TaxesAndTaxReturns__084346]

 

6.25 [a05-10209_1ex10d1.htm#a6_25NoOtherIndebtedness__084348]

No Other Indebtedness [a05-10209_1ex10d1.htm#a6_25NoOtherIndebtedness__084348]

 

6.26 [a05-10209_1ex10d1.htm#a6_26StatusOfAccounts__084349]

Status of Accounts [a05-10209_1ex10d1.htm#a6_26StatusOfAccounts__084349]

 

6.27 [a05-10209_1ex10d1.htm#a6_27MaterialContracts__084350]

Material Contracts [a05-10209_1ex10d1.htm#a6_27MaterialContracts__084350]

 

6.28 [a05-10209_1ex10d1.htm#a6_28SurvivalOfRepresentations__084351]

Survival of Representations
[a05-10209_1ex10d1.htm#a6_28SurvivalOfRepresentations__084351]

 

6.29 [a05-10209_1ex10d1.htm#a6_29AffiliateTransactions__084352]

Affiliate Transactions
[a05-10209_1ex10d1.htm#a6_29AffiliateTransactions__084352]

 

6.30 [a05-10209_1ex10d1.htm#a6_30AccuracyAndCompletenessOfInf_084353]

Accuracy and Completeness of Information
[a05-10209_1ex10d1.htm#a6_30AccuracyAndCompletenessOfInf_084353]

 

6.31 [a05-10209_1ex10d1.htm#a6_31AntiterrorismLaws__084354]

Anti-Terrorism Laws [a05-10209_1ex10d1.htm#a6_31AntiterrorismLaws__084354]

 

6.32 [a05-10209_1ex10d1.htm#a6_32DepositAccountsAndCommoditie_084356]

Deposit Accounts and Commodities Accounts
[a05-10209_1ex10d1.htm#a6_32DepositAccountsAndCommoditie_084356]

 

6.33 [a05-10209_1ex10d1.htm#a6_33ForceMajeure__084357]

Force Majeure [a05-10209_1ex10d1.htm#a6_33ForceMajeure__084357]

 

ARTICLE VII [a05-10209_1ex10d1.htm#ArticleviiAffirmativeCovenants_084401]

AFFIRMATIVE COVENANTS
[a05-10209_1ex10d1.htm#ArticleviiAffirmativeCovenants_084401]

 

7.1 [a05-10209_1ex10d1.htm#a7_1FinancialInformation__084404]

Financial Information [a05-10209_1ex10d1.htm#a7_1FinancialInformation__084404]

 

7.2 [a05-10209_1ex10d1.htm#a7_2MortgagedRealEstate__084408]

Mortgaged Real Estate [a05-10209_1ex10d1.htm#a7_2MortgagedRealEstate__084408]

 

7.3 [a05-10209_1ex10d1.htm#a7_3CorporateExistence__084410]

Corporate Existence [a05-10209_1ex10d1.htm#a7_3CorporateExistence__084410]

 

7.4 [a05-10209_1ex10d1.htm#a7_4Erisa__084411]

ERISA [a05-10209_1ex10d1.htm#a7_4Erisa__084411]

 

7.5 [a05-10209_1ex10d1.htm#a7_5ProceedingsOrAdverseChanges__084414]

Proceedings or Adverse Changes
[a05-10209_1ex10d1.htm#a7_5ProceedingsOrAdverseChanges__084414]

 

7.6 [a05-10209_1ex10d1.htm#a7_6EnvironmentalMatters__084420]

Environmental Matters [a05-10209_1ex10d1.htm#a7_6EnvironmentalMatters__084420]

 

7.7 [a05-10209_1ex10d1.htm#a7_7BooksAndRecordsInspection__084421]

Books and Records; Inspection
[a05-10209_1ex10d1.htm#a7_7BooksAndRecordsInspection__084421]

 

7.8 [a05-10209_1ex10d1.htm#a7_8CollateralRecords__084423]

Collateral Records [a05-10209_1ex10d1.htm#a7_8CollateralRecords__084423]

 

7.9 [a05-10209_1ex10d1.htm#a7_9SecurityInterests__084423]

Security Interests [a05-10209_1ex10d1.htm#a7_9SecurityInterests__084423]

 

7.10 [a05-10209_1ex10d1.htm#a7_10InsuranceCasualtyLoss__084426]

Insurance; Casualty Loss
[a05-10209_1ex10d1.htm#a7_10InsuranceCasualtyLoss__084426]

 

7.11 [a05-10209_1ex10d1.htm#a7_11Taxes__084517]

Taxes [a05-10209_1ex10d1.htm#a7_11Taxes__084517]

 

7.12 [a05-10209_1ex10d1.htm#a7_12ComplianceWithLaws__084517]

Compliance With Laws [a05-10209_1ex10d1.htm#a7_12ComplianceWithLaws__084517]

 

 

iii

--------------------------------------------------------------------------------


 

7.13 [a05-10209_1ex10d1.htm#a7_13UseOfProceeds__084518]

Use of Proceeds [a05-10209_1ex10d1.htm#a7_13UseOfProceeds__084518]

 

7.14 [a05-10209_1ex10d1.htm#a7_14FiscalYearAccountingPolicies_084519]

Fiscal Year; Accounting Policies; Risk Management Policy
[a05-10209_1ex10d1.htm#a7_14FiscalYearAccountingPolicies_084519]

 

7.15 [a05-10209_1ex10d1.htm#a7_15NotificationOfCertainEvents__084520]

Notification of Certain Events
[a05-10209_1ex10d1.htm#a7_15NotificationOfCertainEvents__084520]

 

7.16 [a05-10209_1ex10d1.htm#a7_16AdditionalGuarantors__084522]

Additional Guarantors [a05-10209_1ex10d1.htm#a7_16AdditionalGuarantors__084522]

 

7.17 [a05-10209_1ex10d1.htm#a7_17RevisionsOrUpdatesToSchedule_084524]

Revisions or Updates to Schedules
[a05-10209_1ex10d1.htm#a7_17RevisionsOrUpdatesToSchedule_084524]

 

7.18 [a05-10209_1ex10d1.htm#a7_18CollectionOfAccounts__084526]

Collection of Accounts [a05-10209_1ex10d1.htm#a7_18CollectionOfAccounts__084526]

 

7.19 [a05-10209_1ex10d1.htm#a7_19NoticeOfMattersAffectingAcco_084527]

Notice of Matters Affecting Accounts
[a05-10209_1ex10d1.htm#a7_19NoticeOfMattersAffectingAcco_084527]

 

7.20 [a05-10209_1ex10d1.htm#a7_20MaintenanceOfProperty__084528]

Maintenance of Property
[a05-10209_1ex10d1.htm#a7_20MaintenanceOfProperty__084528]

 

7.21 [a05-10209_1ex10d1.htm#a7_21Trademarks__084530]

Trademarks [a05-10209_1ex10d1.htm#a7_21Trademarks__084530]

 

7.22 [a05-10209_1ex10d1.htm#a7_22AntiterrorismLaws__084531]

Anti-Terrorism Laws [a05-10209_1ex10d1.htm#a7_22AntiterrorismLaws__084531]

 

ARTICLE VIII [a05-10209_1ex10d1.htm#ArticleviiiFinancialCovenants_084532]

FINANCIAL COVENANTS [a05-10209_1ex10d1.htm#ArticleviiiFinancialCovenants_084532]

 

8.1 [a05-10209_1ex10d1.htm#a8_1FixedChargeCoverageRatio__084533]

Fixed Charge Coverage Ratio
[a05-10209_1ex10d1.htm#a8_1FixedChargeCoverageRatio__084533]

 

ARTICLE IX [a05-10209_1ex10d1.htm#ArticleixNegativeCovenants_084535]

NEGATIVE COVENANTS [a05-10209_1ex10d1.htm#ArticleixNegativeCovenants_084535]

 

9.1 [a05-10209_1ex10d1.htm#a9_1RestrictionsOnLiens__084536]

Restrictions on Liens [a05-10209_1ex10d1.htm#a9_1RestrictionsOnLiens__084536]

 

9.2 [a05-10209_1ex10d1.htm#a9_2RestrictionsOnAdditionalIndeb_084537]

Restrictions on Additional Indebtedness
[a05-10209_1ex10d1.htm#a9_2RestrictionsOnAdditionalIndeb_084537]

 

9.3 [a05-10209_1ex10d1.htm#a9_3RestrictionsOnSaleOfAssets__084537]

Restrictions on Sale of Assets
[a05-10209_1ex10d1.htm#a9_3RestrictionsOnSaleOfAssets__084537]

 

9.4 [a05-10209_1ex10d1.htm#a9_4NoCorporateChanges__084539]

No Corporate Changes [a05-10209_1ex10d1.htm#a9_4NoCorporateChanges__084539]

 

9.5 [a05-10209_1ex10d1.htm#a9_5NoGuarantees__084541]

No Guarantees [a05-10209_1ex10d1.htm#a9_5NoGuarantees__084541]

 

9.6 [a05-10209_1ex10d1.htm#a9_6NoRestrictedPayments__084542]

No Restricted Payments [a05-10209_1ex10d1.htm#a9_6NoRestrictedPayments__084542]

 

9.7 [a05-10209_1ex10d1.htm#a9_7NoInvestments__084542]

No Investments [a05-10209_1ex10d1.htm#a9_7NoInvestments__084542]

 

9.8 [a05-10209_1ex10d1.htm#a9_8NoAffiliateTransactions__084543]

No Affiliate Transactions
[a05-10209_1ex10d1.htm#a9_8NoAffiliateTransactions__084543]

 

9.9 [a05-10209_1ex10d1.htm#a9_9NoProhibitedTransactionsUnder_084545]

No Prohibited Transactions Under ERISA
[a05-10209_1ex10d1.htm#a9_9NoProhibitedTransactionsUnder_084545]

 

9.10 [a05-10209_1ex10d1.htm#a9_10NoAdditionalBankSecuritiesOr_084549]

No Additional Bank, Securities or Commodities Accounts
[a05-10209_1ex10d1.htm#a9_10NoAdditionalBankSecuritiesOr_084549]

 

9.11 [a05-10209_1ex10d1.htm#a9_11RestrictionsOnTheBorrower__084550]

Restrictions on the Borrower
[a05-10209_1ex10d1.htm#a9_11RestrictionsOnTheBorrower__084550]

 

9.12 [a05-10209_1ex10d1.htm#a9_12AdditionalNegativePledges__084551]

Additional Negative Pledges
[a05-10209_1ex10d1.htm#a9_12AdditionalNegativePledges__084551]

 

9.13 [a05-10209_1ex10d1.htm#a9_13SubordinatedDebt__084553]

Subordinated Debt [a05-10209_1ex10d1.htm#a9_13SubordinatedDebt__084553]

 

9.14 [a05-10209_1ex10d1.htm#a9_14SaleAndLeaseback__084555]

Sale and Leaseback [a05-10209_1ex10d1.htm#a9_14SaleAndLeaseback__084555]

 

9.15 [a05-10209_1ex10d1.htm#a9_15Limitations__084556]

Limitations [a05-10209_1ex10d1.htm#a9_15Limitations__084556]

 

9.16 [a05-10209_1ex10d1.htm#a9_16OperatingLeaseObligations__084558]

Operating Lease Obligations
[a05-10209_1ex10d1.htm#a9_16OperatingLeaseObligations__084558]

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE X [a05-10209_1ex10d1.htm#ArticlexPowers_084559]

POWERS [a05-10209_1ex10d1.htm#ArticlexPowers_084559]

 

10.1 [a05-10209_1ex10d1.htm#a10_1AppointmentAsAttorneyinfact__084601]

Appointment as Attorney-in-Fact
[a05-10209_1ex10d1.htm#a10_1AppointmentAsAttorneyinfact__084601]

 

ARTICLE XI [a05-10209_1ex10d1.htm#ArticlexiEventsOfDefaultAndRemedi_084602]

EVENTS OF DEFAULT AND REMEDIES
[a05-10209_1ex10d1.htm#ArticlexiEventsOfDefaultAndRemedi_084602]

 

11.1 [a05-10209_1ex10d1.htm#a11_1EventsOfDefault__084603]

Events of Default [a05-10209_1ex10d1.htm#a11_1EventsOfDefault__084603]

 

11.2 [a05-10209_1ex10d1.htm#a11_2Acceleration__084608]

Acceleration [a05-10209_1ex10d1.htm#a11_2Acceleration__084608]

 

ARTICLE XII [a05-10209_1ex10d1.htm#ArticlexiiTermination_084609]

TERMINATION [a05-10209_1ex10d1.htm#ArticlexiiTermination_084609]

 

ARTICLE XIII [a05-10209_1ex10d1.htm#ArticlexiiiTheAgent_084611]

THE AGENT [a05-10209_1ex10d1.htm#ArticlexiiiTheAgent_084611]

 

13.1 [a05-10209_1ex10d1.htm#a13_1AppointmentOfAgent__084612]

Appointment of Agent [a05-10209_1ex10d1.htm#a13_1AppointmentOfAgent__084612]

 

13.2 [a05-10209_1ex10d1.htm#a13_2NatureOfDutiesOfAgent__084613]

Nature of Duties of Agent
[a05-10209_1ex10d1.htm#a13_2NatureOfDutiesOfAgent__084613]

 

13.3 [a05-10209_1ex10d1.htm#a13_3LackOfRelianceOnAgent__084614]

Lack of Reliance on Agent
[a05-10209_1ex10d1.htm#a13_3LackOfRelianceOnAgent__084614]

 

13.4 [a05-10209_1ex10d1.htm#a13_4CertainRightsOfTheAgent__084616]

Certain Rights of the Agent
[a05-10209_1ex10d1.htm#a13_4CertainRightsOfTheAgent__084616]

 

13.5 [a05-10209_1ex10d1.htm#a13_5RelianceByAgent__084616]

Reliance by Agent [a05-10209_1ex10d1.htm#a13_5RelianceByAgent__084616]

 

13.6 [a05-10209_1ex10d1.htm#a13_6IndemnificationOfAgent__084618]

Indemnification of Agent
[a05-10209_1ex10d1.htm#a13_6IndemnificationOfAgent__084618]

 

13.7 [a05-10209_1ex10d1.htm#a13_7TheAgentInItsIndividualCapac_084619]

The Agent in its Individual Capacity
[a05-10209_1ex10d1.htm#a13_7TheAgentInItsIndividualCapac_084619]

 

13.8 [a05-10209_1ex10d1.htm#a13_8HoldersOfNotes__084620]

Holders of Notes [a05-10209_1ex10d1.htm#a13_8HoldersOfNotes__084620]

 

13.9 [a05-10209_1ex10d1.htm#a13_9ResignationOfAgent__084622]

Resignation of Agent [a05-10209_1ex10d1.htm#a13_9ResignationOfAgent__084622]

 

13.10 [a05-10209_1ex10d1.htm#a13_10CollateralMatters__084624]

Collateral Matters [a05-10209_1ex10d1.htm#a13_10CollateralMatters__084624]

 

13.11 [a05-10209_1ex10d1.htm#a13_11ActionsWithRespectToDefault_084627]

Actions with Respect to Defaults
[a05-10209_1ex10d1.htm#a13_11ActionsWithRespectToDefault_084627]

 

13.12 [a05-10209_1ex10d1.htm#a13_12DeliveryOfInformation__084628]

Delivery of Information
[a05-10209_1ex10d1.htm#a13_12DeliveryOfInformation__084628]

 

13.13 [a05-10209_1ex10d1.htm#a13_13NoRelianceOnAdministrativeA_084631]

No Reliance on Administrative Agent’s Customer Identification Program
[a05-10209_1ex10d1.htm#a13_13NoRelianceOnAdministrativeA_084631]

 

13.14 [a05-10209_1ex10d1.htm#a13_14UsaPatriotAct__084633]

USA Patriot Act [a05-10209_1ex10d1.htm#a13_14UsaPatriotAct__084633]

 

ARTICLE XIV [a05-10209_1ex10d1.htm#ArticlexivMiscellaneous_084634]

MISCELLANEOUS [a05-10209_1ex10d1.htm#ArticlexivMiscellaneous_084634]

 

14.1 [a05-10209_1ex10d1.htm#a14_1Waivers__084635]

Waivers [a05-10209_1ex10d1.htm#a14_1Waivers__084635]

 

14.2 [a05-10209_1ex10d1.htm#a14_2JuryTrial__084636]

JURY TRIAL [a05-10209_1ex10d1.htm#a14_2JuryTrial__084636]

 

14.3 [a05-10209_1ex10d1.htm#a14_3GoverningLawSubmissionToJuri_084639]

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE
[a05-10209_1ex10d1.htm#a14_3GoverningLawSubmissionToJuri_084639]

 

14.4 [a05-10209_1ex10d1.htm#a14_4Notices__084641]

Notices [a05-10209_1ex10d1.htm#a14_4Notices__084641]

 

14.5 [a05-10209_1ex10d1.htm#a14_5Assignability__084642]

Assignability [a05-10209_1ex10d1.htm#a14_5Assignability__084642]

 

14.6 [a05-10209_1ex10d1.htm#a14_6Information__084646]

Information [a05-10209_1ex10d1.htm#a14_6Information__084646]

 

14.7 [a05-10209_1ex10d1.htm#a14_7PaymentOfExpensesIndemnifica_084647]

Payment of Expenses; Indemnification
[a05-10209_1ex10d1.htm#a14_7PaymentOfExpensesIndemnifica_084647]

 

14.8 [a05-10209_1ex10d1.htm#a14_8EntireAgreementSuccessorsAnd_084650]

Entire Agreement, Successors and Assigns
[a05-10209_1ex10d1.htm#a14_8EntireAgreementSuccessorsAnd_084650]

 

 

v

--------------------------------------------------------------------------------


 

14.9 [a05-10209_1ex10d1.htm#a14_9AmendmentsEtc__084650]

Amendments, Etc [a05-10209_1ex10d1.htm#a14_9AmendmentsEtc__084650]

 

14.10 [a05-10209_1ex10d1.htm#a14_10NonliabilityOfAgentAndLende_084652]

Nonliability of Agent and Lenders
[a05-10209_1ex10d1.htm#a14_10NonliabilityOfAgentAndLende_084652]

 

14.11 [a05-10209_1ex10d1.htm#a14_11IndependentNatureOfLendersR_084654]

Independent Nature of Lenders’ Rights
[a05-10209_1ex10d1.htm#a14_11IndependentNatureOfLendersR_084654]

 

14.12 [a05-10209_1ex10d1.htm#a14_12Counterparts__084655]

Counterparts [a05-10209_1ex10d1.htm#a14_12Counterparts__084655]

 

14.13 [a05-10209_1ex10d1.htm#a14_13Effectiveness__084656]

Effectiveness [a05-10209_1ex10d1.htm#a14_13Effectiveness__084656]

 

14.14 [a05-10209_1ex10d1.htm#a14_14Severability__084657]

Severability [a05-10209_1ex10d1.htm#a14_14Severability__084657]

 

14.15 [a05-10209_1ex10d1.htm#a14_15HeadingsDescriptive__084658]

Headings Descriptive [a05-10209_1ex10d1.htm#a14_15HeadingsDescriptive__084658]

 

14.16 [a05-10209_1ex10d1.htm#a14_16MaximumRate__084659]

Maximum Rate [a05-10209_1ex10d1.htm#a14_16MaximumRate__084659]

 

14.17 [a05-10209_1ex10d1.htm#a14_17RightOfSetoff__084700]

Right of Setoff [a05-10209_1ex10d1.htm#a14_17RightOfSetoff__084700]

 

14.18 [a05-10209_1ex10d1.htm#a14_18DelegationOfAuthority__084701]

Delegation of Authority
[a05-10209_1ex10d1.htm#a14_18DelegationOfAuthority__084701]

 

14.19 [a05-10209_1ex10d1.htm#a14_19Release_084709]

Release [a05-10209_1ex10d1.htm#a14_19Release_084709]

 

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A [a05-10209_1ex10d1.htm#Exhibita_102825]

 

Form of Assignment and Acceptance [a05-10209_1ex10d1.htm#Exhibita_102825]

 

Exhibit B [a05-10209_1ex10d1.htm#Exhibitb_102832]

 

Form of Amended and Restated Guaranty Agreement
[a05-10209_1ex10d1.htm#Exhibitb_102832]

 

Exhibit C [a05-10209_1ex10d1.htm#Exhibitc_102843]

 

Form of Landlord Agreement [a05-10209_1ex10d1.htm#Exhibitc_102843]

 

Exhibit D [a05-10209_1ex10d1.htm#Exhibitd_102852]

 

Form of Amended and Restated Pledge Agreement
[a05-10209_1ex10d1.htm#Exhibitd_102852]

 

Exhibit E [a05-10209_1ex10d1.htm#ExhibiteFormofAmendedAndRestatedS_095829]

 

Form of Amended and Restated Security Agreement
[a05-10209_1ex10d1.htm#ExhibiteFormofAmendedAndRestatedS_095829]

 

Exhibit F-1 [a05-10209_1ex10d1.htm#Exhibitf1_100340]

 

Form of Revolving Note [a05-10209_1ex10d1.htm#Exhibitf1_100340]

 

Exhibit F-2 [a05-10209_1ex10d1.htm#Exhibitf2_100643]

 

Form of Swing Note [a05-10209_1ex10d1.htm#Exhibitf2_100643]

 

Exhibit G [a05-10209_1ex10d1.htm#Exhibitg_100832]

 

Form of Notice of Borrowing and Payment [a05-10209_1ex10d1.htm#Exhibitg_100832]

 

Exhibit H [a05-10209_1ex10d1.htm#Exhibith_101701]

 

Form of Deposit Account Control Agreement
[a05-10209_1ex10d1.htm#Exhibith_101701]

 

Exhibit I [a05-10209_1ex10d1.htm#ExhibitI_112537]

 

Form of Notice of Extension/Conversion [a05-10209_1ex10d1.htm#ExhibitI_112537]

 

Exhibit J [a05-10209_1ex10d1.htm#ExhibitJ_112539]

 

Form of Compliance Certificate [a05-10209_1ex10d1.htm#ExhibitJ_112539]

 

Exhibit K [a05-10209_1ex10d1.htm#ExhibitK_112542]

 

Form of Borrowing Base Certificate [a05-10209_1ex10d1.htm#ExhibitK_112542]

 

Exhibit L [a05-10209_1ex10d1.htm#ExhibitL_112546]

 

Form of Joinder Agreement [a05-10209_1ex10d1.htm#ExhibitL_112546]

 

Exhibit M [a05-10209_1ex10d1.htm#ExhibitM_112625]

 

Form of Solvency Certificate [a05-10209_1ex10d1.htm#ExhibitM_112625]

 

Exhibit N [a05-10209_1ex10d1.htm#ExhibitN_112623]

 

Form of Amended and Restated Contribution Agreement
[a05-10209_1ex10d1.htm#ExhibitN_112623]

 

Exhibit O [a05-10209_1ex10d1.htm#ExhibitO_112634]

 

Form of Notice of Letter of Credit [a05-10209_1ex10d1.htm#ExhibitO_112634]

 

 

 

 

 

SCHEDULES

 

 

 

 

Schedule 1.1A

 

Lenders and Revolving Credit Commitments

 

Schedule 1.1B

 

Liens

 

Schedule 1.1C

 

Indebtedness

 

Schedule 1.1D

 

Investments

 

Schedule 3.1

 

Existing Letters of Credit

 

Schedule 6.1

 

Jurisdictions of Organization

 

Schedule 6.7

 

Location of Offices and Records

 

Schedule 6.8

 

Fictitious Business Names

 

Schedule 6.9

 

Subsidiaries

 

Schedule 6.10

 

Litigation

 

Schedule 6.14

 

ERISA

 

Schedule 6.15

 

Environmental Disclosures

 

Schedule 6.17

 

Intellectual Property

 

Schedule 6.19

 

Real Estate

 

Schedule 6.27

 

Material Contracts

 

Schedule 6.29

 

Affiliate Transactions

 

Schedule 6.32

 

Bank Accounts and Commodities Accounts

 

Schedule 7.2

 

Initially Selected Real Estate

 

Schedule 14.4

 

Addresses for Notices

 

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SENIOR SECURED WORKING CAPITAL CREDIT FACILITY

 

THIS AMENDED AND RESTATED SENIOR SECURED WORKING CAPITAL CREDIT FACILITY is
entered into as of May 27, 2005, among TransMontaigne Inc., a Delaware
corporation (the “Borrower”), each of the financial institutions identified as
Lenders on the signature pages hereto (together with each of their successors
and assigns, referred to individually as a “Lender” and, collectively, as the
“Lenders”), JPMorgan Chase Bank, N.A. and UBS AG, Stamford Branch, as
Syndication Agents, Société Générale, New York Branch and Wells Fargo Foothill,
LLC, as the Documentation Agents, and Wachovia Bank, National Association
(“Wachovia”), acting in the manner and to the extent described in Article XIII
(in such capacity, the “Agent”).  This Agreement amends, restates and supercedes
the Original Credit Agreement in its entirety.  The Commitments under the
Original Credit Agreement hereby are terminated and replaced by the Commitments
hereunder.  The security interests and Liens created and granted by the Security
Documents shall continue in full force and effect without interruption, and this
Agreement shall not constitute a novation of the Original Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Original Credit Agreement, the Borrower obtained a
revolving credit facility for refinancing of indebtedness, to finance the
ongoing capital expenditures and working capital, letter of credit and general
corporate needs of the Borrower;

 

WHEREAS, certain events have occurred, including without limitation, the
creation of the MLP Entities and the transfer of certain assets to them, and the
IPO, which has caused the Borrower to request the changes to the Original Credit
Agreement contained herein; and

 

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to enter into this Agreement amending and restating the
Original Credit Agreement, making such changes, and continue to make loans and
advances to and to cause the issuance of Letters of Credit for the account of
the Borrower pursuant to the terms of this Agreement;

 

NOW, THEREFORE, the Borrower, the Lenders and the Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 


1.1                               GENERAL DEFINITIONS.

 

As used herein, the following terms shall have the meanings herein specified:

 

“Acceptance Date” means, as to any particular Assignment and Acceptance, the
date specified as the effective date in such Assignment and Acceptance.

 

--------------------------------------------------------------------------------


 

“Accepted Real Estate” means any Initially Selected Real Estate and any
Additionally Selected Real Estate as to which the Agent is satisfied in its
reasonable discretion with all of the Real Property Documentation and the
information contained therein.

 

“Accounts” means all of each Credit Party’s “accounts” as such term is defined
in the UCC, and, in any event, includes, without limitation, (a) all accounts
receivable (whether or not specifically listed on schedules furnished to the
Agent), and all other rights to payment for property sold, leased, licensed,
assigned or otherwise disposed of, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered or in connection with
any other transaction (whether or not yet earned by performance), (b) all rights
in, to, and under all purchase orders or receipts for goods or services, (c) all
rights to any goods represented by any of the foregoing, including, without
limitation, all rights of rescission, replevin, reclamation, and stoppage in
transit and rights to returned, reclaimed, or repossessed goods, (d) all
reserves and credit balances held by each Credit Party with respect to any such
accounts receivable or account debtors, (e) all books, records, computer tapes,
programs and ledger books arising therefrom or relating thereto, and (f) all
guarantees and collateral security of any kind, given by any account debtor or
any other Person with respect to any of the foregoing, all whether now owned or
existing or hereafter acquired or arising, by or in favor of, any Credit Party.

 

“Acquisition” means the purchase of (i) the capital stock of an entity, (ii) the
assets of such entity through merger or consolidation with such entity or (iii)
the plant, property and equipment of such entity comprising a sub-division,
market segment or subsidiary, or a significant portion thereof, together with
the related current assets and intangible assets of such entity; provided, that
to the extent such assets consist of Accounts, Inventory or other assets of the
type that normally would be included in the calculation of the Borrowing Base,
they shall not be so included until the Agent has completed and is reasonably
satisfied with the results of a field examination as to such assets.

 

“Additionally Selected Real Estate” means any portion of the Real Estate that is
not described on Schedule 7.2, but is selected subsequently by the Agent
pursuant to Section 7.2, comprising terminals and related real estate assets
having Net Orderly Liquidation Value of not less than the excess of Minimum Real
Estate Liquidation Value over the Net Orderly Liquidation Value of the Initially
Selected Real Estate.

 

“Adjusted LIBOR Index Rate” means, for any day, a rate per annum equal to the
quotient obtained (rounded upwards, if necessary, to the next higher 1/100th of
1%) by dividing (i) the rate for 30-day Dollar deposits as reported on Telerate
page 3750 as of 11:00 a.m., London time, on the first day of the month in which
such day occurs, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by the Agent from another recognized source or interbank quotation),
by (ii) 1 minus the Eurodollar Reserve Percentage.

 

“Affiliate” means, with respect to any Person, any entity which directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to (i) vote  thirty-five percent (35%) or
more of the securities having ordinary voting power for the election of

 

2

--------------------------------------------------------------------------------


 

directors of such Person, or (ii) direct or cause the direction of management
and policies of a business, whether through the ownership of voting securities,
by contract or otherwise and either alone or in conjunction with others or any
group.

 

“Agent” means Wachovia as provided in the preamble to this Credit Agreement or
any successor to Wachovia.

 

“Agent’s Fees” means the fees payable by the Borrower to the Agent as described
in the Fee Letter.

 

“Aggregate Revolving Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding under the Revolving Loans.

 

“Aggregate Swing Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding of the Swing Loans.

 

“Anti-Terrorism Law” means the USA Patriot Act as such law may be amended from
time to time.

 

“Applicable Percentage” means, as to each Loan, the percentage per annum for
such Loan determined from the following table and corresponding to the Average
Excess Borrowing Base Availability as determined by reference to Borrowing Base
Certificates and updates thereof as set forth below:

 

 

 

Average Excess
Borrowing Base
Availability

 

Applicable Margin
for Base Rate Loans

 

Applicable Margin for
Eurodollar Loans and
LIBOR Index Loans

 

Commitment
Fee

Level I

 

>70%

 

0.00%

 

1.50%

 

0.50%

Level II

 

< 70% and > 45%

 

0.25%

 

1.75%

 

0.50%

Level III

 

< 45% and > 20%

 

0.50%

 

2.00%

 

0.375%

Level IV

 

< 20%

 

0.75%

 

2.25%

 

0.25%

 

The Applicable Percentages shall be determined and adjusted monthly as of the
first day of the month, based on the Borrowing Base Certificate or Borrowing
Base Certificates, as applicable, and updates thereof, delivered pursuant to
Section 7.1(e) for the previous month, and the Level shall be determined by the
then current Average Excess Borrowing Base Availability, and (b) if the Borrower
fails to provide any Borrowing Base Certificate or update for any month as
required by and within the time limits set forth in Section 7.1(e), the
Applicable Percentages from the applicable date of such failure shall be based
on Level IV until the next Business Day after a Borrowing Base Certificate is
provided, whereupon the Level shall be determined by the then current Average
Excess Borrowing Base Availability.  Except as set forth above, each Applicable
Percentage shall be effective as of the first day of each month.

 

3

--------------------------------------------------------------------------------


 

“Approved Appraisal” means, for each parcel or tract of the Initially Selected
Real Estate, any Additionally Selected Real Estate, or any Mortgaged Real Estate
that is substituted pursuant to Section 7.2, an appraisal report prepared by an
appraiser reasonably satisfactory to the Agent and the Borrower and engaged by
and on behalf of the Agent and the Lenders, and using appraisal assumptions and
methodology customary in the industry and reasonably satisfactory to the Agent, 
showing the Net Orderly Liquidation Value of such property.

 

“Approved Assignee” means any Lender, an Affiliate of a Lender or an Approved
Fund.

 

“Approved Banks” has the meaning given such term in the definition of “Cash
Equivalents” herein.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by the Agent, in accordance
with Section 14.5(f), substantially in the form of Exhibit A.

 

“Average Excess Availability” means the average daily amount of Excess
Availability for the month just ended prior to the date of the most recent
Compliance Certificate.

 

“Average Excess Borrowing Base Availability” means the average daily amount of
Excess Borrowing Base Availability for the month just ended, as determined by
reference to the Borrowing Base Certificates and updates thereof delivered
pursuant to Section 7.1(e) for the previous month.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor statute thereto.

 

“Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the Prime
Rate in effect on such day.  If for any reason the Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable after due inquiry to ascertain the Federal Funds Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which any Credit Party or any of
its Restricted  Subsidiaries or the General Partner or any of the ERISA
Affiliates is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

 

4

--------------------------------------------------------------------------------


 

“Blocked Person” has the meaning given such term in Section 6.31.

 

“Borrower” has the meaning given to such terms in the preamble of this Credit
Agreement.

 

“Borrowing Base” means the following amount (the “Borrowing Base”) calculated as
of the date of determination as follows:

 

(a)                                  up to the lesser of (1) $5,000,000 and (2)
one hundred percent (100%) of balances in each deposit account of any Credit
Party which is subject to a Deposit Account Control Agreement in favor of the
Agent, plus;

 

(b)                                 an amount equal to ninety percent (90%) of
the aggregate dollar amount of all Eligible Accounts Receivable that are High
Quality Oil Company Receivables; plus

 

(c)                                  an amount equal to eighty-five percent
(85%) of the aggregate dollar amount of all other Eligible Accounts Receivable
plus

 

(d)                                 an amount equal to seventy percent (70%) of
the aggregate dollar amount of all Eligible Petroleum Inventory consisting of
tank bottoms and line fill, valued at Market Value; plus

 

(e)                                  an amount equal to eighty percent (80%) of
the aggregate dollar amount of all Eligible Petroleum Inventory comprised of
Titled In-Transit Inventory, valued at Market Value, plus

 

(f)                                    an amount equal to one hundred percent
(100%) of the aggregate face amount of the related Letters of Credit backing
Eligible Petroleum Inventory comprised of Paid LC Backed Inventory; provided,
that the amount available under this clause (f) shall not at any time exceed
$20,000,000; plus

 

(g)                                 an amount equal to eighty percent (80%) of
the aggregate dollar amount of all Eligible Petroleum Inventory other than tank
bottoms and line fill and Titled In-Transit Inventory, valued at Market Value,
plus

 

(h)                                 an amount equal to eighty percent (80%) of
any Eligible Positive Exchange Contract Balances;  minus

 

(i)                                     a reserve for un-collateralized state
excise tax liabilities that are subject to a Lien or claim (including a right of
subrogation) that has legal priority over the Lien and claim of the Agent, as
determined by the Agent from time to time in its reasonable discretion, minus

 

(j)                                     a reserve for payments, rents, storage
charges or tariffs due by any Credit party to third parties holding or
controlling Eligible Petroleum Inventory, where the Agent has not obtained
reasonably acceptable landlord waivers, warehousemen, terminal owner or operator
and bailee letters, third party consents, and other agreements as requested by
the Agent, as determined by the Agent from time to time in its reasonable
discretion; minus

 

5

--------------------------------------------------------------------------------


 

(k)                                  in conjunction with any Mortgaged Real
Estate transferred to Partners (or its designees, including Operating Company or
other MLP Entities) in connection with the IPO or pursuant to the MLP Omnibus
Agreement in accordance with and subject to the provisions of Section 9.3(e) and
(f), a reserve in an amount equal to 50% of any positive difference between: (i)
$100,000,000 and (ii) an amount equal to (x) the Net Orderly Liquidation Value
of all remaining Mortgaged Real Estate, minus (y) any environmental reserves
pertaining to the remaining Mortgaged Real Estate; minus

 

(l)                                     a reserve in the amount of the Current
Derivative Exposure; minus

 

(m)                               any other reserves established by the Agent
from time to time in its reasonable discretion.

 

Subject to the relevant terms and provisions set forth in this Credit Agreement,
the Agent at all times shall be entitled to modify the standards of eligibility,
reduce the advance rates, or (subject to clause (h) of Section 14.9) increase
the advance rates under this Credit Agreement, in each case in its reasonable
discretion.

 

“Borrowing Base Certificate” means a borrowing base certificate substantially in
the form of Exhibit K.

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina, Denver, Colorado or
New York, New York; provided that in the case of Eurodollar Loans, such day is
also a day on which dealings between banks are carried on in U.S. dollar
deposits in the London interbank market.

 

Capital Expenditures” means, for any period, for the Borrower and its
consolidated Restricted Subsidiaries, amounts added or required to be added to
the property, plant and equipment or other fixed assets account on the
Consolidated balance sheet of the Borrower and its consolidated Restricted
Subsidiaries, prepared in accordance with GAAP, including expenditures in
respect of (a) the acquisition, construction, improvement or replacement of
land, buildings, machinery, equipment, leaseholds and any other real or personal
property (other than an Acquisition), (b) to the extent not included in clause
(a) above, materials, contract labor and direct labor relating thereto
(excluding amounts properly expensed as repairs and maintenance in accordance
with GAAP) and (c) software development costs to the extent not expensed.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

6

--------------------------------------------------------------------------------


 

“Cash Concentration Account” means a deposit account established and maintained
by the Borrower, for itself and as agent for the other Credit Parties, over
which the Agent, for itself and for the benefit of the Lenders, has “control”
(as such term is used in Article 9 of the UCC), whether by virtue of such
deposit account’s being maintained at the Agent or, if required by the Agent,
pursuant to the terms of a Deposit Account Control Agreement in form and
substance satisfactory to the Agent in its reasonable discretion.

 

“Cash Equivalents” means

 

(a)                                  negotiable certificates of deposit, time
deposits (including sweep accounts), demand deposits and bankers’ acceptances
having a maturity of nine months or less and issued by any United States
financial institution having capital and surplus and undivided profits
aggregating at least $100,000,000 and rated at least Prime-1 by Moody’s or A-1
by S&P or issued by any Lender;

 

(b)                                 corporate obligations having a maturity of
nine months or less and rated at least Prime-1 by Moody’s or A-1 by S&P or
issued by any Lender;

 

(c)                                  any direct obligation of the United States
of America or any agency or instrumentality thereof, or of any state or
municipality thereof, (i) which has a remaining maturity at the time of purchase
of not more than one year or which is subject to a fully collateralized
repurchase agreement with any Lender (or any other financial institution
referred to in clause (a) above) exercisable within one year from the time of
purchase and (ii) which, in the case of obligations of any state or
municipality, is rated at least Aa by Moody’s or AA by S&P; and

 

(d)                                 any mutual fund or other pooled investment
vehicle rated at least Aa by Moody’s or AA by S&P which invests principally in
obligations described above.

 

“Cash Management Products” means any one or more of the following types of
services or facilities extended to any of the Credit Parties by any Lender or
any Affiliate of a Lender in reliance on such Lender’s agreement to indemnify
such Affiliate:  (a) Automated Clearing House (ACH) transactions; (b) cash
management, including controlled disbursement and lockbox services; and (c)
establishing and maintaining deposit accounts.

 

“Casualty Loss” has the meaning given to such term in Section 7.10.

 

“Change of Control” means the occurrence of any of the following:  (i) any
person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended), other than any employee benefit
plan or plans (within the meaning of Section 3(3) of ERISA), shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 35% or more in voting
power of the outstanding Voting Stock of the Borrower, or (ii) during any period
of twelve (12) consecutive calendar months, individuals who were directors of
the Borrower on the first day of such period shall cease to constitute a
majority of the board of directors of the Borrower other than because of the
replacement as a result of death or disability of one or more such directors.

 

“Closing” means the satisfaction of each of the conditions set forth in Section
5.2.

 

7

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the Closing occurs.

 

“Collateral” means any and all assets and rights and interests in or to property
of the Credit Parties pledged from time to time as security for the Obligations
pursuant to the Security Documents.

 

“Commitment Fee” means the fee required to be paid to the Agent for the benefit
of the Lenders each calendar month, in arrears, as partial compensation for
extending the Revolving Credit Committed Amount to the Borrower, and shall be
determined by multiplying (i) the positive difference, if any, between (A) the
Revolving Credit Committed Amount in effect at such time and (B) the average
Working Capital Obligations (including Swing Loans) outstanding during such
calendar month by (ii) the Applicable Percentage then in effect for the number
of days in said calendar month; provided, that, only for the purpose of
calculating the Commitment Fee, Swing Loans shall constitute a usage of
Wachovia’s Revolving Credit Commitment.

 

“Commodities Account Control Agreement” means an agreement among a Credit Party,
a commodities intermediary, and the Agent, which agreement (a) is substantially
in the form of  the Control Agreement-Assignment of Hedging Account with
Citigroup Global Markets Inc. and TransMontaigne Product Services Inc. use in
connection with the existing Credit Agreement with UBS AG described in Section
5.1(y) or (b) is in such other form as is reasonably acceptable to the Agent and
its counsel and which provides for the Agent’s having “control” (as such term is
used in Article 9 of the UCC) over the commodity accounts described therein, in
each case as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Compliance Certificate” means a certificate, executed by the chief financial
officer, controller or treasurer of the Borrower, substantially in the form of
Exhibit J.

 

“Consolidated” or “consolidated”  with reference to any term defined herein,
means that term as applied to the accounts of the Borrower and all of its
consolidated Restricted Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated Adjusted EBITDA” means, for any period, on a consolidated basis
for the Borrower and its consolidated Restricted Subsidiaries, the total of:

 

(a)                                  total Operating Income,

 

(b)                                 plus, depreciation and amortization,

 

(c)                                  plus, dividend income from and equity in
earnings of petroleum related investments to the extent it has been received in
cash during such period, but excluding from such calculation, (1) from and after
the Lion Oil Company Disposition Transaction, dividend income from Lion Oil and
(2) including in such calculation, as to distributions from Partners, only cash
distributions declared in the current fiscal quarter and to be received in the
current or next fiscal quarter (but accounted for as of the fiscal quarter in
which declared),

 

(d)                                 minus, GAAP Inventory Adjustments — Gross
for such period (but only so long as the Borrower includes GAAP Inventory
Adjustments-Gross on its Form 10-Q or Form 10-K filed with the SEC),

 

8

--------------------------------------------------------------------------------


 

(e)                                  minus, any extraordinary gains from
dispositions of assets included in Operating Income;

 

(f)                                    plus, up to $10,475,000 of net operating
losses incurred in May, 2004 in the Supply Distribution and Marketing segment of
the Borrower’s business; provided that such net operating losses shall be added
back only for purposes of calculation of the financial covenant set forth in
Section 8.1, and not for purposes of determining whether the condition
pertaining to the Fixed Charge Coverage Ratio has been satisfied in connection
with a Permitted Acquisition or a Permitted Restricted Payment),

 

(g)                                 plus, to the extent deducted from Operating
Income, non-recurring charges recorded in such period payable in cash in future
periods agreed to by the Agent in its reasonable discretion minus the amount of
any such charges excluded in any previous period and paid in cash during such
period,

 

(h)                                 plus, to the extent deducted from Operating
Income, non-cash impairment charges relating to fixed assets.

 

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its consolidated Restricted Subsidiaries, (i) all Maintenance Capital
Expenditures and all (ii) Expansion Capital Expenditures, but for purposes of
calculating Consolidated Fixed Charges, including only Expansion Capital
Expenditures in excess of $10,000,000, computed as of the last day of each of
the Borrower’s fiscal quarters, for such fiscal quarter and the three
immediately preceding fiscal quarters combined.

 

“Consolidated Cash Income Taxes” means, for any applicable period of
computation, the sum of all income taxes actually paid in cash (net of cash
refunds) by the Borrower and its consolidated Restricted Subsidiaries during
such period, determined on a consolidated basis in accordance with applicable
law and GAAP.

 

“Consolidated Cash Interest Expense” means, for any applicable period of
computation, all cash interest expense, net of cash interest income, of the
Borrower and its consolidated Restricted Subsidiaries during such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charges” means, for any applicable period of computation,
without duplication, the sum of (a) all Consolidated Cash Interest Expense for
such period plus (b) Consolidated Scheduled Funded Indebtedness Payments made
during such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, all
Funded Indebtedness of the Borrower and its consolidated Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Restricted Subsidiaries” or “consolidated Restricted Subsidiaries”
means the Borrower and the Restricted Subsidiaries on a consolidated basis, in
accordance with GAAP.

 

“Consolidated Scheduled Funded Indebtedness Payments” means, for any applicable
period of calculation, the sum of all scheduled payments of principal on
Consolidated Funded Indebtedness

 

9

--------------------------------------------------------------------------------


 

for the applicable period ending on such date (including the principal component
of payments due on Capital Leases or under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, other than operating leases that do not constitute any of the
foregoing, during the applicable period ending on such date), determined on a
consolidated basis in accordance with GAAP; it being understood that
Consolidated Scheduled Funded Indebtedness Payments shall not include (i)
voluntary prepayments or the mandatory prepayments required pursuant to Section
2.2, (ii) repayments of the Senior Subordinated Notes that are permitted under
Section 9.13, (iii) repayments of margin loans made by commodities brokers or
(iv) cash redemptions of preferred stock (a) in existence on the Original
Closing Date or (b) issued in satisfaction of dividend obligations thereon.

 

“Contractual Obligations” means, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Contribution Agreement” means the Contribution Agreement dated as of the
Original Closing Date, as amended and restated on the Closing Date in
substantially the form of Exhibit N that is to be executed by each of the Credit
Parties in existence on the Closing Date and is to be executed by any Person who
becomes party hereto or to the Guaranty Agreement pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Agent, including,
without limitation, and any Restricted Subsidiaries of the Borrower which may
become Guarantors pursuant to Section 7.16.

 

“Credit Agreement” means this Amended and Restated Credit Agreement, dated as of
the date hereof, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

 

“Credit and Collateral Termination Events” has the meaning set forth in
paragraph (b) of Article XII.

 

“Credit Documents” means, collectively, this Credit Agreement, any Revolving
Notes, the Letter of Credit Documents, the Guaranty Agreement, the Contribution
Agreement, the Security Documents and all other documents, agreements,
instruments, opinions and certificates executed and delivered in connection
herewith or therewith, excluding Lender Hedging Agreements, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

 

“Credit Parties” means the Borrower, the Guarantors and any affiliate of the
Borrower or a Guarantor or any of their respective Restricted Subsidiaries which
has pledged Collateral or executed or joined in the Guaranty Agreement or
otherwise furnished a guaranty to secure or guarantee the Obligations.

 

“Current Derivative Exposure” means, as of any date of determination, 100% of
the aggregate mark-to-market exposure, then owing by any Credit Party under
Lender Hedging Agreements, determined by the Lender that is counterparty to each
Lender Hedging Agreement, based on termination value after netting, using a
mutually satisfactory method, and furnished to the Agent on a monthly basis (or
more frequently, in the reasonable discretion of the Agent).

 

10

--------------------------------------------------------------------------------


 

“Default” means an event, condition or default which, with the giving of notice,
the passage of time or both would become an Event of Default.

 

“Default Rate” means a rate equal to the Base Rate, plus the highest Applicable
Percentage for Base Rate Loans, plus two percent (2%).

 

“Defaulting Lender” has the meaning given to such term in Section 2.1(d)(ii).

 

“Deposit Account Control Agreement” means an agreement among a Credit Party, a
Lockbox Bank or other depositary institution, and the Agent, which agreement (a)
is substantially in the form of Exhibit H or (b) is in such other form as is
reasonably acceptable to the Agent and its counsel and which provides for the
Agent’s having “control” (as such term is used in Article 9 of the UCC) over the
deposit accounts described therein, in each case as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

 

“Dispute” means any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Credit Agreement or any other
Credit Document.

 

“DOL” means the U.S. Department of Labor and any successor department or agency.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Restricted Subsidiaries” means, with respect to any Person, any
Restricted Subsidiary of such Person which is incorporated or organized under
the laws of any state of the United States or the District of Columbia.

 

“Eligible Accounts Receivable” means the Accounts of each of the Credit Parties;
provided, however, that, unless otherwise approved in writing by the Agent in
its reasonable discretion, an Account will not constitute an Eligible Account
Receivable if:

 

(a)                                  such Account arises out of a sale or lease
made by any Credit Party to an Affiliate or employee;

 

(b)                                 an Account the invoice for which provides
that payment is due in more than thirty (30) days from the date of such invoice,
and any Account that is unpaid more than sixty (60) days after the due date
thereof;

 

(c)                                  any Account is from the same account debtor
(or any affiliate thereof) and fifty percent (50%) or more, in face amount, of
all Accounts from such account debtor (or any affiliate thereof) are ineligible
under clause (b) above;

 

(d)                                 the amount of the Account, when aggregated
with all other Accounts of such account debtor, exceeds twenty percent (20%) in
face value of all Accounts of the Credit Parties then outstanding, to the extent
of such excess;

 

(e)                                  the account debtor is also a creditor of
any Credit Party, but only to the extent of the amount owed by such Credit Party
to the account debtor;

 

11

--------------------------------------------------------------------------------


 

(f)                                    the account debtor has disputed its
liability on, or such account debtor has made any claim with respect to, such
Account or any other Account due from such account debtor to such Credit Party,
which has not been resolved, but only to the extent of such dispute;

 

(g)                                 the Account is subject to any right of
setoff by the related account debtor, but only to the extent of the amount of
such setoff;

 

(h)                                 the Account is owing by an account debtor
that has commenced a voluntary case under the Bankruptcy Code or made an
assignment for the benefit of creditors; a decree or order for relief has been
entered by a court having jurisdiction in the premises in respect to such
account debtor in an involuntary case under the Bankruptcy Code; any petition or
other application for relief under the Bankruptcy Code has been filed by or
against the account debtor; or such account debtor is generally not paying its
debts as they become due (unless such debts are the subject of a bona fide
dispute), or has suspended business, ceased to be solvent, or consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs;

 

(i)                                     such Account arises from a sale or lease
to an account debtor outside the United States and Canada, unless the sale is
(i) on letter of credit, guaranty or acceptance terms, or subject to credit
insurance, in each case reasonably acceptable to the Agent in its reasonable
discretion, or (ii) otherwise approved by and reasonably acceptable to the Agent
in its reasonable discretion;

 

(j)                                     such Account arises from a sale pursuant
to any written agreement providing for repurchase or return, or has not been
billed by the Credit Party; provided, that Accounts that otherwise are eligible
shall not be excluded notwithstanding that they have not been billed by the
Credit Party if they arise from the sale of goods that are shown on the
Borrower’s books and records as “released but not invoiced” for no more than
thirty (30) days prior to the date of calculation of the Borrowing Base, all in
accordance with historical practices;

 

(k)                                  the Agent believes, in its reasonable
discretion, that collection of such Account is insecure or that such Account is
reasonably likely not to be paid by reason of the related account debtor’s
financial inability to pay;

 

(l)                                     the related account debtor is the United
States of America or any department, agency, or instrumentality thereof, unless
the applicable Credit Party duly assigns its rights to payment of such Account
to the Agent pursuant to the Assignment of Claims Act of 1940, as amended from
time to time (31 U.S.C. § 3727 et seq.);

 

(m)                               in the case of Accounts arising from the sale
of petroleum products, title to such petroleum products has not transferred to
the purchaser;

 

(n)                                 the Agent does not have a first priority
(subject to Permitted Liens), perfected security interest in such Account;

 

12

--------------------------------------------------------------------------------


 

(o)                                 such Account does not comport in all
material respects with all warranties contained in this Agreement and the other
Credit Documents; or

 

(p)                                 the Agent, at any time and in the exercise
of its reasonable discretion, determines such Account to be ineligible.

 

“Eligible Assignee” means (a) an Approved Assignee or (b) any other Person (i)
which is a commercial bank, finance company, insurance company or other
financial institution or fund or Affiliate thereof and which, in the ordinary
course of business, extends credit of the type contemplated herein; (ii) whose
becoming an assignee would not constitute a prohibited transaction under Section
4975 of the Internal Revenue Code or Section 406 of ERISA; (iii) which is
organized under the laws of the United States of America or any state thereof;
and (iv) which has capital in excess of $500,000,000, provided, however, that
“Eligible Assignee” shall not include the Credit Parties, or any of the Credit
Parties’ Affiliates, financial sponsors or Subsidiaries.

 

“Eligible Petroleum Inventory” means all of the Inventory of each of the Credit
Parties; provided, however, that, unless otherwise approved in writing by the
Agent in its reasonable discretion, no Inventory shall constitute Eligible
Petroleum Inventory if:

 

(a)                                  such Inventory is owned in whole or in part
by any Person other than a Credit Party;

 

(b)                                 such Inventory is subject to delivery under
a contract with Negative Exchange Contract Balances;

 

(c)                                  a Credit Party does not have good, valid,
and marketable title to such Inventory;

 

(d)                                 the Agent does not have a first (except for
Permitted Liens) priority perfected security interest in such Inventory ;

 

(e)                                  except for Titled In-Transit Inventory and
Paid LC Backed Inventory, such Inventory is not located in the United States or
Canada;

 

(f)                                    such Inventory is obsolete or slow moving
and for which a markdown reserve has not been made;

 

(g)                                 such Inventory constitutes goods returned or
rejected by a Credit Party’s customer for which a credit has not yet been
issued;

 

(h)                                 such Inventory constitutes goods in transit,
unless (i), in transit with a Reputable Carrier, or (ii) it consists of Titled
In-Transit Inventory or Paid LC Backed Inventory;

 

(i)                                     such Inventory is held by a Credit Party
pursuant to consignment, sale or return, sale on approval or any similar
arrangement;

 

13

--------------------------------------------------------------------------------


 

(j)                                     such Inventory does not conform in all
material respects to the warranties contained in this Agreement and in the other
Credit Documents;

 

(k)                                  the Agent has, in its reasonable
discretion, designated such Inventory to be ineligible.

 

“Eligible Positive Exchange Contract Balances” means, at any date, the amount of
the balance, based on current value on a mark to market basis, of any rights of
the Credit Parties to receive petroleum products or money arising from the
exchange of petroleum products with trading partners (other than trading
partners determined by the Agent to be unacceptable in the Agent’s reasonable
discretion), net of any offsets or counterclaims, and subject to a valid, first
priority (subject to Permitted Liens), perfected Lien in favor of the Agent for
the benefit of the Agent and the benefit of the Lenders.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate” means any (i) corporation which is or was at any time a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Internal Revenue Code) as the Credit Parties or any of their
Restricted Subsidiaries or the General Partner; (ii) partnership or other trade
or business (whether or not incorporated) at any time under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with the
Credit Parties or any of their Restricted Subsidiaries or the General Partner;
and (iii) member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as the Credit Parties or any of
their Restricted Subsidiaries or the General Partner, any corporation described
in clause (i) above, or any partnership or trade or business described in clause
(ii) above.

 

“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:

 

Eurodollar Rate =

 

London Interbank Offered Rate

 

 

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means for any day, that percentage (expressed as
a decimal) which is in effect from time to time under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans or LIBOR Index Loans is determined),
whether or not any Lender has any Eurocurrency liabilities subject to such
reserve requirement at that time.  Eurodollar Loans and LIBOR Index Loans shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject

 

14

--------------------------------------------------------------------------------


 

to reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender.  The Eurodollar
Rate and the LIBOR Index Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event(s) of Default” has the meaning provided for in Article XI.

 

“Excess Availability” means, at any time, the amount (if any) by which (a) the
lesser of (i) the Revolving Credit Committed Amount and (ii) the Borrowing Base
exceeds (b) the aggregate amount of the Working Capital Obligations, as
determined by reference to the most recent Borrowing Base Certificate.

 

“Excess Borrowing Base Availability” means the amount, if any, by which the
Borrowing Base exceeds the aggregate amount of the Working Capital Obligations
(regardless of the amount of unused Revolving Credit Commitments), as determined
by reference to the most recent Borrowing Base Certificate.

 

“Excluded Taxes” has the meaning given to such term in Section 2.6.

 

“Executive Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer and the General Counsel of the Borrower.

 

“Existing Letters of Credit” means those letters of credit listed in Schedule
3.1.

 

“Expansion Capital Expenditures” means, for any period, all Capital Expenditures
other than Maintenance Capital Expenditures, as set forth in the Borrower’s
financial statements most recently filed with the SEC in accordance with
historical practices or otherwise approved by the Agent prior to any date of
determination, but limited to those of the Borrower and its consolidated
Restricted Subsidiaries.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter agreement, dated April 7, 2005, by and between the
Agent and the Borrower regarding the fees to be paid by the Borrower to the
Agent.

 

“Fees” means, collectively, the Agent’s Fees, the Lenders’ Fees, the Commitment
Fee, the Letter of Credit Fee and the Issuing Bank Fees payable hereunder.

 

“Financials” has the meaning given to such term in Section 6.6.

 

15

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means the ratio of:

 

(a)                                  an amount equal to (w) Consolidated
Adjusted EBITDA, minus (x) Consolidated Capital Expenditures; provided, that for
fiscal quarters ended on or before September 30, 2004, only Maintenance Capital
Expenditures shall be deducted, minus (y) Consolidated Cash Income Taxes and
adjusted for any cash income taxes arising from any gains or losses not included
in operating income, minus (z) dividends and distributions paid in cash
(excluding cash distributions derived from the Lion Oil Company Disposition
Transaction) on common and preferred Capital Stock (but accounted for as of the
fiscal quarter for which declared); to

 

(b)                                 Consolidated Fixed Charges,

 

in each case computed as of the last day of each of the Borrower’s fiscal
quarters, for such fiscal quarter and the three immediately preceding fiscal
quarters combined.

 

“Flood Hazard Property” means a property in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code.

 

“Foreign Restricted Subsidiary” means, with respect to any Person, any
Restricted Subsidiary of such Person which is not a Domestic Restricted
Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness, other than Indebtedness of the types described in clauses
(e), (f), (h) and (l) of the definition of “Indebtedness”), (b) all Indebtedness
of another Person of the type referred to in clause (a)  above secured by (or
for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (c) all guaranties of
such Person with respect to Indebtedness of the type referred to in clause (a)
above of another Person and (d) Indebtedness of the type referred to in clause
(a) above of any partnership or unincorporated joint venture in which such
Person is legally obligated, in each case excluding Indebtedness of such Person
not required to be paid within one (1) year after the date of creation, but
including current installments of all Funded Indebtedness.

 

“Funding Bank” means Wachovia or any other banking or financial institution from
whom any of the Lenders borrow funds or obtain credit.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect on the date hereof and applied on a consistent basis with
the Financials, provided, however, that for purposes of the financial terms,
representations and warranties and covenants contained herein, notwithstanding
the requirements of GAAP, only the consolidated Restricted Subsidiaries shall be
included, and the Unrestricted Subsidiaries shall be excluded, with the

 

16

--------------------------------------------------------------------------------


 

ownership of the MLP Entities being recorded on the Borrower’s books in a manner
similar to the cost method of accounting, and except as otherwise expressly
noted, all references to GAAP contained herein shall include such adjustments.

 

“GAAP Inventory Adjustments – Gross” means, so long as the Borrower includes
GAAP Inventory Adjustments-Gross on its Form 10-Q or Form 10-K filed with the
SEC, the sum of:

 

(a)                                  any gain recognized on beginning
inventories-discretionary volumes held for immediate sale or exchange, minus,

 

(b)                                 any gain deferred on ending
inventories—discretionary volumes held for immediate sale or exchange, plus

 

(c)                                  any increase and minus any decrease in the
FIFO cost basis of base operating inventory volumes, minus,

 

(d)                                 any lower of cost or market write-downs on
base operating inventory volumes, plus

 

(e)                                  any gains recognized on sales of minimum
inventory, minus

 

(f)                                    any lower of cost or market write-downs
on product line fill and tank bottom volumes;

 

each as calculated and shown on the Borrower’s Form 10-Q or Form 10-K filed with
the SEC in accordance with historical practices.

 

“General Partner” means TransMontaigne GP L.L.C., a Delaware limited liability
company which is wholly owned by TransMontaigne Services Inc. and which, as of
the Closing Date, owns a 2% general partner interest in, and is the sole general
partner of, Partners.

 

“Government Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guarantor” means (a) TransMontaigne Product Services Inc., a Delaware
corporation, TransMontaigne Transport Inc., a Delaware corporation, Coastal
Fuels Marketing, Inc., a Florida corporation, Coastal Tug and Barge, Inc., a
Florida corporation, TransMontaigne Transport Inc., a Delaware corporation, and
TransMontaigne Services Inc., a Delaware corporation, and (b) each other Person
who enters into the Guaranty Agreement or who becomes party to the Guaranty
Agreement pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Agent, including, without limitation, and any Restricted
Subsidiaries of the Borrower which may become Guarantors hereunder pursuant to
Section 7.16.

 

“Guaranty Agreement” means the Guaranty Agreement dated as of the Original
Closing Date, as amended and restated on the Closing Date substantially in the
form of Exhibit B that is to be executed by each of the Guarantors in existence
on the Closing Date and is to be executed

 

17

--------------------------------------------------------------------------------


 

(directly or by joinder agreement) by other Guarantors in accordance with the
terms of this Credit Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Hedging Agreements” means any interest rate protection agreement or other
interest rate protection agreement, foreign currency exchange agreement,
commodity option agreement or other interest or exchange rate or commodity price
hedging agreements.

 

“Highest Lawful Rate” means, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness under this Credit Agreement, under the
laws of the State of New York (or the law of any other jurisdiction whose laws
may be mandatorily applicable notwithstanding other provisions of this Credit
Agreement and the other Credit Documents), or under applicable federal laws
which may presently or hereafter be in effect and which allow a higher maximum
nonusurious interest rate than under the State of New York or such other
jurisdiction’s law, in any case after taking into account, to the extent
permitted by applicable law, any and all relevant payments or charges under this
Credit Agreement and any other Credit Documents executed in connection herewith,
and any available exemptions, exceptions and exclusions.

 

“High Quality Oil Company Receivables” means, unless and until the Agent gives
written notice to the Borrower to the contrary all Eligible Accounts Receivable
of any Credit Party, as to which the account debtor (a) is rated at least A- or
the equivalent thereof by S&P or A3 by Moody’s, (b) has a stable outlook or
better from S&P and Moody’s, and (c) has been a customer of a Credit Party for
at least six (6) months.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all guaranties of such Person with
respect to Indebtedness of the type referred in this definition of another
Person, (g) the principal portion of all obligations of such Person under
Capital Leases, (h) all obligations of such Person under Hedging Agreements, (i)
the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred Capital
Stock issued by such Person and required by the terms thereof to be redeemed in
cash, or for which mandatory sinking fund payments in cash are due, by a fixed
date prior to the Maturity Date, (k) the principal component of payments due on
Capital Leases or under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, other
than operating leases that do not constitute any of the

 

18

--------------------------------------------------------------------------------


 

foregoing, during the applicable period ending on such date, determined on a
consolidated basis in accordance with GAAP, and (l) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer in which such Person is legally obligated with
respect thereto.

 

“Independent Accountant” means a firm of independent public accountants of
nationally recognized standing selected by the Board of Directors of the
Borrower, which is “independent” as that term is defined in Rule 2-01 of
Regulation S-X promulgated by the Securities and Exchange Commission.

 

“Initially Selected Real Estate” means the portion of the Real Estate that is
described on Schedule 7.2, comprising the terminals and related real estate
assets preliminarily selected by the Agent pursuant to Section 7.2 and having
projected Net Orderly Liquidation Value of not less than the Minimum Real Estate
Liquidation Value.

 

“Interest Payment Date” means the date that is five (5) days after receipt by
the Borrower of any invoice with respect to interest due, which invoice shall be
provided (a) as to any Base Rate Loan and any Swing Loan, for each calendar
month to occur while such Loan is outstanding, (b) as to any Eurodollar Loan
having an Interest Period of three months or less, for such Interest Period, and
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, for each three month period during such Interest Period and for the
period from the last full three month period during such Interest Period to the
last day of such Interest Period.

 

“Interest Period” means, as to Eurodollar Loans, a period of one month, two
months, three months or six months, as selected by the Borrower, commencing on
the date of the borrowing (including continuations and conversions thereof);
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (ii)
no Interest Period shall extend beyond the Maturity Date and (iii) any Interest
Period with respect to a Eurodollar Loan that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the relevant calendar month at the end of such Interest
Period.

 

“Internal Revenue” means the Internal Revenue Service and any successor agency.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute thereto and all rules and regulations
promulgated thereunder.

 

“Inventory” means all of each Credit Party’s inventory as such term is defined
in the UCC but, including without limitation, all Petroleum Inventory.

 

“Investment” by any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
exclusive of the acquisition of inventory, supplies, equipment and other
property or assets used or consumed in the ordinary course of business of the
applicable Credit Party or any of its Restricted Subsidiaries and

 

19

--------------------------------------------------------------------------------


 

Consolidated Capital Expenditures not otherwise prohibited hereunder) of assets,
shares of Capital Stock, bonds, notes, debentures, partnership interests, joint
ventures or other ownership interests or other securities of any other Person,
(ii) any deposit (other than deposits constituting a Permitted Lien) with, or
advance, loan or other extension of credit (other than sales of inventory on
credit in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms and sales on credit of the type described
in clauses (c) or (d) of Section 9.3) to, any other Person or (iii) any other
capital contribution to or investment in any other Person, including, without
limitation, any obligation incurred for the benefit of such Person.  In
determining the aggregate amount of Investments outstanding at any particular
time, (a) the amount of any Investment represented by a guaranty shall be taken
at not less than the maximum principal amount of the obligations guaranteed and
still outstanding; (b) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted from or added to the aggregate
amount of Investments any decrease or increases, as the case may be, in the
market value thereof.

 

“IPO” means the initial public offering of limited partner interests in
Partners.

 

“Issuing Bank” means Wachovia or any Lender which shall issue a Letter of Credit
for the account of the Borrower; provided, that there shall not be more than two
(2) Lenders other than Wachovia that are Issuing Banks at any time.

 

“Issuing Bank Fees” has the meaning given to such term in Section 4.5(b).

 

“Landlord Agreement” means a Landlord Lien Waiver Agreement, substantially in
the form of Exhibit C (or such other form as shall be reasonably acceptable to
the Agent), between the Agent and a Credit Party’s landlord on property that is
subject to a Mortgage.

 

“Leases” means leases with respect to any leased real property, together with
any leases of real property entered into by a Credit Party or any of its
Restricted Subsidiaries after the date hereof.

 

“Lender” has the meaning given to such term in the preamble of this Credit
Agreement.

 

“Lender Hedging Agreement” means any Hedging Agreement (other than one
pertaining to the purchase or sale of commodities or commodity options) between
the Borrower and any Person (or affiliate of such Person) that was a Lender or
an Affiliate of Lender at the time it entered into such Hedging Agreement
whether or not such Person has ceased to be a Lender under the Credit Agreement.

 

“Lenders’ Fees” means the non-refundable fees payable to each of the Lenders as
set forth in each of the Lender’s respective fee letter with the Agent.

 

“Lending Party” means the Agent and each Lender.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit Committed Amount” means the maximum aggregate amount of the
Letter of Credit Obligations that is permitted to be outstanding from time to
time pursuant to clause (a) of the proviso contained in Section 3.1, which is
$200,000,000.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

 

“Letter of Credit Fee” has the meaning given to such term in Section 4.5(a).

 

“Letter of Credit Obligations” means, at any time of determination, the sum of
(i) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus (ii) the aggregate amount of all drawings under Letters of Credit for
which an Issuing Bank has not at such time been reimbursed, plus (iii) without
duplication, the aggregate amount of all payments made by each Lender to the
Issuing Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 3.3 for which the Borrower has not at such time reimbursed
the Lenders, whether by way of a Revolving Loan or otherwise.

 

“Letters of Credit” means (a) all Existing Letters of Credit and (b) all other
letters of credit (whether documentary or stand-by and whether for the purchase
of inventory, equipment or otherwise) issued by an Issuing Bank for the account
of the Borrower pursuant to this Credit Agreement, and all amendments, renewals,
extensions or replacements thereof.

 

“LIBOR Index Loan” means a Swing Loan, or portion thereof, during any period in
which it bears interest at the Adjusted LIBOR Index Rate.

 

“Lion Oil” means Lion Oil Company, an Arkansas corporation.

 

“Lion Oil Company Disposition Transaction” means any transaction entered into by
the Borrower and approved by its board of directors for the sale, transfer,
assignment, contribution, distribution or other disposition of its interests in
Lion Oil.

 

“Lien(s)” means any lien, claim, charge, pledge, security interest, deed of
trust, mortgage, or other encumbrance.

 

“Loan” or “Loans” means Revolving Loans (or a portion of any Revolving Loan),
and Swing Loans, or any or all of them, as the context shall require.

 

“Lockbox” has the meaning given to such term in Section 2.3(b)(i).

 

“Lockbox Account” has the meaning given to such term in Section 2.3(b)(i).

 

“Lockbox Bank” has the meaning given to such term in Section 2.3(b)(i).

 

“London Interbank Offered Rate” means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary,

 

21

--------------------------------------------------------------------------------


 

to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Telerate Page 3750, the
applicable rate shall be the arithmetic mean of all such rates.  If, for any
reason, such rate is not available, the term “London Interbank Offered Rate”
means, with respect to any Eurodollar Loan for the Interest Period applicable
thereto, the rate of interest per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.

 

“Maintenance Capital Expenditures” means the “Maintenance Capital Expenditures”
(or any successor caption representing substantially similar capital
expenditures) as set forth in the Borrower’s financial statements most recently
filed with the SEC prior to any date of determination in accordance with
historical practices or otherwise approved by the Agent prior to any date of
determination, but limited to those of the Borrower and its consolidated
Restricted Subsidiaries.

 

“Market Value”, with respect to Petroleum Inventory, means, (i) with respect the
Borrower’s discretionary inventory held for immediate sale or exchange, the sum
of (x) the market price for such Petroleum Inventory, determined by using the
published NYMEX price as of the date of any determination, (y) the applicable
location basis differential and (z) all applicable transportation and other
costings, and (ii) with respect the Borrower’s base, tank bottom and line fill
inventory the sum of (x) the market price for such Petroleum Inventory,
determined by using the published or reported price in Platts Oilgram Price
Report, commonly known as Platts, as of the date of any determination and (y)
all applicable transportation and other costings.  Such valuation shall be
consistent with historical practices in existence on the Original Closing Date
or reflecting changing industry practices. In the event NYMEX or Platts no
longer provides the aforementioned price indices, the Borrower and the Agent
shall replace one or both of the indices with other third party indices
reasonably acceptable to each of the Borrower and the Agent.

 

“Material Adverse Change” means a material adverse change in (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

 

“Material Contract” means any written contract or other arrangement (other than
the Credit Documents), to which any Credit Party or any of its Restricted
Subsidiaries is a party as to

 

22

--------------------------------------------------------------------------------


 

which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect and shall
include in any event the Operative Documents (other than the Credit Documents)
to which a Credit Party is a party.

 

“Maturity Date” means, as to the Revolving Loans, Swing Loans and Letters of
Credit (and the related Letter of Credit Obligations), the fifth (5th)
anniversary of the Original Closing Date.

 

“Minimum Real Estate Liquidation Value” means $100,000,000, or such lesser
amount as the Agent may specify in its reasonable discretion.

 

“MLP Entities” means Partners, General Partner, Operating Company, Operating GP
and their respective Subsidiaries, whether now owned or hereafter acquired or
created.

 

“MLP Omnibus Agreement” means an agreement, in form and substance satisfactory
to the Agent, dated on or before the Closing Date, between the Borrower,
Partners and certain other parties, pursuant to which the Borrower will provide
(i) management services to the MLP Entities and (ii) options to Partners (or its
designees, including Operating Company or other MLP Entities) to acquire
additional refined product terminals from the Borrower for fair market value in
accordance with the provisions thereof during the time periods specified, as
such agreement is amended from time to time, provided that no such amendment
shall cause or could reasonably be expected to cause a Material Adverse Effect.

 

“MLP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership establishing Partners, as amended, restated or supplemented
from time to time.

 

“MLP Terminaling Services Agreement” means an agreement, in form and substance
satisfactory to Agent, dated on or before the Closing Date by and among
TransMontaigne Product Services Inc., Coastal Fuels Marketing, Inc., Partners,
and certain other parties thereto, pursuant to which Operating Company or other
MLP Entities will provide to the Borrower transport, storage and throughput
services, as such agreement is amended from time to time, provided that no such
amendment shall cause or could reasonably be expected to cause a Material
Adverse Effect.

 

“Moody’s” means Moody’s Investor Service, Inc.

 

“Mortgage” means, as to each parcel or tract of the Mortgaged Real Estate (or as
to more than one parcel or tract, as the case may be), the mortgage from the
applicable Credit Party on such Mortgaged Real Estate, in form and substance
reasonably satisfactory to the Agent, granting a Lien thereon, and conveying a
security interest in the Mortgage Related Equipment to secure the Obligations.

 

“Mortgagee Policy” means, for each parcel or tract of the Mortgaged Real Estate,
an ALTA mortgagee title insurance policy issued by the Title Insurance Company.

 

“Mortgage Related Equipment” means all equipment of any Credit Party that is
located on or used in connection with any Mortgaged Real Estate.

 

23

--------------------------------------------------------------------------------


 

“Mortgaged Real Estate” means (i) the Initially Selected Real Estate and any
Additionally Selected Real Estate having an aggregate Net Orderly Liquidation
Value of not less than the Minimum Real Estate Liquidation Value and which has
become Accepted Real Estate, and (ii) any substitute real estate on which a
Mortgage is granted pursuant to Section 7.2, in each case on and as to each of
which the Agent shall receive Mortgages and the Real Property Documentation.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and (i) which is, or within the immediately
preceding six (6) years was, contributed to by any Credit Parties or any of
their Restricted Subsidiaries or the General Partner or any of the ERISA
Affiliates or (ii) with respect to which any Credit Parties or any of their
Restricted Subsidiaries or the General Partner may incur any liability.

 

“Negative Exchange Contract Balances” means, at any date, the amount of the
balance, of any obligations of the Credit Parties to deliver petroleum products
arising from the exchange of petroleum products with trading partners.

 

“Net Orderly Liquidation Value” means, as to each parcel or tract of the
Initially Selected Real Estate and any Additionally Selected Real Estate, the
orderly liquidation value thereof, as determined by and set forth in an Approved
Appraisal, less estimated liquidation costs, discounts and expenses, as
determined by the Agent in its reasonable credit judgment.

 

“Note” or “Notes” means the Revolving Notes and the Swing Note, or any or all of
them, as the context shall require.

 

“Notice of Borrowing and Payment” means a notice substantially in the form of
Exhibit G.

 

“Notice of Extension/Conversion” means a notice substantially in the form of
Exhibit I.

 

“Obligations” means the Loans, any other loans and advances or extensions of
credit made or to be made by any Lender to the Borrower, or to others for the
Borrower’s account, in each case pursuant to the terms and provisions of this
Credit Agreement, together with interest thereon (including interest which
accrues after the commencement of any bankruptcy or similar case, whether or not
such post-petition interest is allowed in such case) and, including, without
limitation, any reimbursement obligation or indemnity of the Borrower on account
of Letters of Credit and all other Letter of Credit Obligations and all
indebtedness, fees, liabilities and obligations which may at any time be owing
by the Borrower to any Lender (or an Affiliate of a Lender) in each case
pursuant to this Credit Agreement or any other Credit Document, whether now in
existence or incurred by the Borrower from time to time hereafter, whether
unsecured or secured by pledge, Lien upon or security interest in any of the
Borrower’s assets or property or the assets or property of any other Person,
whether such indebtedness is absolute or contingent, joint or several, matured
or unmatured, direct or indirect and whether such Borrower is liable to such
Lender (or an Affiliate of a Lender) for such indebtedness as principal, surety,
endorser, guarantor or otherwise.  Obligations shall also include any other
indebtedness owing to any Lender (or an Affiliate of a Lender) by the Borrower
under this Credit Agreement and the other Credit Documents, the Borrower’s
liability to any Lender (or an Affiliate of a Lender) pursuant to this Credit
Agreement as maker or endorser of any promissory note or other instrument for
the payment of money, the Borrower’s liability to any Lender (or an Affiliate of
a Lender) pursuant

 

24

--------------------------------------------------------------------------------


 

to this Credit Agreement or any other Credit Document under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which any Lender (or an Affiliate of a Lender) may make or issue to others for
any such Borrower’s account pursuant to this Credit Agreement, including any
accommodation extended with respect to applications for Letters of Credit, all
liabilities and obligations arising under Lender Hedging Agreements owing from
the Borrower to any Lender, or any Affiliate of a Lender (or any Person that was
a Lender or an affiliate of a Lender at the time such Lender Hedging Agreement
was entered into), permitted under Section 9.2, all liabilities and obligations
now or hereafter arising from or in connection with any Cash Management
Products, and all obligations of the Guarantors to any Lender (or an Affiliate
of any Lender) and the Agent arising under or in connection with the Guaranty
Agreement or any other Credit Document, including, without limitation, the
Guaranteed Obligations (as defined in the Guaranty Agreement).

 

“Operating Income” means operating income as shown on the Borrower’s financial
statements in accordance with historical practices and in compliance with GAAP.

 

“Operating Company” means TransMontaigne Operating Company L.P., a Delaware
limited partnership of which, as of the Closing Date, Partners owns a 99.999%
limited partner interest and Operating GP owns a 0.001% general partner interest
and is the sole general partner.

 

“Operating GP” means TransMontaigne Operating GP L.L.C., a Delaware limited
liability company which, as of the Closing Date, owns a 0.001% general partner
interest in, and is the sole general partner of, Operating Company.

 

“Operative Documents” means the Credit Documents, any Subordination Agreements
and any documents or instruments evidencing Subordinated Debt.

 

“Option Consideration Requirements” means, with respect to the consideration to
be received for any transfer of assets to Partners pursuant to the MLP Omnibus
Agreement, that such consideration must (i) be for fair market value in
accordance with the MLP Omnibus Agreement, and (ii) may consist of cash or a
combination of cash and limited partner units in Partners, provided, that unless
Excess Availability after giving effect to such transfer will be at least
$50,000,000, not less than 75% of such consideration is paid in cash.

 

“Other Taxes” has the meaning given to such term in Section 2.6(e).

 

“Original Closing Date” means September 13, 2004, the “Closing Date” under the
Original Credit Agreement.

 

“Original Credit Agreement” means that certain Senior Secured Working Capital
Credit Agreement dated as of September 13, 2004, as amended, among the Borrower,
each of the Lenders, JPMorgan Chase Bank, N.A. and UBS AG, Stamford Branch, as
Syndication Agents, Société Générale, New York Branch and Wells Fargo Foothill,
LLC, as the Documentation Agents, and  the Agent.

 

“Overadvance” means, as of any date of determination, the amount, if any, by
which the outstanding Working Capital Obligations exceeds the Borrowing Base.

 

25

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

 

“Paid LC Backed Inventory” means inventory that has been delivered to any Credit
Party and is backed by a Letter of Credit that has not been drawn upon or
cancelled, and where the purchase price of all such inventory has been paid in
full.

 

“Partners” means TransMontaigne Partners L.P., a Delaware limited partnership,
which is a “master limited partnership” under the Internal Revenue Code, of
which, as of the Closing Date, Coastal Fuels Marketing, Inc.  and TransMontaigne
Product Services Inc. own limited partner interests, and General Partner owns a
2% general partner interest and is the sole general partner.

 

“Permitted Acquisitions” means any Acquisition by the Borrower or any of its
consolidated Restricted Subsidiaries, so long as the provisions of Section 7.16
are complied with, if applicable, and which:

 

(a)                                  is either an investment in the stock of a
non-Guarantor entity or any other Acquisition, so long as each of the following
conditions is satisfied in connection therewith:

 

(i)                                     the entity or assets being acquired are
for the same or a similar line of business of those of the Borrower and its
consolidated Restricted Subsidiaries, and

 

(ii)                                  the aggregate amount of all such stock
investments and other Acquisitions does not exceed $20,000,000 in any fiscal
year; or

 

(b)                                 is any other Acquisition not satisfying
clause (a) above, so long as each of the following conditions is satisfied in
connection therewith:

 

(i)                                     the entity or assets being acquired are
for the same or a similar line of business of those of the Borrower and its
consolidated Restricted Subsidiaries;

 

(ii)                                  the Acquisition has not been opposed by
the board of directors of the entity that is selling the shares or assets to be
acquired;

 

(iii)                               the pro forma consolidated cash flow, Excess
Availability and Adjusted EBITDA of the Borrower and its consolidated Restricted
Subsidiaries, after giving effect to the Acquisition (including pro forma
adjustments), are reasonably satisfactory to the Agent in its reasonable
discretion;

 

(iv)                              the aggregate purchase price of all
Acquisitions does not exceed an amount equal to (x) $125,000,000 in any four
(4) consecutive fiscal quarter period, plus (y) the amount of any cash proceeds
received by the Credit Parties since the Closing Date from sales of assets to
the MLP Entities permitted by this Credit Agreement, less (z) the amount of any
such cash proceeds previously used since the Closing Date to retire Indebtedness
(other than the Revolving Loans), make Permitted Acquisitions (including under
clause (a) above or this clause (b))

 

26

--------------------------------------------------------------------------------


 

or fund Operating Losses for any fiscal period after the date of such asset
sale, and for this purpose “Operating Losses” shall equal the numerator of the
Fixed Charge Coverage Ratio less the denominator of the Fixed Charge Coverage
Ratio, if negative;

 

(v)                                 after giving effect to such Acquisition, no
Default or Event of Default is in existence; and

 

(vi)                              on a pro forma basis after giving effect to
such Acquisition, Excess Availability and the pro forma Fixed Charge Coverage
Ratio immediately after the Acquisition shall be not less than the amounts set
forth below, depending on the amount of the purchase price of such Acquisition:

 

Purchase Price

 

Minimum Excess
Availability upon
closing of
Acquisition

 

Pro Forma Fixed
Charge Coverage
Ratio

< $50,000,000

 

$

75,000,000

 

N/A

< $100,000,000 but >$50,000,000

 

$

75,000,000

 

1:10 to 1.00

> $100,000,000

 

$

100,000,000

 

1:10 to 1.00

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness to the Lenders with respect to
the Revolving Loans, the Letters of Credit or otherwise, pursuant to the Credit
Documents;

 

(b)                                 trade payables incurred in the ordinary
course of the Credit Parties’ business;

 

(c)                                  purchase money Indebtedness (including
Capital Leases) hereafter incurred by the Credit Parties or any of their
Restricted Subsidiaries to finance the purchase of fixed assets provided that
(i) the total of all such Indebtedness for all such Persons taken together shall
not exceed an aggregate principal amount of $10,000,000 at any one time
outstanding (including any such Indebtedness referred to in clause
(e) immediately below); (ii) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed; and (iii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon plus any interest, prepayment premium and other related
costs at the time of such refinancing so long as all such costs do not exceed
the foregoing $10,000,000 cap;

 

(d)                                 obligations of the Borrower or any of its
Restricted Subsidiaries in respect of Hedging Agreements entered into in order
to manage existing or anticipated interest rate and exchange rate risks and to
manage commodity price risks in accordance with the Risk Management Policy;

 

(e)                                  Indebtedness described on Schedule 1.1C and
any refinancings of such Indebtedness; provided that the aggregate principal
amount of such Indebtedness is not

 

27

--------------------------------------------------------------------------------


 

increased, the scheduled maturity dates of such Indebtedness are not shortened
and such refinancing is on terms and conditions no more restrictive than the
terms and conditions of the Indebtedness being refinanced;

 

(f)                                    margin loans owed to commodities brokers
not in excess of an aggregate amount of $25,000,000 at any one time;

 

(g)                                 unsecured Funded Indebtedness of the Credit
Parties not exceeding at any time an aggregate amount of $50,000,000, provided,
that the Agent has been notified promptly of the material terms and conditions
thereof (any such amount shall be deducted from Average Excess Availability for
purposes of Section 8.1); provided, that after giving effect to the issuance of
such unsecured Funded Indebtedness and the application of any of the proceeds
thereof on the issuance date no Default or Event of Default shall exist;

 

(h)                                 Indebtedness secured by Liens described in
clause (d) of the definition of Permitted Liens;

 

(i)                                     intercompany loans made by a Credit
Party to a Credit Party and intercompany loans made to the Borrower by Partners
not exceeding at any time an aggregate outstanding principal amount of
$5,000,000;

 

(j)                                     Indebtedness of Foreign Restricted
Subsidiaries for financing of the type described in clause (l) of the definition
of Permitted Liens, which Indebtedness may be unsecured or secured as permitted
by such clause (l);

 

(k)                                  Subordinated Debt; and

 

(l)                                     all guaranties of such Person with
respect to Indebtedness of the type referred in clauses (a) through (k) (other
than (j)) of this definition of another Person.

 

“Permitted Investments” means:

 

(a)                                  Cash Equivalents;

 

(b)                                 interest-bearing demand or time deposits
(including certificates of deposit) which are insured by the Federal Deposit
Insurance Corporation (“FDIC”) or a similar federal insurance program; provided,
however, that the Credit Parties may, in the ordinary course of their respective
businesses, maintain in their disbursement accounts from time to time amounts in
excess of then applicable FDIC or other program insurance limits;

 

(c)                                  Investments existing on the Closing Date
and set forth on Schedule 1.1D;

 

(d)                                 advances to officers, directors and
employees for expenses incurred or anticipated to be incurred in the ordinary
course;

 

(e)                                  Permitted Acquisitions;

 

28

--------------------------------------------------------------------------------


 

(f)                                    loans to and Investments in (i) the
Credit Parties and (ii) newly created Domestic Restricted Subsidiaries, and
newly created Foreign Restricted Subsidiaries, provided that (1) the applicable
requirements of Section 7.16 are satisfied and (2) the aggregate amount of loans
to and Investments in Foreign Restricted Subsidiaries shall not exceed
$7,500,000 at any time;

 

(g)                                 investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(h)                                 Hedging Agreements entered into by the
Borrower relating to the Loans hereunder and other Hedging Agreements entered
into in order to manage existing or anticipated interest rate and exchange rate
risks and to manage commodity price risks in accordance with the Risk Management
Policy;

 

(i)                                     Investments (1) initially made in
Partners and the General Partner in connection with the IPO in accordance with
and subject to Section 9.3(e), (2) made thereafter consisting of limited partner
units in Partners received in consideration of transfers of fixed assets to
Partners pursuant to the MLP Omnibus Agreement and in accordance with and
subject to Section 9.3(f), (3) other Investments of cash in Partners necessary
for the General Partner to maintain its initial 2% general partner interests, so
long as no Default or Event of Default is in existence or would be created after
making the Investment, and (4) intercompany loans made by the Borrower to
Partners not exceeding at any time an aggregate outstanding principal amount of
$5,000,000; and

 

(j)                                     such other Investments as the Required
Lenders may approve in their reasonable discretion.

 

“Permitted Liens” means

 

(a)                                  Liens granted to the Agent or the Lenders
(or their Affiliates to secure Lender Hedging Agreements) by the Credit Parties
pursuant to any Credit Document;

 

(b)                                 Liens listed on Schedule 1.1B and, as to the
Mortgaged Real Estate, such Liens of record as are reasonably acceptable to the
Agent in its reasonable discretion;

 

(c)                                  Liens on fixed assets securing purchase
money Indebtedness (including Capital Leases) to the extent permitted under
Section 9.2, provided that any such Lien attaches to such assets concurrently
with or within thirty (30) days after the acquisition thereof and only to the
assets to be acquired;

 

(d)                                 Liens of warehousemen, mechanics,
materialmen, workers, repairmen, fillers, packagers, processors, common
carriers, landlords and other similar Liens arising by operation of law or
otherwise, not waived in connection herewith, for amounts that are not yet
overdue or which are being appropriately contested in good faith by the relevant
Credit Party by proceedings, provided that in any such case an adequate reserve
is being maintained by such Credit Party to the extent required by GAAP;

 

29

--------------------------------------------------------------------------------


 

(e)                                  attachment or judgment Liens individually
or in the aggregate not in excess of $10,000,000 (exclusive of (i) any amounts
that are duly bonded to the satisfaction of the Agent in its reasonable
discretion or (ii) any amount adequately covered by insurance);

 

(f)                                    Liens for taxes, assessments or other
governmental charges not yet overdue or that are being contested in good faith
by a Credit Party by appropriate proceedings, provided that in any such contest
an adequate reserve in respect there of is being maintained by such Credit Party
to the extent required by GAAP;

 

(g)                                 zoning ordinances, easements, covenants,
rights of way and other restrictions on the use of real property and other title
exceptions that do not interfere in any material respect with the ordinary
course of business or, in the case of owned real property, the marketability of
such real property;

 

(h)                                 deposits or pledges to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance;

 

(i)                                     deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
regulatory or statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the ordinary course of business;

 

(j)                                     restrictions under federal and state
securities laws on the transfer of securities;

 

(k)                                  restrictions under foreign trade
regulations on the transfer or licensing of assets of the Borrower and its
Restricted Subsidiaries;

 

(l)                                     liens on assets of Foreign Restricted
Subsidiaries to secure financing made available to such Foreign Restricted
Subsidiary (as to which no Credit Party is liable on such financing) for working
capital and capital expenditures of such Foreign Restricted Subsidiaries; and

 

(m)                               Liens on commodities accounts in favor of
commodities intermediaries securing margin loans pertaining to such accounts.

 

“Permitted Restricted Payment” means:

 

(a)                                  (i) in any fiscal year in which the Lion
Oil Company Disposition Transaction occurs, distributions derived therefrom and
other dividends and distributions that do not exceed an aggregate amount of
$5,000,000 paid in cash on common and preferred stock that do not result in a
breach of Section 8.1, if applicable, and (ii) in any year other than the fiscal
year in which distributions described in (i) are made, dividends and
distributions paid in cash on common and preferred stock that do not exceed an
aggregate amount of $15,000,000 in any fiscal year and that do not result in a
breach of Section 8.1, if applicable, and provided that after giving effect
thereto, no other Default or Event of Default is in existence;

 

30

--------------------------------------------------------------------------------


 

(b)                                 the payment of dividends and distributions
(in addition to the dividends and distributions described in clause (a) above) 
and redemptions and repurchases (in addition to the redemption described in
clauses (c) and (d) below) on account of any common or preferred Capital Stock;
provided that after giving effect thereto (i) the Fixed Charge Coverage Ratio
(on a pro forma basis) is not less than 1.10 to 1.0, (ii) no Default or Event of
Default is in existence and (iii) Excess Availability is not less than
$75,000,000;

 

(c)                                  the redemption of preferred Capital Stock
for an aggregate amount not exceeding the sum of $72,900,000 plus the amount
necessary to redeem any such preferred Capital Stock that was issued as
“payment-in-kind” in lieu of a cash dividend, provided that after giving effect
thereto (i) no Default or Event of Default is in existence,  (ii) Excess
Availability is not less than $75,000,000 and (iii) the Fixed Charge Coverage
Ratio on a proforma basis is equal to or greater than 1.10 to 1.00; and

 

(d)                                 the redemption, repurchase, or repayment of
the Senior Subordinated Notes, in whole or in part provided that after giving
effect thereto (i) no Default or Event of Default is in existence, (ii) Excess
Availability is not less than $100,000,000 and (iii) the Fixed Charge Coverage
Ratio on a pro forma basis is equal to or greater than 1.10 to 1.00.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, entity, party or government (including any division,
agency or department thereof), and, as applicable, the successors, heirs and
assigns of each.

 

“Petroleum Inventory” means Inventory consisting of refined petroleum products.

 

“Plan” means any employee benefit plan, program or arrangement, whether oral or
written, maintained or contributed to by any Credit Party or any of its
Restricted Subsidiaries or the General Partner, or with respect to which such
Credit Party or any such Restricted Subsidiary or the General Partner may incur
liability.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the Original Closing
Date, between the Agent and the relevant Credit Parties, as amended and restated
on the Closing Date substantially in the form of Exhibit D, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

 

“Pledged Collateral” has the meaning given to such term in the Pledge Agreement.

 

“Prime Rate” means the rate which Wachovia announces from time to time as its
prime, base or equivalent lending rate, as in effect from time to time.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer.  Wachovia (and its affiliates) may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Proprietary Rights” has the meaning given to such term in Section 6.17.

 

31

--------------------------------------------------------------------------------


 

“Real Estate” means the real property owned or leased by the relevant Credit
Parties described in Schedule 6.19, as it may be updated from time to time
pursuant to Sections 7.9 and 7.17, together with all Structures thereon.

 

“Real Property Documentation” means, with respect each parcel or tract of the
Mortgaged Real Estate:

 

(a)                                  a fully executed and notarized Mortgage
encumbering the fee interest of the Credit Parties in such Mortgaged Real
Estate;

 

(b)                                 an owner’s affidavit for such Mortgaged Real
Estate, addressed to the title company, for such Mortgaged Real Estate;

 

(c)                                  as to leased property, a Landlord
Agreement;

 

(d)                                 a Mortgagee Policy for such Mortgaged Real
Estate, in an amount not less than the amount for such Mortgaged Real Estate
designated in Schedule 7.2 with respect to any particular Mortgaged Property
(or, as to any Additionally Selected Real Estate, in any supplemental
schedule identifying such property), assuring the Agent that the Mortgage on
such Mortgaged Real Estate creates a valid and enforceable first priority
(subject to Permitted Liens) mortgage lien such Mortgaged Real Estate, free and
clear of all defects and encumbrances except Permitted Liens, which Mortgagee
Policy shall be in form and substance reasonably satisfactory to the Agent and
shall provide for affirmative insurance and such reinsurance as the Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Agent;

 

(e)                                  an Approved Appraisal of such Mortgaged
Real Estate;

 

(f)                                    evidence in the form of a standard flood
hazard determination certificate as to whether (i) such Mortgaged Real Estate is
a Flood Hazard Property and (ii) the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program;

 

(g)                                 if such Mortgaged Real Estate is a Flood
Hazard Property, the relevant Credit Party’s written acknowledgment of receipt
of written notification from the Agent (i) as to the existence of such Flood
Hazard Property and (ii) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program;

 

(h)                                 evidence reasonably satisfactory to the
Agent that such Mortgaged Real Estate, and the uses of such Mortgaged Real
Estate, are in compliance in all material respects with all applicable zoning
laws, regulations and ordinances (the evidence submitted as to zoning may be in
the form of a “zoning letter” from the municipality or other applicable
jurisdiction in which the applicable property is located and should include the
zoning designation made for such Mortgaged Real Estate and the permitted uses of
such Mortgaged Real Estate under such zoning designation;

 

(i)                                     UCC fixture financing statements for
such Mortgaged Real Estate, in form and substance reasonably satisfactory to the
Agent, to be filed in the appropriate

 

32

--------------------------------------------------------------------------------


 

jurisdiction as is necessary, in the Agent’s reasonable discretion, to perfect
the Agent’s lien on such Mortgaged Real Estate;

 

(j)                                     any existing environmental inspection
report or reports in any Credit Party’s possession;

 

(k)                                  any existing surveys of the sites of such
Mortgaged Real Estate in any Credit Party’s possession;

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
and the regulations thereunder.

 

“Reputable Carrier” means any  carrier of Petroleum Inventory that the Borrower
has determined in good faith is a reliable, reputable carrier in the industry,
unless the Agent, in its reasonable credit judgment  has objected to the use of
such carrier.

 

“Required Lenders” means, at any time, Lenders (excluding Defaulting Lenders)
holding in the aggregate at least 51% of (i) the Revolving Credit Commitments or
(ii) if the Revolving Credit Commitments have been terminated, aggregate
outstanding principal amount of the Working Capital Obligations (including
participation interests in Letter of Credit Obligations, but excluding Swing
Loans)).

 

“Restricted Payment” means (i) any cash dividend or other cash distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Credit Party or any of its Restricted Subsidiaries, as the case may be, now
or hereafter outstanding, (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of any Credit Party (other than
purchase or redemption of Borrower’s common stock issued to any officer,
director or employee in connection with the payment of withholding taxes on the
vesting thereof) or any of its Restricted Subsidiaries now or hereafter
outstanding by such Credit Party or Restricted Subsidiary, as the case may be,
except for any redemption, retirement, sinking funds or similar payment payable
(x) solely to another Credit Party or (y) solely in such shares of that class of
stock or in any class of stock junior to that class or (iii) any cash payment
made to redeem, purchase, repurchase or retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any shares of any
class of Capital Stock of any Credit Party (other than any such payment in
respect of withholding taxes due upon the vesting or exercise of any stock
option granted to an officer, director or employee of a Credit Party) or any of
its Restricted Subsidiaries now or hereafter outstanding.

 

“Restricted Subsidiaries” means (i) for any period prior to the Closing Date,
all Subsidiaries of the Borrower, and (ii) for any period thereafter, all
Subsidiaries of the Borrower that are not Unrestricted Subsidiaries.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make its portion of the Revolving Loans in a principal amount
up to such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Committed Amount.

 

“Revolving Credit Commitment Percentage” means, for any Lender, the percentage
identified as its Revolving Credit Commitment Percentage on Schedule 1.1A, as
such percentage

 

33

--------------------------------------------------------------------------------


 

may be modified in connection with any assignment made in accordance with the
provisions of Section 14.5.

 

“Revolving Credit Committed Amount” means the aggregate revolving credit line
extended by the Lenders to the Borrower for Revolving Loans and Letters of
Credit pursuant to and in accordance with the terms of this Credit Agreement, in
an amount up to $400,000,000, as such revolving credit line may be reduced from
time to time in accordance with Section 2.2(c).

 

“Revolving Loans” means loans and advances made to the Borrower by all of the
Lenders on a revolving basis in accordance with their respective Revolving
Credit Commitments pursuant to Section 2.1(a)(i), and includes Base Rate Loans
and Eurodollar Loans.

 

“Revolving Notes” means promissory notes of the Borrower to the Lenders that
request such notes pursuant to Section 2.1(c) and that were executed and
delivered on the Original Closing Date, substantially in the form of
Exhibit F-1, evidencing the obligation of the Borrower to repay the Revolving
Loans made by such Lenders, as the same may be amended, restated, supplemented,
or otherwise modified from time to time.

 

“Risk Management Policy” means the guidelines for investment of funds of the
Borrower and the Restricted Subsidiaries set forth in the Risk Management Policy
Manual of the Borrower in effect on the Original Closing Date, as modified or
supplemented from time to time with the approval of the Board of Directors of
the Borrower or an authorized executive committee.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Securities Account Control Agreement” means an agreement among a Credit Party,
a securities intermediary, and the Agent, which agreement is reasonably
acceptable to the Agent and its counsel and which provides for the Agent’s
having “control” (as such term is used in Article 9 of the UCC) over the
securities accounts described therein, in each case as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

 

“Security Agreement” means the Security Agreement, dated as of the Original
Closing Date, between the Agent and the Credit Parties (and such other Persons
who may from time to time become party thereto by joinder agreement), as amended
and restated on the Closing Date substantially in the form of Exhibit E, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

 

“Security Documents” means, collectively, the Pledge Agreement, the Security
Agreement, each Mortgage, each Deposit Account Control Agreement, and each
Commodities Account Control Agreement.

 

“Senior Subordinated Notes” means the $200,000,000 9 1/8% Senior Subordinated
Notes due 2010 issued by the Borrower pursuant to the Senior Subordinated Notes
Indenture.

 

“Senior Subordinated Notes Indenture” means the Indenture dated as of May 30,
2003, executed by the Borrower and Wells Fargo Bank Minnesota, National
Association, as indenture trustee, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

34

--------------------------------------------------------------------------------


 

“Settlement Period” means each week, or such lesser period or periods as the
Agent shall reasonably determine.

 

“Solvent” means that the Borrower and its consolidated Restricted Subsidiaries
will not (i) be “insolvent,” within the meaning of such term as defined in
section 101 of the “Bankruptcy Code”, or section 2 of either the “UFTA” or the
“UFCA”, or as defined or used in any “Other Applicable Law” (as those terms are
defined below), or (ii) be unable to pay its debts generally as such debts
become due within the meaning of section 548 of the Bankruptcy Code, section 4
of the UFTA or section 6 of the UFCA, or (iii) have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated, within the meaning of section 548 of the Bankruptcy Code,
section 4 of the UFTA or section 5 of the UFCA. For purposes of the foregoing,
“Bankruptcy Code” means 11 U.S.C. section 101 et seq., “UFTA” means the Uniform
Fraudulent Transfer Act, “UFCA” means the Uniform Fraudulent Conveyance Act, and
“Other Applicable Law” means any other applicable law pertaining to fraudulent
transfers or acts voidable by creditors, in each case as such law may be amended
from time to time.

 

“Solvency Certificate” means an officer’s certificate of the Borrower prepared
by the chief financial officer of the Borrower as to the financial condition,
solvency and related matters of the Credit Parties, on a pro forma basis after
giving effect to the IPO, substantially in the form of Exhibit M.

 

“Structures” means all plants, offices, manufacturing facilities, warehouses,
administration buildings and related facilities of the Credit Parties located on
the Real Estate described on Schedule 6.19, as it may be updated from time to
time pursuant to Sections 7.9 and 7.17, together with all Structures thereon.

 

“Subordinated Debt” means the Senior Subordinated Notes and any other unsecured
Indebtedness incurred by any Credit Party, which, in each case, is expressly
subordinated and made junior to the payment and performance in full of the
Obligations and contains terms and conditions reasonably satisfactory to the
Agent.

 

“Subordination Agreements” means the agreements entered into from time to time
by and among the Borrower, the Agent, on behalf of the Lenders, and a third
party creditor of any such Borrower providing for the subordination of such
third party creditor’s claims to those of the Lenders on terms and conditions
reasonably satisfactory to the Agent.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a fifty percent (50%) interest in
the total capital, total income and/or total ownership interests of such entity
at any time and (c) any partnership in which such Person is a general partner. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Credit Agreement shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

35

--------------------------------------------------------------------------------


 

“Swing Loan” means a Loan made by Wachovia pursuant to Section 2.1(a)(ii), which
must be a Base Rate Loan or a LIBOR Index Loan.

 

“Swing Note” means the promissory note of the Borrower in favor of Wachovia that
was executed and delivered on the Original Closing Date, substantially in the
form of Exhibit F-2, evidencing the obligation of the Borrower to repay the
Swing Loans, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Taxes” means any federal, state, local or foreign income, sales, use, transfer,
payroll, personal, property, occupancy, franchise or other tax, levy, impost,
fee, imposition, assessment or similar charge, together with any interest or
penalties thereon.

 

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan or Multiemployer Plan; (ii) the withdrawal of any Credit Parties or any of
their Restricted Subsidiaries or the General Partner or any of the ERISA
Affiliates from a Benefit Plan during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (iii) the
providing of notice of intent to terminate a Benefit Plan pursuant to
Section 4041 of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Benefit Plan or Multiemployer Plan; (v) any event or condition
(a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan
or Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any Credit
Parties or any of their Restricted Subsidiaries or the General Partner or any of
the ERISA Affiliates from a Multiemployer Plan.

 

“Titled In-Transit Inventory” means inventory which is with a Reputable Carrier
on the water or in vessels in transit to the United States of America and to
which a Credit Party has title as evidenced by non-negotiable documents of
title, bills of lading or other reasonably satisfactory documentation.

 

“Title Insurance Company” means, as to each parcel or tract of the Mortgaged
Real Estate, Lawyers Title Insurance Corporation or any other title insurance
company, mutually acceptable to the Borrower and the Agent, issuing the
Mortgagee Policy with respect thereto.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“UCP” means The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue of any Letter of Credit by the International
Chamber of Commerce.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as in effect from time to time.

 

“Unrestricted Subsidiaries” means Partners and all other MLP Entities.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the

 

36

--------------------------------------------------------------------------------


 

election of directors (or persons performing similar functions) of such Person,
even though the right so to vote has been suspended by the happening of such a
contingency.

 

“Wachovia” means Wachovia Bank, National Association and its successors and
permitted assigns.

 

“Working Capital Obligations” means the sum at any time of (a) the Aggregate
Revolving Loan Amount Outstanding, (b) the Aggregate Swing Loan Amount
Outstanding and (c) the Letter of Credit Obligations.

 

1.2                               Accounting Terms and Determinations.

 

Unless otherwise defined or specified herein, all accounting terms shall be
construed herein and all accounting determinations for purposes of determining
compliance with Section 8.1  and otherwise to be made under this Credit
Agreement shall be made in accordance with GAAP (but excluding the consolidated
Unrestricted Subsidiaries, as provided in the definition of GAAP) applied on a
basis consistent in all material respects with the Financials).    If GAAP shall
change from the basis used in preparing the Financials, the certificates
required to be delivered pursuant to Section 7.1 demonstrating compliance with
the covenants contained herein shall include calculations setting forth the
adjustments necessary to demonstrate how the Credit Parties are in compliance
with the financial covenants based upon GAAP as in effect on the Original
Closing Date.  If the Credit Parties shall change their method of inventory
accounting, all calculations necessary to determine compliance with the
covenants contained herein shall be made as if such method of inventory
accounting had not been so changed.

 

The Credit Parties shall deliver to the Agent and each Lender at the same time
as the delivery of any annual financial statements given in accordance with the
provisions of Section 7.1, (i) a description in reasonable detail of any
material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding annual financial statements and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application.

 

1.3                               Other Definitional Terms.

 

Terms not otherwise defined herein which are defined in the UCC shall have the
meanings given them in the UCC.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Credit Agreement shall refer to
the Credit Agreement as a whole and not to any particular provision of this
Credit Agreement, unless otherwise specifically provided.  References in this
Credit Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be
to Articles, Sections, Schedules or Exhibits of or to this Credit Agreement
unless otherwise specifically provided.  Any of the terms defined in Section 1.1
may, unless the context otherwise requires, be used in the singular or plural
depending on the reference.  “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form.  References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.  References
to any Person include the successors and

 

37

--------------------------------------------------------------------------------


 

permitted assigns of such Person.  References “from” or “through” any date mean,
unless otherwise specified, “from and including” or “through and including”,
respectively.  References to any times herein shall refer to Eastern Standard or
Daylight Savings time, as applicable.

 

ARTICLE II

 

LOANS

 

2.1                               Revolving Loans and Swing Loans.

 

(a)                                  Commitments.

 

(i)                                     Revolving Loans.  Subject to the terms
and conditions hereof and in reliance upon the representations and warranties
set forth herein, each of the Lenders severally agrees to lend to the Borrower
at any time or from time to time on or after the Original Closing Date and
before the Maturity Date, such Lender’s Revolving Credit Commitment Percentage
of the Revolving Loans as may be requested or deemed requested by the Borrower.

 

(ii)                                  Swing Loans.  In addition to the
foregoing, Wachovia shall from time to time, upon the request of the Borrower,
if the applicable conditions precedent in Article V have been satisfied, make
Swing Loans to the Borrower in an aggregate principal amount at any time
outstanding not exceeding $40,000,000; provided that, immediately after such
Swing Loan is made, the conditions set forth in clauses (i) and (ii) of
Section 2.1(b) shall have been satisfied.  Except for calculation of the
Commitment Fee as set forth in the definition thereof, Swing Loans shall not be
considered a utilization of the Revolving Credit Commitment of Wachovia or any
other Lender hereunder.  All Swing Loans shall be made as Base Rate Loans or as
LIBOR Index Loans.  At any time, upon the request of Wachovia, each Lender other
than Wachovia shall, on the third (3rd) Business Day after such request is made,
purchase a participating interest in Swing Loans in an amount equal to its
ratable share (based upon its respective Revolving Credit Commitment) of such
Swing Loans.  On such third (3rd) Business Day, each Lender will immediately
transfer to Wachovia, in immediately available funds, the amount of its
participation.  Whenever, at any time after Wachovia has received from any such
Lender its participating interest in a Swing Loan, the Agent receives any
payment on account thereof, the Agent will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Agent is required to be returned,
such Lender will return to the Agent any portion thereof previously distributed
by the Agent to it.  Each Lender’s obligation to purchase such participating
interests shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation:  (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against Wachovia requesting such purchase or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an

 

38

--------------------------------------------------------------------------------


 

Event of Default or the termination of the Revolving Credit Commitments;
(iii) any adverse change in the condition (financial or otherwise) of the Credit
Parties or any other Person; (iv) any breach of this Agreement by the Borrower
or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(b)                                 Determination of Borrowing Base.

 

(i)                                     The Lenders agree, subject to the terms
and conditions of this Credit Agreement, from time to time, to make Revolving
Loans to the Borrower on a revolving basis.  The Working Capital Obligations,
shall not in the aggregate exceed the lesser of (A) the Revolving Credit
Committed Amount then in effect and (B) the Borrowing Base.

 

(ii)                                  No Lender shall be obligated at any time
to make available to the Borrower its Revolving Credit Commitment Percentage of
any requested Revolving Loan if such amount plus its Revolving Credit Commitment
Percentage of all Revolving Loans and its Revolving Credit Commitment Percentage
of all Letter of Credit Obligations would exceed such Lender’s Revolving Credit
Commitment at such time.  The aggregate balance of Working Capital Obligations
shall not at any time exceed the Revolving Credit Committed Amount.  No Lender
shall be obligated to make available, nor shall the Agent make available (except
pursuant to and in accordance with Section 2.1(d)(vi)), any Revolving Loans to
the Borrower to the extent such Revolving Loan when added to the then
outstanding Revolving Loans, Swing Loans and Letter of Credit Obligations would
cause the aggregate outstanding Working Capital Obligations to exceed the lesser
of (A) the Revolving Credit Committed Amount then in effect and (B) the
Borrowing Base.  If at any time (1) the amount of all Working Capital
Obligations outstanding exceeds (2) the lesser of (A) the Revolving Credit
Committed Amount then in effect and (B) the Borrowing Base the Borrower
immediately shall make a mandatory prepayment in accordance with the provisions
of Section 2.2(b)(i).

 

(c)                                  Revolving Notes and Swing Notes.  If so
requested by a Lender (at or at any after the Original Closing Date), the
obligations of the Borrower to repay the Revolving Loans to such Lender and to
pay interest thereon shall be evidenced by a separate Revolving Note to such
Lender, with appropriate insertions.  One Revolving Note shall be payable to the
order of each Lender which so requests a Revolving Note, and each such Revolving
Note shall be in a principal amount equal to such Lender’s Revolving Credit
Commitment and shall represent the obligations of the Borrower to pay such
Lender the amount of such Lender’s Revolving Credit Commitment or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by such Lender
hereunder, plus interest accrued thereon, as set forth herein.  Subject to
Sections 2.5, 13.8 and 14.5(e), the Borrower irrevocably authorizes each Lender
which has been issued a Revolving Note to make or cause to be made appropriate
notations on its Revolving Note, or on a record pertaining thereto, reflecting
Revolving Loans and repayments thereof.  The outstanding amount of the Revolving
Loans set forth on such Lender’s Revolving Note or record shall be prima facie
evidence of the principal amount thereof

 

39

--------------------------------------------------------------------------------


 

owing and unpaid to such Lender, but the failure to make such notation or
record, or any error in such notation or record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Note to
make payments of principal of or interest on any Revolving Note when due.  Any
of the foregoing to the contrary notwithstanding, any lack of a Lender’s request
to be issued a Revolving Note shall not, in any manner, diminish the Borrower’s
obligations to repay the Revolving Loans made by such Lender, together with all
other amounts owing to such Lender by the Borrower.  The Swing Loans shall be
evidenced by a single Swing Note payable to the order of Wachovia in the
original principal amount of $40,000,000.

 

(d)                                 Borrowings.

 

(i)                                     Each request for borrowings hereunder
shall be made by a Notice of Borrowing and Payment from the Borrower to the
Agent, given not later than (A) 2:00 P.M. on the Business Day on which the
proposed borrowing is requested to be made for Revolving Loans that will be Base
Rate Loans and for Swing Loans and (B) during normal business hours on the date
that is three Business Days prior to the date of the requested borrowing of
Revolving Loans that will be Eurodollar Loans.  Each request for borrowing made
in a Notice of Borrowing and Payment shall be given by telecopy, setting forth
(1) the requested date of such borrowing, (2) the aggregate amount of such
requested borrowing and whether it is for a Revolving Loan or Swing Loan,
(3) whether such Revolving Loans will be Base Rate Loans or the Eurodollar Rate
Loans, and if appropriate, the applicable Interest Period, (4) whether such
Swing Loans will be Base Rate Loans or LIBOR Index Loans, (5) certification by
the Borrower that it has complied in all respects with Section 5.3, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Revolving Loans and Swing Loans outstanding hereunder (including, without
limitation, availability under the Borrowing Base) and (6) the account at which
such requested funds should be made available.  Each request for borrowing made
in a Notice of Borrowing and Payment shall be irrevocable by and binding on the
Borrower.  The Borrower shall be entitled to borrow Revolving Loans in a minimum
principal amount of $1,000,000 and integral multiples of $1,000,000 in excess
thereof (or the remaining amount of the Revolving Credit Committed Amount, if
less) and shall be entitled to borrow Base Rate Loans or Eurodollar Loans, or a
combination thereof, as the Borrower may request; provided, that no more than
eight (8) Eurodollar Loans shall be outstanding hereunder at any one time; and
provided, further, that Eurodollar Loans shall be in a minimum principal amount
of at least $5,000,000 and integral multiples of $1,000,000 in excess thereof.
Revolving Loans may be repaid and reborrowed in accordance with the provisions
hereof. Each Swing Loan shall be in a minimum principal amount of at least
$1,000,000 and integral multiples of $1,000,000 in excess thereof. Revolving
Loans and Swing Loans may be repaid and reborrowed in accordance with the
provisions hereof.

 

The Agent shall give to each Lender prompt notice (but in no event later than
3:00 P.M. on the date of the Agent’s receipt of notice from the Borrower) of
each requested borrowing in a Notice of Borrowing and Payment by telecopy,

 

40

--------------------------------------------------------------------------------


 

telex or cable (other than any Notice of Borrowing and Payment which will be
funded by the Agent in accordance with subsection (d)(ii) below).  No later than
4:00 P.M. on the date on which a Revolving Loan borrowing is requested to be
made pursuant to the applicable Notice of Borrowing and Payment, each Lender
will make available to the Agent at the address of the Agent set forth on the
signature pages hereto, in immediately available funds, its Revolving Credit
Commitment Percentage of such borrowing requested to be made (unless such
funding is to be made by the Agent in accordance with
subsection (d)(ii) below).  Unless the Agent shall have been notified by any
Lender prior to the date of borrowing that such Lender does not intend to make
available to the Agent its portion of the Revolving Loan borrowing to be made on
such date, the Agent may assume that such Lender will make such amount available
to the Agent as required above and the Agent may, in reliance upon such
assumption, make available the amount of the borrowing to be provided by such
Lender.  Upon fulfillment of the conditions set forth in Section 5.3 for such
borrowing, the Agent will make such funds available to the Borrower at the
account specified by the Borrower in such Notice of Borrowing and Payment.

 

(ii)                                  If the amounts of Revolving Loans
described in subsection (d)(i) of this Section 2.1 are not in fact made
available to the Agent by a Lender (such Lender being hereinafter referred to as
a “Defaulting Lender”) and the Agent has made such amount available to the
Borrower, the Agent shall be entitled to recover such corresponding amount on
demand from such Defaulting Lender.  If such Defaulting Lender does not pay such
corresponding amount forthwith upon the Agent’s demand therefor, the Agent shall
promptly notify the Borrower and the Borrower shall immediately (but in no event
later than five Business Days after such demand) pay such corresponding amount
to the Agent.  The Agent shall also be entitled to recover from such Defaulting
Lender and the Borrower, (A) interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the Agent
to the Borrower to the date such corresponding amount is recovered by the Agent,
at a rate per annum equal to either (1) if paid by such Defaulting Lender, the
overnight Federal Funds Rate or (2) if paid by the Borrower, the then applicable
rate of interest, calculated in accordance with Section 4.1, plus (B) in each
case, an amount equal to any reasonable costs (including reasonable legal
expenses) and losses incurred as a result of the failure of such Defaulting
Lender to provide such amount as provided in this Credit Agreement.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder,
including, without limitation, the right of the Borrower to seek reimbursement
from any Defaulting Lender for any amounts paid by the Borrower under clause
(B) above on account of such Defaulting Lender’s default.

 

(iii)                               The failure of any Lender to make the
Revolving Loan to be made by it as part of any borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Loan on
the date of such borrowing, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Loan to be made by such other Lender
on the date of any borrowing.

 

41

--------------------------------------------------------------------------------


 

(iv)                              Each Lender shall be entitled to earn interest
at the then applicable rate of interest, calculated in accordance with
Article IV, on outstanding Revolving Loans which it has funded to the Agent from
the date such Lender funded such Revolving Loan to, but excluding, the date on
which such Lender is repaid with respect to such Revolving Loan.

 

(v)                                 A request for a borrowing may not be made by
telephone, unless no other means are available at the time of such request.

 

(vi)                              Notwithstanding anything to the contrary
contained elsewhere herein, and whether or not a Default or Event of Default
exists at the time, unless otherwise objected to by the Required Lenders in
writing, the Agent may in its reasonable discretion require all Lenders to honor
requests or deemed requests by the Borrower for Revolving Loans at a time that
an Overadvance exists or which would result in an Overadvance and each Lender
shall be obligated to continue to make its pro rata share of Revolving Loans, up
to a maximum amount outstanding equal to its Revolving Credit Commitment, so
long as such Overadvance is not known by the Agent to exceed $10,000,000 and so
long as such Overadvance is not outstanding for more than ten (10) Business
Days.  No new Overadvance may be made at any time during which an existing
Overadvance is outstanding.

 

2.2                               Optional and Mandatory Prepayments; Reduction
of Revolving Credit Committed Amount.

 

(a)                                  Voluntary Prepayments.  The Borrower shall
have the right to prepay Loans in whole or in part from time to time, but
otherwise without premium or penalty; provided, however, that (i) Loans that are
Eurodollar Loans may only be prepaid on three (3) Business Days’ prior written
notice to the Agent specifying the applicable Loans to be prepaid; (ii) any
prepayment of Loans that are Eurodollar Loans will be subject to Section 4.10;
(iii) each such partial prepayment of Revolving Loans shall be in a minimum
principal amount of $1,000,000 for Base Rate Loans and $5,000,000 for Eurodollar
Loans and (iv) each such partial prepayment of Swing Loans shall be in a minimum
principal amount of $1,000,000.  Voluntary prepayments shall be applied to Base
Rate Loans, LIBOR Index Loans or to Eurodollar Loans in the order of Interest
Period maturities as directed by the Borrower.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Revolving Credit Committed Amount.  If
at any time, the Working Capital Obligations outstanding shall exceed the lesser
of (A) the Revolving Credit Committed Amount then in effect and (B), except as
permitted by Section 2.1(d)(vi), the Borrowing Base, the Borrower immediately
shall pay to the Agent, for the ratable account of the Lenders, an amount
sufficient to eliminate such excess.

 

(ii)                                  Application of Mandatory Prepayments.  All
amounts required to be paid pursuant to this Section 2.2(b) shall be applied to
Swing Loans, and then Revolving Loans and (after all Revolving Loans have been
repaid) to a cash

 

42

--------------------------------------------------------------------------------


 

collateral account held by the Agent in respect of Letter of Credit
Obligations.  Within the parameters of the applications set forth above for
Swing Loans and Revolving Loans, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Loans in direct order of Interest Period
maturities.  All prepayments under this Section 2.2(b) shall be subject to
Section 4.10.

 

(c)                                  Voluntary Reductions of Revolving Credit
Committed Amount.  The Borrower may from time to time permanently reduce or
terminate the Revolving Credit Committed Amount in whole or in part (in minimum
aggregate amounts of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof (or, if less, the full remaining amount of the then applicable Revolving
Credit Committed Amount)) upon three (3) Business Days’ prior written notice to
the Agent; provided, however, no such termination or reduction shall be made
which would cause the aggregate principal amount of outstanding Revolving Loans
plus Letter of Credit Obligations outstanding to exceed the lesser of (A) the
Revolving Credit Committed Amount and (B) the Borrowing Base, unless,
concurrently with such termination or reduction, the Borrower make a mandatory
prepayment in accordance with the provisions of Section 2.2(b)(i).  The Agent
shall promptly notify each affected Lender of receipt by the Agent of any notice
from the Borrower pursuant to this Section 2.2(c).

 

(d)                                 Maturity Date.  The Revolving Credit
Commitment of the Lenders, the commitment of Wachovia to make Swing Loans and
the Letter of Credit Commitment of the Issuing Bank shall automatically
terminate on the Maturity Date.

 

(e)                                  General.  The Borrower shall pay to the
Agent for the account of the Lenders in accordance with the terms of
Section 4.3, on the date of each termination or reduction of the Revolving
Credit Committed Amount, the Commitment Fee accrued through the date of such
termination or reduction on the amount of the Revolving Credit Committed Amount
so terminated or reduced.

 

(f)                                    Hedging Obligations Unaffected.  Any
prepayment made pursuant to this Section 2.2 shall not affect the Borrower’s
obligation to continue to make payments under any Lender Hedging Agreement,
which shall remain in full force and effect notwithstanding such prepayment,
subject to the terms of such Lender Hedging Agreement.

 

2.3                               Payments and Computations.

 

(a)                                  Payments.  The Borrower shall make each
payment hereunder and under the Notes not later than 2:00 P.M. on the day when
due.  Payments made by the Borrower shall be in Dollars to the Agent at its
address referred to in Section 14.4 in immediately available funds without
deduction, withholding, setoff or counterclaim.  As soon as practicable after
the Agent receives payment from the Borrower, but in no event later than one
Business Day after such payment has been made, subject to Section 2.1(d)(ii),
the Agent will cause to be distributed like funds relating to the payment of
principal, interest, or Fees (other than amounts payable on the Swing Loans or
to the Agent to reimburse the Agent and the Issuing Bank for fees and expenses
payable solely to them pursuant to Article IV) or expenses payable to the Agent
and the Lenders in accordance

 

43

--------------------------------------------------------------------------------


 

with Section 14.7 ratably to the Lenders, and like funds relating to the payment
of any other amounts payable to such Lender.  The Borrower’s obligations to the
Lenders with respect to such payments shall be discharged by making such
payments to the Agent pursuant to this Section 2.3(a) or if not timely paid or
any Event of Default then exists, may be added to the principal amount of the
Revolving Loans outstanding.

 

(b)                                 Lockboxes.

 

(i)                                     The Borrower and (by execution and
delivery of the Guaranty Agreement or of a joinder thereto and incorporation by
reference therein) each Guarantor hereby agree to comply with the provisions of
this Section 2.3(b). Each of the Credit Parties, individually or through the
Borrower, shall establish and shall maintain one or more lockboxes (each a
“Lockbox”) with financial institutions, including, without limitation, Wachovia
and Wells Fargo Bank, National Association, selected by the Borrower and
reasonably acceptable to the Agent (each a “Lockbox Bank”) and shall instruct
all account debtors on the Accounts of each Credit Party to remit all payments
to its respective Lockboxes.  All amounts received by the Credit Parties from
any account debtor, in addition to all other cash received from any other source
(including but not limited to proceeds from asset sales and judgments), shall be
promptly deposited into an account which is maintained at a Lockbox Bank and
which is subject to a Deposit Account Control Agreement in favor of the Agent
(each such account, a “Lockbox Account”) or into the Cash Concentration
Account.  The foregoing notwithstanding, unless the Agent otherwise requires, no
Deposit Account Control Agreement shall be required with respect to any Lockbox
Account maintained with the Agent, so long as the Agent has “control” (as such
term is used in Article 9 of the UCC) over such account.

 

(ii)                                  All receipts held in the Lockboxes shall
be remitted daily to the appropriate Lockbox Account.  After the occurrence and
during the continuance of an Event of Default, or in the event there shall occur
a breach of the covenants contained in clause (i) above or Section 9.10 for so
long as any such breach of the covenant contained in clause (i) or Section 9.10
continues and remains uncured, all funds deposited into the Lockbox Accounts on
any Business Day shall be transferred to the Cash Concentration Account.    All
amounts received directly by the Credit Parties from any account debtor, in
addition to all other cash received from any other source (including, without
limitation, proceeds from asset sales and judgments), shall be held in trust by
the Credit Parties and promptly deposited into a Lockbox Account or, if made by
wire transfer, directly to a Lockbox Account.

 

(iii)                               Funds deposited into the Cash Concentration
Account pursuant to clause (ii) above shall immediately become the property of
the Agent and the Credit Parties shall obtain the agreement by the Lockbox Banks
to waive any offset rights against the funds so deposited, except as permitted
by the Deposit Account Control Agreement pertaining thereto.  The Agent assumes
no responsibility for the Lockbox arrangements, including without limitation,
any claim of accord and satisfaction or release with respect to deposits
accepted by the

 

44

--------------------------------------------------------------------------------


 

Lockbox Banks thereunder except to the extent that the Agent begins to instruct
the Lockbox Bank after the occurrence and during the continuance of an Event of
Default or breach of the covenants contained in clause (i) above or
Section 9.10.

 

(iv)                              The Credit Parties may close Lockboxes only
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of the Agent and subject to the terms and conditions set forth in any
applicable Deposit Account Control Agreement.  The Credit Parties may open new
Lockboxes and Lockbox Accounts, subject to such Lockbox Account’s being subject
to a Deposit Account Control Agreement as contemplated above.

 

(v)                                 No Credit Party shall direct any account
debtor to submit payment on any Account to any address or location other than to
a Lockbox.  No collections from any Account shall be deposited into any account
other than a Lockbox Account or the Cash Concentration Account.

 

(c)                                  After the occurrence and during the
continuance of an Event of Default, the Borrower hereby authorizes each Lender
to charge from time to time against the Borrower’s accounts with such Lender any
of the Obligations which are then due and payable.  Each Lender receiving any
payment as a result of charging any such account shall promptly notify the Agent
thereof and make such arrangements as the Agent shall request to share the
benefit thereof in accordance with Section 2.7.

 

(d)                                 Except as otherwise provided herein with
respect to Eurodollar Loans, any payments falling due under this Credit
Agreement on a day other than a Business Day shall be due and payable on the
next succeeding Business Day and shall accrue interest at the applicable
interest rate provided for in this Credit Agreement to but excluding such
Business Day.  Except as otherwise provided herein, computation of interest and
fees hereunder shall be made on the basis of actual number of days elapsed over
a year of 360 days.  Interest on Base Rate Loans bearing interest based on the
Prime Rate shall be calculated on the basis of a year of 365 (or 366, if
applicable) days.

 

2.4                               Maintenance of Account.

 

The Agent shall maintain an account on its books in the name of the Borrower in
which the Borrower will be charged with all loans and advances made by the
Lenders to the Borrower or for the Borrower’s account, including the Revolving
Loans, the Swing Loans, the Letter of Credit Obligations and any other
Obligations, including any and all costs, expenses and attorney’s fees which the
Agent may incur, including, without limitation, in connection with the exercise
by or for the Lenders of any of the rights or powers herein conferred upon the
Agent (other than in connection with any assignments or participations by any
Lender) or in the prosecution or defense of any action or proceeding by or
against the Borrower or the Lenders concerning any matter arising out of,
connected with, or relating to this Credit Agreement or the Accounts, or any
Obligations owing to the Lenders by the Borrower.  The Borrower will be credited
in accordance with Section 2.3(b)(ii) above, with all amounts received by the
Lenders from the Borrower or from others for the Borrower’s account, including,
as above set forth, all amounts received by the Agent in payment of Accounts. 
In no event shall prior recourse to any Accounts or other Collateral be a
prerequisite to the Agent’s right to demand payment of any

 

45

--------------------------------------------------------------------------------


 

Obligation upon its maturity.  Further, it is understood that the Agent shall
have no obligation whatsoever to perform in any respect any of the Borrower’s
contracts or obligations relating to the Accounts.

 

2.5                               Statement of Account.

 

Within fifteen (15) days after the end of each month the Agent shall send the
Borrower a statement showing the accounting for the charges, loans, advances and
other transactions occurring between the Lenders and the Borrower during that
month.  The monthly statements shall be deemed correct and binding upon the
Borrower and shall constitute an account stated between the Borrower and the
Lenders unless the Agent receives a written statement of the Borrower’s
exceptions within forty-five  (45) days after same is mailed to the Borrower.

 

2.6                               Taxes.

 

(a)                                  All payments made by the Borrower hereunder
or under any Note will be, except as provided in Section 2.6(b), made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income or profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein (the “Excluded Taxes”))
and all interest, penalties or similar liabilities with respect thereto (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Payment Taxes”).  If any Payment
Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Payment Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Credit Agreement or any other Credit
Document, after withholding or deduction for or on account of any Payment Taxes,
will not be less than the amount provided for herein or therein.  The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Payment Taxes so levied or
imposed and paid by such Lender.

 

(b)                                 Each Foreign Lender agrees to deliver to the
Borrower and the Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Credit
Agreement pursuant to Section 14.5(c) (unless the respective Lender was already
a Lender hereunder immediately prior to such assignment or transfer), on the
date of such assignment or transfer to such Foreign Lender, two accurate and
complete original signed copies of Internal Revenue Service Form W-8 BEN, W-8
ECI or W-8 IMY, as applicable (or successor forms) certifying such Foreign
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Credit Agreement and under any
Note.  In addition, each Foreign Lender agrees that it will deliver updated
versions of the foregoing, as applicable, whenever the previous certification
has become obsolete or inaccurate in any material respect, together with such
other forms as may be required in order to confirm or establish the entitlement
of such Foreign Lender to a continued exemption from or

 

46

--------------------------------------------------------------------------------


 

reduction in United States withholding tax with respect to payments under this
Agreement and any Note.  Notwithstanding anything to the contrary contained in
Section 2.6(a), but subject to the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold Payment Taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Foreign Lender to the extent
that such Foreign Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 2.6(a) to gross-up payments to be made to a Foreign Lender in respect of
Payment Taxes imposed by the United States if such Foreign Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 2.6(b) or if such forms do not
provide for a complete exemption from withholding tax.  Notwithstanding anything
to the contrary contained in the preceding sentence or elsewhere in this
Section 2.6, the Borrower agrees to pay additional amounts and to indemnify each
Lender in the manner set forth in Section 2.6(a) (without regard to the identity
of the jurisdiction requiring the deduction or withholding) in respect of any
amounts deducted or withheld by it as described in the immediately preceding
sentence as a result of any changes after the Closing Date in any applicable
law, treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of Payment
Taxes.  Notwithstanding anything to the contrary contained in this Section 2.6,
the Borrower shall not be required to pay any Payment Taxes for any period
ending ninety (90) days or more prior to the request for payment of such Other
Taxes.

 

(c)                                  Each Lender agrees to use reasonable
efforts (including reasonable efforts to change its lending office) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
Section 2.6; provided, however, that such efforts shall not cause the imposition
on such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its reasonable discretion to be material.

 

(d)                                 If the Borrower pays any additional amount
pursuant to this Section 2.6 with respect to a Lender, such Lender shall use
reasonable efforts to obtain a refund of tax or credit against its tax
liabilities on account of such payment; provided that such Lender shall have no
obligation to use such reasonable efforts if either (i) it is in an excess
foreign tax credit position or (ii) it believes in good faith, in its reasonable
discretion, that claiming a refund or credit would cause adverse tax
consequences to it.  In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Borrower.  In the event that no refund or credit
is obtained with respect to the Borrower’s payments to such Lender pursuant to
this Section 2.6, then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments.  Nothing
contained in this Section 2.6 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of this Section 2.6(a) to the Borrower or any other party.

 

47

--------------------------------------------------------------------------------


 

(e)                                  In addition, the Borrower agrees to pay any
present or future stamp, documentary, privilege, intangible or similar Taxes or
any other excise or property Taxes, charges or similar levies that arise at any
time or from time to time (other than Excluded Taxes) (i) from any payment made
under any and all Credit Documents, (ii) from the transfer of the rights of any
Lender under any Credit Documents to any other Lender or Lenders or (iii) from
the execution or delivery by the Borrower of, or from the filing or recording or
maintenance of, or otherwise with respect to, any and all Credit Documents
(hereinafter referred to as “Other Taxes”).

 

(f)                                    The Borrower will indemnify each Lender
and the Agent for the full amount of Payment Taxes (including, without
limitation and without duplication, any Payment Taxes imposed by any
jurisdiction on amounts payable under this Section 2.6), subject to (i) the
exclusion set out in the first sentence of Section 2.6(a), and (ii) the
provisions of Section 2.6(b), and will indemnify each Lender and the Agent for
the full amount of Other Taxes (including, without limitation and without
duplication, any Payment Taxes imposed by any jurisdiction on such Other Taxes
paid by such Lender or the Agent (on its own behalf or on behalf of any Lender),
as the case may be, in respect of payments made or to be made hereunder, and any
liability (including penalties, interest and expenses) arising solely therefrom
or with respect thereto, whether or not such Payment Taxes or Other Taxes were
correctly or legally asserted.  Payment of this indemnification shall be made
within thirty (30) days from the date such Lender or the Agent, as the case may
be, makes written demand therefor.

 

(g)                                 Within thirty (30) days after the date of
any payment of Payment Taxes or Other Taxes by the Borrower, the  Borrower shall
furnish to the Agent, at its address referred to in Section 14.4, the original
or certified copy of a receipt evidencing payment thereof.

 

(h)                                 Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.6 shall survive the payment in full of all
Obligations hereunder and under any Notes.

 

2.7                               Sharing of Payments.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff or otherwise) on account of the Loans made
by it in excess of its pro rata share of such payment as provided in this Credit
Agreement or its participation in Letters of Credit in excess of its pro rata
share of its participation therein as provided for in this Credit Agreement,
such Lender shall forthwith purchase from the other Lenders such participations
in the Loans made by them or in their participation in Letters of Credit as
shall be necessary to cause such purchasing Lender to share the excess payment
accruing to all Lenders in accordance with their respective ratable shares as
provided for in this Credit Agreement; provided, however, that if all or any
portion of such excess is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total

 

48

--------------------------------------------------------------------------------


 

amount so recovered.  The Borrower agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.7 may, to the
fullest extent permitted by law, exercise all of its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

 

2.8                               Allocation of Payments; Pro Rata Treatment.

 

(a)                                  Allocation of Payments Prior to Event of
Default; Payments Generally. Each borrowing of Revolving Loans and any reduction
of the Revolving Credit Commitments shall be made pro rata according to the
respective Revolving Credit Commitment Percentages of the Lenders.  Each payment
under this Agreement or any Note shall be applied, first, to any Fees then due
and owing pursuant to Article IV, second, to interest then due and owing in
respect of the Swing Loans, third to principal then due and owing hereunder and
under the Swing Loans, fourth, to interest then due and owing in respect of the
Revolving Loans and lastly, to principal then due and owing hereunder and under
the Revolving Loans.  Each payment on account of any Fees pursuant to Article IV
shall be made pro rata in accordance with the respective amounts due and owing
(except the Issuing Bank Fees which shall be payable solely to the Issuing
Bank).  Each payment (other than prepayments) by the Borrower on account of
principal of and interest on the Revolving Loans shall be allocated pro rata
among the Lenders in accordance with the respective principal amounts of their
outstanding Loans.  Payments made pursuant to Section 4.9 shall be applied in
accordance with such Section.  Each voluntary and mandatory prepayment on
account of principal of the Loans shall be applied in accordance with
Section 2.2(a) or (b), as applicable.

 

(b)                                 Allocation of Payments After Event of
Default and Proceeds of Collateral.  Notwithstanding any other provisions of
this Credit Agreement or any other Credit Document to the contrary, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of the Obligations
(whether in an insolvency or bankruptcy case or proceeding or otherwise) or any
other amounts outstanding under any of the Credit Documents or in respect of the
Collateral (including, without limitation, any funds on deposit in any Lockbox
Account, other deposit account, or the Cash Concentration Account) shall be paid
over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents,
any protective advances made by the Agent with respect to the Collateral under
or pursuant to the terms of the Security Documents;

 

SECOND, to payment of any fees owed to the Agent or an Issuing Bank hereunder or
under any other Credit Document;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses,
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;

 

49

--------------------------------------------------------------------------------


 

FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder (and Wachovia, with respect to Swing
Loans) in connection with the Loans and the Revolving Credit Commitments;

 

FIFTH, to the payment of the outstanding principal amount of the Swing Loans,
and then to the payment of the outstanding principal amount of the Revolving
Loans and to the payment or cash collateralization of the outstanding Letters of
Credit Obligations, pro rata, as set forth below and including with respect to
any Lender Hedging Agreement, to the extent such Lender Hedging Agreement is
permitted by this Agreement, any breakage, termination or other payments due
under such Lender Hedging Agreement and any interest accrued thereon;

 

SIXTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FIFTH”
above, including all liabilities and obligations now or hereafter arising from
or in connection with any Cash Management Products provided by any of Lenders;
and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) except for payments on Swing Loans, each of the Lenders
shall receive an amount equal to its pro rata share (based on the proportion
that its then outstanding Revolving Loans, Letters of Credit Obligations and
obligations outstanding under the Lender Hedging Agreements permitted by this
Agreement bears to the aggregate then outstanding Revolving Loans, Letters of
Credit Obligations, and obligations outstanding under the Lender Hedging
Agreements) of amounts available to be applied pursuant to clauses “THIRD”,
“FOURTH,” “FIFTH,” and “SIXTH” above; (c) to the extent that any amounts
available for distribution pursuant to clause “FIFTH” above are attributable to
the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Agent in a cash collateral account (which account shall be
an interest bearing checking account) and applied (x) first, to reimburse the
Issuing Bank from time to time for any drawings under such Letters of Credit and
(y) then, following the expiration of any particular  Letter of Credit, the cash
collateral held therefor to all other obligations of the types described in
clause “SIXTH” above in the manner provided in this Section 2.8 and in the
Security Documents.

 

2.9                               Extensions and Conversions.

 

Subject to the terms of Article V, the Borrower shall have the option, on any
Business Day, to extend existing Eurodollar Loans into a subsequent permissible
Interest Period, to convert Revolving Loans that are Base Rate Loans into
Eurodollar Loans, or to convert Eurodollar Loans into Base Rate Loans; provided,
however, that (i) except as provided in Section 4.10, Eurodollar Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto, (ii) Eurodollar Loans may be extended, and Base Rate Loans
may be converted into Eurodollar Loans, only if no Default or Event of Default
is in existence on the date of extension or conversion, (iii) Loans extended as,
or converted into, Eurodollar Loans

 

50

--------------------------------------------------------------------------------


 

shall be subject to the terms of the definition of “Interest Period” and shall
be in such minimum amounts as provided in with respect to Revolving Loans,
Section 2.1(d)(i), and (iv) no more than eight (8) separate Eurodollar Loans
shall be outstanding hereunder at any time.  Each such extension or conversion
shall be effected by the Borrower by giving a written Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Agent prior to 2:00 P.M. on the Business Day of, in the case of the conversion
of a Eurodollar Loan into a Base Rate Loan, and on the third (3rd) Business Day
prior to, in the case of the extension of a Eurodollar Loan as, or conversion of
a Base Rate Loan into, a Eurodollar Loan, the date of the proposed extension or
conversion, specifying the date of the proposed extension or conversion, the
Loans to be so extended or converted, the types of Loans into which such Loans
are to be converted and, if appropriate, the applicable Interest Periods with
respect thereto.  Each request for extension or conversion shall constitute a
representation and warranty by the Borrower of the matters specified in
Article V. In the event the Borrower fails to request an extension or conversion
of any Eurodollar Loan in accordance with this Section, or any such conversion
or extension is not permitted or required by this Section, then such Loan shall
be automatically converted into a Base Rate Loan at the end of the Interest
Period applicable thereto.  The Agent shall give each Lender notice as promptly
as practicable of any such proposed extension or conversion affecting any Loan.

 

2.10                        Replacement of Lender.

 

In the event that any Lender or, to the extent applicable, any participant
thereof (the “Affected Lender”),

 

(a)                                  fails to perform its obligations to fund
any portion of the Loans or to issue any Letter of Credit when required to do so
by the terms of the Credit Documents;

 

(b)                                 demands payment under the tax provisions of
Section 2.6, the reserve or capital adequacy provisions of Section 4.7, or the
regulatory change provisions in Section 4.9 or the funding indemnity provisions
of Section 4.10 in an amount the Borrower deems materially in excess of the
amounts with respect thereto demanded by the other Lenders; or

 

(c)                                  refuses to consent to a proposed amendment,
modification, waiver or other action requiring consent of the holders of 100% of
the Revolving Credit Commitment Percentage under Section 14.9 that is consented
to by the Required Lenders prior to such replacement of any Lenders in
connection therewith;

 

then, so long as no Event of Default exists, the Borrower shall have the right
to seek one or more replacement lenders which is reasonably satisfactory to the
Agent (the “Replacement Lender”).  The Replacement Lender shall purchase the
interests of the Affected Lender in the Loans, the Letters of Credit and its
Revolving Credit Commitment and shall assume the obligations of the Affected
Lender hereunder and under the other Credit Documents upon execution by the
Replacement Lender of an Assignment and Acceptance and the tender by it to the
Affected Lender of a purchase price agreed between it and the Affected Lender
(or, if they are unable to agree, a purchase price in the amount of the Affected
Lender’s Revolving Credit Commitment Percentage in the Loan and Letter of Credit
Obligations, or appropriate credit support for contingent amounts included
therein, and all other outstanding Obligations then owed to the

 

51

--------------------------------------------------------------------------------


 

Affected Lender).  Such assignment by the Affected Lender shall be deemed an
early termination of any Eurodollar Loan to the extent of the Affected Lender’s
portion thereof, and the Borrower will pay to the Affected Lender any resulting
amounts due under Section 4.10.  Upon consummation of such assignment, the
Replacement Lender shall become party to this Agreement as a signatory hereto
and shall have all the rights and obligations of the Affected Lender under this
Agreement and the other Credit Documents with a Revolving Credit Commitment
Percentage equal to the Revolving Credit Commitment Percentage of the Affected
Lender, the Affected Lender shall be released from its obligations hereunder and
under the other Credit Documents, and no further consent or action by any party
shall be required.  Upon the consummation of such assignment, the Borrower, the
Agent and the Affected Lender shall make appropriate arrangements so that a new
Revolving Note is issued to the Replacement Lender if it has acquired a portion
of the Revolving  Loans.  The Borrower and the Guarantors shall sign such
documents and take such other actions reasonably requested by the Replacement
Lender to enable it to share in the benefits of the rights created by the Credit
Documents.  Until the consummation of an assignment in accordance with the
foregoing provisions of this Section 2.10, the Borrower shall continue to pay to
the Affected Lender any Obligations as they become due and payable.

 

ARTICLE III

LETTERS OF CREDIT

 

3.1                               Issuance

 

Subject to the terms and conditions hereof and of the Letter of Credit
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Lenders will participate in the issuance by the Issuing
Bank from time to time of such Letters of Credit in Dollars from the Original
Closing Date until the Maturity Date as the Borrower may request, in a form
reasonably acceptable to the Issuing Bank; provided, however, that (a) the
Letter of Credit Obligations outstanding shall not at any time exceed the Letter
of Credit Committed Amount and (b) the aggregate Working Capital Obligations
outstanding shall not at any time exceed the lesser of (A) the Revolving Credit
Committed Amount then in effect and (B) the Borrowing Base.  No Letter of Credit
shall (x) have an original expiry date more than one year from the date of
issuance or (y) as originally issued or as extended, have an expiry date
extending beyond the Maturity Date (but, subject to the foregoing, may provide
for automatic renewal in the absence of notice of non-renewal by the Issuing
Bank).  Each Letter of Credit shall comply with the related Letter of Credit
Documents.  The issuance and expiry date of each Letter of Credit shall comply
with the related Letter of Credit Documents.  The issuance and expiry date of
each Letter of Credit shall be a Business Day.  The Existing Letters of Credit
shall be deemed to have been issued hereunder on the Original Closing Date, and
no request for issuance thereof need be made.

 

3.2                               Notice and Reports.

 

The request for the issuance of a Letter of Credit shall be submitted by the
Borrower to the Issuing Bank (with a copy to the Agent) at least two (2)
Business Days prior to the requested date of issuance.  The Issuing Bank (other
than Wachovia, so long as it also is the Agent) will give the Agent written or
telex notice in substantially the form of Exhibit O or telephonic notice

 

52

--------------------------------------------------------------------------------


 

confirmed promptly thereafter in writing, of the issuance of a Letter of
Credit.  In addition, upon request, the Issuing Bank will disseminate to the
Agent and each of the Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including
therein, among other things, the beneficiary, the face amount and the expiry
date as well as any payment or expirations which may have occurred.

 

3.3                               Participation.

 

Each Lender, upon issuance of a Letter of Credit, shall be deemed to have
purchased without recourse a risk participation from the Issuing Bank in such
Letter of Credit and the obligations arising thereunder, in each case in an
amount equal to its Revolving Credit Commitment Percentage of such Letter of
Credit, and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Bank therefor
and discharge when due, its Revolving Credit Commitment Percentage of the
obligations arising under such Letter of Credit.  Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that the Issuing Bank has not been reimbursed as required hereunder or under any
such Letter of Credit, each such Lender shall pay to the Issuing Bank its
Revolving Credit Commitment Percentage of such unreimbursed drawing pursuant to
the provisions of Section 3.4.  The obligation of each Lender to so reimburse
the Issuing Bank shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Bank under any Letter of
Credit, together with interest as hereinafter provided.

 

3.4                               Reimbursement.

 

In the event of any drawing under any Letter of Credit, the Issuing Bank will
promptly notify the Borrower.  Unless the Borrower shall immediately notify the
Issuing Bank that the Borrower intends to otherwise reimburse the Issuing Bank
for such drawing, the Borrower shall be deemed to have requested that the
Lenders make a Revolving Loan in the amount of the drawing as provided in
Section 3.5 on the related Letter of Credit, the proceeds of which will be used
to satisfy the related reimbursement obligations.  The Borrower promises to
reimburse the Issuing Bank on the day of drawing under any Letter of Credit
(either with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds.  If the Borrower shall fail to reimburse the Issuing Bank as
provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Base Rate plus the sum of (i) the
Applicable Percentage for Base Rate Loans and (ii) two percent (2%).  The
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Bank, the Agent, the Lenders, the beneficiary of the Letter of Credit
drawn upon or any other Person, including without limitation any defense based
on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit.  The Issuing
Bank will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Agent for the account of the
Issuing Bank in Dollars and in immediately available funds, the amount of such
Lender’s Revolving Credit Commitment Percentage of such unreimbursed drawing. 
Such payment shall be made on the Business Day such notice is received by such
Lender from the Issuing Bank if

 

53

--------------------------------------------------------------------------------


 

such notice is received at or before 2:00 P.M. otherwise such payment shall be
made at or before 12:00 Noon on the Business Day next succeeding the day such
notice is received.  If such Lender does not pay such amount to the Issuing Bank
in full upon such request, such Lender shall, on demand, pay to the Agent for
the account of the Issuing Bank interest on the unpaid amount during the period
from the date of such drawing until such Lender pays such amount to the Issuing
Bank in full at a rate per annum equal to, if paid within two (2) Business Days
of the date that such Lender is required to make payments of such amount
pursuant to the preceding sentence, the Federal Funds Rate and thereafter at a
rate equal to the Base Rate.  Each Lender’s obligation to make such payment to
the Issuing Bank, and the right of the Issuing Bank to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Revolving Credit Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the obligations of the Borrower hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Simultaneously with the making of each such payment by a Lender to
the Issuing Bank, such Lender shall, automatically and without any further
action on the part of the Issuing Bank or such Lender, acquire a participation
in an amount equal to such payment (excluding the portion of such payment
constituting interest owing to the Issuing Bank) in the related unreimbursed
drawing portion of the Letter of Credit Obligation and in the interest thereon
and in the related Letter of Credit Documents, and shall have a claim against
the Borrower with respect thereto.

 

3.5                               Repayment with Revolving Loans.

 

On any day on which the Borrower shall have requested, or been deemed to have
requested, a Revolving Loan advance to reimburse a drawing under a Letter of
Credit, the Agent shall give notice to the Lenders that a Revolving Loan has
been requested or deemed requested by the Borrower to be made in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan advance
comprised of Base Rate Loans (or Eurodollar Loans to the extent the Borrower has
complied with the procedures of Section 2.1(d)(i) with respect thereto) shall be
immediately made to the Borrower by all Lenders (notwithstanding any termination
of the Revolving Credit Commitments pursuant to Section 11.2) pro rata based on
the respective Revolving Credit Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 11.2) and the proceeds thereof shall be paid
directly by the Agent to the Issuing Bank for application to the respective
Letter of Credit Obligations.  Each such Lender hereby irrevocably agrees to
make its Revolving Credit Commitment Percentage of each such Revolving Loan
immediately upon any such request or deemed request in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (i) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Article V are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required hereunder, (v) whether
the date of such borrowing is a date on which Revolving Loans are otherwise
permitted to be made hereunder or (vi) any termination of the Revolving Credit
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing.  In the event that any Revolving Loan cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a bankruptcy or insolvency case or proceeding with
respect to the Borrower), then each such Lender hereby agrees that it shall
forthwith purchase (as of the date

 

54

--------------------------------------------------------------------------------


 

such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Issuing Bank such participation in the outstanding Letter of Credit
Obligations as shall be necessary to cause each such Lender to share in such
Letter of Credit Obligations ratably (based upon the respective Revolving Credit
Commitment Percentages of the Lenders (determined before giving effect to any
termination of the Revolving Credit Commitments pursuant to Section 11.2)),
provided that at the time any purchase of participation pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Issuing Bank, to the extent not paid to the Issuing Bank by the Borrower in
accordance with the terms of Section 3.4, interest on the principal amount of
participation purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Revolving Loan advance, the Federal Funds Rate, and
thereafter at a rate equal to the Base Rate.

 

3.6                               Renewal, Extension.

 

The renewal or extension of any Letter of Credit shall, for purposes hereof, be
treated in all respects the same as the issuance of a new Letter of Credit
hereunder.

 

3.7                               Uniform Customs and Practices.

 

The Issuing Bank may provide that the Letters of Credit shall be subject to the
UCP, in which case the UCP may be incorporated by reference therein and deemed
in all respects to be a part thereof.

 

3.8                               Indemnification; Nature of Issuing Bank’s
Duties.

 

(a)                                  In addition to its other obligations under
this Article III, the Borrower agrees to protect, indemnify, pay and save the
Issuing Bank harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Bank may incur or be subject to as a consequence, direct
or indirect, of (A) the issuance of any Letter of Credit or (B) the failure of
the Issuing Bank to honor a drawing under a Letter of Credit as a result of
Government Acts.

 

(b)                                 As between the Borrower and the Issuing
Bank, the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The Issuing Bank shall not be
responsible:  (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under a Letter of Credit

 

55

--------------------------------------------------------------------------------


 

or of the proceeds thereof; and (v) for any consequences arising from causes
beyond the control of the Issuing Bank, including, without limitation, any
Government Acts.  None of the above shall affect, impair, or prevent the vesting
of the Issuing Bank’s rights or powers hereunder.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Bank, under or in connection with any Letter of Credit or
the related certificates, if taken or omitted in good faith, shall not put such
Issuing Bank under any resulting liability to the Borrower.  It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify the Issuing Bank against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all Government Acts.  The
Issuing Bank shall not, in any way, be liable for any failure by the Issuing
Bank or anyone else to pay any drawing under any Letter of Credit as a result of
any Government Acts or any other cause beyond the control of the Issuing Bank.

 

(d)                                 Nothing in this Section 3.8 is intended to
limit the reimbursement obligations of the Borrower contained in Section 3.4. 
The obligations of the Borrower under this Section 3.8 shall survive the
termination of this Credit Agreement.  No act or omission of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Bank to enforce any right, power or benefit under this
Credit Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Article III, the Borrower shall have no obligation to
indemnify the Issuing Bank in respect of any liability incurred by the Issuing
Bank (i) arising solely out of the gross negligence or willful misconduct of the
Issuing Bank on any action or omission by the Issuing Bank not in accordance
with the standards of care specified in the UCP or the UCC, as determined by a
court of competent jurisdiction, or (ii) caused by the Issuing Bank’s failure to
pay under any Letter of Credit after presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit, as determined
by a court of competent jurisdiction, unless such payment is prohibited by any
law, regulation, court order or decree.

 

3.9                               Responsibility of Issuing Bank.

 

It is expressly understood and agreed that the obligations of the Issuing Bank
hereunder to the Lenders are only those expressly set forth in this Credit
Agreement and that the Issuing Bank shall be entitled to assume that the
conditions precedent set forth in Article III or V have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Article III
shall be deemed to prejudice the right of any Lender to recover from the Issuing
Bank any amounts made available by such Lender to the Issuing Bank pursuant to
this Article III in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit constituted
gross negligence or willful misconduct on the part of the Issuing Bank.

 

56

--------------------------------------------------------------------------------


 

3.10                        Conflict with Letter of Credit Documents.

 

In the event of any conflict between this Credit Agreement and any Letter of
Credit Document (including any letter of credit application), this Credit
Agreement shall control.

 

ARTICLE IV

INTEREST AND FEES

 

4.1                               Interest on Loans.

 

Subject to the provisions of Section 4.2, the Loans shall bear interest as
follows:

 

(a)                                  Base Rate Loans.  During such periods as
the Loans shall be comprised of Base Rate Loans, each such Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Base Rate plus the
Applicable Percentage;

 

(b)                                 Eurodollar Loans.  During such periods as
the Loans shall be comprised of Eurodollar Loans, each such Eurodollar Loan
shall bear interest at a per annum rate equal to the sum of the Eurodollar Rate
plus the Applicable Percentage; and

 

(c)                                  LIBOR Index Loans.  During such periods as
the Swing Loans shall bear interest at the LIBOR Index Rate, each such LIBOR
Index Loan shall bear interest at a per annum rate equal to the sum of the LIBOR
Index Rate plus the Applicable Percentage.

 

Interest on the Loans shall be payable in arrears on each Interest Payment Date.

 

4.2                               Interest After Event of Default.

 

Interest on any amount of matured principal under the Loans, and interest on the
amount of principal under the Revolving Loans outstanding as of the date an
Event of Default occurs, and at all times thereafter until the earlier of the
date upon which (a) all Obligations have been paid and satisfied in full or (b)
such Event of Default shall have been cured or waived, shall be payable on
demand at the Default Rate.  Interest shall be payable on any other amount due
hereunder and shall accrue at the Default Rate, from the date due and payable
until paid in full.

 

4.3                               Commitment Fee.

 

The Borrower shall pay to the Agent for the benefit of the Lenders the
Commitment Fee due in respect of each calendar month within five (5) days after
receipt of a statement therefor.

 

4.4                               Lenders’ Fees/Agent’s Fees.

 

On the Closing Date the Agent shall pay to each Lender its respective Lender’s
Fees that are required to be paid on the Closing Date pursuant to the terms of
the Fee Letter with the Agent.  The Borrower shall pay all fees required to be
paid to the Agent under the Fee Letter at the times and in the amounts set forth
therein.

 

57

--------------------------------------------------------------------------------


 

4.5                               Letter of Credit Fees.

 

(a)                                  Letter of Credit Fee.  In consideration of
the issuance of standby Letters of Credit hereunder, the Borrower promises to
pay to the Agent for the account of each Lender a monthly fee (the “Letter of
Credit Fee”) on such Lender’s Revolving Credit Commitment Percentage of the
average daily maximum amount available to be drawn under each such Letter of
Credit computed at a per annum rate for each day from the date of issuance (or
the Original Closing Date, as to Existing Letters of Credit) to the date of
expiration equal to the Applicable Percentage for Eurodollar Loans.  The Letter
of Credit Fee will be payable five (5) days after receipt of an invoice
therefor.

 

(b)                                 Issuing Bank Fees.  In addition to the
Letter of Credit Fee payable pursuant to clause (a) above, the Borrower promises
to pay to the Issuing Bank for its own account without sharing by the other
Lenders letter of credit fronting fees in the amount of 1/8% and the negotiation
fees agreed to by the Borrower and the Issuing Bank from time to time and the
customary charges from time to time of the Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit (collectively, the “Issuing Bank
Fees”).

 

4.6                               Authorization to Charge Account.

 

The Borrower hereby authorizes the Agent to charge the Borrower’s Swing Loan
account or Revolving Loan accounts, as applicable, with the amount of all
payments and fees due hereunder to the Lenders, the Agent and the Issuing Bank
as and when such payments become due.  The Borrower confirms that any charges
which the Agent may so make to the Borrower’s Swing Loan Account or Revolving
Loan accounts as herein provided will be made as an accommodation to the
Borrower and solely at the Agent’s discretion.

 

4.7                               Indemnification in Certain Events.

 

If after the Original Closing Date, either (a) any change in or in the
interpretation of any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to any Funding Bank
or any of the Lenders, or (b) a Funding Bank or any of the Lenders complies with
any future guideline or request from any central bank or other Governmental
Authority or (c) a Funding Bank or any of the Lenders determines that the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof has or would have the effect
described below, or a Funding Bank or any of the Lenders complies with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, and in the
case of any event set forth in this clause (c), such adoption, change or
compliance has or would have the direct or indirect effect of reducing the rate
of return on any of the Lenders’ capital as a consequence of its obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, change or compliance (taking into consideration the Funding
Bank’s or Lenders’ policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, and the result of any of the foregoing
events described in clauses (a), (b) or (c) is or results in an increase in the
cost to any of the Lenders of funding or maintaining the

 

58

--------------------------------------------------------------------------------


 

Revolving Credit Committed Amount, the Revolving Loans or the Letters of Credit,
then the Borrower shall from time to time upon demand by the Agent, pay to the
Agent additional amounts sufficient to indemnify the Lenders against such
increased cost.  A certificate as to the amount of such increased cost shall be
submitted to the Borrower by the Agent and shall be conclusive and binding
absent manifest error.

 

4.8                               Inability To Determine Interest Rate.

 

If prior to the first day of any Interest Period, (a) the Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon the Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, (b) the Agent has received notice from
the Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Eurodollar Loans during such Interest
Period, or (c) Dollar deposits in the principal amounts of the Eurodollar Loans
to which such Interest Period is to be applicable are not generally available in
the London interbank market, the Agent shall give telecopy or telephonic notice
thereof to the Borrower and the Lenders as soon as practicable thereafter, and
will also give prompt written notice to the Borrower when such conditions no
longer exist.  If such notice is given (i) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(ii) any Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurodollar Loans shall be converted to or
continued as Base Rate Loans and (iii) each outstanding Eurodollar Loan shall be
converted, on the last day of the then-current Interest Period thereof, to Base
Rate Loans.  Until such notice has been withdrawn by the Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Base Rate Loans to Eurodollar Loans.

 

4.9                               Illegality.

 

Notwithstanding any other provision herein, if the adoption of or any change in
any law, treaty, rule or regulation or final, non-appealable determination of an
arbitrator or a court or other Governmental Authority or in the interpretation
or application thereof occurring after the Original Closing Date shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Credit Agreement, (a) such Lender shall promptly give written notice of
such circumstances to the Borrower and the Agent (which notice shall be
withdrawn whenever such circumstances no longer exist), (b) the commitment of
such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert a Base Rate Loan to Eurodollar Loans shall forthwith be
canceled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain Eurodollar Loans, such Lender shall then have a commitment
only to make a Base Rate Loan when a Eurodollar Loan is requested and (c) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.10.

 

59

--------------------------------------------------------------------------------


 

4.10                        Funding Indemnity.

 

The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur (other than
through such Lender’s gross negligence or willful misconduct) as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
extension of Eurodollar Loans after the Borrower has given a notice requesting
the same in accordance with the provisions of this Credit Agreement, (b) default
by the Borrower in making any prepayment of a Eurodollar Loan after the Borrower
has given a notice thereof in accordance with the provisions of this Credit
Agreement, and (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto.  With respect to
Eurodollar Loans, such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, converted or extended, for the period
from the date of such prepayment or of such failure to borrow, convert or extend
to the last day of the applicable Interest Period (or, in the case of a failure
to borrow, convert or extend, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market.  This covenant shall survive
the termination of this Credit Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

ARTICLE V

CONDITIONS PRECEDENT

 

The obligation of the Lenders to make any Revolving Loan or of the Issuing Bank
to issue any Letter of Credit hereunder is subject to the satisfaction of, or
waiver of, the following conditions precedent:

 

5.1                               Closing Conditions for Closing under Original
Credit Agreement.

 

The obligation of each Lender to make the Loans or of Wachovia to make any Swing
Loan and/or of the Issuing Bank to issue Letters of Credit hereunder on the
Original Closing Date was subject to the satisfaction or waiver by the Agent in
its reasonable discretion, on or prior to the Original Closing Date, of  the
following conditions precedent, each of which was satisfied on or before the
Original Closing Date:

 

(a)                                  Executed Credit Documents.  Receipt by the
Agent of duly executed counterparts of: the Original Credit Agreement, any
requested Revolving  Notes; the Swing Note, the Contribution Agreement, the
Security Documents; and all other Credit Documents, each in form and substance
acceptable to the Lenders in their reasonable discretion.

 

(b)                                 Organizational Documents.  Receipt by the
Agent of the following:

 

(i)                                     Charter Documents.  Copies of the
articles or certificates of incorporation or other formation or charter
documents of each Credit Party

 

60

--------------------------------------------------------------------------------


 

certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization and certified by a secretary or assistant secretary of such
Credit Party to be true and correct as of the Original Closing Date.

 

(ii)                                  Bylaws.  A copy of the bylaws or operating
agreement or similar agreement of each Credit Party certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Original Closing Date.

 

(iii)                               Resolutions.  Copies of resolutions of the
Board of Directors or similar managing body of each Credit Party approving and
adopting the Credit Documents to which it is a party, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Credit Party to be true and
correct and in force and effect as of the Original Closing Date.

 

(iv)                              Good Standing.  Copies of (i) certificates of
good standing, existence or its equivalent with respect to each Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of incorporation or organization and each other
jurisdiction in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect; provided, however,
that to the extent that any such certificates from other jurisdictions are not
reasonably available on the Original Closing Date, they may be provided within
thirty (30) days thereafter and (ii) to the extent available, a certificate
indicating payment of all corporate or other franchise taxes certified as of a
recent date by the appropriate taxing Governmental Authorities.

 

(v)                                 Incumbency.  An incumbency certificate of
each Credit Party certified by a secretary or assistant secretary to be true and
correct as of the Original Closing Date.

 

(c)                                  Financial Statements.  Receipt by the Agent
and the Lenders of the financial statements and accompanying accountants’
opinion described in Section 6.6 and such other information relating to the
Credit Parties as the Agent may reasonably require in connection with the
structuring and syndication of credit facilities of the type described herein.

 

(d)                                 Opinions of Counsel.  Receipt by the Agent
of an opinion, or opinions (which shall cover, among other things, authority,
legality, validity, binding effect, enforceability and attachment and perfection
of Liens) reasonably satisfactory to the Agent, addressed to the Agent and the
Lenders and dated the Original Closing Date, from legal counsel to the Credit
Parties.

 

(e)                                  Personal Property Collateral.  The Agent
shall have received:

 

(i)                                     termination of all UCC-1 financing
statements in favor of Bank Boston, N.A. and UBS AG, Stamford Branch and
searches of UCC filings in the

 

61

--------------------------------------------------------------------------------


 

jurisdiction of organization of each Credit Party, the chief executive office of
each Credit Party and each jurisdiction where any Collateral is located or where
a filing could have been properly made by a creditor of a Credit Party, copies
of the financing statements on file in such jurisdictions and evidence that,
upon filing of such termination statements for all such UCC-1 financing
statements in favor of Bank Boston, N.A. and UBS AG, Stamford Branch, no Liens
exist other than Permitted Liens;

 

(ii)                                  UCC financing statements for each
appropriate jurisdiction as is necessary, in the Agent’s reasonable discretion,
to perfect the Agent’s security interest in the Collateral;

 

(iii)                               searches of ownership of intellectual
property in the appropriate governmental offices and such
patent/trademark/copyright filings as reasonably requested by the Agent;

 

(iv)                              all stock certificates evidencing the Capital
Stock pledged to the Agent pursuant to the Pledge Agreement, together with duly
executed in blank undated stock powers attached thereto (other than the Capital
Stock of Lion Oil);

 

(v)                                 Deposit Account Control Agreements and
Commodities Account Control Agreements with respect to all deposit accounts and
commodities accounts of the Credit Parties listed on Schedule 6.32, except as
otherwise provided in Section 9.10; and

 

(vi)                              to the extent required under the Security
Documents, all instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary to
perfect the Agent’s security interest in the Collateral.

 

(f)                                    Real Property Collateral.  The Agent
shall have received a Mortgage and all Real Property Documentation for each
parcel or tract of the Initially Selected Real Estate that constitutes Accepted
Real Estate on such date.

 

(g)                                 Priority of Liens.  The Agent shall have
received satisfactory evidence that the Agent, on behalf of the Lenders, holds a
perfected, first priority Lien on all Collateral (limited as set forth in
paragraph (f) above, as to Accepted Real Estate), subject to no other Liens
other than Permitted Liens.

 

(h)                                 Opening Borrowing Base Certificate.  Receipt
by the Agent of a Borrowing Base Certificate dated as of the Closing Date, but
derived from information for September 3, 2004 or such other date reasonably
satisfactory to the Agent, substantially in the form of Exhibit K and certified
by the chief financial officer of the Borrower to be true and correct as of the
Original Closing Date.

 

(i)                                     Evidence of Insurance.  Receipt by the
Agent of copies of insurance policies or certificates of insurance of the Credit
Parties evidencing liability and casualty insurance meeting the requirements set
forth in the Credit Documents, including, without limitation, naming the Agent
as additional insured.

 

62

--------------------------------------------------------------------------------


 

(j)                                     Corporate Structure.  The corporate
capital and ownership structure of the Borrower and its Subsidiaries shall be as
described in Schedule 6.9 to the Original Credit Agreement.

 

(k)                                  Governmental, Shareholder and Third Party
Consents.  Receipt by the Agent of evidence that all governmental, shareholder
and third party consents and approvals necessary in connection with the
transactions contemplated hereby and expiration of all applicable waiting
periods without any action being taken by any authority that could restrain,
prevent or impose any material adverse conditions on such transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Agent could have such effect.

 

(l)                                     Litigation.  There shall not exist any
pending or threatened action, suit, investigation or proceeding against any
Credit Party or its assets that could reasonably be expected to (i) have a
Material Adverse Effect or (ii) affect any transaction contemplated by this
Credit Agreement or any other Credit Document or the ability of the Credit
Parties to perform their respective obligations under the Credit Documents.

 

(m)                               Solvency Certificate.  Receipt by the Agent of
the Solvency Certificate.

 

(n)                                 Officer’s Certificates.  Receipt by the
Agent of a certificate or certificates executed by the president or chief
financial officer of the Borrower as of the Original Closing Date stating that
(i) after giving effect to the making of the Loans and application of the
proceeds thereof, each Credit Party is in compliance with all existing financial
obligations, (ii) all governmental, shareholder and third party consents and
approvals, if any, with respect to the Credit Documents and the transactions
contemplated thereby have been obtained, (iii) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect any Credit Party or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) each of the Credit Parties is solvent, (B) no
Default or Event of Default exists, (C) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, and (D) the Borrower is in compliance with the financial
covenant set forth in Article VIII.

 

(o)                                 Fees and Expenses.  Payment by the Borrower
of all fees and expenses owed by them to the Lenders and the Agent, including,
without limitation, payment to the Agent of the fees set forth in the Fee Letter
shall previously have been made in connection with the First Amendment to the
Original Credit Agreement.

 

(p)                                 Disbursement Authorization; Payment
Instructions.  Receipt by the Agent of (a) a disbursement authorization covering
all payments reasonably expected to be made by the Borrower in connection with
the transactions contemplated by the Credit Documents to be consummated on the
Original Closing Date, including an itemized estimate of all fees, expenses and
other closing costs and (b) payment instructions with respect to each wire
transfer to be made by the Agent on behalf of the Lenders or the

 

63

--------------------------------------------------------------------------------


 

Borrower or the Borrower on the Original Closing Date setting forth the amount
of such transfer, the purpose of such transfer, the name and number of the
account to which such transfer is to be made, the name and ABA number of the
bank or other financial institution where such account is located and the name
and telephone number of an individual that can be contacted to confirm receipt
of such transfer.

 

(q)                                 Subordinated Debt.  Receipt by the Agent of
certified copies of the Senior Subordinated Notes Indenture.

 

(r)                                    Payment of Existing Working Capital
Facility and Termination of Liens.   Receipt by the Agent of a payoff letter
reasonably satisfactory to it regarding payment in full of all indebtedness
under the Credit Agreement dated as of February 28, 2003, as amended, by and
among UBS AG, as agent, the lenders party thereto and the Borrower, and
termination of the commitments of the lenders thereunder and termination of all
Liens granted pursuant thereto.

 

(s)                                  Material Adverse Change. (i) No Material
Adverse Change, or development reasonably likely to have a Material Adverse
Effect, shall have occurred since June 30, 2003, except for any disclosures made
in the Borrower’s Quarterly Report on Form 10-Q’s filed with the SEC since that
date, and (ii) no occurrence or event which is reasonably likely to have a
Material Adverse Effect shall have occurred since June 30, 2003, except for any
disclosures made in the Borrower’s Quarterly Report on Form 10-Q’s filed with
the SEC since that date, and be continuing.

 

(t)                                    Fees.  On or prior to the Original
Closing Date, the Lenders shall have received payment in full of the fees
required to be paid to the Lenders on the Original Closing Date.

 

(u)                                 Minimum Excess Availability.  Receipt by the
Agent of evidence reasonably satisfactory to the Agent that the Borrower has
Excess Availability of at least $125,000,000 (without giving effect to clause
(k) of the definition of Borrowing Base for the purpose of calculating such
Excess Availability) as of the Original Closing Date, after giving effect to the
payment of fees and expenses associated with the closing of this Credit
Agreement, the making of the Loans and other extensions of credit and the
application of the proceeds thereof to be made on the Original Closing Date and
after deductions for past due payables and other obligations.

 

(v)                                 Annual Budget.  Receipt by the Agent of an
annual budget for the fiscal year ended June 30, 2005, together with financial
projections prepared on an annual basis covering the period from the Original
Closing Date to the Maturity Date, and the Agent’s satisfaction with such budget
and financial projections in its reasonable determination.

 

(w)                               Cash Management System.  The Borrower’s cash
management system is reasonably satisfactory to the Agent and  provides for
control in favor of the Agent on behalf of the Lenders.

 

(x)                                   Minimum Consolidated Adjusted EBITDA. 
Minimum Consolidated Adjusted EBITDA (but without giving effect to paragraph (e)
of the definition thereof)

 

64

--------------------------------------------------------------------------------


 

for the fiscal year ending June 2004 of not less than $40,000,000, as determined
based on the audited annual financial statements for such fiscal year, or if
such statements are not yet final, in a draft thereof.

 

(y)                                 Other.  Receipt by the Lenders of such other
documents, instruments, agreements or information as reasonably requested by any
Lender, including, without limitation, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties.

 

5.2                               Closing Conditions for Closing under this
Amended and Restated Credit Agreement.

 

The obligation of each Lender to make the Loans or of Wachovia to make any Swing
Loan and/or of the Issuing Bank to issue Letters of Credit hereunder on and
after the Closing Date is subject to the satisfaction or waiver by the Agent in
its reasonable discretion, on or prior to the Closing Date, of  the following
conditions precedent:

 

(a)                                  Executed Credit Documents.  Receipt by the
Agent of duly executed counterparts of this Credit Agreement, the Amended and
Restated Guarantee Agreement in substantially the form of Exhibit B, the Amended
and Restated Pledge Agreement in substantially the form of Exhibit D, the
Amended and Restated Security Agreement in substantially the form of Exhibit E,
the Amended and Restated Contribution Agreement in substantially the form of
Exhibit N and all other Credit Documents requested by the Agent, each in form
and substance acceptable to the Lenders in their reasonable discretion.

 

(b)                                 Organizational Documents.  Receipt by the
Agent of the following:

 

(i)                                     Charter Documents.  Copies of any
amendments since the Original Closing Date to the articles or certificates of
incorporation or other formation or charter documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization and certified by a secretary or assistant secretary of such
Credit Party to be true and correct as of the Closing Date, or a certificate of
such person that there have been no such amendments since the Original Closing
Date and that such articles or certificates of incorporation or other formation
or charter documents remain in full force and effect.

 

(ii)                                  Bylaws.  A copy of any amendments since
the Original Closing Date to the bylaws or operating agreement or similar
agreement of each Credit Party certified by a secretary or assistant secretary
of such Credit Party to be true and correct as of the Original Closing Date, or
a certificate of such person that there have been no such amendments since the
Original Closing Date and that such bylaws or operating agreement or similar
agreement remain in full force and effect.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Solvency Certificate.  Receipt by the Agent
of the Solvency Certificate.

 

(d)                                 Officer’s Certificates.  Receipt by the
Agent of a certificate or certificates executed by the president or chief
financial officer of the Borrower as of the Closing Date stating that (i)
immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated therein to occur on such date,
each Credit Party is in compliance with all existing financial obligations, (ii)
all governmental, shareholder and third party consents and approvals, if any,
with respect to the Credit Documents and the transactions contemplated thereby
have been obtained, (iii) no action, suit, investigation or proceeding is
pending or threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect any Credit Party or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding could reasonably be expected to have a Material Adverse Effect and
(iv) immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated therein to occur on such date,
(A) each of the Credit Parties is solvent, (B) no Default or Event of Default
exists, (C) all representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects, and (D) the
Borrower is in compliance with the financial covenant set forth in Article VIII.

 

(e)                                  Fees and Expenses.  Payment by the Borrower
of all fees and expenses owed by them to the Lenders and the Agent as of the
Closing Date, including, without limitation, payment to the Agent of the fees
set forth in the Fee Letter.

 

(f)                                    Material Adverse Change. (i) No Material
Adverse Change, or development reasonably likely to have a Material Adverse
Effect, shall have occurred since June 30, 2004, except for any disclosures made
in the Borrower’s Form 10-Q’s filed with the SEC since that date but prior to
June 30, 2005, and (ii) no occurrence or event which is reasonably likely to
have a Material Adverse Effect shall have occurred since June 30, 2004, except
for any disclosures made in the Borrower’s Form 10-Q’s filed with the SEC since
that date but prior to June 30, 2005, and be continuing and (iii) there shall
not have occurred any material disruption or material adverse change in, or
other condition with respect to, the United States financial and capital markets
that impair the ability of the Agent to syndicate the Facility.

 

(g)                                 Last Date for Occurrence of the IPO.  The
IPO shall occur on or before September 1, 2005.

 

(h)                                 Last Date for Occurrence of the Closing
Date.  The Closing Date shall occur on or  before September 1, 2005.

 

(i)                                     MLP Transactions Information.  The
information concerning the Borrower and its subsidiaries and Partners,
respectively, after giving effect to the IPO, the transfer of the initial assets
to be transferred to Partners or its designee as described in the S-1
Registration Statement for the IPO and the execution and delivery of the MLP
Omnibus Agreement and the MLP Terminaling Services Agreement (collectively, as
used in this Section 5.2, the “MLP Transactions”), shall not, in the Agent’s
judgment, differ in any material adverse manner from the information and other
matters previously disclosed to

 

66

--------------------------------------------------------------------------------


 

the Agent prior to date hereof, including the descriptions of the  MLP Omnibus
Agreement and the MLP Terminaling Services Agreement contained in the excerpt
from such S-1 Registration Statement furnished to the Lenders on or about
April 27, 2005.

 

(j)                                     Certain Acknowledgment Agreements. 
Receipt of agreement similar to a Landlord Agreement satisfactory to the Agent
from Partners pertaining to the MLP Terminaling Services Agreement.

 

(k)                                  No Default.  No Default or Event of Default
is in existence.

 

(l)                                     Compliance with Laws.  Material
compliance with all applicable laws and regulations by the Borrower and its
subsidiaries (including, without limitation, the MLP Transactions) with all
applicable federal banking laws, rules and regulations.

 

(m)                               Corporate Structure.  The corporate capital
and ownership structure of the Borrower and its Subsidiaries shall be as
described in Schedule 6.9.

 

(n)                                 Other.  Receipt by the Lenders of such other
documents, instruments, agreements or information as reasonably requested by any
Lender, including, without limitation, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties.

 

5.3                               Condition to all Loans and Letters of Credit.

 

(a)                                  On the date of the making of any Loan or
the issuance of any Letter of Credit, both before and after giving effect
thereto and to the application of the proceeds therefrom, the following
statements shall be true to the satisfaction of the Agent (and each request for
a Revolving Loan and request for a Letter of Credit, and the acceptance by the
Borrower of the proceeds of such Revolving Loan or Swing Loan or issuance of
such Letter of Credit, shall constitute a representation and warranty by the
Borrower that on the date of such Revolving Loan, Swing Loan or issuance of such
Letter of Credit before and after giving effect thereto and to the application
of the proceeds therefrom, such statements are true):

 

(i)                                     the representations and warranties
contained in this Credit Agreement are true and correct in all material respects
on and as of the date of such Revolving Loan or Swing Loan or issuance of such
Letter of Credit as though made on and as of such date, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
complete on and as of such earlier date); and

 

(ii)                                  no event has occurred and is continuing,
or would result from such Revolving Loan or Swing Loan or issuance of such
Letter of Credit or the application of the proceeds thereof, which would
constitute a Default or an Event of Default under this Credit Agreement.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Notice of Borrowing and Payment.  On the
date of the making of any Revolving Loan, the Agent shall have received a Notice
of Borrowing and Payment to the extent such Notice of Borrowing and Payment is
required to be given with respect to the making of such Revolving Loan.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Credit Agreement and the
Issuing Bank to issue the Letters of Credit, and to make available the credit
facilities contemplated hereby, the Borrower and (by execution and delivery of
the Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor hereby represents and warrants to the Lenders and the
Issuing Bank as of the Closing Date, the Closing Date and on the date of each
extension of credit hereunder, as follows:

 

6.1                               Organization and Qualification.

 

Such Credit Party and each of its Restricted Subsidiaries (i) is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of the state of its organization, (ii) has the power and
authority to own its properties and assets and to transact the businesses in
which it is presently, or proposes to be, engaged, and (iii) is duly qualified
and is authorized to do business and is in good standing in every jurisdiction
in which the failure to be so qualified could  reasonably be expected to have a
Material Adverse Effect.  Schedule 6.1 contains a true, correct and complete
list of all jurisdictions in which such Credit Party and its Restricted
Subsidiaries are qualified to do business as a foreign corporation or foreign
limited liability company as of the Closing Date.

 

6.2                               Solvency.

 

The fair saleable value of such Credit Party’s assets exceeds all  liabilities
(other than any inter-company amounts payable to another Credit Party),
including those to be incurred pursuant to this Credit Agreement.  Such Credit
Party (i) does not have unreasonably small capital in relation to the business
in which it is or proposes to be engaged or (ii) has not incurred, and does not
intend to incur after giving effect to the transactions contemplated by this
Credit Agreement, debts beyond its ability to pay such debts as they become due.

 

6.3                               Liens; Inventory.

 

There are no Liens in favor of third parties with respect to any of the
Collateral, including, without limitation, with respect to the Inventory,
wherever located, other than Permitted Liens.  Upon the proper filing of
financing statements and the proper recordation of other applicable documents
with the appropriate filing or recordation offices in each of the necessary
jurisdictions, the security interests granted pursuant to the Credit Documents
constitute and shall at all times constitute, as required pursuant to the Credit
Documents, valid and enforceable first, prior and perfected Liens on the
Collateral (other than Permitted Liens).  The Credit Parties are, or will be at
the time additional Collateral is acquired by them, the absolute owners of the
Collateral with full right to pledge, sell, consign, transfer and create a Lien
therein,

 

68

--------------------------------------------------------------------------------


 

free and clear of any and all Liens in favor of third parties, except Permitted
Liens.  The Credit Parties will at their expense warrant, until all of the
Credit and Collateral Termination Events have occurred, and, at the Agent’s
request, defend the Collateral from any and all Liens (other than Permitted
Liens) of any third party.  The Credit Parties will not grant, create or permit
to exist, any Lien upon the Collateral, or any proceeds thereof, in favor of any
third party (other than Permitted Liens).

 

6.4                               No Conflict.

 

The execution and delivery by such Borrower of this Credit Agreement and by the
Credit Parties of each of the other Credit Documents executed and delivered in
connection herewith and the performance of the obligations of such Credit Party
hereunder and thereunder, as applicable, and the consummation by such Credit
Party of the transactions contemplated hereby and thereby: (i) are within the
corporate or other organizational, as the case may be, powers of such Credit
Party; (ii) are duly authorized by the Board of Directors or similar managing
body of such Credit Party; (iii) are not in contravention of the terms of the
organizational documents of such Credit Party or of any material indenture,
agreement, mortgage, deed of trust, loan agreement, credit agreement or other
material agreement or instrument to which such Credit Party is a party or by
which such Credit Party or  its material properties are bound; (iv) do not
require the consent, registration or approval of any Governmental Authority or
any other Person (except such as have been duly obtained, made or given, and are
in full force and effect); (v) do not contravene any statute, law, ordinance
regulation, rule, order or other governmental restriction applicable to or
binding upon such Credit Party; and (vi) will not, except as contemplated herein
for the benefit of the Agent on behalf of the Lenders, result in the imposition
of any Liens (other than Permitted Liens) upon any property of such Credit Party
under any existing indenture, mortgage, deed of trust, loan or credit agreement
or other material agreement or instrument to which such Credit Party is a party
or by which it or any of its property may be bound or affected.

 

6.5                               Enforceability.

 

The Credit Agreement and all of the other Credit Documents, as applicable, are
the legal, valid and binding obligations of such Credit Party, and with respect
to those Credit Documents executed and delivered by any other Restricted
Subsidiary, of each such other Restricted Subsidiary, and are enforceable
against such Credit Party and such other Restricted Subsidiaries, as the case
may be, in accordance with their terms except as such enforceability may be
limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and (ii) general principles of equity.

 

6.6                               Financial Data; Material Adverse Change.

 

(a)                                  The Borrower has furnished to the Lenders
the following financial statements (the “Financials”):  (i) the most recent 10-K
filed with the SEC prior to the Closing Date (ii) the most recent 10-Q filed
with the SEC prior to the Closing Date (iii) an unaudited opening consolidated
balance sheet of the Borrower dated June 30, 2004.  The Financials referred to
in the foregoing clauses (i) and (ii) are and the historical financial
statements to be furnished to the Lenders in accordance with Section 7.1 will be
in accordance with the books and records of the Borrower and fairly present the
financial condition of the Borrower and each of the Credit Parties at the dates
thereof and the

 

69

--------------------------------------------------------------------------------


 

results of operations for the periods indicated (subject, in the case of
unaudited financial statements, to normal year-end adjustments), and such
financial statements have been and will be prepared in conformity with GAAP
consistently applied throughout the periods involved, except as provided in
Section 7.1(c).

 

(b)                                 Since the date of the Financials, there have
been no changes in the condition, financial or otherwise, of the Borrower or any
of the Credit Parties as shown on the balance sheets of the Borrower and each of
the Credit Parties, except (i) as contemplated herein and (ii) for changes in
the ordinary course of business (none of which individually or in the aggregate
constitutes a Material Adverse Change).

 

6.7                               Locations of Offices and Records.

 

The Credit Parties’ states of domicile, principal places of business and chief
executive offices are set forth in Schedule 6.7, and the books and records of
the Credit Parties and all chattel paper and all records of accounts are located
at the principal places of business and chief executive offices of the Credit
Parties.  Schedule 6.7 is a true, correct and complete list of (i) the address
of the chief executive offices of the Credit Parties and each of their
Restricted Subsidiaries and (ii) the address of all offices where records and
books of account of the Credit Parties and each of their Restricted Subsidiaries
are kept.

 

6.8                               Fictitious Business Names.

 

No Credit Party has used any corporate or fictitious name during the five (5)
years preceding the date hereof, other than the corporate name shown on its or
such Credit Party’s articles or certificate of incorporation or formation or as
set forth on Schedule 6.8.

 

6.9                               Subsidiaries.

 

The only direct or indirect Subsidiaries of the Borrower are those listed on
Schedule 6.9, which identifies those that are Restricted Subsidiaries and those
that are Unrestricted Subsidiaries.  The Persons identified on Schedule 6.9 are
the record and beneficial owners of all of the shares of Capital Stock of each
of the Persons listed on Schedule 6.9 as being owned by thereby, there are no
proxies, irrevocable or otherwise, with respect to such shares, and no equity
securities of any of any of such Persons are or may become required to be issued
by reason of any options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of any Capital Stock of any such
Person, and there are no contracts, commitments, understandings or arrangements
by which any such Person is or may become bound to issue additional shares of
its Capital Stock or securities convertible into or exchangeable for such
shares.  All of such shares are owned by such Persons in Restricted Subsidiaries
are free and clear of any Liens other than Permitted Liens.

 

6.10                        No Judgments or Litigation.

 

Except as set forth on Schedule 6.10, no judgments, orders, writs or decrees are
outstanding against such Credit Party or any of its Restricted Subsidiaries nor
is there now pending or, to the best of such Credit Party’s knowledge after due
inquiry, threatened any litigation, contested claim, investigation, arbitration,
or governmental proceeding by or against

 

70

--------------------------------------------------------------------------------


 

such Credit Party or any of its Restricted Subsidiaries except judgments and
pending or threatened litigation, contested claims, investigations, arbitrations
and governmental proceedings which could not reasonably be expected to have a
Material Adverse Effect.

 

6.11                        No Defaults.

 

Neither such Credit Party nor any of its Restricted Subsidiaries is in default
under any term of any indenture, contract, lease, agreement, instrument or other
commitment to which any of them is a party or by which any of them is bound
which default has had or could be reasonably expected to have a Material Adverse
Effect.  Such Credit Party knows of no dispute regarding any indenture,
contract, lease, agreement, instrument or other commitment which could
reasonably be expected to have a Material Adverse Effect.

 

6.12                        No Employee Disputes.

 

There are no controversies pending or, to the best of such Credit Party’s
knowledge after diligent inquiry, threatened between such Credit Party or any of
its Restricted Subsidiaries and any of their respective employees, other than
those arising in the ordinary course of business which could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.13                        Compliance with Law.

 

Neither such Credit Party nor any of its Restricted Subsidiaries has violated or
failed to comply with any statute, law, ordinance, regulation, rule or order of
any foreign, federal, state or local government, or any other Governmental
Authority or any self regulatory organization, or any judgment, decree or order
of any court, applicable to its business or operations except where the
aggregate of all such violations or failures to comply could not reasonably be
expected to have a Material Adverse Effect.  The conduct of the business of such
Credit Party and each of its Restricted Subsidiaries is in conformity with all
securities, commodities, energy, public utility, zoning, building code, health,
OSHA and environmental requirements and all other foreign, federal, state and
local governmental and regulatory requirements and requirements of any self
regulatory organizations, except where such non-conformities could not
reasonably be expected to have a Material Adverse Effect.  Neither such Credit
Party nor any of its Restricted Subsidiaries has received any notice to the
effect that, or otherwise been advised that, it is not in compliance with, and
neither such Credit Party nor any of its Restricted Subsidiaries has any reason
to anticipate that any currently existing circumstances are likely to result in
the violation of any such statute, law, ordinance, regulation, rule, judgment,
decree or order which failure or violation could reasonably be expected to have
a Material Adverse Effect.

 

6.14                        ERISA.

 

None of such Credit Parties or any of their Restricted Subsidiaries or the
General Partner or any of the ERISA Affiliates maintains or contributes to any
Benefit Plan other than those listed on Schedule 6.14. Each Benefit Plan has
been and is being maintained and funded in accordance with its terms and in
compliance in all material respects with all provisions of ERISA and the
Internal Revenue Code applicable thereto.  Such Credit Party, each of its
Restricted Subsidiaries and the General Partner and each of its ERISA Affiliates
has fulfilled all obligations related to the minimum funding standards of ERISA
and the Internal Revenue Code for each

 

71

--------------------------------------------------------------------------------


 

Benefit Plan, is in compliance in all material respects with the currently
applicable provisions of ERISA and of the Internal Revenue Code and has not
incurred any liability (other than routine liability for premiums) under Title
IV of ERISA.  No Termination Event has occurred nor has any other event occurred
that may result in such a Termination Event.  No event or events have occurred
in connection with which such Credit Parties or any of its Restricted
Subsidiaries or the General Partner or any of the ERISA Affiliates, any
fiduciary of a Benefit Plan or any Benefit Plan, directly or indirectly, would
be subject to any material liability, individually or in the aggregate, under
ERISA, the Internal Revenue Code or any other law, regulation or governmental
order or under any agreement, instrument, statute, rule of law or regulation
pursuant to or under which any such entity has agreed to indemnify or is
required to indemnify any person against liability incurred under, or for a
violation or failure to satisfy the requirements of, any such statute,
regulation or order.

 

6.15                        Compliance with Environmental Laws.

 

Except as disclosed on Schedule 6.15, and except where the aggregate of all such
violations or failures to comply could not reasonably be expected to have a
Material Adverse Effect (a) the operations of such Credit Party and each of its
Restricted Subsidiaries comply with all applicable federal, state or local
environmental, health and safety statutes, regulations, or ordinances, and (b)
none of the operations of such Credit Party or any of its Restricted
Subsidiaries is the subject of any judicial or administrative proceeding
alleging the violation of any federal, state or local environmental, health or
safety statute, regulation, direction, ordinance, criteria or guidelines. Except
as disclosed on Schedule 6.15 and except as could not reasonably be expected to
have a Material Adverse Effect, to the knowledge of each Credit Party and any of
its Restricted Subsidiaries, none of the operations of such Credit Party or any
of its Restricted Subsidiaries is the subject of any federal or state
investigation evaluating whether such Credit Party or any of its Restricted
Subsidiaries disposed any hazardous or toxic waste, substance or constituent or
other substance at any site that may require remedial action, or any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release of any hazardous or toxic waste, substance or constituent, or other
substance into the environment.  Except as disclosed on Schedule 6.15 and except
for any notices required in connection with any environmental permits or annual
reporting requirements in the ordinary course of business, neither such Credit
Party nor any of its Restricted Subsidiaries have filed any notice under any
federal or state law indicating past or present treatment, storage or disposal
of a hazardous waste or reporting a spill or release of a hazardous or toxic
waste, substance or constituent, or other substance into the environment. 
Except as disclosed on Schedule 6.15 and except as could not reasonably be
expected to have a Material Adverse Effect, neither such Credit Party nor any of
its Restricted Subsidiaries have any contingent liability of which such Credit
Party has knowledge in connection with any release of any hazardous or toxic
waste, substance or constituent, or other substance into the environment, nor
has such Credit Party or any of its Restricted Subsidiaries received any notice
or letter advising it of potential liability arising from the disposal of any
hazardous or toxic waste, substance or constituent or other substance into the
environment.

 

6.16                        Use of Proceeds.

 

All proceeds of the Loans will be used only in accordance with Section 7.13.

 

72

--------------------------------------------------------------------------------


 

6.17                        Intellectual Property.

 

Such Credit Party and each of its Restricted Subsidiaries possesses adequate
assets, licenses, patents, patent applications, copyrights, service marks,
trademarks and tradenames to continue to conduct its business as heretofore
conducted by it.  Schedule 6.17 sets forth (a) all of the federal, state and
foreign registrations of trademarks, service marks and other marks, trade names
or other trade rights of such Credit Party and its Restricted Subsidiaries, and
all pending applications for any such registrations, (b) all of the patents and
copyrights of such Credit Party and its Restricted Subsidiaries and all pending
applications therefor and (c) all other trademarks, service marks and other
marks, trade names and other trade rights used by such Credit Party or any of
its Restricted Subsidiaries in connection with their businesses, in each case
necessary for the conduct of such Credit Party’s and such Credit Party’s
Restricted Subsidiaries’ business (collectively, the “Proprietary Rights”). 
Such Credit Party and its Restricted Subsidiaries are collectively the owners of
each of the trademarks listed on Schedule 6.17 as indicated on such schedule,
and no other Person has the right to use any of such marks in commerce either in
the identical form or in such near resemblance thereto as may be likely to cause
confusion or to cause mistake or to deceive.  Each of the trademarks listed on
Schedule 6.17 is a federally registered trademark of such Credit Party or its
Restricted Subsidiaries having the registration number and issue date set forth
on Schedule 6.17.  The Proprietary Rights listed on Schedule 6.17 are all those
used in the businesses of such Credit Party and its Restricted Subsidiaries. 
Except as disclosed on Schedule 6.17, no person has a right to receive any
royalty or similar payment in respect of any Proprietary Rights pursuant to any
contractual arrangements entered into by such Credit Party, or any of its
Restricted Subsidiaries and no person otherwise has a right to receive any
royalty or similar payment in respect of any such Proprietary Rights except as
disclosed on Schedule 6.17.  Neither such Credit Party nor any of its Restricted
Subsidiaries has granted any license or sold or otherwise transferred any
interest in any of the Proprietary Rights to any other person.  The use of each
of the Proprietary Rights by such Credit Party and its Restricted Subsidiaries
is not infringing upon or otherwise violating the rights of any third party in
or to such Proprietary Rights, and no proceeding has been instituted against or
notice received by such Credit Party or any of its Restricted Subsidiaries that
are presently outstanding alleging that the use of any of the Proprietary Rights
infringes upon or otherwise violates the rights of any third party in or to any
of the Proprietary Rights.  Neither such Credit Party nor any of its Restricted
Subsidiaries have given notice to any Person that it is infringing on any of the
Proprietary Rights and to the best of such Credit Party’s knowledge, no Person
is infringing on any of the Proprietary Rights.  All of the Proprietary Rights
of such Credit Party and its Restricted Subsidiaries are valid and enforceable
rights of such Credit Party and its Restricted Subsidiaries and will not cease
to be valid and in full force and effect by reason of the execution and delivery
of this Credit Agreement or the Credit Documents or the consummation of the
transactions contemplated hereby or thereby.

 

6.18                        Licenses and Permits.

 

Such Credit Party and each of its Restricted Subsidiaries have obtained and hold
in full force and effect, all material franchises, licenses, leases, permits,
certificates, authorizations, qualifications, easements, rights of way and other
rights and approvals which are necessary for the operation of their businesses
as presently conducted and as proposed to be conducted and whose absence or
failure to obtain could reasonably be expected to have a Material Adverse
Effect.  Neither of such Credit Party nor any of its Restricted Subsidiaries is
in violation of the

 

73

--------------------------------------------------------------------------------


 

terms of any such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval in any such case which
could reasonably be expected to have a Material Adverse Effect.

 

6.19                        Title to Property.

 

Such Credit Party has to its best knowledge (i) defensible fee simple title to
or valid leasehold interests in all of its real property, including, without
limitation, the Real Estate (all such real property and the nature of such
Credit Party’s or any of its Restricted Subsidiary’s interest therein is
disclosed on Schedule 6.19, as it may be updated from time to time pursuant to
Section 7.9,) and (ii) defensible title to all of its other property (including
without limitation, all real and other property in each case as reflected in the
Financial Statements delivered to the Agent hereunder), other than properties
disposed of in the ordinary course of business or in any manner otherwise
permitted under this Credit Agreement since the date of the most recent audited
consolidated balance sheet of such Credit Party, and in each case subject to no
Liens other than Permitted Liens.  Such Credit Party and its Restricted
Subsidiaries, to the best of their respective knowledge, enjoy peaceful and
undisturbed possession of all its real property, including, without limitation,
the Real Estate, and there is no pending or, to the best of their knowledge,
threatened condemnation proceeding relating to any such real property.    No
material default exists under (i) any Lease on any property on which is Mortgage
is granted, or (ii) any other Lease, to the extent such default would reasonably
be expected to have a Material Adverse Effect.  All of the Structures and other
tangible assets owned, leased or used by such Credit Party or any of its
Restricted Subsidiaries in the conduct of their respective businesses , to the
best of their respective knowledge, are (a) insured to the extent and in a
manner required by Section 7.10, (b) structurally sound with no known defects
which have or could reasonably be expected to have a Material Adverse Effect,
(c) in good operating condition and repair, subject to ordinary wear and tear,
(d) not in need of maintenance or repair except for ordinary, routine
maintenance and repair the cost of which is immaterial and except to the extent
failure to so maintain and repair could not reasonably be expected to have a
Material Adverse Effect, (e) sufficient for the operation of the businesses of
such Credit Party and its Restricted Subsidiaries as currently conducted, except
to the extent failure to be so sufficient could not reasonably be expected to
have a Material Adverse Effect and (f) in conformity with all applicable laws,
ordinances, orders, regulations and other requirements (including applicable
zoning, environmental, motor vehicle safety, occupational safety and health laws
and regulations) relating thereto, except where the failure to conform could not
reasonably be expected to have a Material Adverse Effect.

 

6.20                        Labor Matters.

 

Neither such Credit Party nor any of its Restricted Subsidiaries is engaged in
any unfair labor practice which could reasonably be expected to have a Material
Adverse Effect.  There is (a) no material unfair labor practice complaint
pending against such Credit Party or any of its Restricted Subsidiaries or, to
the best knowledge of such Credit Party, threatened against any of them, before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements that has or could
reasonably be expected to have a Material Adverse Effect is so pending against
such Credit Party or any of its Restricted Subsidiaries or, to the best
knowledge of such Credit Party, threatened against any of them, (b) no strike,
labor dispute, slowdown or stoppage pending against either of such Credit Party
or any

 

74

--------------------------------------------------------------------------------


 

of its Restricted Subsidiaries or, to the best knowledge of such Credit Party,
threatened against any of them, and (c) no union representation questions with
respect to the employees of such Credit Party or any Restricted Subsidiaries and
no union organizing activities.

 

6.21                        Investment Company, Etc.

 

Neither such Credit Party nor any of its Restricted Subsidiaries is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (b) a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended, or
(c) subject to any other law which regulates or restricts its ability to borrow
money or to consummate the transactions contemplated by this Credit Agreement or
the other Credit Documents or to perform its obligations hereunder or
thereunder.

 

6.22                        Margin Security.

 

Such Credit Party does not own any margin stock, other than common units in
Partners acquired in connection with the IPO, and no portion of the proceeds of
any Loans or Letters of Credit shall be used by the Borrower for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) or for any other purpose which
violates the provisions or Regulation U, of said Board of Governors or for any
other purpose in violation of any applicable statute or regulation, or of the
terms and conditions of this Credit Agreement.

 

6.23                        No Event of Default.

 

No Default or Event of Default has occurred and is continuing.

 

6.24                        Taxes and Tax Returns.

 

Each Credit Party has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign, including relating to excise taxes) required
to be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other material taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (a) that
are not yet delinquent or (b) that are being appropriately contested in good
faith, and against which adequate reserves are being maintained in accordance
with GAAP.  None of the Credit Parties is aware of any proposed material tax
assessments against it or any other Credit Party.

 

6.25                        No Other Indebtedness.

 

Such Credit Party has no Indebtedness that is senior, pari passu or subordinated
in right of payment to their Indebtedness to the Lenders hereunder, except for
Permitted Indebtedness.

 

6.26                        Status of Accounts.

 

Each Account is based on an actual and bona fide sale and delivery of goods or
rendition of services to customers, made by such Credit Party in the ordinary
course of its business; the

 

75

--------------------------------------------------------------------------------


 

goods and inventory being sold and the Accounts created are its exclusive
property and are not and shall not be subject to any Lien, consignment
arrangement, encumbrance, security interest or financing statement whatsoever,
other than the Permitted Liens; and such Credit Party’s customers have accepted
the goods or services, owe and are obligated to pay the full amounts stated in
the invoices according to their terms, without any dispute, offset, defense,
counterclaim or contra that could reasonably be expected to have, when
aggregated with any such other disputes, offsets, defenses, counterclaims or
contras, a Material Adverse Effect.  Such Credit Party confirms to the Lenders
that any and all taxes or fees relating to its business, its sales, the Accounts
or the goods relating thereto, are its sole responsibility and that same will be
paid by such Credit Party when due (unless duly contested and adequately
reserved for).

 

6.27                        Material Contracts.

 

Schedule 6.27 sets forth a true, correct and complete list of all the Material
Contracts currently in effect as of the Closing Date.  All of the Material
Contracts are in full force and effect, and no material defaults currently exist
thereunder.

 

6.28                        Survival of Representations.

 

All representations made by such Credit Party in this Credit Agreement
(including by incorporation by reference in the Guaranty Agreement) and in any
other Credit Document shall survive the execution and delivery hereof and
thereof.

 

6.29                        Affiliate Transactions.

 

Except as set forth on Schedule 6.29, neither such Credit Party nor any of its
Restricted Subsidiaries is a party to or bound by any agreement or arrangement
(whether oral or written) to which any Affiliate of such Credit Party or any of
its Restricted Subsidiaries is a party except (a) in the ordinary course of and
pursuant to the reasonable requirements of such Credit Party’s or such
Restricted Subsidiary’s business and (b) upon fair and reasonable terms no less
favorable to such Credit Party and such Restricted Subsidiary than it could
obtain in a comparable arm’s-length transaction with an unaffiliated Person.

 

6.30                        Accuracy and Completeness of Information.

 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties or any of their respective Restricted
Subsidiaries in writing to the Agent, any Lender, or the Independent Accountant
for purposes of or in connection with this Credit Agreement or any Credit
Documents, or any transaction contemplated hereby or thereby is or will be true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading at such time.

 

6.31                        Anti-Terrorism Laws.

 

(a)                                  General.  None of the Credit Parties or
their Affiliates is knowingly in violation of any Anti-Terrorism Law or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any Anti-Terrorism Law.

 

76

--------------------------------------------------------------------------------


 

(b)                                 Executive Order No. 13224.  None of the
Credit Party or their Affiliates is, to the best of their knowledge, any of the
following (each a “Blocked Person”):

 

(i)                                     a Person owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224;

 

(ii)                                  a Person or entity with which any bank or
other financial institution is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law;

 

(iii)                               a Person or entity that commits, threatens
or conspires to commit or supports “terrorism” as defined in Executive Order No.
13224;

 

(iv)                              a Person or entity that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or

 

(v)                                 a Person or entity who is affiliated with a
Person or entity listed above.

 

(c)                                  None of the Credit Parties or their
Affiliates knowingly (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

6.32                        Deposit Accounts and Commodities Accounts.

 

As of the Closing Date, none of the Credit Parties has any checking, savings or
other accounts at any bank or other financial institution, or any commodities
accounts with any commodities intermediary, or any other account where money is
or may be deposited or maintained with any Person that is not described on
Schedule 6.32.  Schedule 6.32 accurately sets forth the purpose for which each
such deposit account is maintained.

 

6.33                        Force Majeure.

 

None of any Credit Parties’ business is suffering from effects of fire,
accident, strike, drought, storm, earthquake, embargo, tornado, hurricane, act
of God, acts of a public enemy or other casualty that would reasonably be likely
to have a Material Adverse Effect.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

Until all of the Credit and Collateral Termination Events have occurred, the
Borrower and (by execution and delivery of the Guaranty Agreement or of a
joinder thereto and

 

77

--------------------------------------------------------------------------------


 

incorporation by reference therein) each Guarantor agrees that, unless the
Required Lenders shall have otherwise consented in writing:

 

7.1                               Financial Information.

 

The Borrower will furnish to the Agent on behalf of the Lenders the following
information within the following time periods:

 

(a)                                  within ninety (90) days after the close of
the fiscal year of the Borrower, (i) the audited consolidated balance sheets and
statements of income and retained earnings and of changes in cash flow of the
Borrower and its consolidated Subsidiaries, for such year, each setting forth in
comparative form the corresponding figures for the preceding year, prepared in
accordance with generally accepted accounting principles, and accompanied by a
report and unqualified opinion of KPMG LLP (which shall not be limited as to the
scope of the audit or qualified as to the status of the Credit Parties as a
going concern) or other Independent Accountant selected by the Borrower and
approved by the Agent; provided, that so long as the Borrower is required to
file and has timely filed a 10-K with the SEC, such filing will satisfy this
covenant and (ii)  the unaudited consolidated balance sheets and statements of
income and retained earnings and of changes in cash flow of the Borrower and its
consolidated Restricted Subsidiaries, for such year, each setting forth in
comparative form the corresponding figures for the preceding year, prepared in
accordance with GAAP, and certified by an Executive Officer;

 

(b)                                 within forty-five (45) days after the end of
each fiscal quarter of the Borrower other than the final fiscal quarter of each
fiscal year, (i) unaudited consolidated financial statements of the Borrower and
its consolidated Subsidiaries as of the end of such period and for such period
then ended and for the period from the beginning of the current fiscal year to
the end of such period, setting forth in comparative form the corresponding
figures for the comparable period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles (except that such
quarterly statements need not include footnotes) and certified by an Executive
Officer; provided, that so long as the Borrower is required to file and has
timely filed a 10-Q with the SEC, such filing will satisfy this covenant and
(ii) unaudited consolidated financial statements of the Borrower and its
consolidated Restricted Subsidiaries as of the end of such period and for such
period then ended and for the period from the beginning of the current fiscal
year to the end of such period, setting forth in comparative form the
corresponding figures for the comparable period in the preceding fiscal year,
prepared in accordance with GAAP (except that such quarterly statements need not
include footnotes), and certified by an Executive Officer;

 

(c)                                  within forty five  (45) days after the end
of each month other than the final month of each fiscal quarter, which shall be
submitted within five (5) days after the Borrower submits its Form 10-Q for such
quarter with the Securities and Exchange Commission, unaudited consolidated
financial statements of the Borrower and its consolidated Restricted
Subsidiaries as of the end of such period and for such period then ended and for
the period from the beginning of the current fiscal year to the end of such
period, prepared in accordance with GAAP  (except that discretionary inventory
held for

 

78

--------------------------------------------------------------------------------


 

immediate sale or exchange shall be deemed to be carried at fair value and base,
line fill and tank bottom inventory shall be deemed to be carried at the lower
of cost or market as determined only on a quarterly basis) and present fairly,
in all material respects, on a summary basis the financial position of the
Borrower and its consolidated Restricted Subsidiaries at the dates thereof and
the results of their operations for the periods covered thereby, subject only to
normal year-end audit adjustments and the addition of footnotes and certified by
an Executive Officer;

 

(d)                                 at the time of delivery of each quarterly
and annual statement, a Compliance Certificate stating that such officer has
caused this Credit Agreement to be reviewed and has no knowledge of any default
by the Borrower in the performance or observance of any of the provisions of
this Credit Agreement, during, or at the end of, as applicable, such quarter or
year, or, if such officer has such knowledge, specifying each default and the
nature thereof, and showing compliance by the Borrower as of the date of such
statement with the financial covenant set forth in Section 8.1, and calculations
for such financial covenant shall be included, even if such financial covenant
is not then in effect pursuant to the terms thereof, and the other applicable
covenants set forth in Exhibit J;

 

(e)                                  The Borrowing Base will be reported in a
Borrowing Base Certificate furnished to the Agent according to the following:

 

(i)                                     if Excess Availability is equal to or
greater than $75,000,000, Borrowing Base Certificates will be will be completed
as of the last day of the calendar month and delivered within 5 Business Days
thereafter, with a Borrowing Base Certificate updated from the most recently
furnished complete Borrowing Base Certificate as to gross accounts receivable
and inventory to be prepared as of the last Business Day of each week and
delivered within 2 Business Days thereafter, or

 

(ii)                                  if Excess Availability is less than
$75,000,000, Borrowing Base Certificates will be delivered twice monthly,
completed as of the closest Business Day to each of the 15th day (or such other
day, not later than the 20th, on which the Borrower internally adjusts its basis
for inventory) and the last day of each calendar month and delivered within 5
Business Days thereafter, with a Borrowing Base Certificate updated from the
most recently furnished complete Borrowing Base Certificate as to gross accounts
receivable and inventory to be prepared as of the last Business Day of each week
and delivered within 2 Business Days thereafter; provided, that if Excess
Availability is at least $75,000,000 for 30 consecutive days, such fact may be
reported and Borrowing Base Certificates and updated Borrowing Base Certificates
showing gross accounts receivable and inventory thereafter shall again be
reported pursuant to clause (i) above unless and until Excess Availability again
goes below $75,000,000.

 

Notwithstanding the foregoing, (i) the Borrower may submit additional Borrowing
Base Certificates or updates thereof at any time during a calendar month, and
they shall be taken into account in determining Average Excess Borrowing Base

 

79

--------------------------------------------------------------------------------


 

Availability and Excess Availability and (ii) the Agent will reserve the right
to require that Borrowing Base Certificates and such updates thereof be
furnished on a more frequent basis, in its reasonable discretion.  In addition,
on or before the 15th day of each month (or if such day is not a Business Day,
then on the next succeeding Business Day), the Borrower shall furnish a written
report to the Agent setting forth the accounts receivable aged trial balance at
the immediately preceding month end for each account debtor, aged by due date,
which aging reports shall indicate which Accounts are current, up to 30, 31 to
60 and over 60 days past due and any other documentation reasonably required by
the Agent as back-up.  The Agent may, but shall not be required to, rely on each
Borrowing Base Certificate delivered hereunder as accurately setting forth the
available Borrowing Base for all purposes of this Credit Agreement until such
time as a new Borrowing Base Certificate is delivered to the Agent in accordance
herewith; Borrowing Base Certificates may be prepared and submitted to the
Lenders on a more frequent basis than weekly, provided that such certificate
complies with the requirements set forth elsewhere herein.  The Agent shall send
copies of the Borrowing Base Certificates and updates received by it pursuant to
the foregoing to the Lenders; provided, that any Lender may request copies
thereof from the Borrower;

 

(f)                                    promptly upon receipt thereof, copies of
all management letters which are submitted to the Borrower by its Independent
Accountant in connection with any annual or interim audit of the books of the
Borrower made by such accountants;

 

(g)                                 as soon as practicable but, in any event,
within ten (10) Business Days after the issuance thereof, to the extent not
electronically filed and publicly available, copies of such other financial
statements and reports as the Borrower shall send to its stockholders as such,
and copies of all regular and periodic reports which the Borrower may be
required to file with the Securities and Exchange Commission or any similar or
corresponding governmental commission, department or agency substituted
therefor, or any similar or corresponding Governmental Authority;

 

(h)                                 no later than thirty (30) days prior to the
commencement of each fiscal year during each year when this Credit Agreement is
in effect, an annual forecast setting forth the quarterly budget for each
quarter of such fiscal year in a form consistent with the annual forecast
provided to the Agent prior to the Closing Date for the period ending on
June 30, 2005;

 

(i)                                     promptly upon receipt thereof, copies of
all notices delivered to the Borrower or sent by the Borrower with respect to
Subordinated Debt, including, without limitation, any notice of default (the
Borrower expressly agreeing to furnish all such notices electronically );

 

(j)                                     promptly and in any event within five
(5) Business Days after becoming aware of the occurrence of a Default or Event
of Default, a certificate of the chief executive officer or chief financial
officer of the Borrower specifying the nature thereof and the Credit Parties’
proposed response thereto, each in reasonable detail; and

 

(k)                                  with reasonable promptness, such other data
as the Agent may reasonably request.

 

80

--------------------------------------------------------------------------------


 

7.2                               Mortgaged Real Estate.

 

In consultation with the Borrower, the Agent has identified the Initially
Selected Real Estate and the items that will comprise the Real Property
Documentation related thereto has been or shall be obtained and furnished to the
Agent for its review as soon as reasonably possible. On the Original Closing
Date, the Agent, for the benefit of the Lenders, received a Mortgage on each
parcel or tract of the Initially Selected Real Estate that constitutes Accepted
Real Estate on such date, conveying a first priority Lien thereon, subject to no
other Liens other than Permitted Liens.  Upon receipt of all Approved Appraisals
for the Initially Selected Real Estate, if the aggregate Net Orderly Liquidation
Value of the Initially Selected Real Estate is less than the Minimum Real Estate
Liquidation Value, the Agent shall identify and select,  Additionally Selected
Real Estate in such a manner as to minimize legal fees, mortgage taxes, title
insurance and other applicable costs and charges. The Additionally Selected Real
Estate shall then be appraised according to the foregoing, and such process
shall be continued until terminals and related real estate having Approved
Appraisals showing appraised aggregate Net Orderly Liquidation Value of not less
than the Minimum Real Estate Liquidation Value have been identified. The items
that will comprise the Real Property Documentation for each such parcel or tract
shall be obtained and delivered as soon as reasonably practicable after such
parcel or tract has been identified as part of the Initially Selected Real
Estate and Additionally Selected Real Estate pursuant to the foregoing process,
and as soon as each such Initially Selected Real Estate and Additionally
Selected Real Estate has become Accepted Real Estate, the Agent, for the benefit
of the Lenders, shall receive a Mortgage on such parcel or tract, conveying a
first priority Lien thereon, subject to no other Liens other than  Permitted
Liens.  In the event any Credit Party desires to substitute any other real
estate property for existing Mortgaged Real Estate, the Borrower will so notify
the Agent and, if the Agent receives Real Property Documentation reasonably
satisfactory to it with respect thereto, a Mortgage shall be executed and
delivered thereon in favor of the Agent, for the benefit of the Lenders, and
such property shall become Mortgaged Real Estate, and the property for which
such property was substituted shall be released by the Agent.   In addition to
the foregoing, the Agent shall release Mortgaged Real Estate to be transferred
to Partners (or its designees, including Operating Company or other MLP
Entities) in connection with the IPO or pursuant to the MLP Omnibus Agreement in
accordance with and subject to the provisions of Section 9.3(e) and (f),
provided, that a reserve shall be established under clause (k) of the definition
of Borrowing Base.

 

7.3                               Corporate Existence.

 

Each Credit Party and each of its Restricted Subsidiaries: (a) will (i) maintain
their current corporate or other organizational existence, except as permitted
by Section 9.4, (ii) maintain in full force and effect all material licenses,
bonds, franchise, leases, trademarks and qualifications to do business, except
as could not reasonably be expected to have a Material Adverse Effect; (b) will
obtain or maintain patents, contracts and other rights necessary to the  conduct
of their businesses; (c) will limit their operations to, the same general lines
of business as that conducted by them as of the Closing Date and; (d) will
comply with all applicable laws and regulations of any federal, state or local
Governmental Authority, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

7.4                               ERISA.

 

The Credit Party will deliver to the Agent, at the Credit Party’ expense, the
following information at the times specified below:

 

(a)                                  within ten (10) Business Days after any
Credit Party or any of its Restricted Subsidiaries or the General Partner or any
of the ERISA Affiliates knows or has reason to know that a Termination Event has
occurred, a written statement of the chief financial officer of the Borrower
describing such Termination Event and the action, if any, which such Credit
Party or other such entities have taken, are taking or propose to take with
respect thereto, and when known, any action taken or threatened by the Internal
Revenue Service, DOL or PBGC with respect thereto;

 

(b)                                 within ten (10) Business Days after any
Credit Party or any of its Restricted Subsidiaries or the General Partner or any
of the ERISA Affiliates knows or  has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA and Section 4975 of the Internal
Revenue Code) has occurred, a statement of the chief financial officer of the
Borrower describing such transaction and the action which such Credit Party or
other such entities have taken, are taking or propose to take with respect
thereto;

 

(c)                                  within thirty (30) Business Days after the
filing thereof with the DOL, Internal Revenue Service or PBGC, copies of each
annual report (form 5500 series), including all schedules and attachments
thereto, filed with respect to each Benefit Plan;

 

(d)                                 within thirty (30) Business Days after
receipt by any Credit Party or any of its Restricted Subsidiaries or the General
Partner or any of the ERISA Affiliates of each actuarial report for any Benefit
Plan or Multiemployer Plan and each annual report for any Multiemployer Plan,
copies of each such report;

 

(e)                                  within three (3) Business Days after the
filing thereof with the Internal Revenue Service, a copy of each funding waiver
request filed with respect to any Benefit Plan and all communications received
by any Credit Party or any of its Restricted Subsidiaries or the General Partner
or any of the ERISA Affiliates with respect to such request;

 

(f)                                    within ten (10) Business Days upon the
occurrence thereof, notification of any material increase in the benefits of any
existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Credit Party or any of its Restricted
Subsidiaries or the General Partner or any of the ERISA Affiliates was not
previously contributing;

 

(g)                                 within three (3) Business Days after receipt
by any Credit Party or any of its Restricted Subsidiaries or the General Partner
or any of the ERISA Affiliates of the PBGC’s intention to terminate a Benefit
Plan or to have a trustee appointed to administer a Benefit Plan, copies of each
such notice;

 

(h)                                 within ten (10) Business Days after receipt
by any Credit Party or any of its Restricted Subsidiaries or the General Partner
or any of the ERISA Affiliates of any

 

82

--------------------------------------------------------------------------------


 

favorable or unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Internal
Revenue Code, copies of each such letter;

 

(i)                                     within ten (10) Business Days after
receipt by any Credit Party or any of its Restricted Subsidiaries or the General
Partner or any of the ERISA Affiliates of a notice regarding the imposition of
withdrawal liability, copies of each such notice;

 

(j)                                     within ten (10) Business Days after any
Credit Party or any of its Restricted Subsidiaries or the General Partner or any
of the ERISA Affiliates fail to make a required installment or any other
required payment under Section 412 of the Internal Revenue Code on or before the
due date for such installment or payment, a notification of such failure; and

 

(k)                                  within three (3) Business Days after any
Credit Party or any of its Restricted Subsidiaries or the General Partner or any
of the ERISA Affiliates knows (a) a Multiemployer Plan has been terminated, (b)
the administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, or (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan, a written
statement setting forth any such event or information.

 

For purposes of this Section 7.4, any Credit Party or any of its Restricted
Subsidiaries or the General Partner or any of the ERISA Affiliates shall be
deemed to know all facts known by the administrator of any Plan of which such
entity is the plan sponsor.

 

The Credit Parties will establish, maintain and operate all Plans to comply in
all material respects with the provisions of ERISA, the Internal Revenue Code,
and all other applicable laws, and the regulations and interpretations
thereunder other than to the extent that the Credit Parties are in good faith
contesting by appropriate proceedings the validity or implication of any such
provision, law, rule, regulation or interpretation.

 

7.5                               Proceedings or Adverse Changes.

 

The Credit Parties will as soon as possible, and in any event within five (5)
Business Days after any Credit Party learns of the following, give written
notice to the Agent of (i) any material proceeding(s) being instituted or
threatened in writing to be instituted by or against any Credit Party or any of
its Restricted Subsidiaries in any federal, state, local or foreign court or
before any commission or other regulatory body (federal, state, local or
foreign), if the amount involved is equal to or in excess of $10,000,000 and
(ii) any Material Adverse Change.  Provision of such notice by the Credit
Parties will not constitute a waiver or excuse of any Default or Event of
Default occurring as a result of such changes or events.

 

7.6                               Environmental Matters.

 

Each Credit Party will conduct its business and the businesses of each of the
Restricted Subsidiaries so as to comply in all material respects with all
applicable environmental laws, regulations, orders and ordinances, in all
jurisdictions in which any of them is or may at any time be doing business
including, without limitation, environmental land use, occupational safety or
health laws, regulations, requirements or permits in all jurisdictions in which
any of them is or

 

83

--------------------------------------------------------------------------------


 

may at any time be doing business, except to the extent that any Credit Party or
any of its Restricted Subsidiaries is contesting, in good faith by appropriate
legal proceedings, any such law, regulation, order or ordinance, or
interpretation thereof or application thereof; provided, further, that each
Credit Party and each of the Restricted Subsidiaries will comply with the order
of any court or other governmental body of the applicable jurisdiction relating
to such laws unless such Credit Party or Restricted Subsidiary shall currently
be prosecuting an appeal or proceedings for review and shall have secured a stay
of enforcement or execution or other arrangement postponing enforcement or
execution pending such appeal or proceedings for review.  If any Credit Party or
any of its Subsidiaries shall receive any notice from a federal, state, or local
agency that (a) any violation of any federal, state or local environmental law,
regulation, order or ordinance, may have been committed or is about to be
committed by such Credit Party or any of its Restricted Subsidiaries, (b) any
administrative or judicial complaint or order has been filed or is about to be
filed against such Credit Party or any of its Restricted Subsidiaries alleging
violations of any federal, state or local environmental law, regulation, order,
ordinance, or requiring such Credit Party or any of its Restricted Subsidiaries
to take any action in connection with the release of toxic or hazardous
substances into the environment or (c) alleging that such Credit Party or any of
its Restricted Subsidiaries may be liable or responsible for costs associated
with a response to or cleanup of a release of a toxic or hazardous substance
into the environment or any damages caused thereby, and any Credit Party
reasonably believes that such costs or damages would likely be material, such
Credit Party will provide the Agent with a copy of such notice within fifteen
(15) days after the receipt thereof by the applicable Credit Party or any of its
Restricted Subsidiaries.  Each Credit Party will promptly take all actions
necessary to prevent the imposition of any Liens on any of its properties
arising out of or related to any environmental matters except to the extent such
Liens that would not reasonably be expected to create an Event of Default.

 

7.7                               Books and Records; Inspection.

 

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
maintain books and records pertaining to the Collateral in such detail, form and
scope as is consistent with good business practice.  Each Credit Party agrees
that the Agent or its agents may enter upon the premises of each Credit Party or
any of its Restricted Subsidiaries at any time and from time to time, during
normal business hours, and at any time at all on and after the occurrence of an
Event of Default, and which has not otherwise been waived by the Agent, for the
purpose of (a) enabling the Agent’s internal auditors or outside third party
designees to conduct periodic field examinations at such Credit Party’s expense,
(b) inspecting the Collateral, (c) inspecting and/or copying (at such Credit
Party’ expense) any and all records pertaining thereto, (d) discussing the
affairs, finances and business of any Credit Party or with any officers,
employees and directors of any Credit Party with the Independent Accountant and
(e) verifying Eligible Accounts Receivable and/or Eligible Petroleum Inventory. 
The Lenders, in the reasonable discretion of the Agent, may accompany the Agent
at their sole expense in connection with the foregoing inspections.

 

The Agent expects to conduct two (2) field examinations per year (or more
frequently, if Excess Availability is less than $100,000,000), but reserves the
right, in its reasonable discretion, to conduct a field examination at any time,
or with less frequency, upon reasonable notice to the Borrower.  Each Credit
Party agrees to afford the Agent thirty (30) days prior written notice of any
change in its jurisdiction of organization or the location of its chief
executive office or place

 

84

--------------------------------------------------------------------------------


 

of business from the locations specified in Schedule 6.7, and to execute in
advance of such change, cause to be filed and/or delivered to the Agent any
financing statements or other documents required by the Agent, all in form and
substance reasonably satisfactory to the Agent.   Each Credit Party agrees to
furnish the Agent with such other information regarding its business affairs and
financial condition as the Agent may reasonably request from time to time.

 

7.8                               Collateral Records.

 

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
execute and deliver to the Agent, from time to time, for the Agent’s use in
maintaining a record of the Collateral, such written statements and schedules
that are reasonably available and as the Agent may reasonably require, including
without limitation those described in Section 7.1, designating, identifying or
describing the Collateral pledged to the Lenders hereunder.  Any Credit Party’s
failure, however, to promptly give the Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Lenders’ security interests
in the Collateral. Such Credit Party agrees to maintain such books and records
regarding Accounts and the other Collateral as the Agent may reasonably require.

 

7.9                               Security Interests.

 

Each Credit Party will use commercially reasonable efforts to defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein other than Permitted Liens.  Each Credit Party
agrees to, and will cause the other Credit Parties to, comply with the
requirements of all applicable state and federal laws necessary to grant to the
Lenders valid and perfected first security interest in the Collateral as
required by this Agreement and the Security Documents.  The Agent is hereby
authorized by each Credit Party to file any financing statements in accordance
with Section 5(f) of the Security Agreement.  Each Credit Party agrees to take
the following actions as the Agent may reasonably request, from time to time, by
way of: reasonably cooperating with the Agent’s custodians; keeping stock
records; paying claims, which might if unpaid, become a Lien (other than a
Permitted Lien) on the Collateral except for claims which are being contested in
good faith; assigning its rights to the payment of Accounts pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. §3727 et. seq.) (the
failure of which to so assign will permit the Agent to exclude such Accounts
from the Borrowing Base); and performing such further acts as the Agent may
reasonably require in order to effect the purposes of Security Documents. 
Subject to any limitation expressly set forth herein any and all reasonable
fees, costs and expenses of whatever kind and nature (including any Taxes,
reasonable attorneys’ fees or costs for insurance of any kind), which the Agent
may incur with respect to the Collateral or the Obligations: in filing public
notices; in preparing or filing documents; in protecting, maintaining, or
preserving the Collateral or its interest therein; in enforcing or foreclosing
the Liens hereunder, whether through judicial procedures or otherwise; or in
defending or prosecuting any actions or proceedings arising out of or relating
to its transactions with any Credit Party or any of its Restricted Subsidiaries
under this Credit Agreement or any other Credit Document, will be borne and paid
by the Credit Parties.  If same are not promptly paid by the Credit Parties upon
presentation of correct, detailed invoices, the Agent may pay same on the Credit
Parties’ behalf, and the amount thereof shall be an Obligation secured hereby
and due to the Agent on demand.  If any Credit Party acquires or leases any Real
Estate after the date hereof, such Credit Party will promptly submit to the
Agent an updated Schedule 6.19 pursuant to Section 7.17.

 

85

--------------------------------------------------------------------------------


 

7.10                        Insurance; Casualty Loss.

 

Each Credit Party will, and will cause each of the Restricted Subsidiaries to,
maintain public liability insurance and replacement value property damage
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts and covering such risks as are commercially
reasonable for the industry and taking into account the interests of the Agent
in the Collateral.  All policies covering the Collateral are to name the Credit
Parties and the Agent as additional insureds, as their interests may appear. 
Certificates of insurance evidencing such insurance covering the Collateral are
to be delivered to the Agent on or prior to the Closing Date, premium prepaid,
with the Agent as additional insured, and shall provide for not less than thirty
(30) days prior written notice to the Agent or ten (10) days in the case of
non-payment of premium, of the exercise of any right of cancellation.  In the
event any Credit Party or any of its Restricted Subsidiaries fail to respond in
a timely and appropriate manner (as determined by the Agent in its reasonable
discretion) with respect to collecting under any insurance policies required to
be maintained under this Section 7.10, and if the amount involved is $5,000,000
or more, the Agent shall have the right, in the name of the Agent such Credit
Party or Restricted Subsidiary, to file claims under such insurance policies, to
receive and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.  Each
Credit Party will provide written notice to the Agent of the occurrence of any
of the following events within fifteen (15) Business Days after the occurrence
of such event: any material asset or property owned or used by any Credit Party
or any of its Restricted Subsidiaries is (i) materially damaged or destroyed, or
suffers any other material loss or (ii) is condemned, confiscated or otherwise
taken, in whole or in part, or the use thereof is otherwise diminished so as to
render impracticable or unreasonable the use of such asset or property for the
purpose to which such asset or property were used immediately prior to such
condemnation, confiscation or taking, by exercise of the powers of condemnation
or eminent domain or otherwise, and in either case the amount of the damage,
destruction, loss or diminution in value of the Collateral which is in excess of
$4,000,000 (collectively, a “Casualty Loss”).  Each Credit Party will diligently
file and prosecute its claim or claims for any award or payment in connection
with a Casualty Loss.  After the occurrence and during the continuance of an
Event of Default, (i) no settlement on account of any such Casualty Loss shall
be made without the consent of the Agent and (ii) the Agent may participate in
any such proceedings and the Credit Parties will deliver to the Agent such
documents as may be requested by the Agent to permit such participation and will
consult with the Agent, its attorneys and agents in the making and prosecution
of such claim or claims.  Each Credit Party hereby irrevocably authorizes and
appoints the Agent its attorney-in-fact, after the occurrence and continuance of
an Event of Default, to collect and receive for any such award or payment and to
file and prosecute such claim or claims, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest, and each Credit
Party shall, upon demand of the Agent, make, execute and deliver any and all
assignments and other instruments sufficient for the purpose of assigning any
such award or payment to the Agent for the benefit of the Lenders, free and
clear of any encumbrances, other than Permitted Liens.

 

86

--------------------------------------------------------------------------------

 


 

7.11                        Taxes.

 

Each Credit Party will, and will cause each of the Restricted Subsidiaries to,
pay, when due, all Taxes  levied or assessed against any Credit Party, any of
its Restricted Subsidiaries or any of the Collateral; provided, however, that
unless such Taxes have become a federal tax or ERISA Lien on any of the assets
of any Credit Party or any of its Restricted Subsidiaries, in each case in an
amount that would create an Event of Default, no such Tax, other than state
excise taxes, need be paid if the same is being contested in good faith, by
appropriate proceedings promptly instituted and appropriately conducted and if
an adequate reserve or other appropriate provision shall have been made therefor
as required in order to be in conformity with GAAP.

 

7.12                        Compliance With Laws.

 

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
comply with all acts, rules, regulations, orders, directions and ordinances of
any legislative, administrative or judicial body or official applicable to the
Collateral or any part thereof, or to the operation of its business, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

 

7.13                        Use of Proceeds.

 

The proceeds of any advances made hereunder shall be used by the Borrower solely
to refinance existing indebtedness, to finance the ongoing capital expenditures
and working capital needs of the Borrower, and to finance other general
corporate purposes of the Borrower; provided, however, that in any event, no
portion of the proceeds of any such advances shall be used by the Borrower for
the purpose of purchasing or carrying any “margin stock” (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) or for any
other purpose which violates the provisions or Regulation U of said Board of
Governors or for any other purpose in violation of any applicable statute or
regulation, or of the terms and conditions of this Credit Agreement.

 

7.14                        Fiscal Year; Accounting Policies; Risk Management
Policy. 

 

Each Credit Party agrees that it will not change its fiscal year from a year
ending June 30 unless required by law, in which case such Credit Party will give
the Agent prompt written notice thereof; provided that notwithstanding the
foregoing, following the IPO, the Credit Parties may change to a December 31
fiscal year, commencing with a fiscal year ending December 31, 2005, upon
reasonable notice to the Agent.  Subject to Section 1.2, each Credit Party
agrees that it will provide prompt notice to the Agent of any material change to
its accounting policies from those used to prepare the financial statements
delivered pursuant to Section 5.1(c).   Each Credit Party agrees that it will
maintain its Risk Management Policy, subject to such changes as may be approved
by its Board of Directors.  In the event of any material change in its Risk
Management Policy, within twenty (20) days thereof, it will notify the Agent and
furnish to the Agent a copy of such change.

 

7.15                        Notification of Certain Events.

 

Each Credit Party agrees that it will promptly, and in any case within five (5)
Business Days, notify the Agent of the occurrence of any of the following
events:

 

87

--------------------------------------------------------------------------------


 

(a)                                  any Material Contract of any Credit Party
is terminated or amended in any material adverse respect or any new Material
Contract is entered into (in which event each Credit Party shall provide the
Agent with a copy of such Material Contract); or

 

(b)                                 any order, judgment or decree shall have
been entered against any Credit Party or any of its Restricted Subsidiaries or
any of their respective properties or assets, if a Lien arising therefrom would
create an Event of Default, or

 

(c)                                  any notification of violation of any law or
regulation or any inquiry shall have been received by any Credit Party from any
local, state, federal or foreign Governmental Authority or agency which could
reasonably be expected to have a Material Adverse Effect, or

 

(d)                                 the filing or receipt by any Credit Party of
notice of, any federal or state tax lien, if such Lien would create an Event of
Default, or

 

(e)                                  the receipt of any claim or claims in the
aggregate in excess of $5,000,000 since the Closing Date for indemnification on
account of environmental matters by any of the MLP Entities under the
indemnification given by the Borrower in connection with the transfer of assets
on the Closing Date or pursuant to the MLP Omnibus Agreement.

 

7.16                        Additional Guarantors.

 

With respect to any newly created or acquired Restricted Subsidiary of the
Borrower or any existing Restricted Subsidiary of the Borrower,  if such
Restricted Subsidiary has 5% or more of the consolidated total assets or
contributes 5% or more of the consolidated operating profits of the Borrower and
its consolidated Restricted Subsidiaries, or if such Restricted Subsidiary would
be required to be a guarantor of the Senior Subordinated Notes pursuant to the
Senior Subordinated Notes Indenture, the Credit Parties will provide the Agent
with written notice thereof setting forth information in reasonable detail
describing all of the material assets of such Person and shall (a) cause any
such Person that is a Domestic Restricted Subsidiary to execute and deliver to
the Agent a Joinder Agreement in substantially the form of Exhibit L, causing
such Restricted Subsidiary to become a party to (i) the Guaranty, as a joint and
several “Guarantor”, (ii) the Security Agreement, as an “Obligor” granting a
first priority Lien on its personal property, subject to Permitted Liens, (iii)
the Contribution Agreement, as a “Contributing Party” and (iv) as appropriate,
the Pledge Agreement, as a “Pledgor”, causing all of its Capital Stock (or, in
the case of any Foreign Restricted Subsidiary, and without waiving the
requirement for the prior consent of the Required Lenders for the formation or
acquisition thereof, sixty-five percent (65%) of its Capital Stock) to be
delivered to the Agent (together with undated stock powers signed in blank and
pledged to the Agent), and (b) deliver such other documentation as the Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements,  certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel (which may be in the Borrower’s legal department) to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above), all in form,
content and scope reasonably satisfactory to the Agent.

 

88

--------------------------------------------------------------------------------


 

7.17                        Revisions or Updates to Schedules.

 

If any of the information or disclosures provided on any of Schedules 6.7, 6.8,
6.9, 6.17 or 6.19, originally attached hereto become outdated or incorrect in
any material respect, the Credit Parties shall deliver to the Agent and the
Lenders as part of the compliance certificate required pursuant to
Section 7.1(d) such revision or updates to such Schedule(s) as may be necessary
or appropriate to update or correct such Schedule(s); provided, that such
revisions or updates to any such Schedule(s) shall be deemed to have amended,
modified or superseded such Schedule(s) as originally attached hereto or revised
or updated pursuant hereto, but shall not be deemed to have cured any breach of
warranty or misrepresentation resulting from the inaccuracy or incompleteness of
any such Schedule(s) as it existed prior to such revision of update unless and
until the Agent, in its sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule(s).

 

7.18                        Collection of Accounts.

 

Rights with respect to collection of Accounts shall be as set forth in the
Security Agreement.

 

7.19                        Notice of Matters Affecting Accounts.

 

Each Credit Party will notify the Agent promptly of any matters materially
affecting the value, enforceability or collectibility of any Account and of all
material customer disputes, offsets, defenses, counterclaims, in each case if
the amount contested is equal to or in excess of $5,000,000.

 

7.20                        Maintenance of Property.

 

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
use commercially reasonable efforts to keep all property useful and necessary to
its respective business in good working order and condition (ordinary wear and
tear excepted) in accordance with their past operating practices except for such
property not material to the conduct of such Credit Party’s business.

 

7.21                        Trademarks.

 

Each Credit Party will do and cause to be done all things reasonably necessary
to preserve and keep in full force and effect all registrations of trademarks,
service marks and other marks, trade names or other trade rights, in each case
to the extent material to the conduct of such Credit Party’s business.

 

7.22                        Anti-Terrorism Laws.

 

None of the Credit Parties shall, nor shall any of them permit any of their
respective Restricted Subsidiaries to, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) knowingly engage in on conspire to engage in any
transaction that evades or

 

89

--------------------------------------------------------------------------------


 

avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in Executive Order No. 13224 or the USA Patriot
Act.  Each of the Credit Parties shall deliver to the Agent and Lenders any
certification or other evidence reasonably requested from time to time by the
Agent or any Lender, in the Agent’s reasonable discretion, confirming such
Person’s compliance with this Section.

 

ARTICLE VIII

FINANCIAL COVENANTS

 

Until all of the Credit and Collateral Termination Events have occurred, the
Borrower and (by execution and delivery of the Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) each Guarantor agrees
that, unless the Required Lenders shall have otherwise consented in writing:

 

8.1                               Fixed Charge Coverage Ratio.

 

A Fixed Charge Coverage Ratio shall be maintained of not less than 1.10 to 1.00
as of the last day of each fiscal quarter, commencing with the first fiscal
quarter after the Closing; provided that such ratio may be less than 1.10:1.00
if Average Excess Availability is at least $50,000,000.

 

ARTICLE IX

NEGATIVE COVENANTS

 

Until all of the Credit and Collateral Termination Events have occurred, each of
the Borrower and (by execution and delivery of the Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) each Guarantor agrees
that, unless the Required Lenders shall have otherwise consented in writing, it
will not, and will not permit any of its Restricted Subsidiaries to:

 

9.1                               Restrictions on Liens.

 

Mortgage, assign, pledge, transfer or otherwise permit any Lien or judgment
(whether as a result of a purchase money or title retention transaction, or
other security interest, or otherwise) to exist on any of its assets or
properties, whether real, personal or mixed, whether now owned or hereafter
acquired, except for Permitted Liens.

 

9.2                               Restrictions on Additional Indebtedness.

 

Incur or create any liability or Indebtedness other than Permitted Indebtedness.

 

9.3                               Restrictions on Sale of Assets.

 

Sell, lease, assign, transfer or otherwise dispose of any assets (including the
Capital Stock of any Restricted Subsidiary of the Borrower) other than (a) sales
of Inventory in the ordinary course of business, (b) sale-leaseback transactions
permitted by Section 9.14, (c) sales or other dispositions in the ordinary
course of business of assets or properties that are obsolete or that are

 

90

--------------------------------------------------------------------------------


 

no longer used or useful in the conduct of such Credit Party’s or Restricted
Subsidiary’s business, (d) sales in the ordinary course of business of assets or
properties (other than Inventory) used in such Credit Party’s or Restricted
Subsidiary’s business that are worn out or in need of replacement and that are
replaced within six (6) months with assets of reasonably equivalent value or
utility, (e) sales of the initial fixed assets in connection with the IPO in
consideration of cash and/or the transfer to Coastal Fuels Marketing, Inc. and
to TransMontaigne Product Services Inc. of units of limited partner interest in
Partners and the transfer to the General Partner (a wholly owned subsidiary of
TransMontaigne Services Inc.)  units (constituting 2% of the total limited
partner interests) of general partner interest in Partners and incentive
distribution rights, all as described in the S-1 Registration Statement
pertaining to the IPO, (f) subsequent sales of additional refined product
terminals (including, but not limited to, Mortgaged Real Estate) to Partners (or
its designees, including Operating Company or other MLP Entities), so long as no
Default or Event of Default is in existence or would be created thereby, and
subject to the Option Consideration Requirements, (g) sales by Coastal Fuels
Marketing, Inc. of up to 502,500 common units of partnership interests in
Partners that were acquired as Investments as contemplated in clause (i)(1) and
(2) of the definition of “Permitted Investments” in connection with the exercise
by the underwriters for the IPO of their over-allotment option within the 30 day
period following the date of the Prospectus for the IPO, (h) transfers by
TransMontaigne Services Inc. of 120,000 common units of partnership interests in
Partners that were acquired as Investments as contemplated in clause (i)(1) and
(2) of the definition of “Permitted Investments” pursuant to its long-term
incentive plan, (i) subject to the prior written consent of the Required
Lenders, sales of other units of partnership interests in Partners that were
acquired as Investments as contemplated in clause (i)(1) and (2) of the
definition of “Permitted Investments”, (j) other asset sales not exceeding in
the aggregate for all Credit Parties $10,000,000 in any fiscal year and (k) the
Lion Oil Company Disposition Transaction.

 

9.4                               No Corporate Changes.

 

(a)                                  Merge or consolidate with any Person,
provided, however, that subject to Section 7.16, the Borrower and its Restricted
Subsidiaries may merge or consolidate with and into each other (so long as, if
such merger or consolidation involves the Borrower, the Borrower is the
surviving entity, if such merger or consolidation involves a Domestic Restricted
Subsidiary and a Foreign Restricted Subsidiary, the Domestic Restricted
Subsidiary is the surviving entity and if such merger or consolidation involves
a Credit Party and a Restricted Subsidiary that is not a Credit Party, the
Credit Party is the surviving entity) and the Credit Parties may engage in
Permitted Acquisitions, (b) alter or modify any Credit Party’s or any of its
Restricted Subsidiary’s Articles or Certificate of Incorporation or other
equivalent organizational document or form of organization in any manner adverse
to the interests of the Agent or the Lenders or in any way which could
reasonably be expected to have a Material Adverse Effect, (c) without providing
thirty (30) days prior written notice to the Agent (or such shorter period as
determined by the Agent) and without filing (or confirming that the Agent has
filed) such amendments to any previously filed financing statements as may be
necessary to maintain perfection of the security interest created under the
Credit Documents as the Agent may require, (i) change its state of incorporation
or formation, (ii) change its registered corporate name, (iii) change the
location of its books and records from the locations set forth on Schedule 6.7,
or (iv) change the location of its Collateral from the locations set forth for
such Person on Schedule 6.7, or (d) enter into or engage in any business,
operation or activity

 

91

--------------------------------------------------------------------------------


 

materially different from that presently being conducted by the Credit Parties;
provided, however, that notwithstanding the foregoing, the Borrower may dissolve
or liquidate any Restricted Subsidiary that is not a Credit Party and is not
required to be one pursuant hereto.

 

9.5                               No Guarantees.

 

Assume, guarantee, endorse, or otherwise become liable upon the obligations of
any other Person, including, without limitation, any Subsidiary or Affiliate of
any Credit Party, except (a) by the endorsement of negotiable instruments in the
ordinary course of business, (b) by the giving of indemnities in connection with
the sale of Inventory or other asset dispositions permitted hereunder and (c) in
connection with the incurrence of Permitted Indebtedness.

 

9.6                               No Restricted Payments.

 

Make a Restricted Payment, other than (i) to pay dividends from any Restricted
Subsidiary to any Credit Party and (ii) Permitted Restricted Payments.

 

9.7                               No Investments.

 

Make any Investment other than Permitted Investments.

 

9.8                               No Affiliate Transactions.

 

Except pursuant to the MLP Omnibus Agreement, the MLP Terminaling Services
Agreement, the MLP Partnership Agreement or other agreements described on
Schedule 6.29, enter into any transaction with, including, without limitation,
the purchase, sale or exchange of property or the rendering of any service to
any Subsidiary or Affiliate of any Credit Party except (a) in the ordinary
course of such Credit Party’s business and upon fair and reasonable terms no
less favorable to such Credit Party than could be obtained in a comparable
arm’s-length transaction with an unaffiliated Person and (b) as permitted under
Section 9.6.

 

9.9                               No Prohibited Transactions Under ERISA.

 

(a)                                  Engage, or permit any ERISA Affiliate to
engage, in any prohibited transaction which could result in a material civil
penalty or excise tax described in Section 406 of ERISA or Section 4975 of the
Internal Revenue Code for which a statutory or class exemption is not available
or a private exemption has not been previously obtained from the DOL;

 

(b)                                 permit to exist with respect to any Benefit
Plan any accumulated funding (as defined in Sections 302 of ERISA and 412 of the
Internal Revenue Code), whether or not waived;

 

(c)                                  fail, or permit any ERISA Affiliate to
fail, to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;

 

92

--------------------------------------------------------------------------------


 

(d)                                 terminate, or permit any ERISA Affiliate to
terminate, any Benefit Plan where such event would result in any liability of
the Credit Party or any of its Restricted Subsidiaries or the General Partner or
any of the ERISA Affiliates under Title IV of ERISA;

 

(e)                                  fail, or permit any ERISA Affiliate to fail
to make any required contribution or payment to any Multiemployer Plan;

 

(f)                                    fail, or permit any ERISA Affiliate to
fail, to pay any required installment or any other payment required under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or other payment;

 

(g)                                 amend, or permit any ERISA Affiliate to
amend, a Benefit Plan resulting in an increase in current liability for the plan
year such that any of the Credit Parties or any of their Restricted Subsidiaries
or the General Partner or any of the ERISA Affiliates is required to provide
security to such Benefit Plan under Section 401(a)(29) of the Internal Revenue
Code;

 

(h)                                 withdraw, or permit any ERISA Affiliate to
withdraw, from any Multiemployer Plan where such withdrawal may result in any
liability of any such entity under Title IV of ERISA; or

 

(i)                                     allow any representation made in
Section 6.14 to be untrue at any time during the term of this Credit Agreement.

 

9.10                        No Additional Bank, Securities or Commodities
Accounts.

 

Open, maintain or otherwise have any checking, savings or other accounts at any
bank or other financial institution, or any securities account, or any other
account where money is or may be deposited or maintained, or securities are
maintained, with any Person, other than (a) commodities accounts maintained with
commodities brokers in the ordinary course of business in accordance with
historical practices, each of which shall be subject to a Commodities Account
Control Agreement, except to the extent otherwise determined by the Agent, (b)
the accounts set forth on Schedule 6.32, each of which shall be subject to a
Deposit Account Control Agreement, except to the extent otherwise determined by
the Agent, (c) deposit accounts and securities accounts established after the
Closing Date that are subject to a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable, (d) other deposit accounts
established after the Closing Date solely as payroll and other zero balance
accounts and (e) other deposit accounts established after the Closing Date, so
long as at any time the aggregate balance in all such accounts does not exceed
$10,000,000.

 

9.11                        Restrictions on the Borrower.

 

Hold, in the case of Borrower only, any assets other than the stock of the
Credit Parties and the other Subsidiaries listed on Schedule 6.9 and have, in
the case of Borrower only, any liabilities other than (a) the liabilities under
the Credit Documents, (b) other Indebtedness in existence on the date hereof and
refinancings thereof, (c) Subordinated Debt, and (d) tax, routine administrative
and other liabilities not constituting Indebtedness, intercompany liabilities
not prohibited hereby and guarantees constituting Permitted Indebtedness,  in
each case incurred in

 

93

--------------------------------------------------------------------------------


 

the ordinary course of business.  In the case of Borrower only, sell, transfer
or otherwise dispose of any shares of Capital Stock of or other ownership
interests in the Credit Parties or such Subsidiaries, or engage in any business
other than owning the stock of the Credit Parties and such Subsidiaries.

 

9.12                        Additional Negative Pledges.

 

Create or otherwise cause or suffer to exist or become effective, or permit any
of the Restricted Subsidiaries to create or otherwise cause or suffer to exist
or become effective, directly or indirectly: (i) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of the Agent and the
Lenders) on the creation or existence of any Lien upon the assets of any Credit
Party or any of its Restricted Subsidiaries, other than Permitted Liens, except
(1) this Agreement and the other Credit Documents, (2) covenants in documents
creating Permitted Liens, but only to the extent of the property encumbered by
such Permitted Lien, (3) covenants in existing documents, including, without
limitation, the Senior Subordinated Notes, but only as such covenants exist on
the Closing Date and (4) any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Credit Documents
on property or assets of the Borrower or any of its Restricted Subsidiaries
(whether now owned or hereafter acquired) securing the Loans or any Lender
Hedging Agreement;  or (ii) any Contractual Obligation which may restrict or
inhibit the Agent’s rights or ability to sell or otherwise dispose of the
Collateral or any part thereof after the occurrence of an Event of Default.

 

9.13                        Subordinated Debt.

 

Effect or permit any change in or amendment to any document or instrument
pertaining to the subordination, terms of payment or required prepayments of any
Subordinated Debt, increase the rates or amounts of interest or fees payable
with respect to any Subordinated Debt, effect or permit any change in or
amendment to any document or instrument pertaining to the covenants or events of
default of any Subordinated Debt if the effect of any such change or amendment
is to make such covenants or events of default more restrictive, give any notice
of optional redemption or optional prepayment or offer to repurchase under any
such document or instrument, or, directly or indirectly, make any payment of
principal of or interest on or in redemption, retirement or repurchase of any
Subordinated Debt, except, so long as no Default or Event of Default is in
existence or would be created thereby: (i) for the scheduled payments required
by the terms of the documents and instruments evidencing Subordinated Debt and
permitted by the subordination provisions of the documents and instruments
evidencing Subordinated Debt; and (ii) for payments in respect of the Senior
Subordinated Notes to the extent constituting a Permitted Restricted Payment.

 

9.14                        Sale and Leaseback.

 

Enter into any arrangement, directly or indirectly, whereby any Credit Party or
any of its Restricted Subsidiaries shall sell or transfer any property owned by
it to a Person (other than the Credit Parties or any of their Restricted
Subsidiaries) in order then or thereafter to lease such property or lease other
property which such Credit Party or Restricted Subsidiary intends to use for
substantially the same purpose as the property being sold or transferred. 
Notwithstanding the foregoing provisions of this Section 9.14, (i) any Credit
Party or any of its Restricted

 

94

--------------------------------------------------------------------------------


 

Subsidiaries may sell or transfer any property owned by it as described in the
preceding sentence provided that the aggregate current market value of all
assets so sold or transferred (in each case determined at the time of such sale
or transfer, and taking into account all such sales or transfers under this
Section 9.14 since the Closing Date) shall not exceed $20,000,000, and (ii) the
MLP Terminaling Services Agreement shall not constitute a lease for any purpose
under this Section 9.14.

 

9.15                        Limitations.

 

Create, nor will it permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s Capital Stock, (b) pay any Indebtedness owed to the
Credit Parties, (c) make loans or advances to any other Credit Party or (d)
transfer any of its property to any other Credit Party, except for encumbrances
or restrictions existing under or by reason of (i) customary non-assignment
provisions in any lease governing a leasehold interest, (ii) any agreement or
other instrument of a Person existing at the time it becomes a Restricted
Subsidiary of a Credit Party; provided that such encumbrance or restriction is
not applicable to any other Person, or any property of any other Person, other
than such Person becoming a Restricted Subsidiary of a Credit Party and was not
entered into in contemplation of such Person becoming a Restricted Subsidiary of
a Credit party and (iii) this Credit Agreement and the other Credit Documents.

 

9.16                        Operating Lease Obligations.

 

Enter into or permit any Subsidiary to enter into, assume or permit to exist any
obligations for the payment of rent under operating leases which in the
aggregate for all such Persons would exceed $20,000,000 in any fiscal year,
exclusive of (i) payments for the chartering of vessels in the ordinary course
of business, (ii) operating leases that have an initial term of one year or less
unless such lease contains an automatic renewal feature that will cause the
initial term with such renewals to exceed one year, and (iii) the MLP
Terminaling Services Agreement.

 

ARTICLE X

POWERS

 

10.1                        Appointment as Attorney-in-Fact.

 

A power of attorney in favor of the Agent for the benefit of the Lenders with
respect to the Collateral shall be as set forth in the Security Documents.

 

95

--------------------------------------------------------------------------------


 

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

 

11.1                        Events of Default.

 

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

 

(a)                                  failure of the Borrower to pay (i) any
interest or Fees hereunder within three (3) Business Days of when due hereunder,
in each case whether at stated maturity, by acceleration, or otherwise, (ii) any
principal of the Revolving Loans or the Letter of Credit Obligations when due,
whether at stated maturity, by acceleration or otherwise or (iii) any other
amounts owing hereunder or any other Credit Document within five (5) Business
Days after such amounts are due;

 

(b)                                 any representation or warranty, contained in
this Credit Agreement, the other Credit Documents or any other agreement,
document, instrument or certificate among any Credit Party, the Agent and the
Lenders or executed by any Credit Party in favor of the Agent or the Lenders
shall prove untrue in any material respect on or as of the date it was made or
was deemed to have been made;

 

(c)                                  failure of any Credit Party to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Section 7.1(j), Section 7.3, Section 7.7 (but only as to inspection
rights),  Article VIII or Sections 9.3, 9.4, 9.6, 9.13 or 9.14;

 

(d)                                 failure to comply with any other covenant
contained in this Credit Agreement, the other Credit Documents or any other
agreement, document, instrument or certificate among any Credit Party, the Agent
and the Lenders or executed by any Credit Party in favor of the Agent or the
Lenders and, in the event such breach or failure to comply is capable of cure,
such breach or failure to comply is not cured within thirty (30) days after the
earlier of (a) notice thereof by the Administrative Agent, and (b) an Executive
Officer of the Borrower becoming aware thereof and (c) only as to any failure to
give notice as required by Section 7.5, such failure is not cured within five
(5) Business Days after an Executive Officer becomes aware of such notice;

 

(e)                                  dissolution, liquidation, winding up or
cessation of the business of any Credit Party or any of its Restricted
Subsidiaries, or the failure of any Credit Party or any of its Restricted
Subsidiaries to meet its debts generally as they mature, or the calling of a
meeting of any Credit Party’s or any of its Restricted Subsidiaries’ creditors
for purposes of compromising any Credit Party’s or any of its Restricted
Subsidiaries’ debts, or the failure by any Credit Party or any of its Restricted
Subsidiaries generally, or the admission by any Credit Party or any of its
Restricted Subsidiaries of its inability, to pay its debts as they become due
(unless such debts are the subject of a bona fide dispute);

 

(f)                                    the commencement by or against any Credit
Party or any of its Restricted Subsidiaries of any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar case or proceeding with
respect to it under any federal or state law and, in the

 

96

--------------------------------------------------------------------------------


 

event any such proceeding is commenced against any Credit Party or any of its
Restricted Subsidiaries, such proceeding is not dismissed within sixty (60) days
or an order for relief is entered at any time;

 

(g)                                 the occurrence of a Change of Control;

 

(h)                                 any Credit Party or any of its Restricted
Subsidiaries shall fail to make any payment in respect of Indebtedness
outstanding (other than the Notes) in an aggregate principal amount of
$10,000,000 or more when due or within any applicable grace period; or

 

(i)                                     (i) any event or condition shall occur
which results in the acceleration of the maturity of Indebtedness outstanding of
any Credit Party or any of its Restricted Subsidiaries in an aggregate principal
amount of $10,000,000 or more (including, without limitation, any required
mandatory prepayment or “put” of such Indebtedness to such Credit Party or
Restricted Subsidiary or enables (or, with the giving of notice or lapse of time
or both, would enable) the holders of such Indebtedness or commitment or any
Person acting on such holders’ behalf to accelerate the maturity thereof or
terminate any such commitment prior to its normal expiration (including, without
limitation, any required mandatory prepayment or “put” of such Indebtedness to
such Credit Party or Restricted Subsidiary), or (ii) the failure of any Credit
Party to pay any termination payment when due upon the termination of any Lender
Hedging Agreement;

 

(j)                                     any material covenant, agreement or
obligation of any party contained in or evidenced by any of the Credit
Agreement, any Revolving Notes, the Letter of Credit Documents, the Guaranty
Agreement, the Contribution Agreement or the Security Documents shall cease to
be enforceable in accordance with its terms or to give the Agent and/or the
Lenders the security interests, liens, rights, powers and privileges purported
to be created thereby (except as such documents may be terminated or no longer
in force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive), or any party
(other than the Agent or the Lenders) to any Credit Document shall deny or
disaffirm its obligations under any of the Credit Documents, or any Credit
Document shall be canceled, terminated, revoked or rescinded without the express
prior written consent of the Agent, or any action or proceeding shall have been
commenced by any Person (other than the Agent or any Lender) seeking to cancel,
revoke, rescind or disaffirm the obligations of any party to any Credit
Document, or any court or other Governmental Authority shall issue a judgment,
order, decree or ruling to the effect that any of the obligations of any party
to any Credit Document are illegal, invalid or unenforceable;

 

(k)                                  (i) any Governmental Authority with
applicable jurisdiction determines that the Senior Subordinated Notes or any
other Subordinated Debt in an amount of $10,000,000 or more is not subordinated
to any of the Obligations or (ii) the subordination provisions in any agreement
relating to Subordinated Debt shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable as to any holder
of such Subordinated Debt;

 

97

--------------------------------------------------------------------------------


 

(l)                                     one or more judgments or decrees shall
be entered against, or Lien arising from any environmental liability shall be
imposed against one or more of the Credit Parties or any of their Restricted
Subsidiaries involving a liability of $10,000,000 or more in the aggregate (to
the extent not paid or covered by insurance as determined by the Agent in its
reasonable discretion) and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within sixty (60) days
from the entry thereof;

 

(m)                               any Termination Event with respect to a
Benefit Plan shall have occurred and be continuing thirty (30) days after notice
thereof shall have been given to the Borrower by the Agent or any Lender, and
the then current value of such Benefit Plan’s benefits guaranteed under Title IV
of ERISA exceeds the then current value of such Benefit Plan’s assets allocable
to such benefits by more than $10,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount); or

 

(n)                                 any event of default on the part of a Credit
Party  shall have occurred under any Material Contract to which any Credit Party
is a party, if as a result of such event of default the liability of such Credit
Party thereunder is $10,000,000 or more.

 

11.2                        Acceleration.

 

Upon the occurrence and during the continuance of an Event of Default, and at
any time thereafter, at the direction of the Required Lenders, the Agent shall,
upon the written, telecopied or telex request of the Required Lenders, and by
delivery of written notice to the Credit Parties from the Agent, take any or all
of the following actions, without prejudice to the rights of the Agent, any
Lender or the holder of any Note to enforce its claims against the Borrower: 
(a) declare all Obligations (other than those arising in connection with a
Lender Hedging Agreement) to be immediately due and payable (except with respect
to any Event of Default set forth in Section 11.1(f), in which case all
Obligations (other than those arising in connection with a Lender Hedging
Agreement) shall automatically become immediately due and payable without the
necessity of any notice or other demand) without presentment, demand, protest or
any other action, notice or obligation of the Agent or any Lender, (b)
immediately terminate this Credit Agreement and the Revolving Credit Commitments
hereunder; and (c) enforce any and all rights and interests created and existing
under the Credit Documents or arising under applicable law, including, without
limitation, all rights and remedies existing under the Security Documents and
all rights of setoff.  The enumeration of the foregoing rights is not intended
to be exhaustive and the exercise of any right shall not preclude the exercise
of any other rights, all of which shall be cumulative.

 

In addition, upon demand by the Agent or the Required Lenders upon the
occurrence of any Event of Default, and at any time thereafter unless and until
such Event of Default has been waived by the requisite Lenders (in accordance
with the voting requirements of Section 14.9), the Borrower shall deposit with
the Agent for the benefit of the Lenders with respect to each Letter of Credit
then outstanding, promptly upon such demand, cash or Cash Equivalents in an
amount equal to the greatest amount for which such Letter of Credit may be
drawn.  Such deposit shall be held by the Agent for the benefit of the Issuing
Bank and the other Lenders as security for, and to provide for the payment of,
outstanding Letters of Credit.

 

98

--------------------------------------------------------------------------------


 

ARTICLE XII

TERMINATION

 

(a)                                  Except as otherwise provided in Article XI,
the Revolving Loan Commitments made hereunder shall terminate on the Maturity
Date and all then outstanding Loans shall be immediately due and payable in full
and all outstanding Letters of Credit shall immediately terminate.  Unless
sooner demanded, all Obligations shall become due and payable as of any
termination hereunder or under Article XI and, pending a final accounting, the
Agent may withhold any balances in the Borrower’s Loan accounts, in an amount
sufficient, in the Agent’s reasonable discretion, to cover all of the
Obligations, whether absolute or contingent, unless supplied with a satisfactory
indemnity to cover all of such Obligations.  All of the Agent’s and the Lenders’
rights, liens and security interests shall continue after any termination until
terminated in accordance with the provisions of paragraph (b) of this
Article XII.

 

(b)                                 This Credit Agreement, together with all
other Credit Documents, shall continue in full force and effect, until each of
the following events (collectively, the “Credit and Collateral Termination
Events”) has occurred: (i) all Obligations have been fully and finally paid and
performed (other than inchoate indemnity obligations), (ii) all Letters of
Credit have expired or terminated (or other arrangements relating thereto that
are reasonably satisfactory to the Agent have been made in a writing signed by
the Borrower and the Issuing Bank in respect of such Letter of Credit), (iii)
all Lender Hedging Agreements have expired or terminated (or other arrangements
relating thereto have been made in a writing signed by all Persons party to such
Lender Hedging Agreement and the Agent), (iv) all agreements relating to Cash
Management Products have expired or terminated (or other arrangements relating
thereto have been made in a writing signed by all Persons party to such
agreements and the Agent), and (v) all Revolving Credit Commitments have been
terminated and no Person or Governmental Authority shall have any right to
request any return or reimbursement of funds from the Agent or the Lenders in
connection with any of the foregoing.

 

ARTICLE XIII

THE AGENT

 

13.1                        Appointment of Agent.

 

(a)                                  Each Lender hereby designates Wachovia as
Agent to act as herein specified.  Each Lender hereby irrevocably authorizes,
and each holder of any Note or participation in any Letter of Credit by the
acceptance of a Note or participation shall be deemed irrevocably to authorize,
the Agent to take such action on its behalf under the provisions of this Credit
Agreement and the Notes and any other instruments and agreements referred to
herein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  The Agent shall hold all Collateral and all payments of principal,
interest, Fees, charges and expenses received pursuant to this Credit Agreement
or any other Credit Document for

 

99

--------------------------------------------------------------------------------


 

the ratable benefit of the Lenders.  The Agent may perform any of its duties
hereunder by or through its agents or employees. Each Lender hereby designates
JPMorgan Chase Bank, N.A. and UBS AG, Stamford Branch as the Syndication Agents
and Société Générale, New York Branch and Wells Fargo Foothill, LLC, as the
Documentation Agents.  The Syndication Agents and the Documentation Agents, in
such capacity, shall have no duties or obligations whatsoever under this Credit
Agreement or any other Credit Document or any other document or any matter
related hereto and thereto, but shall nevertheless be entitled to all the
indemnities and other protection afforded to the Agent under this Article XIII.

 

(b)                                 The provisions of this Article XIII are
solely for the benefit of the Agent and the Lenders, and none of the Credit
Parties shall have any rights as a third party beneficiary of any of the
provisions hereof (other than Section 13.9).  In performing its functions and
duties under this Credit Agreement, the Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower.

 

13.2                        Nature of Duties of Agent.

 

The Agent shall have no duties or responsibilities except those expressly set
forth in this Credit Agreement.  Neither the Agent nor any of its officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such hereunder or in connection herewith, unless caused by its or their
gross negligence or willful misconduct.  The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
this Credit Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Credit Agreement, expressed or implied, is intended to or shall
be so construed as to impose upon the Agent any obligations in respect of this
Credit Agreement except as expressly set forth herein.

 

13.3                        Lack of Reliance on Agent.

 

(a)                                  Independently and without reliance upon the
Agent, each Lender, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial or other
condition and affairs of each Credit Party in connection with the taking or not
taking of any action in connection herewith and (ii) its own appraisal of the
creditworthiness of each Credit Party, and, except as expressly provided in this
Credit Agreement, the Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Revolving Loans or at any time or times thereafter.

 

(b)                                 The Agent shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
herein or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility, priority or sufficiency of this Credit
Agreement, the Notes or any other Credit Document or the financial or other
condition of any Credit Party.  The Agent shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Credit Agreement, the Notes or any other Credit
Document, or the

 

100

--------------------------------------------------------------------------------


 

financial condition of any Credit Party, or the existence or possible existence
of any Default or Event of Default, unless specifically requested to do so in
writing by any Lender.

 

13.4                        Certain Rights of the Agent.

 

The Agent shall have the right to request instructions from the Required Lenders
or, as required, each of the Lenders.  If the Agent shall request instructions
from the Required Lenders or each of the Lenders, as the case may be, with
respect to any act or action (including the failure to act) in connection with
this Credit Agreement, the Agent shall be entitled to refrain from such act or
taking such action unless and until the Agent shall have received instructions
from the Required Lenders or each of the Lenders, as the case may be, and the
Agent shall not incur liability to any Person by reason of so refraining. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders or
each of the Lenders, as the case may be.

 

13.5                        Reliance by Agent.

 

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex
teletype or telecopier message, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
person.  The Agent may consult with legal counsel (including counsel for the
Credit Parties with respect to matters concerning the Credit Parties),
independent public accountants and other experts selected by it in good faith
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

 

13.6                        Indemnification of Agent.

 

To the extent the Agent is not reimbursed and indemnified by the Credit Parties,
each Lender will reimburse and indemnify the Agent, in proportion to its
respective Revolving Credit Commitment, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Agent in performing its duties hereunder, in any way relating to or arising
out of this Credit Agreement or any other Credit Documents, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct or any action
or omission by the Agent not in accordance with the standards of care specified
in the UCP or the UCC, as determined by a court of competent jurisdiction, or
caused by the Agent’s failure to pay under any Letter of Credit after
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit, as determined by a court of competent jurisdiction,
unless such payment is prohibited by any law, regulation, court order or decree.

 

101

--------------------------------------------------------------------------------


 

13.7                        The Agent in its Individual Capacity.

 

With respect to its obligation to lend under this Credit Agreement, the Loans
made by it and the Notes issued to it, its participation in Letters of Credit
issued hereunder, and all of its rights and obligations as a Lender hereunder
and under the other Credit Documents, the Agent shall have the same rights and
powers hereunder as any other Lender or holder of a Note or participation
interests and may exercise the same as though it was not performing the duties
specified herein; and the terms “Lenders”, “Required Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Agent in its individual capacity.  The Agent may accept
deposits from, lend money to, acquire equity interests in, and generally engage
in any kind of banking, trust, financial advisory or other business with the
Credit Parties or any Affiliate of the Credit Parties as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection with this
Credit Agreement and otherwise without having to account for the same with the
Lenders.

 

13.8                        Holders of Notes.

 

The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Agent.  Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

13.9                        Resignation of Agent.

 

The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a Lender as of the Closing Date or a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York, or any other financial institution with an office
in New York, New York that is engaged in the making of commercial loans and the
provision of agency services in syndicated commercial loan transactions.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent meeting the
qualifications set forth above, provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any Collateral held by the Agent on behalf of the
Lenders or the Issuing Bank under any of the Credit Documents, the retiring
Agent shall continue to hold such Collateral until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Agent as provided for above in this Section.  Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and

 

102

--------------------------------------------------------------------------------


 

become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Credit Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article and Sections 13.6 and 14.8
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Affiliates and the partners, directors, officers,
employees, agents and advisors of such Person and of such Person’s Affiliates in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent or continuing to hold Collateral in
accordance with this Section.

 

13.10                 Collateral Matters.

 

(a)                                  Each Lender authorizes and directs the
Agent to enter into the Security Documents for the benefit of the Lenders.  Each
Lender authorizes and directs the Agent to make such changes to the form
Landlord Agreement attached hereto as Exhibit C as the Agent deems necessary in
order to obtain any Landlord Agreement from any landlord of any Credit Party
with respect to a leasehold Mortgage.  Each Lender also authorizes and directs
the Agent to review and approve all agreements regarding the Lockboxes and the
Lockbox Accounts (including the Lockbox Accounts Agreements) on such terms as
the Agent deems necessary.  Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders or each of
the Lenders, as applicable, in accordance with the provisions of this Credit
Agreement or the Security Documents, and the exercise by the Required Lenders or
each of the Lenders, as applicable, of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time prior to an Event of Default,
to take any action with respect to any Collateral or Security Document which may
be necessary or appropriate to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.  The rights, remedies, powers and privileges conferred upon the Agent
hereunder and under the other Credit Documents may be exercised by the Agent
without the necessity of the joinder of any other parties unless otherwise
required by applicable law.

 

(b)                                 The Lenders hereby authorize the Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral (i) upon the occurrence of all of the Credit and
Collateral Termination Events, (ii) constituting property being sold or disposed
of upon receipt of the proceeds of such sale by the Agent if the applicable
Credit Party certifies to the Agent that the sale or disposition is made in
compliance with Section 9.3 (and the Agent may rely conclusively on any such
certificate, without further inquiry) or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder.  Upon request by the Agent at any
time, the Lenders will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant to this Section 13.10(b).

 

103

--------------------------------------------------------------------------------


 

(c)                                  Upon any sale and transfer of Collateral
which is expressly permitted pursuant to the terms of this Credit Agreement, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five (5) Business Days’ prior written request by
the applicable Credit Party, the Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Agent for the benefit of the
Lenders herein or pursuant hereto upon the Collateral that was sold or
transferred; provided that (i) the Agent shall not be required to execute any
such document on terms which, in the Agent’s reasonable opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of such Credit Party or any of its Restricted
Subsidiaries in respect of) all interests retained by such Credit Party or
Restricted Subsidiary, including (without limitation) the proceeds of the sale,
all of which shall continue to constitute part of the Collateral.  In the event
of any sale or transfer of Collateral, or any foreclosure with respect to any of
the Collateral, the Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(d)                                 The Agent shall have no obligation
whatsoever to the Lenders or to any other Person to assure that the Collateral
exists or is owned by the Credit Parties or is cared for, protected or insured
or that the liens granted to the Agent for the benefit of the Lenders herein or
pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Agent in this Section 13.10 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its reasonable discretion, given the
Agent’s own interest in the Collateral as one of the Lenders and that the Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct.

 

(e)                                  The Agent shall promptly, upon receipt
thereof, forward to each Lender copies of the results of any field examinations
by the Agent with respect to any Credit Party and any appraisals obtained by the
Agent with respect to any of the Collateral. The Agent shall have no liability
to any Lender for any errors in or omissions from any field examination or other
examination of any Credit Party or the Collateral, or in any such appraisal,
unless such error or omission was the direct result of the Agent’s gross
negligence or willful misconduct.

 

(f)                                    It is the purpose of this Credit
Agreement that there shall be no violation of any applicable law denying or
restricting the right of financial institutions to transact business as an agent
in any jurisdiction.  It is recognized that, in case of litigation under any of
the Credit Documents, or in case the Agent deems that by reason of present or
future laws of any jurisdiction the Agent might be prohibited from exercising
any of the powers, rights or remedies granted to the Agent or the Lenders
hereunder or under any of the Credit Documents or from holding title to or a
Lien upon any Collateral or from

 

104

--------------------------------------------------------------------------------


 

taking any other action which may be necessary hereunder or under any of the
Credit Documents, the Agent may appoint an additional Person or Persons as a
separate collateral agent or co-collateral agent which is not so prohibited from
taking any of such actions or exercising any of such powers, rights or
remedies.  If the Agent shall appoint an additional Person as a separate
collateral agent or co-collateral agent as provided above, each and every
remedy, power, right, claim, demand or cause of action intended by this
Agreement and any of the Credit Documents and every remedy, power, right, claim,
demand or cause of action intended by this Agreement and any of the Credit
Documents to be exercised by or vested in or conveyed to the Agent with respect
thereto shall be exercisable by and vested in such separate collateral agent or
co-collateral agent, but only to the extent necessary to enable such separate
collateral agent or co-collateral agent to exercise such powers, rights and
remedies, and every covenant and obligation necessary to the exercise thereof by
such separate collateral agent or co-collateral agent shall run to and be
enforceable by any of them.  Should any instrument from the Lenders be required
by the separate collateral agent or co-collateral agent so appointed by the
Agent in order more fully and certainly to vest in and confirm to him or it such
rights, powers, duties and obligations, any and all of such instruments shall,
on request, be executed, acknowledged and delivered by the Lenders whether or
not a Default or Event of Default then exists.  In case any separate collateral
agent or co-collateral agent, or a successor to either, shall die, become
incapable of acting, resign or be removed, all the estates, properties, rights,
power, duties and obligations of such separate collateral agent or co-collateral
agent, so far as permitted by applicable law, shall vest in and be exercised by
the Agent until the appointment of a new collateral agent or successor to such
separate collateral agent or co-collateral agent.

 

13.11                 Actions with Respect to Defaults.

 

In addition to the Agent’s right to take actions on its own accord as permitted
under this Credit Agreement, the Agent shall take such action with respect to a
Default or Event of Default as shall be directed by the Required Lenders or all
of the Lenders, as the case may be; provided that, until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable and in the best interests of the
Lenders, including, without limitation, actions permitted by clause (c) of
Section 11.2.

 

13.12                 Delivery of Information.

 

The Agent shall not be required to deliver to any Lender originals or copies of
any documents, instruments, notices, communications or other information
received by the Agent from the Credit Parties or any of their Restricted
Subsidiaries, the Required Lenders, any Lender or any other Person under or in
connection with this Credit Agreement or any other Credit Document except (a) as
specifically provided in this Credit Agreement or any other Credit Document and
expressly including the information provided pursuant to Sections 7.1(c),
7.1(e), 7.1(h), 7.1(i) and 7.1(j); and (b) as specifically requested from time
to time in writing by any Lender with respect to a specific document instrument,
notice or other written communication received by and in the possession of the
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

105

--------------------------------------------------------------------------------


 

13.13                 No Reliance on Administrative Agent’s Customer
Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, Participants or Assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrower, its Affiliates
or its agents, the Credit Documents or the transactions hereunder:  (1) any
identity verification procedures, (2) any record keeping, (3) any comparisons
with government lists, (4) any customer notices or (5) any other procedures
required under the CIP Regulations or such other laws.

 

13.14                 USA Patriot Act.

 

Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations:  (1) within ten (10) days after the Closing Date and (2)
at such other times as are required under the USA Patriot Act.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1                        Waivers.

 

The Borrower hereby waives due diligence, demand, presentment and protest and
any notices thereof as well as notice of nonpayment.  No delay or omission of
the Agent or the Lenders to exercise any right or remedy hereunder, whether
before or after the happening of any Event of Default, shall impair any such
right or shall operate as a waiver thereof or as a waiver of any such Event of
Default.  No single or partial exercise by the Agent or the Lenders of any right
or remedy shall preclude any other or further exercise thereof, or preclude any
other right or remedy.

 

14.2                        JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND (BY EXECUTION AND
DELIVERY OF THE GUARANTY AGREEMENT OR OF A JOINDER THERETO AND INCORPORATION BY
REFERENCE THEREIN) EACH GUARANTOR, AND THE AGENT AND THE LENDERS EACH HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF

 

106

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT, THE CREDIT DOCUMENTS OR ANY OTHER AGREEMENTS OR
TRANSACTIONS RELATED HERETO OR THERETO.

 

14.3                        GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

 

(a)                                  THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS
THEREOF other than Section 5-1401 of the New York General Obligations Law.  Any
legal action or proceeding with respect to this Credit Agreement or any other
Credit Document shall be brought in the courts of the State of New York in New
York County or of the United States for the Southern District of New York, and,
by execution and delivery of this Credit Agreement the Borrower, and by
execution and delivery of the Guaranty Agreement or of a joinder thereto and
incorporation by reference therein each of the Guarantors, hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts, and agrees to be
bound by the other provisions set forth in this Section 14.3.  Each of the
Credit Parties further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 14.4, such service to become
effective three (3) days after such mailing.  Nothing herein shall affect the
right of the Agent or any Lender to serve process in any other manner permitted
by law or to commence legal proceedings or to otherwise proceed against any
Credit Party in any other jurisdiction.

 

(b)                                 Each of the Credit Parties hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Credit Agreement or any other Credit Document brought in
the courts referred to in subsection (a) above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.

 

14.4                        Notices.

 

Except as otherwise expressly provided herein, all notices, requests and other
communications shall have been duly given and shall be effective (a) when
delivered by hand, (b) when transmitted via telecopy (or other facsimile
device), (c) the Business Day following the day on which the same has been
delivered prepaid to a reputable national overnight air courier service, or (d)
the fifth Business Day following the day on which the same is sent by certified
or registered mail, postage prepaid, in each case to the respective parties at
the address or telecopy numbers set forth on Schedule 14.4 attached hereto, or
at such other address as such party may specify by written notice to the other
parties hereto; provided, however, that if any notice is delivered on a day
other than a Business Day, or after 5:00 P.M. on any Business Day, then such
notice shall not be effective until the next Business Day.

 

107

--------------------------------------------------------------------------------


 

14.5                        Assignability.

 

(a)                                  The Borrower shall not have the right to
assign this Credit Agreement or any interest therein except with the prior
written consent of the Lenders.

 

(b)                                 Notwithstanding subsection (c) of this
Section 14.5, nothing herein shall restrict, prevent or prohibit any Lender from
(i) pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank or (ii) granting
assignments or participations in such Lender’s Loans and/or Revolving Credit
Commitments hereunder to any Approved Assignee.  Any Lender may make, carry or
transfer Loans at, to or for the account of, any of its branch offices or the
office of an affiliate of such Lender except to the extent such transfer would
result in increased costs to the Borrower.

 

(c)                                  Any Lender may, in the ordinary course of
its lending business and in accordance with applicable law, at any time, assign
to any Approved Assignee and, with the consent of the Agent and, so long as no
Event of Default is in existence, the Borrower (such consent not to be
unreasonably withheld or delayed) and concurrent notice to the Borrower, but
without the consent of any other Lender, assign to one or more other Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement and any Notes held by it; provided, however, that (i) any such
assignment of a portion must be for a constant and non varying portion of its
Loans and Revolving Credit Commitments,  (ii) for each such assignment, the
parties thereto shall execute and deliver to the Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance,
together with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500 to be paid by the assignee, (iii) no such assignment
shall be for less than $5,000,000 or, if less, the entire remaining Revolving
Credit Commitments of such Lender of the Revolving Credit Commitments (or, with
respect to Swing Loans, 100% thereof and of the commitment to make Swing Loans)
and (iv) if such assignee is a Foreign Lender, all of the requirements of
Section 2.6(b) shall have been satisfied as a condition to such assignment; and
provided, further, that any assignment to an Approved Assignee shall not be
subject to the minimum assignment amounts specified herein.  Upon such execution
and delivery of the Assignment and Acceptance to the Agent, from and after the
Acceptance Date, (x) the assignee thereunder shall be a party hereto, and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, such assignee shall have the rights
and obligations of a Lender hereunder and (y) the assignor thereunder shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
any rights it may have pursuant to Section 14.7 which will survive) and be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Credit Agreement, such
Lender shall cease to be a party hereto).

 

(d)                                 By executing and delivering an Assignment
and Acceptance, the assignee thereunder confirms and agrees as follows:
(i) other than as provided in such Assignment and Acceptance, the assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or

 

108

--------------------------------------------------------------------------------


 

in connection with this Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Credit Agreement, the
Notes or any other instrument or document furnished pursuant hereto, (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Credit Parties or
the performance or observance by the Credit Parties of any of its obligations
under this Credit Agreement or any of the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto, (iii) such assignee
confirms that it has received a copy of this Credit Agreement, together with
copies of the financial statements referred to in Section 7.1 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (iv) such
assignee will, independently and without reliance upon the Agents, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Credit Agreement, (v) such
assignee appoints and authorizes the Agents to take such action as agent on its
behalf and to exercise such powers under this Credit Agreement and the other
Credit Documents as are delegated to the Agents by the terms hereof, together
with such powers as are reasonably incidental thereto and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Credit Agreement are required to be
performed by it as a Lender.

 

(e)                                  The Agent shall maintain at its address
referred to in Section 14.4 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Revolving Credit Commitments of, and principal
amount of the Loans owing to, each Lender from time to time (the “Register”). 
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agents and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Credit Agreement.  The Register and copies of each Assignment
and Acceptance shall be available for inspection by the Borrower or any Lender
at any reasonable time and from time to time upon reasonable prior notice.

 

(f)                                    Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender, together with any Note or Notes
subject to such assignment, the Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit A, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower.  Within
five (5) Business Days after its receipt of such notice, if requested by the
assignee, the Borrower shall execute and deliver to the Agent in exchange for
any surrendered Note or Notes (which the assigning Lender agrees to promptly
deliver to the Borrower) a new Note or Notes to the order of the assignee in an
amount equal to the Revolving Credit Commitment or Revolving Credit Commitments
(and commitment to make Swing Loans, if applicable) assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Revolving Credit Commitment or Revolving Credit Commitments hereunder and if
requested by it, a new Note or Notes to the order of the assigning Lender in an
amount equal to the Revolving Credit Commitment or Revolving Credit Commitments
retained by it hereunder.  Any such new Note or Notes shall re-evidence the
indebtedness outstanding under any old Notes or

 

109

--------------------------------------------------------------------------------


 

Notes and shall be in an aggregate principal amount equal to the aggregate
principal amount of any such surrendered Note or Notes (or if none, the amount
of the Revolving Credit Commitments so assigned), shall be dated the Closing
Date and shall otherwise be in substantially the form of any Note or Notes
subject to such assignments.

 

(g)                                 Each Lender may sell participations, without
the consent of the Agent, the Borrower (as to any Person, other than a fund,
that would be an Eligible Assignee for an assignment) any other Lender, to one
or more parties in or to all or a portion of its rights and obligations under
this Credit Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitments, the Loans owing to it and any Note or Notes held
by it); provided that (i) such Lender’s obligations under this Credit Agreement
(including, without limitation, its Revolving Credit Commitments to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Credit Agreement, (iv) the Borrower, the Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement and (v) such Lender
shall not transfer, grant, assign or sell any participation under which the
participant shall have rights to approve any amendment or waiver of this Credit
Agreement except to the extent such amendment or waiver would (A) extend the
final maturity date or the date for the payments of any installment of fees or
principal or interest of any Loans or Letter of Credit reimbursement obligations
in which such participant is participating, (B) reduce the amount of any
installment of principal of the Loans or Letter of Credit reimbursement
obligations in which such participant is participating, (C) except as otherwise
expressly provided in this Credit Agreement, reduce the interest rate applicable
to the Loans or Letter of Credit reimbursement obligations in which such
participant is participating, or (D) except as otherwise expressly provided in
this Credit Agreement, reduce any Fees payable hereunder.

 

(h)                                 Each Lender agrees that, without the prior
written consent of the Borrower and the Agents, it will not make any assignment
or sell a participation hereunder in any manner or under any circumstances that
would require registration or qualification of, or filings in respect of, any
Loan, Note or other Obligation under the securities laws of the United States of
America or of any jurisdiction.

 

(i)                                     In connection with the efforts of any
Lender to assign its rights or obligations or to participate interests, such
Lender may disclose any information in its possession regarding the Borrower or
any of its Restricted Subsidiaries.

 

14.6                        Information.

 

Each Lending Party agrees to keep confidential any information furnished or made
available to it by the Borrower pursuant to this Credit Agreement that is marked
confidential; provided that nothing herein shall prevent any Lending Party from
disclosing such information (a) to any other Lending Party or any affiliate of
any Lending Party, or any officer, director, employee, agent, or advisor of any
Lending Party or affiliate of any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule, or regulation, (d) upon the order of
any court or administrative

 

110

--------------------------------------------------------------------------------


 

agency, (e) upon the request or demand of any regulatory agency or authority;
provided, however, that, to the extent permitted by law, the affected Lending
Party shall provide prior written notice to the affected Borrower of any such
request or demand, (f) that is or becomes available to the public or that is or
becomes available to any Lending Party other than as a result of a disclosure by
any Lending Party prohibited by this Credit Agreement, (g) in connection with
any litigation to which such Lending Party or any of its affiliates may be a
party, whether to defend itself, reduce its liability, protect or exercise any
of its claims, rights, remedies or interests under or in connection with the
Credit Documents or any Lender Hedging Agreement, or otherwise, (h) to the
extent necessary in connection with the exercise of any remedy under this Credit
Agreement or any other Credit Document, (i) subject to provisions substantially
similar to those contained in this Section 14.6, to any actual or proposed
participant or assignee or any actual or prospective counterparty (or its
advisors) to any securitization, swap or derivative transaction relating to the
Borrower, any other Credit Party, and the Obligations, and (j) to Gold Sheets
and other similar bank trade publications; such information to consist of deal
terms and other information customarily found in such publications.

 

14.7                        Payment of Expenses; Indemnification.

 

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Agent in connection with (A) the syndication, negotiation,
preparation, execution, delivery, administration and monitoring of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein or executed in connection therewith, including evaluating
the compliance by the Credit Parties with law and the provisions of such
documents, including, without limitation, the reasonable fees and expenses of
special counsel to the Agent, the reasonable fees and expenses of counsel for
the Agent in connection with collateral issues and all due diligence, and the
costs and expenses incurred in connection with all appraisals, field exams, and
of obtaining all Real Property Documentation, and all recording costs, fees and
taxes payable in connection with the Collateral, and (B) any amendment, waiver
or consent relating hereto and thereto including, without limitation, any such
amendments, waivers or consents resulting from or related to any work-out,
re-negotiation or restructure relating to the performance by any of the Credit
Parties under this Credit Agreement or any other Credit Documents and (ii) the
Agent and the Lenders in connection with enforcement of the Credit Documents and
the documents and instruments referred to therein or executed in connection
therewith, including but not limited to, any work-out, re-negotiation or
restructure relating to the performance by any of the Credit Parties under this
Credit Agreement or any other Credit Documents, including, without limitation,
in connection with any such enforcement upon receipt of a correct invoice, the
reasonable fees and disbursements of counsel for the Agent and each of the
Lenders (including the allocated costs of internal counsel), and the reasonable
fees and expenses of a financial consultant engaged by the Agent or its counsel
in connection with the foregoing.  The Borrower shall indemnify, defend and hold
harmless the Agent, Wachovia Capital Markets, LLC (in its capacity as arranger),
the Issuing Bank and each of the Lenders and their respective directors,
officers, agents, employees and counsel from and against (x) any and all losses,
claims, damages, liabilities, deficiencies, judgments or expenses incurred by
any of them (except to the extent that it is finally judicially determined to
have resulted from their own gross negligence or willful misconduct) arising out
of or by reason of any litigation, investigation, claim or proceeding which
arises out of or is in any way related to (i) this Credit Agreement, any Letter
of Credit or any other Credit Documents or the transactions contemplated hereby
or thereby, (ii) any actual or proposed use by the Borrower of the proceeds of
the Loans

 

111

--------------------------------------------------------------------------------


 

or (iii) the Agent’s, the Issuing Bank’s or the Lenders’ entering into this
Credit Agreement, the other Credit Documents or any other agreements and
documents relating hereto, including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any such litigation, investigation, claim or proceeding or any
advice rendered in connection with any of the foregoing and (y) any such losses,
claims, damages, liabilities, deficiencies, judgments or expenses (except to the
extent that any of the foregoing are finally judicially determined to have
resulted from their own gross negligence or willful misconduct)incurred in
connection with any remedial or other action taken by the Borrower or any of the
Lenders in connection with compliance by the Borrower or any of its Restricted
Subsidiaries, or any of their respective properties, with any federal, state or
local environmental laws, acts, rules, regulations, orders or ordinances.  If
and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, such Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.  The Borrower’s obligations under this
Section 14.8 shall survive any termination of this Credit Agreement and the
other Credit Documents and the payment in full of the Obligations, and are in
addition to, and not in substitution of, any other of their Obligations set
forth in this Credit Agreement.  In addition, the Borrower shall, upon demand,
pay to the Agent and any Lender all costs and expenses (including the reasonable
fees and disbursements of counsel and other professionals) paid or incurred by
the Agent, the Issuing Bank or such Lender in (A) enforcing or defending its
rights under or in respect of this Credit Agreement, the other Credit Documents
or any other document or instrument now or hereafter executed and delivered in
connection herewith, (B) in collecting the Loans, (C) in foreclosing or
otherwise collecting upon the Collateral or any part thereof and (D) obtaining
any legal, accounting or other advice in connection with any of the foregoing.

 

14.8                        Entire Agreement, Successors and Assigns.

 

This Credit Agreement along with the other Credit Documents and the Fee Letter
constitutes the entire agreement among the Credit Parties, the Agent and the
Lenders, supersedes any prior agreements among them, and shall bind and benefit
the Credit Parties and the Lenders and their respective successors and permitted
assigns.

 

14.9                        Amendments, Etc.

 

Neither the amendment or waiver of any provision of this Credit Agreement or any
other Credit Document, nor the consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, or if the Lenders shall not be parties
thereto, by the parties thereto and consented to by the Required Lenders and (so
long as no Event of Default has occurred and is continuing) the Borrower, and
each such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall unless in writing and signed by all the
Lenders, do any of the following: (a) increase the Revolving Credit Commitments
of the Lenders or subject the Lenders to any additional obligations, (b) except
as otherwise expressly provided in this Credit Agreement, reduce the principal
of, or interest on, any Loan or Note or any Letter of Credit reimbursement
obligations or any fees hereunder, (c) postpone any date fixed for any payment
or mandatory prepayment in respect of principal of, or interest on, any Loan or
Note or any Letter of Credit reimbursement obligations or any fees hereunder,
(d) change the percentage of the Revolving Credit

 

112

--------------------------------------------------------------------------------


 

Commitments, or any minimum requirement necessary for the Lenders or the
Required Lenders to take any action hereunder, (e) amend or waive
Section 2.2(b), Section 2.7, Section 2.8, Section 13.6 or this Section 14.9, or
change the definition of Required Lenders, (f) except as otherwise expressly
provided in this Credit Agreement, and other than in connection with the
financing, refinancing, sale or other disposition of any asset of the Credit
Parties permitted under this Credit Agreement, release any Liens in favor of the
Lenders on any material portion of the Collateral, (g) except as expressly
permitted hereunder, release any Credit Party from its obligations hereunder or
under the Guaranty and the other Credit Documents to which it is a party or (h)
increase the advance rates used to calculate the Borrowing Base or modify the
definition of Borrowing Base and, provided, further, that no amendment, waiver
or consent affecting the rights or duties of the Agent or the Issuing Bank under
any Credit Document shall in any event be effective, unless in writing and
signed by the Agent or of Wachovia with respect to Swing Loans and/or the
Issuing Bank or Wachovia, as applicable, in addition to the Lenders required
hereinabove to take such action.  Notwithstanding any of the foregoing to the
contrary, the consent of the Borrower shall not be required for any amendment,
modification or waiver of the provisions of Article XIII (other than the
provisions of Section 13.9).  In addition, the Borrower and the Lenders hereby
authorize the Agent to modify this Credit Agreement by unilaterally amending or
supplementing Schedule 1.1A from time to time in the manner requested by the
Borrower, the Agent or any Lender in order to reflect any assignments or
transfers of the  Loans as provided for hereunder; provided, however, that the
Agent shall promptly deliver a copy of any such modification to the Borrower and
each Lender.

 

14.10                 Nonliability of Agent and Lenders.

 

The relationship between the Borrower on the one hand and the Lenders and the
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform such Borrower of any matter in connection with any
phase of such Borrower’s business or operations.

 

14.11                 Independent Nature of Lenders’ Rights.

 

The amounts payable at any time hereunder to each Lender on account of such
Lender’s Loans and under any Note or Notes held by it shall be a separate and
independent debt.

 

14.12                 Counterparts.

 

This Credit Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

14.13                 Effectiveness.

 

This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.2 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and the Agent, and the Agent
shall have received copies hereof (telefaxed or otherwise) which, when taken
together, bear the signatures of each Lender, and thereafter this Credit

 

113

--------------------------------------------------------------------------------


 

Agreement shall be binding upon and inure to the benefit of each Credit Party,
the Agent and each Lender and their respective successors and assigns.

 

14.14                 Severability.

 

In case any provision in or obligation under this Credit Agreement or any Notes
or the other Credit Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

14.15                 Headings Descriptive.

 

The headings of the several Sections and subsections of this Credit Agreement,
and the Table of Contents, are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Credit
Agreement.

 

14.16                 Maximum Rate.

 

Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement or in any other Credit Document, the Borrower, the Agent and the
Lenders hereby agree that all agreements among them under this Credit Agreement
and the other Credit Documents, whether now existing or hereafter arising and
whether written or oral, are expressly limited so that in no contingency or
event whatsoever shall the amount paid, or agreed to be paid, to the Agent or
any Lender for the use, forbearance, or detention of the money loaned to the
Borrower and evidenced hereby or thereby or for the performance or payment of
any covenant or obligation contained herein or therein, exceed the Highest
Lawful Rate.  If due to any circumstance whatsoever, fulfillment of any
provisions of this Credit Agreement or any of the other Credit Documents at the
time performance of such provision shall be due shall exceed the Highest Lawful
Rate, then, automatically, the obligation to be fulfilled shall be modified or
reduced to the extent necessary to limit such interest to the Highest Lawful
Rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by applicable law which would exceed the Highest Lawful
Rate, such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the applicable
Borrower.  All sums paid or agreed to be paid to the Agent or any Lender for the
use, forbearance, or detention of the Obligations and other indebtedness of the
Borrower to the Agent or any Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness.  The terms and provisions of
this Section shall control every other provision of this Credit Agreement and
all agreements among the Borrower, the Agent and the Lenders.

 

14.17                 Right of Setoff.

 

In addition to and not in limitation of all rights of offset that any Lender or
other holder of a  Note may have under applicable law, each Lender or other
holder of a Loan or Note shall, if

 

114

--------------------------------------------------------------------------------


 

any Event of Default has occurred and is continuing and whether or not such
Lender or such holder has made any demand or the Obligations of the Borrower are
matured, have the right to appropriate and apply to the payment of the
Obligations of such Borrower all deposits (general or special, time or demand,
provisional or final) then or thereafter held by and other indebtedness or
property then or thereafter owing by such Lender or other holder, including,
without limitation, any and all amounts in the Cash Concentration Account.  Any
amount received as a result of the exercise of such rights shall be reallocated
among the Lenders as set forth in Section 3.8.

 

14.18                 Delegation of Authority.

 

Each Guarantor (by execution and delivery of the Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) hereby authorizes and
appoints the Borrower and each of the Responsible Officers of the Borrower, to
be its attorneys (“its Attorneys”) and in its name and on its behalf and as its
act and deed or otherwise to execute and deliver all documents and carry out all
such acts as are necessary or appropriate in connection with borrowing Loans and
the making of other extensions of credit hereunder, the granting and perfection
of security interests under the Security Documents, and complying with the terms
and provisions hereof and the other Credit Documents.  This delegation of
authority and appointment shall be valid for the duration of the term of this
Credit Agreement; provided, however, that such delegation of authority and
appointment shall terminate automatically without any further act with respect
to any Responsible Officer if such Responsible Officer is no longer an employee
of the Borrower.  Each Restricted Subsidiary Borrower and (by execution and
delivery of the Guaranty Agreement or of a joinder thereto and incorporation by
reference therein) each Guarantor hereby undertakes to ratify everything which
any of its Attorneys shall do in furtherance of this delegation of authority and
appointment.

 

14.19                 Release.   Each of the Credit Parties each hereby releases
the Agent, the Lenders, and the Agent’s and the Lenders’ respective directors,
officers, employees, representatives, agents, counsel and advisors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act on or prior to the date hereof under the Original Credit
Agreement

 

115

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF the parties hereto have caused this Credit Agreement to be
executed and delivered by their proper and duly authorized officers as of the
date set forth above.

 

BORROWER:

TRANSMONTAIGNE INC.

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name:

Frederick W. Boutin

 

Title:

SVP & Treasurer

 

116

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

WACHOVIA BANK,

 

NATIONAL ASSOCIATION,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/ Dan Denton

 

 

Name:

Dan Denton

 

Title:

Director

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

191 Peachtree Street, N.E.

 

 

Atlanta, GA 30303

 

 

Attn: Betty Eberhardt

 

 

Telephone: 404-332-6452

 

 

Facsimile: 404-332-6977

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

191 Peachtree Street, N.E.

 

 

Atlanta, GA 30303

 

 

Attn: Betty Eberhardt

 

 

Telephone: 404-332-6452

 

 

Facsimile: 404-332-6977

 

117

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ J. Richard Hawk

 

 

Name:

J. Richard Hawk

 

Title:

Vice President

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

120 South LaSalle Street

 

 

Mail Code: IL1-1190

 

 

Chicago, IL 60603

 

 

Attn: Wei Shen

 

 

Telephone: 312-661-5622

 

 

Facsimile: 312-661-9604

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

120 South LaSalle Street

 

 

Mail Code: IL1-1190

 

 

Chicago, IL 60603

 

 

Attn: Wei Shen

 

 

Telephone: 312-661-5622

 

 

Facsimile: 312-661-9604

 

118

--------------------------------------------------------------------------------


 

 

UBS AG, Stamford Branch,

 

as Syndication Agent and as a Lender

 

 

 

 

By:

/s/ Wilfred V. Saint

 

By:

 /s/ Joselin Fernandes

 

Name:

Wilfred V. Saint

Name:

 Joselin Fernandes

Title:

Director

Title:

 Associate Director

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attn: Barbara Ezell-McMichael

 

 

Telephone: 203-719-0473

 

 

Facsimile: 203-719-3888

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attn: Barbara Ezell-McMichael

 

 

Telephone: 203-719-0473

 

 

Facsimile: 203-719-3888

 

119

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Emmanuel Chesneau

 

By:

/s/ Chung-Taek Oh

 

Name:

Emmanuel Chesneau

Name:

Chung-Taek Oh

Title:

Director

Title:

Associate

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

560 Lexington Avenue

 

 

New York, NY 10022

 

 

Attn: Carmen Espinal

 

 

Telephone: 212-278-7048

 

 

Facsimile: 212-278-7343

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

560 Lexington Avenue

 

 

New York, NY 10022

 

 

Attn: Carmen Espinal

 

 

Telephone: 212-278-7048

 

 

Facsimile: 212-278-7343

 

120

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, LLC,

 

as Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Dennis King

 

 

Name:

Dennis King

 

Title:

Vice President

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

2450 Colorado Ave., St. 3000 West

 

 

Santa Monica, CA 90404

 

 

Attn: Lalaine Pechayco

 

 

Telephone: 310-453-7280

 

 

Facsimile: 310-453-7422

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

2450 Colorado Ave., St. 3000 West

 

 

Santa Monica, CA 90404

 

 

Attn: Lalaine Pechayco

 

 

Telephone: 310-453-7280

 

 

Facsimile: 310-453-7422

 

121

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

By:

 /s/ Zali Win

 

By:

 /s/ Keith Cox

 

Name:

 Zali Win

Name:

 Keith Cox

Title:

 Managing Director

Title:

 Managing Director

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

787 Seventh Ave.

 

 

New York, NY 10019

 

 

Attn: Meredith Cook

 

 

Telephone: 212-841-2098

 

 

Facsimile: 212-841-2536

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

787 Seventh Ave.

 

 

New York, NY 10019

 

 

Attn: Meredith Cook

 

 

Telephone: 212-841-2098

 

 

Facsimile: 212-841-2536

 

122

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

as a Lender

 

 

 

 

 

By:

/s/ Jeffrey Chiu

 

 

Name:

Jeffrey Chiu

 

Title:

Vice President

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

350 S. Beverly Drive, Suite 200

 

 

Beverly Hills, CA 90212

 

 

Attn:

Account Manager

 

 

 

(TransMontaigne)

 

 

Telephone: 310-203-0335

 

 

Facsimile: 310-785-0644

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

350 S. Beverly Drive, Suite 200

 

 

Beverly Hills, CA 90212

 

 

Attn:

Account Manager

 

 

 

(TransMontaigne)

 

 

Telephone: 310-203-0335

 

 

Facsimile: 310-785-0644

 

123

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK NA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Pickering

 

 

Name:

Mark Pickering

 

Title:

Vice President

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

303 Peachtree Street, 3rd Floor

 

 

Atlanta, GA 30308

 

 

Attn: Monica Young

 

 

Telephone: 404-588-8629

 

 

Facsimile: 404-230-5307

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

303 Peachtree Street, 3rd Floor

 

 

Atlanta, GA 30308

 

 

Attn: Monica Young

 

 

Telephone: 404-588-8629

 

 

Facsimile: 404-230-5307

 

124

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL
ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Nate Palmer

 

 

Name:

Nate Palmer

 

Title:

AVP

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

One North Brentwood, Suite 950

 

 

St. Louis, MO 63105

 

 

Attn: Kim Admire

 

 

Telephone: 314-613-1908

 

 

Facsimile: 314-621-1612

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

One North Brentwood, Suite 950

 

 

St. Louis, MO 63105

 

 

Attn: Kim Admire

 

 

Telephone: 314-613-1908

 

 

Facsimile: 314-621-1612

 

125

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL, a Division of
Merrill Lynch Business Financial Services Inc.,

 

as a Lender

 

 

 

 

 

By:

/s/ James Betz

 

 

Name:

James Betz

 

Title:

VP

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

222 North LaSalle

 

 

Chicago, IL 60601

 

 

Attn: Shirley Winters

 

 

Telephone: 312-750-6143

 

 

Facsimile: 312-499-3336

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

222 North LaSalle

 

 

Chicago, IL 60601

 

 

Attn: Shirley Winters

 

 

Telephone: 312-750-6143

 

 

Facsimile: 312-499-3336

 

126

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BUSINESS CREDIT, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason Hanes

 

 

Name:

Jason Hanes

 

Title:

Senior Associate

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

1965 East 6th Street

 

 

Suite 400 Locator 3049

 

 

Cleveland, OH 44114

 

 

Attn: Jason Hanes

 

 

Telephone: 216-222-9508

 

 

Facsimile: 216-222-9555

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

1965 East 6th Street

 

 

Suite 400 Locator 3049

 

 

Cleveland, OH 44114

 

 

Attn: Jason Hanes

 

 

Telephone: 216-222-9508

 

 

Facsimile: 216-222-9555

 

127

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Paul R. Frank

 

 

Name:

Paul R. Frank

 

Title:

S.V.P.

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

2 Tower Center, 8th Floor

 

 

East Brunswick, NJ 08816

 

 

Attn: Gurdatt Jagnanan

 

 

Telephone: 732-220-4302

 

 

Facsimile: 732-220-4395

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

2 Tower Center, 8th Floor

 

 

East Brunswick, NJ 08816

 

 

Attn: Gurdatt Jagnanan

 

 

Telephone: 732-220-4302

 

 

Facsimile: 732-220-4395

 

128

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS, p.l.c.,

 

as a Lender

 

 

 

 

 

By:

/s/ Martin S. Chin

 

 

Name:

Martin S. Chin

 

Title:

VP

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

Corporation Operations,

 

 

Iona Building - Block A

 

 

152 Shelbourne Road

 

 

Ballsbridge, Dublin 4, IRELAND

 

 

Attn: Niamh Colreavy

 

 

Telephone: (011-353-1) 641-6632

 

 

Facsimile: (011-353-1) 608-9795

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

Corporation Operations,

 

 

Iona Building - Block A

 

 

152 Shelbourne Road

 

 

Ballsbridge, Dublin 4, IRELAND

 

 

Attn: Niamh Colreavy

 

 

Telephone: (011-353-1) 641-6632

 

 

Facsimile: (011-353-1) 608-9795

 

129

--------------------------------------------------------------------------------


 

 

 

FLEET NATIONAL BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael J. Brochetti

 

 

Name:

Michael J. Brochetti

 

Title:

Director

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

100 Federal Street

 

 

Boston, MA 02110

 

 

Attn: Francia Castillo

 

 

Telephone: 617-434-5092

 

 

Facsimile: 617-434-0201

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

100 Federal Street

 

 

Boston, MA 02110

 

 

Attn: Francia Castillo

 

 

Telephone: 617-434-5092

 

 

Facsimile: 617-434-0201

 

130

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Frank Amodio

 

 

Name:

Frank Amodio

 

Title:

Vice President - Credit

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

170 Wood Avenue South

 

 

Iselin, NJ 08830

 

 

Attn: Robert Nadler

 

 

Telephone: 732-590-6636

 

 

Facsimile: 732-590-6648

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

170 Wood Avenue South

 

 

Iselin, NJ 08830

 

 

Attn: Robert Nadler

 

 

Telephone: 732-590-6636

 

 

Facsimile: 732-590-6648

 

131

--------------------------------------------------------------------------------


 

 

HIBERNIA NATIONAL BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Daria Mahoney

 

 

Name:

Daria Mahoney

 

Title:

Vice President

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

313 Carondelet

 

 

10th Floor

 

 

New Orleans, LA 70130

 

 

Attn: Gina Santos

 

 

Telephone: 504-533-5569

 

 

Facsimile: 504-533-5434

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

313 Carondelet

 

 

10th Floor

 

 

New Orleans, LA 70130

 

 

Attn: Gina Santos

 

 

Telephone: 504-533-5569

 

 

Facsimile: 504-533-5434

 

132

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Monte E. Deckerd

 

 

Name:

Monte E. Deckerd

 

Title:

Vice President

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

555 S.W. Oak, PDQRP7LS

 

 

Portland, OR 97208

 

 

Attn: Hanny Nawawi

 

 

Telephone: 503-275-7894

 

 

Facsimile: 503-275-8181

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

555 S.W. Oak, PDQRP7LS

 

 

Portland, OR 97208

 

 

Attn: Hanny Nawawi

 

 

Telephone: 503-275-7894

 

 

Facsimile: 503-275-8181

 

133

--------------------------------------------------------------------------------


 

 

RZB FINANCE LLC,

 

as a Lender

 

 

 

 

By:

/s/ John A. Valiska

 

By:

/s/ Christoph Hoedl

 

Name:

John A. Valiska

Name:

Christoph Hoedl

Title:

First Vice President

Title:

Group Vice President

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

Address:

24 Grassy Plain Street

 

 

Bethel, CT 06801

 

 

Telephone: 203-207-7738

 

 

Facsimile: 203-744-6474

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

Address:

24 Grassy Plain Street

 

 

Bethel, CT 06801

 

 

Telephone: 203-207-7738

 

 

Facsimile: 203-744-6474

 

134

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ACCEPTANCE

 

THIS ASSIGNMENT AND ACCEPTANCE dated as of                                  ,
200     is entered into between                                  (“Assignor”)
and                                          (“Assignee”).

 

Reference is made to the Amended and Restated Senior Secured Working Capital
Credit Facility, dated as of May 27, 2005 (together with all modifications,
renewals, extensions, supplements and replacements from time to time, the
“Credit Agreement”), among TRANSMONTAIGNE INC., a Delaware corporation, certain
other borrowing entities party thereto, the financial institutions party
thereto, JPMorgan Chase Bank, N.A. and UBS AG, Stamford Branch, as Syndication
Agents, Société Générale, New York Branch and Wells Fargo Foothill, LLC, as the
Documentation Agents, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent.  Terms
defined in the Credit Agreement are used herein with the same meanings.

 

1.                                       The Assignor hereby sells and assigns,
without recourse, to the Assignee, and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Effective Date
set forth below, the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitments of the Assignor on
the effective date of the assignment designated below (the “Effective Date”) and
the Loans and other extensions of credit owing to the Assignor which are
outstanding on the Effective Date, together with unpaid interest accrued on the
assigned Loans and other extensions of credit to the Effective Date and the
amount, if any, set forth below of the Fees accrued to the Effective Date for
the account of the Assignor.  Each of the Assignor and the Assignee hereby makes
and agrees to be bound by all the representations, warranties and agreements set
forth in Section 14.5(d) of the Credit Agreement, a copy of which has been
received by each such party.  From and after the Effective Date (i) the
Assignee, if it is not already a Lender under the Credit Agreement, shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests assigned by this Assignment and Acceptance, have the
rights and obligations of a Lender thereunder and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights (other than any rights it may have pursuant to
Section 14.7 of the Credit Agreement which will survive) and be released from
its obligations under the Credit Agreement (and, in the case of an assignment of
all or the remaining portion of the Assignor’s rights and obligations under the
Credit Agreement, the Assignor shall cease to be a party to the Credit
Agreement).

 

2.                                       The Assignor represents and warrants to
the Assignee that (i) it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, (ii) it is legally
authorized to enter into this Assignment and Acceptance and (iii) it is an
Eligible Assignee.

 

3.                                       This Assignment and Acceptance shall be
governed by and construed in accordance with the laws of the State of New York,
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF other than
Section 5-1401 of the New York General Obligations Law.

 

135

--------------------------------------------------------------------------------


 

 

4.

Terms of Assignment

 

 

 

 

 

 

 

 

 

 

(a)

Date of Assignment:

 

 

 

 

 

 

 

 

 

 

(b)

Legal Name of Assignor:

 

 

 

 

 

 

 

 

 

 

(c)

Legal Name of Assignee:

 

 

 

 

 

 

 

 

 

 

(d)

Effective Date of Assignment:

 

 

 

 

 

 

 

 

 

 

(e)

Revolving Credit Commitment Assigned

 

$

 

 

 

 

 

 

 

 

(f)

Proportionate Share of Total Revolving Credit Commitments Assigned

 

 

%

 

 

 

 

 

 

 

(g)

Revolving Credit Commitment of Assignor after Assignment

 

$

 

 

 

 

 

 

 

 

(h)

Proportionate Share of Total Revolving Commitments of Assignor after Assignment

 

 

%

 

 

 

 

 

 

 

[(i)

Swing Loan Commitment Assigned

 

$

]

 

The terms set forth above

are hereby agreed to:

 

 

, as Assignor

 

By:

 

 

Title:

 

 

 

 

, as Assignee

 

By:

 

 

Title:

 

 

 

136

--------------------------------------------------------------------------------


 

CONSENTED TO:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent

 

By:

 

 

Title:

 

 

 

 

TRANSMONTAIGNE INC. .(1)

 

By:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  Not required if an Event of Default is in
existence.

 

137

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] AMENDED AND RESTATED GUARANTY AGREEMENT

 

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty Agreement”) is
entered into as of May 27, 2005 among TRANSMONTAIGNE PRODUCT SERVICES INC., a
Delaware corporation, COASTAL FUELS MARKETING, INC., a Florida corporation,
COASTAL TUG AND BARGE, INC., a Florida corporation, TRANSMONTAIGNE TRANSPORT
INC., a Delaware corporation and TRANSMONTAIGNE SERVICES INC., a Delaware
corporation (each a “Guarantor”, and collectively, the “Guarantors”, which terms
shall include any Domestic Restricted Subsidiary which becomes a Guarantor
pursuant to Section 7.16 of the Credit Agreement referred to below), in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as the Agent (in such
capacity, the “Agent”) for the financial institutions from time to time party to
the Credit Agreement described below (the “Lenders”).  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to that certain Amended and Restated Senior Secured Working
Capital Credit Facility dated as of May 27, 2005 (together with all
modifications, renewals, extensions, supplements and replacements from time to
time, the “Credit Agreement”) among TransMontaigne Inc., the Lenders, JPMorgan
Chase Bank, N.A. and UBS AG, Stamford Branch, as Syndication Agents, Société
Générale, New York Branch and Wells Fargo Foothill, LLC, as the Documentation
Agents, and the Agent, the Lenders have agreed to make Loans and to issue or
participate in Letters of Credit upon the terms and subject to the conditions
set forth therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue or participate in Letters of Credit under the Credit Agreement that the
Guarantors shall have executed and delivered this Guaranty Agreement to the
Agent for the ratable benefit of the Lenders;

 

WHEREAS, pursuant to the Original Credit Agreement, the Guarantors (other than
TransMontaigne Services Inc.) executed and delivered the Guaranty Agreement
referred to therein (the “Original Guaranty Agreement”), and this Guaranty
Agreement is an amendment and restatement of the Original Guaranty Agreement and
the parties intend that the Original Guaranty Agreement be superceded and
replaced by this Guaranty Agreement; and

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       The Guaranty.  Each Guarantor hereby
guarantees to each Lender and to each affiliate of a Lender that enters into an
Lender Hedging Agreement with or provides Cash Management Products to a Borrower
the prompt payment of all Obligations of the Borrower, whenever arising
(hereinafter, collectively, the “Guaranteed Obligations”), in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  Each Guarantor hereby further agrees that if any of the
Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as mandatory cash
collateralization or otherwise), such Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.  This guaranty is a guaranty of payment and not of
collection.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or any Lender Hedging Agreements or agreement pertaining
to Cash Management Products, to the extent the obligations of any Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, any
bankruptcy, insolvency or similar law), after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Credit Party under applicable law or the Contribution Agreement.

 

2.                                       Joint and Several Liability.

 

(a) Each of the Guarantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
the Borrower and Guarantors and in consideration of the undertakings of each of
the Guarantors to accept joint and several liability for the obligations of the
Borrower.

 

(b) Each of the Guarantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-obligor, joint
and several liability with the other Guarantors with respect to the payment and
performance of all of the Guaranteed Obligations, it being the intention of the
parties hereto that all the Guaranteed Obligations shall be the joint and
several obligations of each of the Guarantors without preferences or distinction
among them.

 

(c) If and to the extent that the Borrower or Guarantors shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Guarantors will make such payment with respect to, or perform,
such Obligation.

 

2

--------------------------------------------------------------------------------


 

3.                                       Obligations Unconditional.  The
obligations of each of the Guarantors under Section 1 hereof are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Credit Documents or any Lender Hedging Agreement or
agreement pertaining to Cash Management Products, or any other agreement or
instrument referred to therein, or any substitution, release or exchange of any
other guaranty of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 3 that the obligations of each Guarantor hereunder shall be absolute and
unconditional under any and all circumstances.  Each Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against any Borrower or any other Guarantor of the Obligations for amounts paid
under this Guaranty Agreement until all of the Credit and Collateral Termination
Events have occurred.  Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute and unconditional as described
above:

 

(i)                                     at any time or from time to time,
without notice to any Guarantor, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of any of the Credit Agreement, the Credit Documents, any Lender
Hedging Agreement or agreement pertaining to Cash Management Products or any
other agreement or instrument referred to in the Credit Agreement, the Credit
Documents or any Lender Hedging Agreement or agreement pertaining to Cash
Management Products shall be done or omitted;

 

(iii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Credit Agreement, the Credit Documents, any Lender Hedging Agreement  or
agreement pertaining to Cash Management Products or any other agreement or
instrument referred to in the Credit Agreement, the Credit Documents or any
Lender Hedging Agreement  or agreement pertaining to Cash Management Products
shall be waived or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iv)                              any Lien granted to, or in favor of, the Agent
or any Lender or Lenders as security for any of the Guaranteed Obligations shall
fail to attach or be perfected; or

 

(v)                                 any of the Guaranteed Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

3

--------------------------------------------------------------------------------


 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, to the extent permitted by law, and any requirement that the Agent
or any Lender exhaust any right, power or remedy or proceed against any Person
under any of the Credit Agreement, the Credit Documents, any Lender Hedging
Agreement or agreement pertaining to Cash Management Products or any other
agreement or instrument referred to in the Credit Agreement, the Credit
Documents or any Lender Hedging Agreement or agreement pertaining to Cash
Management Products, or against any other Person under any other guarantee of,
or security for, any of the Guaranteed Obligations.

 

4.                                       Reinstatement.  The obligations of each
Guarantor under this Guaranty Agreement shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of any Person in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, fees and expenses
of counsel, subject to Section 14.7 of the Credit Agreement) incurred by the
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

5.                                       Certain Additional Waivers.  Each
Guarantor further agrees that it shall have no right of recourse to security for
the Guaranteed Obligations, except through the exercise of the rights of
subrogation pursuant to Section 3 hereof or pursuant to the Contribution
Agreement.

 

6.                                       Remedies.  Each Guarantor agrees that,
to the fullest extent permitted by law, as between such Guarantor, on the one
hand, and the Agent and the Lenders, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 11.2 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 11.2) for purposes of Section 1 hereof notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the Guaranteed
Obligations being deemed to have become automatically due and payable), the
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of said
Section 1.

 

7.                                       Limitation on Guaranteed Obligations. 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Lender Hedging Agreements or agreement pertaining to
Cash Management Products, the obligations of each Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under applicable law (whether
federal or state and including, without limitation, Section 548 of the
Bankruptcy Code), after taking into account, among other things, such
Guarantor’s right of contribution and indemnification from each other Credit
Party under applicable law or the Contribution Agreement

 

4

--------------------------------------------------------------------------------


 

8.                                       Representations, etc.

 

(a)                                  The guaranty in this Guaranty Agreement is
a continuing guaranty, and shall apply to all Guaranteed Obligations whenever
arising;

 

(b)                                 Each Guarantor hereby represents and
warrants that it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and in each other jurisdiction
in which the failure to be so qualified could be reasonably be expected to have
a Material Adverse Effect;

 

(c)                                  Each Guarantor further represents and
warrants that it has the power and authority to enter into this Guaranty
Agreement and to perform its obligations and to consummate the transactions
contemplated hereby and has by proper action duly authorized the execution and
delivery of this Guaranty Agreement; and

 

(d)                                 Each Guarantor further represents and
warrants that this Guaranty Agreement constitutes the legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms.

 

(e)                                  Each Guarantor incorporates herein by
reference as fully as if set forth herein all of the representations and
warranties pertaining to it as a Guarantor or Subsidiary contained in the Credit
Agreement, including, without limitation, Article VI of the Credit Agreement
(which representations and warranties shall be deemed to have been renewed by
the Guarantors upon each extension of credit under the Credit Agreement).

 

9.                                       Incorporated Covenants and Waivers. 
Each Guarantor incorporates herein by reference as fully as if set forth herein
all of the covenants, waivers and other provisions pertaining to it as a
Guarantor or Subsidiary contained in the Credit Agreement, including, without
limitation, Articles VII, VIII, IX and X of the Credit Agreement .

 

10.                                 Amendments; Waivers; Modifications.  This
Guaranty Agreement and the provisions hereof may not be amended, waived,
modified, changed, discharged or terminated except as set forth in Section 14.9
of the Credit Agreement.

 

11.                                 Counterparts.  This Guaranty Agreement may
be executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart.

 

12.                                 Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning, construction or interpretation of any provision of this
Guaranty Agreement.

 

13.                                 Governing Law; Submission to Jurisdiction
and Service of Process; Arbitration; Waiver of Jury Trial.  THIS GUARANTY
AGREEMENT AND THE RIGHTS AND OBLIGATIONS

 

5

--------------------------------------------------------------------------------


 

OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.  The terms of Sections 14.2, 14.3 and 14.4 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

14.                                 Entirety.  This Guaranty Agreement, the
Credit Agreement and the other Credit Documents represent the entire agreement
of the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Agreement, the other Credit Documents or
the transactions contemplated herein and therein.

 

15.                                 Taxes, etc.  All payments required to be
made by the Guarantors hereunder shall be made without setoff or counterclaim
and free and clear of and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, duties or other charges of
whatsoever nature imposed by any government or any political or taxing authority
as required pursuant to Section 2.6 of the Credit Agreement.

 

16.                                 Additional Guarantors.  Section 7.16 of the
Credit Agreement provides that certain Domestic Restricted Subsidiaries must
become Guarantors by, among other things, executing and delivering to the Agent
a counterpart of this Guaranty Agreement.  Any Domestic Restricted Subsidiary
which executes and delivers to the Agent a counterpart of this Guaranty
Agreement shall be a Guarantor for all purposes hereunder.

 

Each of the parties hereto has caused a counterpart of this Guaranty Agreement
to be duly executed and delivered as of the date first above written.

 

GUARANTOR:

TRANSMONTAIGNE PRODUCT SERVICES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

COASTAL FUELS MARKETING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

 

COASTAL TUG AND BARGE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE TRANSPORT INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE SERVICES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

[FORM] LANDLORD CONSENT TO LEASEHOLD MORTGAGE

 

This Landlord Consent (the “Consent”) is granted this              day of
                       200  , by
                                                                                                                    
(“Landlord”) and
                                                                                                                      
(“Tenant”) in favor of Wachovia Bank, National Association, having an office at
191 Peachtree Street, N.E., GA 8056, Atlanta, GA 30303, Attention:  Dan Denton,
acting as agent (in such capacity, the “Agent”), for the benefit of the Lenders
(as hereinafter defined) which are or may hereafter become parties to the Credit
Agreement (as hereinafter defined).

 

RECITALS

 

(a)                                  Landlord entered into (i) that certain
                                                   (the “Lease”) for the
premises more particularly described in the
                                                   (the “Premises”).

 

(b)                                 Tenant, certain affiliates of Tenant, the
Agent and a group of lenders for which it is acting as agent (the “Lenders”)
entered into that certain Amended and Restated Senior Secured Working Capital
Credit Facility, dated as of May 27, 2005 (as from time to time amended,
modified, restated and in effect, the “Credit Agreement”), pursuant to which the
Lenders have extended, and in the future will extend, credit to Tenant and/or
its affiliates (the “Credit Obligations”).

 

(c)                                  Tenant and certain affiliates of Tenant
have entered into that certain Security Agreement dated as of September 13, 2004
(the “Security Agreement”).

 

(d)                                 As a condition to entering into the Credit
Agreement, the Lenders require liens pursuant to the terms of the Security
Agreement in favor of the Agent on certain of Tenant’s assets located on the
Premises and consent by Landlord to Tenant’s granting of a leasehold mortgage or
deed of trust on Tenant’s interest under the Leases.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

Consent to Personal Property Lien.  Landlord consents to the grant by Tenant to
the Agent of a lien on and security interest in all assets and personal property
of Tenant located on the Premises, including, but not limited to, all inventory,
goods, machinery, equipment, oil, liquid hydrocarbons, crude oil, refined
petroleum, natural gas liquids, other oil products and other tangible personal
property and all accounts receivable, contracts, licenses, intellectual property
and other intangible property owned by Tenant (the “Personal Property”) as
collateral

 

--------------------------------------------------------------------------------


 

security for the repayment of the Credit Obligations and all other indebtedness,
liabilities and obligations, whether now existing or hereafter arising, of
Tenant to the Lenders (the lien on and security interest in Tenant’s Personal
Property in favor of the Agent is hereinafter referred to as the “Security
Interest”).  Landlord subordinates any security interest, lien, claim or other
similar right, including, without limitation, rights of levy or distraint for
rent, in or on the Personal Property, whether arising by agreement or by law and
whether currently existing or arising in the future to the Security Interest. 
The Agent may, in connection with any foreclosure or other similar action
relating to the Personal Property, enter upon the Premises (or permit its
representatives to do so on its behalf) in order to implement such foreclosure
or other action without liability to Landlord; provided, however, that (a) rent
is paid to Landlord during occupancy by or on behalf of the Agent for any
purpose and (b) the Agent pays for any damages caused by the Agent or its
representatives in removing the Personal Property from the Premises.

 

Consent to Leasehold Mortgage.  Landlord consents to the grant by Tenant to the
Agent of a lien on Tenant’s leasehold interest in the Leases pursuant to a Deed
of Trust, Security Agreement and Assignment of Leases and Rents (the “Mortgage”
) and the recordation of the Mortgage in each county where the premises
described in the Leases are located (the “Land Records”).  Landlord also agrees
to execute and permit Tenant to record in the Land Records a Memorandum of Lease
with respect to the Leases.  Any transfer of the Leases or the Agent’s interest
in all or any part of the Premises described under the Leases to the Agent or a
nominee thereof through exercise of the power of sale or similar remedy under
the Mortgage shall be deemed to be consented to by Landlord.  If the Lender, or
a nominee thereof, becomes Tenant under the Leases, Landlord shall reasonably
consent to any further assignment of the Leases by the Lender or such nominee.

 

Notice and Cure Under the Leases.  In the event Landlord gives to Tenant any
notice of (i) default, (ii) matter on which a default may be predicated or
claimed, (iii) a termination of the Leases or (iv) a condition that if continued
may lead to a termination of the Leases, Landlord will simultaneously give a
duplicate copy thereof to the Agent and no such notice to Tenant shall be
effective unless a copy of such notice is sent to the Agent.  The Agent shall
have the right (but not the obligation) for the same period after the sending of
notice to it to remedy the default as is given to Tenant after notice to it. 
Landlord agrees to accept performance on the part of the Agent as though
performed by Tenant within the period allowed to Tenant by the terms of the
Leases.  In the event that the Agent is unable to cure any default other than a
monetary default pursuant to the preceding portion of this paragraph, Landlord
agrees that it will not terminate the Leases without first giving to the Agent a
reasonable time (to be agreed upon by Landlord and the Agent) within which to
cure any default other than a monetary default that is reasonably susceptible of
cure by the Agent with reasonable diligence, and if necessary to do so, to
obtain possession of the Premises, including possession by a receiver, or to
institute and complete foreclosure proceedings or otherwise acquire Tenant’s
interest under the Leases with diligence and without unreasonable delay,
provided that if the Agent has agreed to a time during which it will attempt to
cure such non-monetary default, the Agent shall also cure any monetary defaults
up through the time agreed on for the Agent to make such cure.

 

Lease Covenants.  Landlord agrees that the Leases shall not be modified or
surrendered to Landlord or cancelled by Tenant, nor shall Landlord accept a
surrender of the

 

2

--------------------------------------------------------------------------------


 

Consolidated Lease or the Intercoastal Lease without the prior written consent
of the Agent, nor shall any merger result from the acquisition by, or devolution
upon, any one entity of both the fee in the Premises and the leasehold estate. 
If the Leases shall terminate prior to the scheduled expiration dates, Landlord
shall at the Agent’s sole election enter into a new lease for the Premises
covered by the Leases with the Agent for the remainder of the then term thereof,
effective as of the date of such termination at the same rent and upon the same
terms, covenants and conditions contained therein on the condition that the
Agent shall make a written request for such new lease within thirty (30) days
after the date of its actual receipt of a notice of such termination or, if
proceedings are commenced by or on behalf of Tenant within such thirty (30) day
period that stay or extend the effective date of such termination, within ten
(10) days of the date on which such termination is finally determined to be
effective by a court of competent jurisdiction and on the commencement date of
the term of the new lease, the Agent shall cure all defaults of Tenant under the
Leases that are susceptible of being cured by the Agent and that remain uncured
on such date and shall pay or cause to be paid all unpaid sums which at such
time would have been payable under the Leases but for such termination
(provided, that, the Agent shall only cure those defaults of which it is given
notice and an opportunity to cure as provided in paragraph 3 above).

 

Estoppel.  Landlord hereby represents that the Leases are in full force and
effect as of the date hereof and there have been no defaults by Landlord or, to
the best knowledge of Landlord, by Tenant thereunder.  The Leases have not been
modified and Landlord does not have any agreements other than the Leases with
Tenant pertaining to the Leases or the Premises.  Landlord is the current
landlord under the Leases and is authorized to execute this Consent.  All rents
payable under the Leases have been paid through the date hereof.

 

Notices.  Any notices required or desired to be given hereunder shall be
directed to the party to be notified at the address set forth above or at such
other address as the addressee shall have specified from time to time by actual
notice to the addressor.  All such notices shall be sent by United States
certified mail return receipt requested or by reputable overnight courier.

 

Term of Agreement.  This Consent shall continue in effect until the earlier of
(a) the date all Credit Obligations are indefeasibly paid in full or (b) as to
the Leases, the date Tenant is no longer in occupancy or otherwise a tenant of
the Premises (subject to the provisions of Paragraph 4 that give the Agent the
right to request a new lease and occupy the Premises).

 

General.  This Consent may not be modified, amended or terminated except in
writing signed by the parties hereto.  Landlord will notify all successor
owners, transferees, purchasers and mortgagees of the existence of this
Consent.  This Consent shall inure to the benefit of and be binding upon the
successors, assigns and personal representatives of the parties, including any
successors and assigns of the Agent.  Landlord will execute and deliver, without
additional consideration, any further instruments of transfer which are
reasonably requested by the Agent to carry out the intent and purposes of this
Consent.

 

This Consent may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

3

--------------------------------------------------------------------------------


 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent has been by a duly authorized officer or other
representative of the parties hereto under seal as of the date first above
written.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

AGENT:

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF

)

 

)

COUNTY OF

)

 

This instrument was acknowledged before me on the              day of
                        , 2004 by
                                                , the
                                                         of
                                                                                    ,
a                               , on behalf of such
                                      .

 

 

 

 

SEAL

Notary Public

 

My commission expires:

 

 

STATE OF

)

 

)

COUNTY OF

)

 

This instrument was acknowledged before me on the              day of
                  , 2004 by                                         ,
                                           of
                                                    , a
                                        , on behalf of such corporation.

 

 

 

 

SEAL

Notary Public

 

My commission expires:

 

 

STATE OF

)

 

)

COUNTY OF

)

 

This instrument was acknowledged before me on the              day of
                  , 2004 by
                                                        ,
                                                           of Wachovia Bank,
National Association, on behalf of such
                                          .

 

 

 

 

SEAL

Notary Public

 

My commission expires:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Leases

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Pledge Agreement”) is entered
into as of May 27, 2005 by and among TRANSMONTAIGNE INC., a Delaware corporation
( the “Borrower”), COASTAL FUELS MARKETING, INC., a Florida corporation,
TRANSMONTAIGNE PRODUCT SERVICES INC., a Delaware corporation and TRANSMONTAIGNE
SERVICES INC., a Delaware Corporation (each a “Guarantor” and collectively, the
“Guarantors”; the Guarantors, together with the Borrower, individually a
“Pledgor” and collectively the “Pledgors”, which terms shall include any
Domestic Restricted Subsidiary that becomes a Pledgor pursuant to Section 7.16
of the Credit Agreement referred to below) and WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Agent under the Credit Agreement referred to
below (in such capacity, the “Agent”) for the several banks and other financial
institutions as may from time to time become parties to such Credit Agreement
(individually a “Lender” and collectively the “Lenders”).

 

RECITALS

 

WHEREAS, pursuant to that certain Amended and Restated Senior Secured Working
Capital Credit Facility dated as of the date hereof (together with all
modifications, renewals, extensions, supplements and replacements from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto
from time to time, JPMorgan Chase Bank, N.A. and UBS AG, Stamford Branch, as
Syndication Agents, Société Générale, New York Branch and Wells Fargo Foothill,
LLC, as the Documentation Agents, and the Agent, the Lenders have agreed to make
Loans and issue Letters of Credit upon the terms and subject to the conditions
set forth therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue Letters of Credit under the Credit Agreement that the Pledgors shall
have executed and delivered this Pledge Agreement to the Agent for the ratable
benefit of the Lenders; and

 

WHEREAS, pursuant to the Original Credit Agreement, the Pledgors (other than
TransMontaigne Services Inc.) executed and delivered the Pledge Agreement
referred to therein (the “Original Pledge Agreement”), and this Pledge Agreement
is an amendment and restatement of the Original Pledge Agreement and the parties
intend that the Original Pledge Agreement be superceded and replaced by this
Pledge Agreement, but that the security interests granted pursuant to the
Original Pledge Agreement continue in force pursuant hereto without interruption
and that this Pledge Agreement not be a novation of the Original Pledge
Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definitions. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in the Credit Agreement.  For purposes of this Pledge Agreement, the term
“Lender” shall include any Lender, or any Affiliate of any Lender, which has
entered into a Lender Hedging Agreement or agreement pertaining to Cash
Management Products with any Pledgor (to the extent the obligations of such
Pledgor thereunder constitute Pledgor Obligations (as defined in Section 3
hereof)).  The term “UCC” means the Uniform Commercial Code as in effect in the
State of New York.  The terms “Adverse Claim”, “Control”, “Entitlement Order”,
“Financial Asset”, “Securities Account”, “Securities Entitlement”, “Securities
Intermediary” and “Security” have the meanings given them in Article 8 of the
UCC.

 

2.                                       Pledge and Grant of Security Interest. 
To secure the prompt payment and performance in full when due, whether by lapse
of time or otherwise, of the Pledgor Obligations (as defined in Section 3
hereof), each Pledgor hereby pledges and assigns to the Agent, for the benefit
of the Agent and the Lenders, and grants to the Agent, for the benefit of the
Agent and the Lenders, a continuing security interest in any and all right,
title and interest of such Pledgor in and to the following, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the “Pledged
Collateral”):

 

(a)                                  Pledged Capital Stock. (i) 100% (or, if
less than 100% is owned by such Pledgor, the full amount owned by such Pledgor)
of the issued and outstanding Capital Stock of each Domestic Restricted
Subsidiary set forth on Schedule 2(a) attached hereto, which Schedule 2(a) does
not include 120,000 common units in Partners held by TransMontaigne Services
Inc. for its long-term incentive plan, which will not constitute Pledged
Collateral, and (ii) 65% (or, if less than 65% is owned by such Pledgor, the
full amount owned by such Pledgor) of each class of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if less than 100% is
owned by such Pledgor, the full amount owned by such Pledgor) of each class of
the issued and outstanding Capital Stock not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) of each
directly owned Foreign Subsidiary set forth on Schedule 2(a) attached hereto
(collectively, together with the Capital Stock described in Section 2(b) below,
the “Pledged Capital Stock”), including, but not limited to, the following:

 

(y)                                 subject to the percentage restrictions
described above and in Section 2(b) below, all shares, securities, membership
interests or other equity interests representing a dividend on any of the
Pledged Capital Stock, or representing a distribution or return of capital upon
or in respect of the Pledged Capital Stock, or resulting from a stock split,
revision, reclassification or other exchange therefor, and any subscriptions,
warrants, rights or options issued to the holder of, or otherwise in respect of,
the Pledged Capital Stock; and

 

(z)                                   subject to the percentage restrictions
described above and in Section 2(b) below, and without affecting the obligations
of the Pledgors under any provision prohibiting such action hereunder or under
the Credit Agreement, in the event of any consolidation or merger involving the
issuer of any Pledged

 

2

--------------------------------------------------------------------------------


 

Capital Stock and in which such issuer is not the surviving entity, all shares
of each class of the Capital Stock of the successor entity formed by or
resulting from such consolidation or merger.

 

(b)                                 Additional Interests. (i) 100% (or, if less
than 100% is owned by such Pledgor, the full amount owned by such Pledgor) of
each class of the issued and outstanding Capital Stock of any other Domestic
Restricted Subsidiary, including any Person which hereafter becomes a Domestic
Restricted Subsidiary and (ii) 65% (or, if less than 65% is owned by such
Pledgor, the full amount owned by such Pledgor) of the Voting Equity and 100%
(or, if less than 100% is owned by such Pledgor, the full amount owned by such
Pledgor) of the Non-Voting Equity of any other directly owned Foreign
Subsidiary, including any Person which hereafter becomes a directly owned
Foreign Subsidiary, including, without limitation, the certificates representing
such Capital Stock.

 

(c)                                  Proceeds.  All proceeds and products of the
foregoing, however and whenever acquired and in whatever form.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of stock or other interests to the Agent as collateral
security for the Pledgor Obligations.  Upon such pledge and delivery to the
Agent, such additional shares of stock or other interests shall be deemed to be
part of the Pledged Collateral of such Pledgor and shall be subject to the terms
of this Pledge Agreement whether or not Schedule 2(a) is amended to refer to
such additional shares.

 

3.                                       Security for Pledgor Obligations.  The
security interest created hereby in the Pledged Collateral of each Pledgor
constitutes continuing collateral security for all of the following, whether now
existing or hereafter incurred (the “Pledgor Obligations”):  (a) all of the
Obligations, howsoever evidenced, created, incurred or acquired, whether
primary, secondary, direct, contingent, or joint and several and (b) all
expenses and charges, legal and otherwise, reasonably incurred by the Agent
and/or the Lenders in collecting or enforcing any Obligations or Pledgor
Obligations or in realizing on or protecting any security therefor, including
without limitation the security granted hereunder.

 

4.                                       Delivery of the Pledged Collateral;
Perfection of Security Interest.  Each Pledgor hereby agrees that:

 

(a)                                  Delivery of Certificate.  Each Pledgor
shall deliver to the Agent (i) simultaneously with or prior to the execution and
delivery of this Pledge Agreement, all certificates, if any, representing the
Pledged Capital Stock of such Pledgor and (ii) promptly upon the receipt thereof
by or on behalf of a Pledgor, any other certificates and instruments
constituting Pledged Collateral of a Pledgor.  Prior to delivery to the Agent,
all such certificates and instruments, if any, constituting Pledged Collateral
of a Pledgor shall be held in trust by such Pledgor for the benefit of the Agent
pursuant hereto.  All such certificates shall be delivered in suitable form for
transfer by delivery or shall be

 

3

--------------------------------------------------------------------------------


 

accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in
Exhibit 4(a) attached hereto, or such other form as may be reasonably acceptable
to the Agent.

 

(b)                                 Additional Securities.  If such Pledgor
shall receive by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate, including without limitation, any certificate
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares or membership or equity interests, stock splits, spin-off
or split-off, promissory notes or other instrument; (ii) option or right,
whether as an addition to, substitution for, or an exchange for, any Pledged
Collateral or otherwise; (iii) dividends payable in securities; or
(iv) distributions of securities or other equity interests in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall receive such certificate,
instrument, option, right or distribution in trust for the benefit of the Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Agent in the exact form received together with any necessary
endorsement and/or appropriate stock power duly executed in blank, substantially
in the form provided in Exhibit 4(a), or such other form as may be reasonably
acceptable to the Agent, to be held by the Agent as Pledged Collateral and as
further collateral security for the Pledgor Obligations.

 

(c)                                  Financing Statements.  Each Pledgor
authorizes the Agent to prepare and file such UCC or other applicable financing
statements as may be reasonably deemed necessary or desirable by the Agent in
order to perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor.

 

(d)                                 Provisions Relating to Securities
Entitlements and Securities Accounts.  With respect to any Pledged Collateral
consisting of a Securities Entitlement or held in a Securities Account, (a) the
applicable Pledgor and the applicable Securities Intermediary shall enter into
an agreement with the Agent granting Control to the Agent over such Pledged
Collateral, such agreement to be in form and substance reasonably satisfactory
to the Agent and (b) the Agent shall be entitled, upon the occurrence and during
the continuance of a Default or an Event of Default, to notify the applicable
Securities Intermediary that it should follow the Entitlement Orders of the
Agent and no longer follow the Entitlement Orders of the applicable Pledgor. 
Upon receipt by a Pledgor of notice from a Securities Intermediary of its intent
to terminate the Securities Account of such Pledgor held by such Securities
Intermediary, unless all of  the Pledged Collateral held therein is reduced to
cash and paid to the applicable Pledgors, prior to the termination of such
Securities Account the Pledged Collateral in such Securities Account shall be
(i) transferred to a new Securities Account which is subject to a control
agreement as provided above or (ii) transferred to an account held by the Agent
(in which it will be held until a new Securities Account is established).

 

4

--------------------------------------------------------------------------------


 

5.                                       Representations and Warranties.  Each
Pledgor hereby represents and warrants to the Agent, for the benefit of the
Agent and the Lenders, that until all of the Credit and Collateral Termination
Events have occurred:

 

(a)                                  Authorization of Pledged Capital Stock. 
The Pledged Capital Stock is duly authorized and validly issued, and with
respect to the Capital Stock of a corporation, fully paid and nonassessable, and
is not subject to the preemptive rights of any Person.  All other shares of
Capital Stock constituting Pledged Collateral will be duly authorized and
validly issued, fully paid and nonassessable and not subject to the preemptive
rights of any Person.

 

(b)                                 Title.  Each Pledgor has good and
indefeasible title to the Pledged Collateral of such Pledgor and will at all
times be the legal and beneficial owner of such Pledged Collateral free and
clear of any Lien, other than Permitted Liens.  There exists no Adverse Claim
with respect to the Pledged Capital Stock of such Pledgor.

 

(c)                                  Exercising of Rights.  The exercise by the
Agent of its rights and remedies hereunder will not violate any law or
governmental regulation or any material contractual restriction binding on or
affecting a Pledgor or any of its property, provided that the Agent obtains all
necessary Governmental Approvals pursuant to Section 10(e) hereof.

 

(d)                                 Pledgor’s Authority.  No authorization,
approval or action by, and no notice or filing with any Governmental Authority,
the issuer of any Pledged Capital Stock or third party is required either
(i) for the pledge made by a Pledgor or for the granting of the security
interest by a Pledgor pursuant to this Pledge Agreement or (ii) for the exercise
by the Agent or the Lenders of their rights and remedies hereunder (in each
case, except as may be required by laws affecting the offering and sale of
securities or as has previously been obtained or made, as applicable).

 

(e)                                  Security Interest/Priority. This Pledge
Agreement creates a valid security interest in favor of the Agent for the
benefit of the Agent and the Lenders, in the Pledged Collateral.  The taking
possession by the Agent of the certificates (if any) representing the Pledged
Capital Stock and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority (subject to Permitted
Liens) of the Agent’s security interest in all certificated Pledged Capital
Stock and such certificates and instruments.  Each Pledgor is a “registered
organization”, as that term is defined in Article 9 of the UCC, and its name on
its signature line hereto is its exact legal name as registered in the state of
its organization. Upon the filing of UCC financing statements in the appropriate
filing office in the location of each Pledgor’s State of organization, the Agent
shall have a perfected first priority (subject to Permitted Liens) security
interest in all uncertificated Pledged Capital Stock consisting of partnership
or limited liability company interests that do not constitute a Security
pursuant to Section 8-103(c) of the UCC.  With respect to any Pledged Collateral
consisting of a Securities Entitlement or held in a Securities Account, upon
execution and delivery by the applicable Pledgor, the applicable Securities
Intermediary and the Agent of an agreement granting Control to the

 

5

--------------------------------------------------------------------------------


 

Agent over such Pledged Collateral, the Agent shall have a perfected first
priority (subject to Permitted Liens) security interest in such Pledged
Collateral.  Except as set forth in this Section, no action is necessary to
perfect or otherwise protect such security interest.

 

(f)                                    No Other Capital Stock. Except as set
forth on Schedule 2(a) attached hereto, as revised or updated from time to time
after the date hereof by the Pledgors, no Pledgor owns any Capital Stock of any
Borrower or any of its Subsidiaries. Schedule 2(a), hereto, as revised or
updated from time to time after the date hereof by the Pledgors, as it pertains
to each Pledgor, includes all Foreign Subsidiaries directly owned by such
Pledgor, and does not include any Person not directly owned by such Pledgor. 
The Pledgors shall send to the Agent such revised or updated Schedule 2(a)’s
from time to time as is necessary to reflect the current ownership of the
Capital Stock of the Pledgors in Domestic Restricted Subsidiaries and in
directly owned Foreign Subsidiaries.

 

(g)                                 Partnership and Limited Liability Company
Interests. Except as previously disclosed in writing to the Agent, none of the
Pledged Capital Stock consisting of partnership or limited liability company
interests (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a security governed by
Article 8 of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a Security or a Financial Asset”.

 

6.                                       Covenants.  Each Pledgor hereby
covenants that until all of the Credit and Collateral Termination Events have
occurred, such Pledgor shall:

 

(a)                                  Defense of Title.  Use commercially
reasonable efforts to warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Credit Documents.

 

(b)                                 Further Assurances.  Promptly execute and
deliver at its expense all further instruments and documents and take all
further action that may be necessary and desirable or that the Agent may
reasonably request in order to (i) perfect and protect the security interest
created hereby in the Pledged Collateral of such Pledgor (including, without
limitation, the authentication and filing of UCC financing statements and any
and all action reasonably necessary to satisfy the Agent that the Agent has
obtained a first priority perfected security interest in all Pledged Capital
Stock); (ii) enable the Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral of such Pledgor; and
(iii) otherwise effect the purposes of this Pledge Agreement, including, without
limitation and if requested by the Agent, delivering to the Agent irrevocable
proxies in respect of the Pledged Collateral of such Pledgor.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Amendments.  Not make or consent to any
amendment or other modification or waiver with respect to any of the Pledged
Collateral of such Pledgor or enter into any agreement or allow to exist any
restriction with respect to any of the Pledged Collateral of such Pledgor other
than pursuant hereto or as may be permitted under the Credit Agreement.

 

(d)                                 Compliance with Securities Laws.  File all
reports and other information now or hereafter required to be filed by such
Pledgor with the United States Securities and Exchange Commission and any other
state, federal or foreign agency in connection with the ownership of the Pledged
Collateral of such Pledgor.

 

(e)                                  Issuance or Acquisition of Capital Stock.
Not without executing and delivering, or causing to be executed and delivered,
to the Agent such agreements, documents and instruments as the Agent may
reasonably require, issue or acquire any Capital Stock consisting of an interest
in a partnership or a limited liability company that (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

7.                                       Performance of Obligations; Advances by
Agent.  Upon the occurrence and during the continuance of an Event of Default,
on failure of any Pledgor to perform any of the covenants and agreements
contained herein, the Agent may, at its sole option and in its sole discretion,
perform or cause to be performed the same and in so doing may expend such sums
as the Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Agent may make for the protection of the security hereof
or which may be compelled to make by operation of law.  All such sums and
amounts so expended shall be repayable by the Pledgors on a joint and several
basis promptly upon timely notice thereof and demand therefor, shall constitute
additional Pledgor Obligations and shall bear interest from the date said
amounts are expended at the Default Rate.  No such performance of any covenant
or agreement by the Agent on behalf of any Pledgor, and no such advance or
expenditure therefor, shall relieve the Pledgors of any default under the terms
of this Pledge Agreement, the other Credit Documents or any Hedging Agreement or
agreement relating to Cash Management Products between any Credit Party and any
Lender or affiliate of any Lender.  The Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

8.                                       Events of Default.  The occurrence of
an event which under the Credit Agreement would constitute an Event of Default
shall be an event of default hereunder (an “Event of Default”).

 

7

--------------------------------------------------------------------------------


 

9.                                       Remedies.

 

(a)                                  General Remedies.  Upon the occurrence of
an Event of Default and during the continuation thereof, the Agent and the
Lenders shall have, in respect of the Pledged Collateral of any Pledgor, in
addition to the rights and remedies provided herein, in the Credit Documents, in
any Hedging Agreement between any Credit Party and any Lender or by law, the
rights and remedies of a secured party under the UCC or any other applicable
law.

 

(b)                                 Sale of Pledged Collateral.  Upon the
occurrence of an Event of Default and during the continuation thereof, without
limiting the generality of this Section and without notice, the Agent may, in
its reasonable discretion, sell or otherwise dispose of or realize upon the
Pledged Collateral, or any part thereof, in one or more parcels, at public or
private sale, at any exchange or broker’s board or elsewhere, at such price or
prices and on such other terms as the Agent may deem commercially reasonable,
for cash, credit or for future delivery or otherwise in accordance with
applicable law.  To the extent permitted by law, any Lender may in such event,
bid for the purchase of such securities.  Each Pledgor agrees that, to the
extent notice of sale shall be required by law and has not been waived by such
Pledgor, any requirement of reasonable notice shall be met if notice, specifying
the place of any public sale or the time after which any private sale is to be
made, is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 14.4 of the Credit Agreement at
least 10 days before the time of such sale.  The Agent shall not be obligated to
make any sale of Pledged Collateral of such Pledgor regardless of notice of sale
having been given.  The Agent may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

 

(c)                                  Private Sale.  Upon the occurrence of an
Event of Default and during the continuation thereof, the Pledgors recognize
that the Agent may deem it impracticable to effect a public sale of all or any
part of the Pledged Collateral and that the Agent may, therefore, determine to
make one or more private sales of any such Pledged Collateral to a restricted
group of purchasers that have agreed, among other things, to acquire such
Pledged Collateral for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Pledgor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Agent shall have
no obligation to delay sale of any such Pledged Collateral for the period of
time necessary to permit the issuer of such Pledged Collateral to register such
Pledged Collateral for public sale under the Securities Act of 1933.  Each
Pledgor further acknowledges and agrees that any offer to sell such Pledged
Collateral which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to

 

8

--------------------------------------------------------------------------------


 

the extent that such offer may be advertised without prior registration under
the Securities Act of 1933), or (ii) made privately in the manner described
above shall be deemed to involve a “public sale” under the UCC, notwithstanding
that such sale may not constitute a “public offering” under the Securities Act
of 1933, and the Agent may, in such event, bid for the purchase of such Pledged
Collateral.

 

(d)                                 Retention of Pledged Collateral.  In
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default and during the continuation thereof, the Agent may, after providing
the notices required by Section 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in full or partial satisfaction of the Pledgor Obligations.  Unless
and until the Agent shall have provided such notices, however, the Agent shall
not be deemed to have retained any Pledged Collateral in satisfaction of any
Pledgor Obligations for any reason.

 

(e)                                  Deficiency.  In the event that the proceeds
of any sale, collection or realization are insufficient to pay all amounts to
which the Agent or the Lenders are legally entitled, the Pledgors shall be
jointly and severally liable for the deficiency, together with interest thereon
at the Default Rate, together with the costs of collection and the reasonable
fees of any attorneys employed by the Agent to collect such deficiency.  Any
surplus remaining after the full payment and satisfaction of the Pledgor
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

(f)                                    Other Security.  To the extent that any
of the Pledgor Obligations are now or hereafter secured by property other than
the Pledged Collateral (including, without limitation, real and other personal
property owned by a Pledgor), or by a guarantee, endorsement or property of any
other Person, then the Agent and the Lenders shall have the right to proceed
against such other property, guarantee or endorsement upon the occurrence of any
Event of Default, and the Agent and the Lenders have the right, in their sole
discretion, to determine which rights, security, liens, security interests or
remedies the Agent and the Lenders shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or any of the Agent’s and the Lenders’ rights or the
Pledgor Obligations under this Pledge Agreement, under any other of the Credit
Documents or under any Hedging Agreement or agreement pertaining to Cash
Management Products between any Credit Party and any Lender or an affiliate of
any Lender.

 

10.                                 Rights of the Agent.

 

(a)                                  Power of Attorney.  In addition to other
powers of attorney contained herein, each Pledgor hereby designates and appoints
the Agent, on behalf of the Lenders, and each of its designees or agents as
attorney-in-fact of such Pledgor, irrevocably and

 

9

--------------------------------------------------------------------------------


 

with power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

(i)                                     to demand, collect, settle, compromise,
adjust and give discharges and releases concerning the Pledged Collateral of
such Pledgor, all as the Agent may reasonably determine;

 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any of the Pledged Collateral of such
Pledgor and enforcing any other right in respect thereof;

 

(iii)                               to defend, settle, adjust or compromise any
action, suit or proceeding brought and, in connection therewith, give such
discharge or release as the Agent may deem reasonably appropriate;

 

(iv)                              to pay or discharge taxes, liens, security
interests, or other encumbrances levied or placed on or threatened against the
Pledged Collateral of such Pledgor;

 

(v)                                 to direct any parties liable for any payment
under any of the Pledged Collateral to make payment of any and all monies due
and to become due thereunder directly to the Agent or as the Agent shall direct;

 

(vi)                              to receive payment of and receipt for any and
all monies, claims, and other amounts due and to become due at any time in
respect of or arising out of any Pledged Collateral of such Pledgor;

 

(vii)                           to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Pledged Collateral of such Pledgor;

 

(viii)                        to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
pledge agreements, affidavits, notices and other agreements, instruments and
documents that the Agent may determine necessary in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in  order to fully consummate all of the transactions contemplated herein;

 

(ix)                                to exchange any of the Pledged Collateral of
such Pledgor or other property upon any merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Pledged Collateral of such Pledgor with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms as the Agent may determine;

 

10

--------------------------------------------------------------------------------


 

(x)                                   to vote for a shareholder, partner or
member resolution, or to sign an instrument in writing, sanctioning the transfer
of any or all of the Pledged Capital Stock of such Pledgor into the name of the
Agent or one or more of the Lenders or into the name of any transferee to whom
the Pledged Capital Stock of such Pledgor or any part thereof may be sold
pursuant to Section 9 hereof; and

 

(xi)                                to do and perform all such other acts and
things as the Agent may reasonably deem to be necessary, proper or convenient in
connection with the Pledged Collateral of such Pledgor.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until all of the Credit and Collateral Termination Events have
occurred.  The Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Agent in this Pledge Agreement, and shall not be liable for any
failure to do so or any delay in doing so.  The Agent shall not be liable for
any act or omission or for any error of judgment or any mistake of fact or law
in its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct.  This power
of attorney is conferred on the Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.

 

(b)                                 Assignment by the Agent.  The Agent may from
time to time assign the Pledgor Obligations or any portion thereof and/or the
Pledged Collateral or any portion thereof, and the assignee shall be entitled to
all of the rights and remedies of the Agent under this Pledge Agreement in
relation thereto.

 

(c)                                  The Agent’s Duty of Care.  Other than the
exercise of reasonable care to ensure the safe custody of the Pledged Collateral
while being held by the Agent hereunder, the Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that  Pledgors shall be responsible for preservation of all rights in the
Pledged Collateral of such Pledgor, and the Agent shall be relieved of all
responsibility for Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors.  The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially equal
to that which the Agent accords its own property, which shall be no less than
the treatment employed by a reasonable and prudent agent in the industry, it
being understood that the Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Agent has or is deemed to have knowledge of such matters; or
(ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Voting Rights in Respect of the Pledged
Collateral.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing, to the extent permitted by law, each Pledgor
may exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral of such Pledgor or any part thereof for any purpose not
inconsistent with the terms of this Pledge Agreement or the Credit Agreement;
and

 

(ii)                                  Subject to Subsection (e) of this Section,
upon the occurrence and during the continuance of an Event of Default, all
rights of a Pledgor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
Subsection (d) shall cease and all such rights shall thereupon become vested in
the Agent which shall then have the sole right to exercise such voting and other
consensual rights.

 

(e)                                  Dividend and Distribution Rights in Respect
of the Pledged Collateral.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing and subject to Section 4(b) hereof, each Pledgor
may receive and retain any and all dividends (other than stock or ownership
interest dividends and other dividends constituting Pledged Collateral which are
addressed hereinabove), distributions or interest paid in respect of the Pledged
Collateral to the extent they are allowed under the Credit Agreement.

 

(ii)                                  Upon the occurrence and during the
continuation of an Event of Default:

 

(A)                              all rights of a Pledgor to receive the
dividends, distributions and interest payments which it would otherwise be
authorized to receive and retain pursuant to paragraph (i) of this
Subsection (e) shall cease and all such rights shall thereupon be vested in the
Agent which shall then have the sole right to receive and hold as Pledged
Collateral such dividends, distributions and interest payments; and

 

(B)                                all dividends, distributions and interest
payments which are received by a Pledgor contrary to the provisions of clause
(A) of this paragraph (ii) shall be received in trust for the benefit of the
Agent, shall be segregated from other property or funds of such Pledgor, and
shall be forthwith paid over to the Agent as Pledged Collateral in the exact
form received, to be held by the Agent as Pledged Collateral and as further
collateral security for the Pledgor Obligations.

 

(f)                                    Release of Pledged Collateral.  The Agent
may release any of the Pledged Collateral from this Pledge Agreement or may
substitute any of the Pledged Collateral for other Pledged Collateral without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Pledge Agreement

 

12

--------------------------------------------------------------------------------


 

as to any Pledged Collateral not expressly released or substituted, and this
Pledge Agreement shall continue as a first priority lien on all Pledged
Collateral not expressly released or substituted.

 

11.                                 Application of Proceeds.  Upon the
occurrence and during the continuation of an Event of Default, any payments in
respect of the Pledgor Obligations and any proceeds of any Pledged Collateral,
when received by the Agent or any of the Lenders in cash or its equivalent, will
be applied in reduction of the Pledgor Obligations in the order set forth in
Section 2.8(b) of the Credit Agreement, and each Pledgor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Agent’s sole
discretion, notwithstanding any entry to the contrary upon any of its books and
records.

 

12.                                 Costs of Counsel.   If at any time
hereafter, whether upon the occurrence of an Event of Default or not, the Agent
employs counsel to prepare or consider amendments, waivers or consents with
respect to this Pledge Agreement, or to take action or make a response in or
with respect to any legal or arbitral proceeding relating to this Pledge
Agreement or relating to the Pledged Collateral, or to protect the Pledged
Collateral or exercise any rights or remedies under this Pledge Agreement or
with respect to the Pledged Collateral, then the Pledgors agree to promptly pay
in accordance with Section 7.9 of the Credit Agreement any and all such
reasonable documented costs and expenses of the Agent or the Lenders, all of
which costs and expenses shall constitute Pledgor Obligations hereunder.

 

13.                                 Continuing Agreement.

 

(a)                                  This Pledge Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until all
of the Credit and Collateral Termination Events have occurred.  Upon the
occurrence of all of the Credit and Collateral Termination Events, this Pledge
Agreement shall be automatically terminated and the Agent and the Lenders shall,
upon the request and at the expense of the Pledgors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Pledgors evidencing such termination.  Notwithstanding the foregoing all
releases and indemnities provided hereunder shall survive termination of this
Pledge Agreement.

 

(b)                                 This Pledge Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Pledgor Obligations is rescinded or
must otherwise be restored or returned by the Agent or any Lender as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Pledgor Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
without limitation any reasonable legal fees and disbursements) incurred by the
Agent or any Lender in

 

13

--------------------------------------------------------------------------------


 

defending and enforcing such reinstatement shall be deemed to be included as a
part of the Pledgor Obligations.

 

14.                                 Amendments; Waivers; Modifications.  This
Pledge Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except as set forth in Section 14.9 of the
Credit Agreement.

 

15.                                 Successors in Interest.  This Pledge
Agreement shall create a continuing security interest in the Pledged Collateral
and shall be binding upon each Pledgor, its successors and assigns and shall
inure, together with the rights and remedies of the Agent and the Lenders
hereunder, to the benefit of the Agent and the Lenders and their successors and
permitted assigns; provided, however, that none of the Pledgors may assign its
rights or delegate its duties hereunder without the prior written consent of
each Lender or the Required Lenders, as required by the Credit Agreement.

 

16.                                 Notices.  All notices required or permitted
to be given under this Pledge Agreement shall be in conformance with
Section 14.4 of the Credit Agreement.

 

17.                                 Counterparts.  This Pledge Agreement may be
executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Pledge
Agreement to produce or account for more than one such counterpart.

 

18.                                 Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning, construction or interpretation of any provision of this
Pledge Agreement.

 

19.                                 Governing Law; Submission to Jurisdiction
and Service of Process; Arbitration; Waiver of Jury Trial.  THIS PLEDGE
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE of NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  The terms
of Sections 14.2, 14.3 and 14.4  of the Credit Agreement are incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.

 

20.                                 Severability.  If any provision of this
Pledge Agreement is determined to be illegal, invalid or unenforceable, such
provision shall be fully severable and the remaining provisions shall remain in
full force and effect and shall be construed without giving effect  to the
illegal, invalid or unenforceable provisions.

 

21.                                 Entirety.  This Pledge Agreement, the other
Credit Documents and any Hedging Agreement or agreement pertaining to Cash
Management Products between any Credit Party and any Lender or any affiliate of
a Lender represent the entire agreement of the parties hereto and

 

14

--------------------------------------------------------------------------------


 

thereto, and supersede all prior agreements and understandings, oral or written,
if any, including any commitment letters or correspondence relating to this
Pledge Agreement, the other Credit Documents, any such Hedging Agreement or
agreement pertaining to Cash Management Products or the transactions
contemplated herein and therein.

 

22.                                 Survival.  All representations and
warranties of the Pledgors hereunder shall survive the execution and delivery of
this Pledge Agreement, the other Credit Documents and any Hedging Agreement or
agreement pertaining to Cash Management Products between any Credit Party and
any Lender or any affiliate of a Lender, the delivery of the Notes and the
making of the Loans and the issuance of the Letters of Credit under the Credit
Agreement.

 

23.                                 Marshalling.  Neither the Agent nor any
Lender shall be under any obligation to marshall any assets in favor of any
Pledgor or any other Person or against or in payment of any or all of the
Secured Obligations.

 

24.                                 Subordination and Postponement of
Subrogation Rights. Each Pledgor hereby subordinates any right of subrogation,
indemnity, reimbursement or contribution against the issuer of any Pledged
Capital Stock or any other Credit Party arising on account of any disposition of
or other realization on the Pledged Capital Stock by the Agent pursuant to
Section 9 to the rights and interests of the Agent in the Pledged Collateral
Stock and agrees that it shall not attempt to exercise or realize on any such
rights until all of the Credit and Collateral Termination Events have occurred.

 

25.                                 Conflicts.  To the extent that any provision
of this Pledge Agreement is inconsistent with or conflicts with any provision of
the Credit Agreement, the provision of the Credit Agreement will control.

 

15

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

 

BORROWER:

TRANSMONTAIGNE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GUARANTOR:

TRANSMONTAIGNE PRODUCT SERVICES
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

COASTAL FUELS MARKETING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE SERVICES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2(a)

 

to

 

Amended and Restated Pledge Agreement

 

dated as of May 27, 2005

 

in favor of Wachovia Bank, National Association,

 

as Agent

 

PLEDGED STOCK

 

Pledgor: TransMontaigne Inc.

 

Name of Subsidiary

 

Number of
Shares

 

Certificate
Number

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

TransMontaigne Product Services Inc.

 

10,000

 

2

 

100%

 

 

 

 

 

 

 

 

 

TransMontaigne Transport Inc.

 

10,000

 

1

 

100%

 

 

 

 

 

 

 

 

 

TransMontaigne Services Inc.

 

100

 

1

 

100%

 

 

Pledgor: TransMontaigne Product Services Inc.

 

Name of Subsidiary

 

Number of
Shares

 

Certificate
Number

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

Coastal Fuels Marketing, Inc.

 

300,874

 

2

 

100%

 

 

 

 

 

 

 

 

 

Units of limited partner interest in TransMontaigne Partners L.P.

 

2,523,475 subordinated units

 

uncertificated

 

together with all subordinated and common units owned by all Credit Parties,
46.9%

 

 

--------------------------------------------------------------------------------


 

Pledgor: Coastal Fuels Marketing, Inc.

 

Name of Subsidiary

 

Number of
Shares

 

Certificate
Number

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

Coastal Tug and Barge, Inc.

 

100

 

1

 

100%

 

 

 

 

 

 

 

 

 

Units of limited partner interest in TransMontaigne Partners L.P.

 

348,791 subordinated units and 502,500 common units

 

uncertificated

 

together with all subordinated and common units owned by all Credit Parties,
46.9%

 

 

Pledgor: TransMontaigne Services Inc.

 

Name of Subsidiary

 

Number of
Shares

 

Certificate
Number

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

TransMontaigne GP L.L.C.

 

 

 

uncertificated

 

100%

 

 

 

 

 

 

 

 

 

Units of limited partner interest in TransMontaigne Partners L.P.

 

120,000 common units

 

uncertificated

 

together with all subordinated and common units owned by all Credit Parties,
46.9%

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 4(a)

 

to

 

Amended and Restated Pledge Agreement

 

dated as of May 27, 2005

 

in favor of Wachovia Bank, National Association,

 

as Agent

 

Irrevocable Stock Power

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following shares of capital stock of
                                          , a                         
corporation:

 

No. of Shares

 

Certificate No.

 

 

 

 

 

 

 

and irrevocably appoints
                                                                   its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer.  The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

 

                               ,

 

a                              corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”) is
entered into as of May 27, 2005, by and among TRANSMONTAIGNE INC. (the
“Borrower”), TRANSMONTAIGNE PRODUCT SERVICES INC., a Delaware corporation,
COASTAL FUELS MARKETING, INC., a Florida corporation, COASTAL TUG AND BARGE,
INC., a Florida corporation, TRANSMONTAIGNE TRANSPORT INC., a Delaware
corporation and TRANSMONTAIGNE SERVICES INC., a Delaware Corporation
(individually a “Guarantor” and collectively the “Guarantors”; the Guarantors,
together with the Borrower, individually an “Obligor” and collectively the
“Obligors”, which terms shall include any Domestic Restricted Subsidiary which
becomes an Obligor pursuant to Section 7.16 of the Credit Agreement referred to
below) and WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as agent (in
such capacity, the “Agent”) for the financial institutions from time to time
party to the Credit Agreement described below (the “Lenders”).

 

RECITALS

 

WHEREAS, pursuant to that certain Amended and Restated Senior Secured Working
Capital Credit Facility, dated as of the date hereof (together with all
modifications, renewals, extensions, supplements and replacements from time to
time, the “Credit Agreement”), among the Borrower, the Lenders, JPMorgan Chase
Bank, N.A. and UBS AG, Stamford Branch, as Syndication Agents, Société Générale,
New York Branch and Wells Fargo Foothill, LLC, as the Documentation Agents, and
the Agent, the Lenders have agreed to make Loans and to issue or participate in
Letters of Credit upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue Letters of Credit under the Credit Agreement that the Obligors shall
have executed and delivered this Security Agreement to the Agent for the benefit
of the Agent and the Lenders;

 

WHEREAS, pursuant to the Original Credit Agreement, the Obligors (other than
TransMontaigne Services Inc.) executed and delivered the Security Agreement
referred to therein (the “Original Security Agreement”), and this Security
Agreement is an amendment and restatement of the Original Security Agreement and
the parties intend that the Original Security Agreement be superceded and
replaced by this Security Agreement, but that the security interests granted
pursuant to the Original Security Agreement continue in force pursuant hereto
without interruption and that this Security Agreement not be a novation of the
Original Security Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definitions.

 

(a)                                  Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement, and the following terms which are defined in the Uniform
Commercial Code from time to time in effect in the State of New York (the “UCC”)
are used herein as so defined:  Accessions, Accounts, As-Extracted Collateral,
Certificate of Title, Commodity Accounts, Commodity Contracts, Commodities
Intermediary, Consumer Goods, Deposit Accounts, Documents, Equipment, Farm
Products, General Intangibles, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Manufactured Homes, Proceeds, Commodities Intermediary,
Securities, Security Entitlements, Securities Accounts, Securities Intermediary
and Supporting Obligations.  For purposes of this Security Agreement, the term
“Lender” shall include any Lender or any Affiliate of any Lender which has
entered into any Lender Hedging Agreement or any agreement pertaining to Cash
Management Products.

 

(b)                                 In addition, the following terms shall have
the following meanings:

 

“Collateral Related General Intangibles”: all general intangibles, including all
exchange contracts for the delivery, exchange, purchase and sale of petroleum
products, excluding, however, general intangibles that do not relate to or
materially impact the value, maintenance, preservation, realization or
enforcement of the other Collateral.

 

“Control”  means (i) in the case of each Deposit Account, “control” as such term
is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control” as such term is defined
in Section 9-106 of the UCC.

 

“Copyright Licenses”:  any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

“Copyrights”:  (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

 

“Intellectual Property”:  all Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses and all other intellectual property of
the Obligors.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents”:  (a) all letters patent of the United States or any other country and
all reissues and extensions thereof, and (b) all applications for letters patent
of the United States or any other country and all divisions, continuations and
continuations-in-part thereof.

 

2

--------------------------------------------------------------------------------


 

“Pledged Copyrights”: any Collateral Related General Intangibles that are
Copyrights.

 

“Pledged Documents”: any Documents that relate to any of the assets described in
clauses (a) through (j) (other than (f)) of Section 2 hereof.

 

“Pledged Instruments”: any Instruments that relate to any of the assets
described in clauses (a) through (j) (other than (g)) of Section 2 hereof.

 

“Pledged Intellectual Property”: any Collateral Related General Intangibles that
are Intellectual Property.

 

“Pledged Intellectual Property Schedule”: has the meaning set forth in
Section 3(g) hereof.

 

“Pledged Letter-of-Credit Rights”: any Collateral Related General Intangibles
that are Letter-of-Credit Rights.

 

“Pledged Patents”: any Collateral Related General Intangibles that are Patents.

 

“Pledged Supporting Obligations” that relate to any of the assets described in
clauses (a) through (j) of Section 2 hereof.

 

“Pledged Trademarks”: any Collateral Related General Intangibles that are
Trademarks.

 

“Secured Obligations”: (a) all Obligations, howsoever evidenced, created,
incurred or acquired, whether primary, secondary, direct or contingent, or joint
and several and (b) all expenses and charges, legal and otherwise, incurred by
the Agent and/or the Lenders in collecting or enforcing any Obligations or in
realizing on or protecting any security therefor, including without limitation
the security afforded hereunder.

 

“Trademark License”:  means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 1(b) hereto.

 

“Trademarks”:  (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and the goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.

 

“Work”:  any work which is subject to copyright protection pursuant to Title 17
of the United States Code.

 

3

--------------------------------------------------------------------------------


 

2.                                       Grant of Security Interest in the
Collateral.  To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Obligor hereby grants to the Agent, for the
benefit of the Agent and the Lenders, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Obligor
in and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Collateral”):

 

(a)                                  all Accounts;

 

(b)                                 all cash and Cash Equivalents;

 

(c)                                  all Pledged Intellectual Property,
including all Pledged Copyrights, all Pledged Patents and all Pledged
Trademarks;

 

(d)                                 all other Collateral Related General
Intangibles;

 

(e)                                  all Deposit Accounts, the Lockbox Accounts,
the Cash Concentration Account and any replacement or successor accounts
relating thereto;

 

(f)                                    all Pledged Documents;

 

(g)                                 all Pledged Instruments;

 

(h)                                 all Inventory, including, without
limitation, all Petroleum Inventory;

 

(i)                                     all Investment Property, including,
without limitation, all Commodity Accounts, Commodity Contracts, Securities,
Security Entitlements and Securities Accounts, but excluding 120,000 common
units in Partners held by Coastal Fuels Marketing, Inc. for its long-term
incentive plan;

 

(j)                                     all Pledged Letter-of-Credit Rights;

 

(j)                                     all agreements, contracts, licenses, or
hedging arrangements now or hereafter entered into by an Obligor that constitute
Collateral Related General Intangibles, as such agreements may be amended or
otherwise modified from time to time (collectively, the “Assigned Agreements”),
including, without limitation, (i) all rights of an Obligor to receive moneys
due and to become due under or pursuant to the Assigned Agreements, (ii) all
rights of an Obligor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Assigned Agreements, (iii) claims of an Obligor
for damages arising out of or for breach of or default under the Assigned
Agreements and (iv) the right of an Obligor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder;

 

4

--------------------------------------------------------------------------------


 

(k)                                  all Pledged Supporting Obligations;

 

(l)                                     all books, records, ledger cards, files,
correspondence, computer programs, tapes, disks, and related data processing
software (owned by such Obligor or in which it has an interest) that at any time
evidence or contain information relating to any Collateral or are otherwise
necessary or helpful in the collection thereof or realization thereupon; and

 

(m)                               to the extent not otherwise included, all
Accessions, Proceeds and products of any and all of the foregoing.

 

The Obligors and the Agent, for itself and on behalf of the Lenders, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Intellectual Property.  Any of the foregoing
to the contrary notwithstanding, the “Collateral” shall not include, and the
security interest granted herein shall not attach to, any asset subject to a
rule of law, statute or regulation or of a lease agreement or any general
intangible (including a contract, permit, license or franchise) or a Permitted
Lien, where the grant of such security interest would invalidate or constitute a
breach or violation of any such rule of law, statute, regulation, lease
agreement or general intangible or agreement or agreements creating or giving
rise to such Permitted Lien, provided that the limitation set forth in this
sentence shall (i) exist only for so long as such rule of law, statute,
regulation, lease agreement or general intangible or agreement and the Permitted
Lien created therein continue to be effective (and, upon the cessation,
termination, expiration of such rule of law, statute, regulation, lease
agreement or general intangible or Permitted Lien, or if any such rule of law,
statute or regulation is no longer applicable, the security interest granted
herein shall be deemed to have automatically attached to such asset) and
(ii) not apply with respect to any asset if and to the extent that the
prohibition or restriction on the security interest in and to such asset granted
in this Agreement is rendered ineffective under Sections 9-406, 9-407, 9-408, or
9-409 of the UCC.

 

3.                                       Provisions Relating to Accounts and
Assigned Agreements.

 

(a)                                  Anything herein to the contrary
notwithstanding, nothing contained herein shall relieve any of the Obligors
under each of its Accounts and Assigned Agreements to observe and perform all
the conditions and obligations to be observed and performed by it thereunder. 
Neither the Agent nor any Lender shall have any obligation or liability under
any Account (or any agreement giving rise thereto) and Assigned Agreements by
reason of or arising out of this Security Agreement or the receipt by the Agent
or any Lender of any payment relating to such Account or Assigned Agreement
pursuant hereto, nor shall the Agent or any Lender be obligated in any manner to
perform any of the obligations of an Obligor under or pursuant to any Account
(or any agreement giving rise thereto) or Assigned Agreement to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto) or Assigned Agreement, to
present or file any claim, to take any action to enforce any

 

5

--------------------------------------------------------------------------------


 

performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(b)                                 Upon the Agent’s request and at the expense
of the Obligors, the Obligors shall cause independent public accountants or
others satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts; provided, however, that, unless an Event of Default has occurred and
is continuing, the Agent shall not be entitled to make such request more than
twice every twelve (12) months.  Upon the occurrence and during the continuance
of an Event of Default, the Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

4.                                       Representations and Warranties. Each
Obligor hereby represents and warrants to the Agent, for the benefit of the
Lenders, that until all of the Credit and Collateral Termination Events have
occurred:

 

(a)                                  Ownership.  Such Obligor is the legal and
beneficial owner of its Collateral and has the right to pledge, sell, assign or
transfer the same.

 

(b)                                 Security Interest/Priority.  This Security
Agreement creates a valid security interest in favor of the Agent, for the
benefit of the Lenders, in the Collateral of such Obligor and, when properly
perfected by filing or upon the Agent’s obtaining Control of such Collateral,
shall constitute a valid first priority, perfected security interest in such
Collateral, to the extent such security interest can be perfected by filing or
through Control under the UCC, free and clear of all Liens except for Permitted
Liens.

 

(c)                                  Consents.  Except for the filing or
recording of UCC termination statements, UCC financing statements or obtaining
Control to perfect the Liens created by this Security Agreement that may be
perfected through the filing of a UCC financing statement or obtaining Control,
no consent or authorization of, filing with, or other act by or in respect of,
any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder, member or creditor of such
Obligor), is required (except as such have been duly obtained, made or given and
are in full force and effect) (i) for the grant by such Obligor of the security
interest in the Collateral granted hereby or for the execution, delivery or
performance of this Security Agreement by such Obligor or (ii) for the
perfection of such security interest or the exercise by the Agent of the rights
and remedies provided for in this Security Agreement.

 

(d)                                 Types of Collateral.  None of the Collateral
consists of, or is the Proceeds of, As-Extracted Collateral, Consumer Goods,
Equipment, Farm Products, Manufactured Homes or standing timber (as such term is
used in the UCC).

 

(e)                                  Accounts.  With respect to such Obligor’s
Accounts:   (i) the goods sold, rented or leased, licensed, or assigned and/or
services furnished giving rise to each Account are not subject to any security
interest or Lien except the first priority, perfected security interest granted
to the Agent herein and except for Permitted Liens; (ii) each Account and

 

6

--------------------------------------------------------------------------------


 

the papers and documents of the applicable Obligor relating thereto are genuine
and in all material respects what they purport to be; (iii) each Account arises
out of a bona fide transaction for goods sold and delivered (or in the process
of being delivered), leased, licensed, or assigned by such Obligor or for
services actually rendered by such Obligor, which transaction was conducted in
the ordinary course of the Obligor’s business and was completed in all material
respects in accordance with the terms of any documents pertaining thereto;
(iv) no Account of such Obligor is evidenced by any Instrument unless such
Instrument has been endorsed over and delivered to, or submitted to the control
of, the Agent; (v) the amount of each Account as shown on the applicable
Obligor’s books and records, and on all invoices and statements which may be
delivered to the Agent with respect thereto, is due and payable to such Obligor;
(vi) to such Obligors’ knowledge, the account debtor with respect to each
Account has the capacity to contract; (vii) to such Obligor’s knowledge, there
are no proceedings or actions that are threatened or pending against any account
debtor whose business is material to the Credit Parties and their Subsidiaries
taken as a whole that are reasonably likely to have a Material Adverse Change
and (viii) no surety bond was required or given in connection with any Account
of such Obligor or the contracts or purchase orders out of which they arose.

 

(f)                                    Inventory.  None of any Obligor’s
Inventory has been produced or refined by such Obligor, all of such Inventory
having been purchased by such Obligor from third party producers and refineries.

 

(g)                                 Intellectual Property.

 

(i)                                     As of the Closing Date, there is no
Pledged Intellectual Property, and unless there is a material change in the
business practices of the Obligors, they do not anticipate the creation or
acquisition of any Pledged Intellectual Property. In the event any Obligor
creates or acquires any Pledged Intellectual Property, it will notify the Agent
thereof and furnish to it a Schedule (a “Pledged Intellectual Property
Schedule”) showing all such Pledged Intellectual Property which is owned by or
licensed (pursuant to a written license) by or to such Obligor as of the date
thereof.  Such Pledged Intellectual Property Schedule shall show the place, if
any, in which each such Pledged Intellectual Property is registered.  Clauses
(ii) through (vii) below shall apply only to any Pledged Intellectual Property
that is required to be described in a Pledged Intellectual Property
Schedule furnished pursuant to the foregoing.

 

(ii)                                  Except as set forth in a Pledged
Intellectual Property Schedule, all such Pledged Intellectual Property of such
Obligor is valid, subsisting, unexpired, enforceable and has not been abandoned,
and such Obligor is legally entitled to use each of any Pledged Trademarks.

 

(iii)                               Except as set forth in a Pledged
Intellectual Property Schedule, none of such Obligor’s Pledged Intellectual
Property is the subject of any licensing or franchise agreement.

 

7

--------------------------------------------------------------------------------


 

(iv)                              No holding, decision or judgment has been
rendered by any Governmental Authority which would materially limit, cancel or
question the validity of any Pledged Intellectual Property of such Obligor.

 

(v)                                 No action or proceeding is pending seeking
to limit, cancel or question the validity of any Pledged Intellectual Property
of such Obligor in any material respect, or which, if adversely determined,
would have a material adverse effect on the value of any such Pledged
Intellectual Property.

 

(vi)                              All applications pertaining to any Pledged
Intellectual Property of such Obligor have been duly and properly filed, and all
registrations or letters pertaining to such Pledged Intellectual Property have
been duly and properly filed and issued, and all of such Pledged Intellectual
Property is valid and enforceable.

 

(vii)                           Such Obligor has not made any assignment or
agreement respecting any Pledged Intellectual Property which would conflict with
the security interest of the Agent in such Pledged Intellectual Property granted
hereunder, except as permitted by the Credit Agreement or other Credit
Documents.

 

(h)                                 Pledged Documents and Pledged Instruments. 
All Pledged Documents and Pledged Instruments are, to such Obligor’s knowledge,
complete, valid, and genuine.

 

(i)                                     Restrictions on Security Interest.  Such
Obligor is not party to any license or other agreements that would materially
limit the Agent’s (or any of the Agent’s transferees) right to sell, lease, or
otherwise use any Inventory upon the Agent’s proper exercise of its remedies
hereunder and under the other Credit Documents.

 

(j)                                     Purchase of Collateral.  Within the
12-month period preceding the Closing Date, none of the Obligors has purchased
any of the Collateral consisting of goods in a transaction that to the Obligors’
knowledge, was outside the ordinary course of the business of such Obligor’s
seller.

 

5.                                       Covenants.  Each Obligor covenants
that, until all of the Credit and Collateral Termination Events have occurred,
such Obligor shall:

 

(a)                                  Other Liens.  Use commercially reasonable
efforts to defend the Collateral against the claims and demands of all other
parties claiming an interest therein, and keep the Collateral free from all
Liens, except for Permitted Liens.  Such Obligor shall not sell, exchange,
transfer, assign, lease or otherwise dispose of any of the Collateral or any
interest therein, except as permitted under the Credit Agreement or the other
Credit Documents.

 

(b)                                 Preservation of Collateral.  Use
commercially reasonable efforts to keep the Collateral in good order, condition
and repair in all material respects; not use the Collateral in any material
respect in violation of the provisions of this Security Agreement; not use the
Collateral in any material respect in violation of any other

 

8

--------------------------------------------------------------------------------


 

agreement relating to the Collateral or any policy insuring the Collateral or
any applicable statute, law, bylaw, rule, regulation or ordinance; and not
permit any Collateral to be or become a fixture to real property or an accession
to other personal property unless the Agent has a valid, perfected and first
priority security interest for the benefit of the Agent and the Lenders in such
real or personal property.

 

(c)                                  Possession or Control of Certain
Collateral.  If (i) any amount in excess of $1,000,000 payable to any Obligor
under or in connection with any of the Collateral shall be or become evidenced
by any Pledged Instrument, or Pledged Supporting Obligation or (ii) if any
Collateral shall be stored or shipped subject to a Document or (iii) if any
Collateral shall consist of Investment Property in the form of certificated
securities, immediately notify the Agent of the existence of such Collateral
and, at the request of the Agent, deliver such Pledged Instrument, Pledged
Supporting Obligation, Pledged Document or Investment Property to the Agent,
duly endorsed in a manner satisfactory to the Agent (or, with respect to
certificated securities, provide duly executed blank stock powers in such form
as may be reasonably requested by the Agent), to be held as Collateral pursuant
to this Security Agreement.  If any Collateral shall consist of Deposit
Accounts, Pledged Letter-of-Credit Rights or uncertificated Investment Property,
execute and deliver (and, with respect to any Collateral consisting of
uncertificated Investment Property, cause the Securities Intermediary or
Commodities Intermediary with respect to such Investment Property to execute and
deliver) to the Agent, upon the Agent’s request, all control agreements,
assignments, instruments or other documents as reasonably requested by the Agent
for the purposes of obtaining and maintaining Control of such Collateral.

 

(d)                                 Changes in Corporate Structure or Location. 
Except as otherwise permitted in the Credit Agreement, not, without providing 30
days prior written notice to the Agent and without filing (or confirming that
the Agent has filed) such amendments to any previously filed financing
statements as the Agent may require, (i) alter its corporate existence or, in
one transaction or a series of transactions, merge into or consolidate with any
other entity, or sell all or substantially all of its assets, (ii) change its
state of incorporation or formation, (iii) change its registered corporate name,
(iv) change the location of its chief executive office and chief place of
business (as well as its books and records) from the locations set forth on
Schedule 4(a)(i) hereto.

 

(e)                                  Inspection.  Allow the Agent or its
representatives to visit and inspect the Collateral as set forth in Section 7.7
of the Credit Agreement.

 

(f)                                    Perfection of Security Interest.  Such
Obligor hereby authorizes the Agent to prepare and file such financing
statements (including renewal statements and in lieu statements) or amendments
thereof or supplements thereto or other instruments as the Agent may from time
to time deem necessary or appropriate to perfect and maintain the security
interests granted hereunder in accordance with the UCC and, subject to Permitted
Liens, to ensure the first priority of such security interests.  Any financing
statement filed by the Agent may contain a general description of the collateral
covered thereby, as permitted by the UCC, which states that the security
interest attaches to all personal property or to all assets of the debtor.  Such
Obligor shall from time to time upon request by the Agent also execute and
deliver to the Agent such agreements, assignments or instruments (including

 

9

--------------------------------------------------------------------------------


 

affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Agent may reasonably request) and do all such other things as
the Agent may reasonably deem necessary or appropriate (i) to assure the Agent
that its security interests hereunder are perfected and, subject to Permitted
Liens, of the first priority, including, without limitation, (A) such financing
statements (including renewal statements and in lieu statements) or amendments
thereof or supplements thereto or other instruments as the Agent may from time
to time reasonably request in order to perfect and maintain the security
interests granted hereunder and to ensure the first priority (subject to
Permitted Liens) thereof in accordance with the UCC, (B) with regard to any
Pledged Copyrights, a Notice of Grant of Security Interest in Copyrights for
filing with the United States Copyright Office in the form of
Schedule 5(f)(i) attached hereto, (C) with regard to any Pledged Patents, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Schedule 5(f)(ii) attached
hereto and (D) with regard to any Pledged Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Schedule 5(f)(iii) attached hereto, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Agent of its rights and interests hereunder.  Each Obligor hereby
irrevocably authorizes and appoints the Agent as such Obligor’s
attorney-in-fact, at such Obligor’s cost and expense, to file, record and
register any and all of the Lenders’ security interest in Pledged Intellectual
Property of the Obligors with the United States Patent and Trademark Office or
the United States Copyright Office.  In the event for any reason the law of any
jurisdiction other than New York becomes or is applicable to the Collateral of
any Obligor or any part thereof, or to any of the Secured Obligations, such
Obligor agrees from time to time upon request of the Agent to execute and
deliver all such instruments and to do all such other things as the Agent in its
reasonable discretion deems necessary or appropriate to preserve, protect and
enforce the security interests of the Agent and the first priority thereof
(subject to Permitted Liens) under the law of such other jurisdiction (and, if
such Obligor shall fail to do so promptly upon the request of the Agent, then
the Agent may execute any and all such requested documents on behalf of such
Obligor pursuant to the power of attorney granted hereinabove).  Such Obligor
agrees to mark its books and records to reflect the security interest of the
Agent in the Collateral.

 

(g)                                 Treatment of Accounts.  (i) Comply with all
provisions of the Credit Agreement relating to the establishment and maintenance
of the Lockboxes, Lockbox Accounts and the Cash Concentration Account,
(ii) comply in all material respects with all reporting requirements set forth
in the Credit Agreement with respect to Accounts, (iii) not grant or extend the
time for payment of any Account, or compromise or settle any Account for less
than the full amount thereof, or release any person or property, in whole or in
part, from payment thereof, or allow any credit or discount thereon, in each
case other than as normal and customary in the ordinary course of such Obligor’s
business, (iv) maintain at its principal place of business a record of Accounts
consistent with its customary business practices, (v) upon the occurrence and
during the continuation of any Event of Default, set aside and hold as trustee
for the Agent any merchandise that is returned by a customer or account debtor
or otherwise recovered.  Unless and until an Event of Default occurs and is
continuing, such Obligor may settle and adjust disputes and claims with its
customers and account debtors, handle returns and recoveries and grant
discounts,

 

10

--------------------------------------------------------------------------------


 

credits and allowances in the ordinary course of its business as presently
conducted and otherwise for amounts and on terms which such Obligor in good
faith considers advisable.  However, upon the occurrence of any Event of Default
and during the continuation thereof, if so instructed by the Agent, such Obligor
shall settle and adjust disputes and claims, at no expense to the Agent, but no
discount, credit or allowance other than on normal trade terms in the ordinary
course of business shall be granted to any customer or account debtor and no
returns of merchandise shall be accepted by such Obligor without the Agent’s
consent.  The Agent may (but shall not be required to), at all times upon the
occurrence of any Event of Default and during the continuation thereof, settle
or adjust disputes and claims directly with customers or account debtors for
amounts and upon terms which the Agent considers advisable.

 

(h)                                 Covenants Relating to Inventory.

 

(i)                                     Use commercially reasonable efforts to
maintain, keep and preserve its Inventory in good salable condition at its own
cost and expense, in accordance with the provisions of the Credit Agreement.

 

(ii)                                  Comply with all reporting requirements set
forth in the Credit Agreement with respect to Inventory.

 

(iii)                               If any item of Inventory having a book value
of greater than $1,000,000 is at any time evidenced by a Pledged Document,
promptly upon request by the Agent, deliver such document of title to the Agent.

 

(i)                                     Covenants Relating to Pledged
Copyrights. The covenants contained in this Section 5(i) apply only to any
Pledged Copyright that is required to be described in a Pledged Intellectual
Property Schedule furnished pursuant to the foregoing.

 

(i)                                     Employ the Pledged Copyright for each
Work with such notice of copyright as may be required by law to secure copyright
protection.

 

(ii)                                  Not do any act or knowingly omit to do any
act whereby any material Pledged Copyright may become invalidated and (A) not do
any act, or knowingly omit to do any act, whereby any material Pledged Copyright
may become injected into the public domain; (B) notify the Agent immediately if
it knows, or has reason to know, that any material Pledged Copyright may become
injected into the public domain or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any court or tribunal in the United States or any other country)
regarding such Obligor’s ownership of any such Pledged Copyright or its
validity; (C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material
Pledged Copyright owned by such Obligor including, without limitation, filing of
applications for renewal where necessary; and (D) promptly notify the Agent of
any material infringement of any material Pledged Copyright of such Obligor of
which it becomes aware and take

 

11

--------------------------------------------------------------------------------


 

such actions as it shall reasonably deem appropriate under the circumstances to
protect such Pledged Copyright, including, where appropriate, the bringing of
suit for infringement, seeking injunctive relief and seeking to recover any and
all damages for such infringement.

 

(iii)                               Not make any assignment or agreement in
conflict with the security interest in the Pledged Copyrights of such Obligor
hereunder.

 

(j)                                     Covenants Relating to Pledged Patents
and Pledged Trademarks.  The covenants contained in this Section 5(j) apply only
to any Pledged Patents and Pledged Trademarks that are required to be described
in a Pledged Intellectual Property Schedule furnished pursuant to the foregoing.

 

(i)                                     (A) Continue to use each Pledged
Trademark on each and every trademark class of goods applicable to its current
line as reflected in its current catalogs, brochures and price lists to maintain
such Pledged Trademark in full force free from any claim of abandonment for
non-use, (B) maintain as in the past the quality of products and services
offered under such Pledged Trademark, (C) employ such Pledged Trademark with the
appropriate notice of registration, (D) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Pledged Trademark unless
the Agent, for the benefit of the Lenders, shall obtain a perfected security
interest in such mark pursuant to this Security Agreement, and (E) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any Pledged Trademark may become invalidated.

 

(ii)                                  Not do any act, or omit to do any act,
whereby any Pledged Patent may become abandoned or dedicated.

 

(iii)                               Promptly notify the Agent if it knows, or
has reason to know, that any application or registration relating to any Pledged
Patent or Pledged Trademark may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
such Obligor’s ownership of any such Pledged Patent or Pledged Trademark or its
right to register the same or to keep, maintain and use the same.

 

(iv)                              Whenever such Obligor, either by itself or
through an agent, employee, licensee or designee, shall file an application for
the registration of any Pledged Patent or Pledged Trademark with the United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof, such Obligor shall report such
filing to the Agent and the Lenders within five Business Days after the last day
of the fiscal quarter in which such filing occurs.  Upon request of the Agent,
such Obligor shall execute and deliver any and all agreements, instruments,
documents and papers as the Agent may request to evidence the Agent’s and the
Lenders’ security interest in any Pledged

 

12

--------------------------------------------------------------------------------


 

Patent or Pledged Trademark and the goodwill and general intangibles of such
Obligor relating thereto or represented thereby.

 

(v)                                 Take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
Pledged Patents and Pledged Trademarks, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

(vi)                              Promptly notify the Agent and the Lenders
after it learns that any Pledged Patent or Pledged Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party and
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such
Pledged Patent or Pledged Trademark.

 

(vii)                           Not make any assignment or agreement in conflict
with the security interest in the Pledged Patents or Pledged Trademarks of such
Obligor created hereunder or under any other Credit Document.

 

(k)                                  Bank Accounts.  At all times, maintain the
Lockbox Accounts and the Cash Concentration Account and any replacement or
successor accounts relating thereto in accordance with the terms of the Deposit
Account Control Agreements and the Credit Agreement, as applicable, and cause
all amounts received in the Lockboxes relating thereto to be deposited into the
applicable Lockbox Account or the Cash Concentration Account, as the case may
be, and to be applied as set forth in the applicable Deposit Account Control
Agreement and the Credit Agreement, as applicable.  All amounts on deposit in
the Lockbox Accounts, the Cash Concentration Account and any replacement or
successor account relating thereto shall be subject to the Lien of the Agent
hereunder.

 

(l)                                     Insurance.  Insure, repair and replace
the Collateral of such Obligor as set forth in the Credit Agreement.  All
insurance proceeds shall be subject to the security interest of the Agent
hereunder.

 

(m)                               Covenants Relating to the Assigned Agreements.

 

(i)                                     Upon the reasonable request of the
Agent, such Obligor shall, at its expense, (A) furnish to the Agent copies of
all material notices, requests and other documents received by such Obligor
under or pursuant to the Assigned Agreements, and such other information and
reports regarding the Assigned Agreements and (B) make to any other party to any
Assigned Agreement such demands and requests for information and reports or for
action as such Obligor is entitled to make thereunder.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Unless such Obligor believes it is
necessary in the prudent conduct of its business, such Obligor shall not
(A) cancel or terminate any Assigned Agreement of such Obligor or consent to or
accept any cancellation or termination thereof; (B) amend or otherwise modify
any Assigned Agreement of such Obligor or give any consent, waiver or approval
thereunder; (C) waive any material default under or breach of any Assigned
Agreement of such Obligor; or (D) take any other action in connection with any
Assigned Agreement of such Obligor which would materially impair the value of
the interest or rights of such Obligor thereunder or which would impair the
interests or rights of the Agent.

 

6.                                       Special Provisions Relating to
Accounts.  Anything herein to the contrary notwithstanding, nothing contained
herein shall relieve any of the Obligors from any obligation under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Agent nor any Lender
shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Security Agreement or
the receipt by the Agent or any Lender of any payment relating to such Account
pursuant hereto, nor shall the Agent or any Lender be obligated in any manner to
perform any of the obligations of an Obligor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

7.                                       Special Provisions Regarding Inventory.

 

(a)                                  Notwithstanding anything to the contrary
contained in this Security Agreement, each Obligor may, unless and until an
Event of Default occurs and is continuing and the Agent instructs such Obligor
otherwise, without further consent or approval of the Agent, use, consume, sell,
rent, lease and exchange the Inventory in the ordinary course of its business as
presently conducted, whereupon, in the case of such a sale or exchange, the
security interest created hereby in the Inventory so sold or exchanged (but not
in any proceeds arising from such sale or exchange) shall cease immediately
without any further action on the part of the Agent.

 

(b)                                 Upon the Lenders’ making any Loan pursuant
to the Credit Agreement or the Issuing Bank issuing any Letter of Credit
pursuant to the Credit Agreement, each Obligor shall be deemed to have warranted
that all warranties of such Obligor set forth in this Security Agreement with
respect to its Inventory are true and correct in all material respects with
respect to such Inventory.

 

8.                                       Performance of Obligations; Advances by
Agent.  Upon the occurrence and during the continuance of an Event of Default,
upon the failure of any Obligor to perform any of the covenants and agreements
contained herein, the Agent may, in its reasonable discretion, perform or cause
to be performed the same and in so doing may (but shall have no obligation to do
so) expend such sums as the Agent may reasonably deem advisable in the
performance thereof, including,

 

14

--------------------------------------------------------------------------------


 

without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien (other than a
Permitted Lien), expenditures made in defending against any adverse claim (other
than a Permitted Lien) and all other expenditures which the Agent or the Lenders
may make for the protection of the security interest hereof or may be compelled
to make by operation of law.  All such sums and amounts so expended shall be
repayable by the Obligors as provided in Section 7.9 of the Credit Agreement,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the default rate set forth in Section 4.2 of
the Credit Agreement for Revolving Loans that are Base Rate Loans.  No such
performance of any covenant or agreement by the Agent or the Lenders on behalf
of any Obligor, and no such advance or expenditure therefor, shall relieve the
Obligors of any default under the terms of this Security Agreement, the other
Credit Documents or any Lender Hedging Agreement.  The Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by an
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

9.                                       Events of Default.

 

An Event of Default under the Credit Agreement shall be an Event of Default
hereunder (an “Event of Default”).

 

10.                                 Remedies.

 

(a)                                  General Remedies.  Upon the occurrence of
an Event of Default and during continuation thereof, the Agent and the Lenders
shall have, in addition to the rights and remedies provided herein, in the
Credit Documents, or (as to any Lender or its affiliate that is party thereto)
in any Lender Hedging Agreement or in any agreement pertaining to Cash
Management Products or by law (including, but not limited to, levy of
attachment, garnishment and the rights and remedies set forth in the Uniform
Commercial Code of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Obligors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Obligors to assemble and make available to the Agent
at the expense of the Obligors any Collateral at any place and time designated
by the Agent which is reasonably convenient to both parties, (iv) remove any
Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) at any place and time or times, sell and deliver
any or all Collateral held by or for it at public or private sale, by one or
more contracts, in one or more parcels, for cash, upon credit or otherwise, at
such prices and upon such terms as the Agent deems advisable, in its sole
discretion. The Obligors agree that they shall not assert that any action taken
by the Agent in compliance with any applicable state or federal law in the
conduct of such sale, nor in disclaiming any warranties relating to the
Collateral, made such sale not

 

15

--------------------------------------------------------------------------------


 

commercially reasonable.  In addition to all other sums due the Agent and the
Lenders with respect to the Secured Obligations, the Obligors shall pay the
Agent and each of the Lenders all reasonable costs and expenses incurred by the
Agent or any such Lender, including, but not limited to, reasonable attorneys’
fees and court costs, in obtaining or liquidating the Collateral, in enforcing
payment of the Secured Obligations, or in the prosecution or defense of any
action or proceeding by or against the Agent or the Lenders or the Obligors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under any
bankruptcy, insolvency or similar law.  To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice is personally served on or mailed,
postage prepaid, to the Obligors in accordance with the notice provisions of
Section 14.4 of the Credit Agreement at least ten (10) days before the time of
sale or other event giving rise to the requirement of such notice.  The Agent
and the Lenders shall not be obligated to make any sale or other disposition of
the Collateral regardless of notice having been given.  To the extent permitted
by law, the Agent and any Lender may be a purchaser at any such sale.  To the
extent permitted by applicable law, each of the Obligors hereby waives all of
its rights of redemption with respect to any such sale.  Subject to the
provisions of applicable law, the Agent and the Lenders may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Agent and the Lenders may further postpone
such sale by announcement made at such time and place.

 

(b)                                 Remedies Relating to Accounts.  Upon the
occurrence of an Event of Default and during the continuation thereof, whether
or not the Agent has exercised any or all of its rights and remedies hereunder,
the Agent shall have the right to (i) enforce any Obligor’s rights against any
account debtors and obligors on such Obligor’s Accounts (ii) notify (or cause
its designee to notify) any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Agent or of the Agent’s
security interest therein, (iii) (either in its own name or in the name of an
Obligor or both) demand, collect (including, without limitation, through the
Lockboxes), receive, take receipt for, sell, sue for, compound, settle,
compromise and give acquittance for any and all amounts due or to become due on
any Account, and (iv) in the Agent’s discretion, file any claim or take any
other action or proceeding to protect and realize upon the security interest of
the Lenders in the Accounts.  Each Obligor acknowledges and agrees that, after
the occurrence and during the continuance of any Event of Default, the Proceeds
of its Accounts remitted to or on behalf of the Agent in accordance with the
provisions hereof shall be solely for the Agent’s own convenience and that such
Obligor shall not have any right, title or interest in such Proceeds or in any
such other amounts except as expressly provided herein.  The Agent and the
Lenders shall have no liability or responsibility to any Obligor for acceptance
of a check, draft or other order for payment of money bearing the legend
“payment in full” or words of similar import or any other restrictive legend or
endorsement or be responsible for determining the correctness of any
remittance.  The Agent shall have no obligation to apply or give credit for any
item included in proceeds of Accounts or other Collateral until the applicable
Lockbox Bank has received final payment therefor at its offices in cash. 
However, if the Agent does

 

16

--------------------------------------------------------------------------------


 

permit credit to be given for any item prior to a Lockbox Bank receiving final
payment therefor and such Lockbox Bank fails to receive such final payment or an
item is charged back to the Agent or any Lockbox Bank for any reason, the Agent
may at its election in either instance charge the amount of such item back
against any such Lockbox Accounts, together with interest thereon at a rate per
annum equal to the Default Rate set forth in Section 4.2 of the Credit
Agreement.  Each Obligor hereby agrees to indemnify the Agent and the Lenders
from and against all liabilities, damages, losses, actions, claims, judgments,
costs, expenses, charges and reasonable attorneys’ fees suffered or incurred by
the Agent or the Lenders (each, an “Indemnified Party”) because of the
maintenance of the foregoing arrangements except as relating to or arising out
of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents.  In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by an Obligor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.  The Agent shall have no
liability or responsibility to any Obligor for a Lockbox Bank accepting any
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance
(it being understood that this sentence shall in no way affect the liability or
responsibility of any such Lockbox Bank).

 

(c)                                  Access.  In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, (i) the Agent shall have the right to enter and remain
upon the various premises of the Obligors without cost or charge to the Agent,
and use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise, (ii) the Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral and (iii) if the Agent
exercises its right to take possession of the Collateral, each Obligor shall
also at its expense perform any and all other steps reasonably requested by the
Agent to preserve and protect the security interest hereby granted in the
Collateral, such as placing and maintaining signs indicating the security
interest of the Agent, appointing overseers for the Collateral and maintaining
inventory records.

 

(d)                                 Nonexclusive Nature of Remedies.  Failure by
the Agent or the Lenders to exercise any right, remedy or option under this
Security Agreement, any other Credit Document, any Lender Hedging Agreement or
as provided by law, or any delay by the Agent or the Lenders in exercising the
same, shall not operate as a waiver of any such right, remedy or option.  No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Agent or the Lenders shall only be
granted as provided herein.  To the extent permitted by law, neither the Agent,
the Lenders, nor any party acting as attorney for the Agent or the Lenders,
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law

 

17

--------------------------------------------------------------------------------


 

other than their gross negligence or willful misconduct hereunder.  The rights
and remedies of the Agent and the Lenders under this Security Agreement shall be
cumulative and not exclusive of any other right or remedy which the Agent or the
Lenders may have.

 

(e)                                  Retention of Collateral.  The Agent may,
after providing the notices required by Section 9-620 of the UCC or otherwise
complying with the requirements of applicable law of the relevant jurisdiction,
accept or retain the Collateral in full or partial satisfaction of the Secured
Obligations.  Unless and until the Agent shall have provided such notices,
however, the Agent shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

 

(f)                                    Deficiency.  In the event that the
proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Agent or the Lenders are legally entitled, the Obligors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate set forth in Section 4.2 of the Credit Agreement,
together with the costs of collection and the reasonable fees of any attorneys
employed by the Agent to collect such deficiency.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Obligors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

 

(g)                                 Other Security.  To the extent that any of
the Secured Obligations are now or hereafter secured by property other than the
Collateral (including, without limitation, real and personal  property owned by
an Obligor), or by a guarantee, endorsement or property of any other Person,
then the Agent and the Lenders shall have the right to proceed against such
other property, guarantee or endorsement upon the occurrence of any Event of
Default, and the Agent and the Lenders have the right, in their sole discretion,
to determine which rights, security, liens, security interests or remedies the
Agent and the Lenders shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or any of the Agent’s and the Lenders’ rights or the Secured Obligations
under this Security Agreement, under any other of the Credit Documents or under
any Lender Hedging Agreement or agreement pertaining to Cash Management Products
(to the extent the obligations of such Obligor thereunder constitute Secured
Obligations).

 

11.                                 Rights of the Agent.

 

(a)                                  Power of Attorney.  Each Obligor hereby
designates and appoints the Agent, on behalf of the Lenders, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

(i)                                     to demand, collect, settle, compromise,
adjust, give discharges and releases, all as the Agent may reasonably determine;

 

18

--------------------------------------------------------------------------------


 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any Collateral and enforcing any other
right in respect thereof;

 

(iii)                               to defend, settle, adjust or compromise any
action, suit or proceeding brought and, in connection therewith, give such
discharge or release as the Agent may deem reasonably appropriate;

 

(iv)                              to receive, open and dispose of mail addressed
to an Obligor and endorse checks, notes, drafts, acceptances, money orders,
bills of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to the Collateral of such
Obligor, or securing or relating to such Collateral, on behalf of and in the
name of such Obligor;

 

(v)                                 to sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any Collateral or the goods or services which have given rise thereto, as
fully and completely as though the Agent were the absolute owner thereof for all
purposes;

 

(vi)                              to adjust and settle claims under any
insurance policy relating thereto;

 

(vii)                           to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security agreements, affidavits, notices and other agreements, instruments and
documents that the Agent may determine necessary in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated herein;

 

(viii)                        to institute any foreclosure proceedings that the
Agent may deem appropriate; and

 

(ix)                                to do and perform all such other acts and
things as the Agent may reasonably deem to be necessary, proper or convenient in
connection with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until all Credit and Collateral Termination Events have occurred. 
The Agent shall be under no duty to exercise or withhold the exercise of any of
the rights, powers, privileges and options expressly or implicitly granted to
the Agent in this Security Agreement, and shall not be liable for any failure to
do so or any delay in doing so.  The Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct.  This power of
attorney is conferred on

 

19

--------------------------------------------------------------------------------


 

the Agent solely to protect, preserve and realize upon its security interest in
the Collateral.

 

(b)                                 Assignment by the Agent.  Subject to the
terms of the Credit Agreement, the Agent may from time to time assign the
Secured Obligations and any portion thereof and/or the Collateral and any
portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the Agent under this Security Agreement in relation thereto.

 

(c)                                  The Agent’s Duty of Care.  Other than the
exercise of reasonable care to assure the safe custody of the Collateral while
being held by the Agent hereunder, the Agent shall have no duty or liability to
preserve rights pertaining thereto, it being understood and agreed that the
Obligors shall be responsible for preservation of all rights in the Collateral,
and the Agent shall be relieved of all responsibility for the Collateral upon
surrendering it or tendering the surrender of it to the Obligors.  The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Agent accords its own property,
which shall be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to Section 11 hereof, the Agent shall have
no obligation to clean-up, repair or otherwise prepare the Collateral for sale.

 

12.                                 Application of Proceeds.  Any amounts on
deposit in the Lockbox Accounts, the Cash Concentration Account, or any other
deposit account over which the Agent has Control, and any replacement or
successor accounts relating thereto, as applicable, shall be applied by the
Agent in accordance with the terms of the Credit Agreement and the Deposit
Account Control Agreement relating thereto.  Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the Agent or
any of the Lenders in cash or its equivalent, will be applied in reduction of
the Secured Obligations in the order set forth in Section 2.8 of the Credit
Agreement, and each Obligor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Agent shall have the continuing and exclusive right to apply and reapply any and
all such payments and proceeds in the Agent’s sole discretion, notwithstanding
any entry to the contrary upon any of its books and records.

 

13.                                 Costs of Counsel.  If at any time hereafter,
whether upon the occurrence of an Event of Default or not, the Agent employs
counsel to prepare or consider amendments, waivers or consents with respect to
this Security Agreement, or to take action or make a response in or with respect
to any legal or arbitral proceeding relating to this Security Agreement or
relating to the Collateral, or to protect the Collateral or exercise any rights
or remedies under this Security Agreement or with respect to the Collateral,
then the Obligors agree to promptly pay in accordance with Section 7.9 of the
Credit Agreement any and all such reasonable costs and expenses of the Agent or
the Lenders, all of which costs and expenses shall constitute Secured
Obligations hereunder.

 

20

--------------------------------------------------------------------------------


 

14.                                 Continuing Agreement.

 

(a)                                  This Security Agreement shall be a
continuing agreement in every respect and shall remain in full force and effect
until all of the Credit and Collateral Termination Events have occurred.  Upon
the occurrence of all of the Credit and Collateral Termination Events, this
Security Agreement shall be automatically terminated and the Agent shall, upon
the request and at the expense of the Obligors, forthwith release all of its
liens and security interests hereunder and shall execute, if necessary, and
deliver all UCC termination statements and/or other documents reasonably
requested by the Obligors evidencing such termination.  Notwithstanding the
foregoing all releases and indemnities provided hereunder shall survive
termination of this Security Agreement.

 

(b)                                 This Security Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Agent or any Lender as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
without limitation any reasonable legal fees and disbursements) incurred by the
Agent or any Lender in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.

 

15.                                 Amendments; Waivers; Modifications.  This
Security Agreement and the provisions hereof may not be amended, waived,
modified, changed, discharged or terminated except as set forth in Section 14.9
of the Credit Agreement.

 

16.                                 Successors in Interest.  This Security
Agreement shall create a continuing security interest in the Collateral and
shall be binding upon each of the parties hereto, and their respective
successors and assigns, and shall inure, together with all rights and remedies
of each of the parties hereto and their respective permitted successors and
assigns; provided, however, that none of the Obligors may assign its rights or
delegate its duties hereunder without the prior written consent of each Lender
or the Required Lenders, as required by the Credit Agreement.

 

17.                                 Notices.  All notices required or permitted
to be given under this Security Agreement shall be in conformance with
Section 14.4 of the Credit Agreement.

 

18.                                 Counterparts.  This Security Agreement may
be executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart.

 

19.                                 Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning, construction or interpretation of any provision of this
Security Agreement.

 

21

--------------------------------------------------------------------------------


 

20.                                 Governing Law; Submission to Jurisdiction
and Service of Process; Arbitration.  THIS SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).  The terms of Sections 14.2, 14.3 and 14.4 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

 

21.                                 Waiver of Jury Trial.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OBLIGOR AND THE AGENT HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS SECURITY
AGREEMENT, THE CREDIT DOCUMENTS OR ANY OTHER AGREEMENTS OR TRANSACTIONS RELATED
HERETO OR THERETO.

 

22.                                 Severability.  If any provision of any of
the Security Agreement is determined to be illegal, invalid or unenforceable,
such provision shall be fully severable and the remaining provisions shall
remain in full force and effect and shall be construed without giving effect to
the illegal, invalid or unenforceable provisions.

 

23.                                 Entirety.  This Security Agreement, the
other Credit Documents, the Lender Hedging Agreements and the agreements
pertaining to Cash Management Products represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, the Lender Hedging Agreements,
the agreements pertaining to Cash Management Products or the transactions
contemplated herein and therein.

 

24.                                 Survival.  All representations and
warranties of the Obligors hereunder shall survive the execution and delivery of
this Security Agreement, the other Credit Documents and the Lender Hedging
Agreements, the delivery of the Notes and the making of the Loans and the
issuance of the Letters of Credit under the Credit Agreement.

 

25.                                 Marshalling.  Neither the Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Obligor or any other Person or against or in payment of any or all of the
Secured Obligations.

 

[remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

OBLIGORS:

TRANSMONTAIGNE INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE PRODUCT SERVICES INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

COASTAL FUELS MARKETING, INC.

 

a Florida corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

COASTAL TUG AND BARGE, INC.

 

a Florida corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE TRANSPORT INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TRANSMONTAIGNE SERVICES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

 

 

WACHOVIA  

 

 

 

BANK, NATIONAL ASSOCIATION,

 

 

 

as Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(a)(i)

 

CHIEF EXECUTIVE OFFICE/PRINCIPAL PLACE OF BUSINESS/

EXACT LEGAL NAME/STATE OF FORMATION

 

Exact Legal Name

 

State of Formation

 

Chief Executive Office and Chief Place of Business

 

TransMontaigne Inc.

 

Delaware

 

1670 Broadway, Suite 3100, Denver, Colorado 80202

 

TransMontaigne Product Services Inc.

 

Delaware

 

1670 Broadway, Suite 3100, Denver, Colorado 80202

 

TransMontaigne Transport Inc.

 

Delaware

 

1670 Broadway, Suite 3100, Denver, Colorado 80202

 

Coastal Fuels Marketing, Inc.

 

Florida

 

1670 Broadway, Suite 3100, Denver, Colorado 80202

 

Coastal Tug and Barge, Inc.

 

Florida

 

1670 Broadway, Suite 3100, Denver, Colorado 80202

 

TransMontaigne Services Inc.

 

Delaware

 

1670 Broadway, Suite 3100, Denver, Colorado 80202

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5(f)(i)

 

NOTICE OF GRANT OF SECURITY INTEREST

IN COPYRIGHTS

 

United States Copyright Office

 

Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of May 27, 2005 (as the same may be amended, modified, extended or
restated from time to time, the “Security Agreement”) by and among the Obligors
party thereto (each an “Obligor” and collectively, the “Obligors”) and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) for the financial
institutions referenced therein (the “Lenders”), the undersigned Obligor has
granted a continuing security interest in and continuing lien upon, the
copyrights and copyright applications shown below to the Agent for the benefit
of the Agent and the Lenders:

 

 

 

COPYRIGHTS

 

 

 

 

 

 

 

Copyright No.

 

Description of Copyright

 

Date of
Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications

 

 

 

 

 

 

 

Copyright
Applications No.

 

Description of Copyright
Applied For

 

Date of Copyright
Applications

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The Obligors and the Agent, on behalf of the Lenders, hereby acknowledge and
agree that the security interest in the foregoing copyrights and copyright
applications (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[Obligor]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged and Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5(f)(ii)

 

NOTICE OF GRANT OF SECURITY INTEREST

IN PATENTS

 

United States Patent and Trademark Office

 

Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of May 27, 2005 (as the same may be amended, modified, extended or
restated from time to time, the “Security Agreement”) by and among the Obligors
party thereto (each an “Obligor” and collectively, the “Obligors”) and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) for the financial
institutions referenced therein (the “Lenders”), the undersigned Obligor has
granted a continuing security interest in and continuing lien upon, the patents
and patent applications shown below to the Agent for the benefit of the Agent
and the Lenders:

 

 

 

PATENTS

 

 

 

 

 

 

 

Patent No.

 

Description of Patent
Item

 

Date of
Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications

 

 

 

 

 

 

 

Patent
Applications No.

 

Description of Patent
Applied For

 

Date of Patent
Applications

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The Obligors and the Agent, on behalf of the Lenders, hereby acknowledge and
agree that the security interest in the foregoing patents and patent
applications (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
patent or patent application.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[Obligor]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Acknowledged and Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5(f)(iii)

 

NOTICE OF GRANT OF SECURITY INTEREST
IN TRADEMARKS

 

United States Patent and Trademark Office

 

Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of May 27, 2005 (as the same may be amended, modified, extended or
restated from time to time, the “Security Agreement”) by and among the Obligors
party thereto (each an “Obligor” and collectively, the “Obligors”) and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) for the financial
institutions referenced therein (the “Lenders”), the undersigned Obligor has
granted a continuing security interest in and continuing lien upon, the
trademarks and trademark applications shown below to the Agent for the benefit
of the Agent and the Lenders:

 

 

 

TRADEMARKS

 

 

 

 

 

 

 

Trademark No.

 

Description of Trademark
Item

 

Date of
Trademark

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications

 

 

 

 

 

 

 

Trademark
Applications No.

 

Description of Trademark
Applied For

 

Date of Trademark
Applications

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The Obligors and the Agent, on behalf of the Lenders, hereby acknowledge and
agree that the security interest in the foregoing trademarks and trademark
applications (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
trademark or trademark application.

 

 

Very truly yours,

 

 

 

 

 

 

[Obligor]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF] REVOLVING NOTE

 

$

 

 

 

September 13, 2004

 

FOR VALUE RECEIVED, the undersigned (the “Borrower” ), promises to pay to the
order of [Payee Lender] (the “Lender”) at
c/o WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent for the Lender, One Wachovia
Center, 301 South College Street, Charlotte, North Carolina 28288 in lawful
money of the United States of America and in immediately available funds, the
principal amount of                       Million Dollars
($                      ), or such lesser amount as may then constitute the
unpaid aggregate principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement (as defined below), at the times
set forth in the Credit Agreement, but no later than the Maturity Date.

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time outstanding from
the date of disbursement on the dates and at the rates specified in Article IV
of the Credit Agreement.

 

If any payment on this promissory note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day, and with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

This promissory note is one of the Revolving Notes referred to in the Senior
Secured Working Capital Credit Facility, dated as of September 13, 2004
(together with all modifications, renewals, extensions, supplements and
replacements from time to time, the “Credit Agreement”), among the Borrower, the
Lender, certain other financial institutions parties thereto, JPMorgan Chase
Bank and UBS AG, Stamford Branch, as Syndication Agents, Société Générale, New
York Branch and Wells Fargo Foothill, LLC, as the Documentation Agents, and
Wachovia Bank, National Association, as agent (“Agent”), and is subject to, and
entitled to, all provisions and benefits thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein.  Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Credit Agreement.  The Credit Agreement, among other things, provides for
the making of Revolving Loans by the Lender to the Borrower from time to time in
an aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, the Agent and the Lenders may exercise such rights and
remedies described in Article XI of the Credit Agreement.

 

This promissory note is secured by the Security Documents and other collateral
documents and agreements.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

--------------------------------------------------------------------------------


 

THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS PROMISSORY NOTE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

 

TRANSMONTAIGNE INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF] SWING LOAN NOTE

 

$40,000,000

 

September 13, 2004

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Lender”), One Wachovia
Center, 301 South College Street, Charlotte, North Carolina 28288 in lawful
money of the United States of America and in immediately available funds, the
principal amount of Forty Million Dollars ($40,000,000), or such lesser amount
as may then constitute the unpaid aggregate principal amount of all Swing Loans
made by the Lender to the Borrower pursuant to the Credit Agreement (as defined
below), at the times set forth in the Credit Agreement, but no later than the
Maturity Date.

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time outstanding from
the date of disbursement on the dates and at the rates specified in Article IV
of the Credit Agreement.

 

This promissory note is the Swing Note referred to in the Senior Secured Working
Capital Credit Facility, dated as of September 13, 2004 (together with all
modifications, renewals, extensions, supplements and replacements from time to
time, the “Credit Agreement”), among the Borrower, the Lender, certain other
financial institutions parties thereto, JPMorgan Chase Bank and UBS AG, Stamford
Branch, as Syndication Agents, Société Générale, New York Branch and Wells Fargo
Foothill, LLC, as the Documentation Agents, and Wachovia Bank, National
Association, as agent (“Agent”), and is subject to, and entitled to, all
provisions and benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, the Agent and the Lenders may exercise such rights and
remedies described in Article XI of the Credit Agreement.

 

This promissory note is secured by the Security Documents and other collateral
documents and agreements.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS PROMISSORY NOTE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

--------------------------------------------------------------------------------


 

 

TRANSMONTAIGNE INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] NOTICE OF BORROWING AND PAYMENT

 

, 200   

 

WACHOVIA BANK, NATIONAL ASSOCIATION

  as Agent for the Lenders

191 Peachtree Street, N.E.

Atlanta, GA 30303

Attention:  Betty Eberhardt

Telephone: 404-332-6452

Facsimile: 404-332-6977

 

Ladies and Gentlemen:

 

The undersigned, TRANSMONTAIGNE INC., a Delaware corporation (the “Borrower”)
party to the Amended and Restated Senior Secured Working Capital Credit
Facility, dated as of May 27, 2005, among the Borrower, certain financial
institutions parties thereto, JPMorgan Chase Bank, N.A. and UBS AG, Stamford
Branch, as Syndication Agents, Société Générale, New York Branch and Wells Fargo
Foothill, LLC, as the Documentation Agents, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as agent (together with all modifications, renewals, extensions,
supplements and replacements from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings given such terms in the
Credit Agreement), hereby gives you notice, irrevocably, pursuant to
Section 2.1(d) of the Credit Agreement that the Borrower hereby requests
borrowings under the Credit Agreement, and in that connection sets forth below
the information relating to such borrowings (the “Proposed Borrowings”) as
required by Sections 2.1(d) of the Credit Agreement:

 

Borrower

 

Date

 

Amount

 

Swing
Loan or
Revolving
Loan

 

Base Rate
or
Eurodollar
Rate

 

Interest
Period

Company

 

 

 

$

101,616,559.03

 

 

 

 

 

N/A

 

[The Borrower hereby requests that collected balances in the Cash Concentration
Account in the amount of $                           be applied to payment of
principal of the [Swing Loans] [Revolving Loans] to [Base Rate Loans
outstanding] or [Eurodollar Loans outstanding.] [BORROWER TO INCLUDE, WHERE A
SWING LOAN OR REVOLVING LOAN PAYMENT IS DESIRED.]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(A)          the representations and warranties contained in the Credit
Agreement are true and correct in all material respects before and after giving
effect to the Proposed Borrowings and to the

 

--------------------------------------------------------------------------------


 

application of the proceeds therefrom, as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been accurate and complete in all material respects on and as of such
earlier date);

 

(B)           no event has occurred and is continuing, or would result from such
Proposed Borrowings or from the application of the proceeds thereof, which
constitutes a Default or an Event of Default, including, without limitation, the
creation or incurrence of any “Lien” or “Indebtedness” (as those terms are
defined in the Senior Subordinated Notes Indenture) that is not permitted under
the Senior Subordinated Notes Indenture;

 

(C)           no Material Adverse Change, or development reasonably likely to
have a Material Adverse Effect has occurred and is continuing;

 

(D)          all of the other conditions to the Proposed Borrowings set forth in
Section 5.2 of the Credit Agreement have been fulfilled; and

 

(E)           the Proposed Borrowings satisfy all limitations set forth in the
Credit Agreement (including, without limitation, availability under the
Borrowing Base).

 

If notice of this Proposed Borrowing has been given previously by telephone,
then this notice should be considered a written confirmation of such telephone
notice as required by Section 2.1(d) of the Credit Agreement.

 

 

TRANSMONTAIGNE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

(No  Notification)

 

This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is made and entered
into as of this        day of            200  , by and among
                               , a                           as depositary bank
(the “Bank”),                        , a                                   (the
“Company”), and WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as agent
for itself and other lenders (the “Agent”).

 

1.4  Statement of Facts

 

The Bank acknowledges that, as of the date hereof, it maintains in the name of
the Company the deposit account(s) identified on Appendix 1 attached hereto and
made a part hereof (each an Account” and, collectively, the “Accounts”).  One or
more of the Accounts may be served by one or more lockboxes operated by the
Bank, which lockboxes (if any) also are listed on Appendix 1 (each a “Lockbox”
and, collectively, the “Lockboxes”).  Both the Accounts and the Lockboxes are
governed by the terms and conditions of the Company’s signature card and the
commercial deposit account agreement published by the Bank from time to time,
and may also be governed by a wholesale lockbox service description between the
Bank and the Company (collectively, the ‘“Deposit Agreement”).

 

The Company hereby informs the Bank that, pursuant to a Senior Secured Working
Capital Credit Facility by and among [the Company] [TransMontaigne Inc.], the
lenders party thereto and the Agent, [and a Guaranty Agreement executed by the
Company,] the Company has granted to the Agent a security interest in, among
other things, the following (collectively, the “Account Collateral”): (a) the
Accounts, (b) the Lockboxes and (c) the Items Collateral.  The term “Items
Collateral” as used herein shall mean, collectively, all checks, drafts,
instruments,

 

--------------------------------------------------------------------------------


 

cash and other items at any time received in any Lockbox or for deposit in any
Account (subject to specific Lockbox instructions in effect for processing items
received in the Lockboxes), and all wire transfers of funds, automated clearing
house (“ACH”) entries, credits from a merchant card transaction and other
electronic funds transfers or other funds deposited in, credited to, or held for
deposit in or credit to, any Account.

 

The parties desire to enter into this Agreement in order to set forth their
relative rights and duties with respect to the Account Collateral. In
consideration of the mutual covenants herein as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 


1.             CONTROL OF THE ACCOUNTS.

 

(a)           The Statement of Facts is true and correct and incorporated herein
by reference.  Each party to this Agreement hereby confirms that (i) each
Account is a “deposit account”, (ii) this Agreement shall constitute an
“authenticated record”, and (iii) the arrangements established under this
Agreement shall constitute “control” of each Account, as each of those terms is
defined in Article 9 of the Uniform Commercial Code as adopted in the State in
which the respective Account identified in Appendix 1 is located (hereinafter
referred to as the “Applicable UCC”).

 

(b)           The Company represents and warrants to the Agent that Appendix 1
contains a complete and accurate list of Accounts and Lockboxes maintained by
the Company with the Bank and subject to this Agreement.  The Company hereby
covenants for the benefit of the Agent that the Company shall not open or
maintain any deposit account with the Bank other than the Accounts listed on
Appendix 1.  Nothing in this Agreement shall be deemed to impose upon the Bank
any duty to monitor or otherwise assure the Company’s compliance with this
Section 1(b).

 

(c)           The Company hereby authorizes and directs the Bank to comply, and
the Bank agrees to comply, with instructions given by the Agent in accordance
with this Agreement directing the disposition of funds from time to time in any
Account or as to any other matters relating to any Account or any of the other
Account Collateral without further consent by the Company.  The Bank shall be
entitled to rely and act upon any instructions received by the Bank from the
Agent. The Agent’s right to give instructions to the Bank regarding any Account
Collateral shall include the right to give “stop payment orders” to the Bank for
any items that may be presented to the Bank against any

 

2

--------------------------------------------------------------------------------


 

Account, and the Company also authorizes the Bank to follow such instructions by
the Agent even if it results in the dishonor of items presented against any
Account.

 

(d)           Each of the Company and the Agent hereby authorizes and directs
the Bank to act solely upon the instructions of the Agent concerning the
Lockboxes and the Accounts including, but not limited to, instructions to:
(i) direct disposition of funds in the Accounts (including, but not limited,
dispositions to or for the benefit of the Agent and/or the Bank), (ii) withdraw
any amount from the Account(s), or (iii) draw upon or otherwise exercise any
authority or powers with respect to the Lockboxes, the Accounts and all other
Account Collateral until the Bank shall have received written instructions from
the Agent in accordance with the provisions of Section 7 of this Agreement to
the contrary.  Effective as of the date of this Agreement: all Items Collateral
received by the Bank in a Lockbox (subject to specific Lockbox instructions for
processing the contents of mail received in the Lockbox) shall be deposited to
the Account listed opposite such Lockbox on Appendix 1; all other Items
Collateral received directly by the Bank for credit to an Account shall be
credited to such Account, and; all available funds in an Account either shall
(i) automatically and without further direction on each banking day be remitted,
at the Company’s expense, solely to the account of the Agent set forth on
Appendix 2 attached hereto and made a part hereof, or (ii) be subject to
withdrawal or transfer based on written instructions given by the Agent to the
Bank in accordance with this Section 7 of this Agreement.  Unless otherwise
instructed by the Agent in writing, none of the officers, agents or other
representatives of the Company or any of its affiliates shall at any time during
the term of this Agreement have any authority to direct the disposition of funds
in any Account, or to draw upon or otherwise exercise any authority or power
with respect to the Lockbox, any Account or any Account Collateral.

 

(e)           All defenses of the Bank under the Deposit Agreement, Federal
Reserve Regulations and Operating Circulars, clearing house rules and applicable
law (including, without limitation, the Applicable UCC) as to the collection and
payment of items shall also be applicable to and enforceable against the Agent. 
Each of the Company and the Agent hereby authorizes and instructs the Bank to
supply the Company’s or the Agent’s endorsement, as appropriate, to any Items
Collateral that the Bank shall receive and deposit for collection to any
Account.

 

2.             Statements and Other Information.  The Bank will send to the
Agent (in a manner consistent with the Bank’s standard practices) at the Agent’s
address specified below, copies of all correspondence, notices, account
statements and other information (but not canceled checks) which the Bank shall
be required to send to the Company under the Deposit Agreement.  The Bank also
agrees to provide to each of the Company and the Agent (as a service under this
Agreement and/or the Deposit Agreement) copies of account statements and other
deposit account information, including account balances, by telephone and by
computer communication, to the extent practicable and as shall have been
requested by the Company or by the Agent.  The Company shall be deemed at all
times to have consented to the Bank’s release of such deposit account
information to the Agent.  The Bank’s liability for failure to comply with this
Section 2 shall not exceed the cost of providing such information.

 

3

--------------------------------------------------------------------------------


 

3.             Setoff; Returned Items and Charges.

 

(a)           The Company and the Bank have not entered into, and will not enter
into during the term of this Agreement, any agreement with any person other than
the Agent by which the Bank will be obligated to comply with instructions from
such other person (other than the Company) as to the disposition of funds in an
Account or of Items Collateral received in a Lockbox.

 

(b)           The Bank will not exercise any security interest (except for the
security interest provided in Section 4–210, “Security Interest of Collecting
Bank in Items, Accompanying Documents and Proceeds”, of the Applicable UCC),
lien, right of setoff, deduction, recoupment or banker’s lien or any other
interest in or against any Account or any other Account Collateral, and the Bank
hereby subordinates to the Agent any such security interest (except for such
security interest provided in Section 4-210, “Security Interest of Collecting
Bank in Items, Accompanying Documents and Proceeds”, of such Applicable UCC),
lien or right which it may have against any Account or any of the other Account
Collateral.  Notwithstanding the provisions of the preceding sentence, the Agent
and the Company agree that the Bank at any time may, and is expressly permitted
by this Agreement to, set off and charge against any Account (regardless of any
agreement of the Company to compensate the Bank by means of balances in such
Account) any or all of the following as permitted under the Deposit Agreement
(collectively, the “Permitted Debits”): (i) the face amount of each Returned
Item (hereinafter defined), (ii) all usual and customary service charges,
(iii) account maintenance fees, (iv) transfer fees, (v) out-of-pocket fees and
expenses (including attorneys’ reasonable fees) incurred by the Bank, including
those incurred in connection with the negotiation, administration or enforcement
of this Agreement, (vi) adjustments or corrections of posting or encoding
errors, and (vii) any other items normally chargeable by the Bank to or against
a deposit account or customer, whether any of the Permitted Debits shall have
been incurred before or after the date of this Agreement.  As used in this
Agreement, “Returned Item” shall mean any (i) Items Collateral deposited into or
credited to an Account either before or after the date of this Agreement and
returned unpaid or otherwise uncollected or subject to an adjustment entry,
whether for insufficient funds or for any other reason, and without regard to
the timeliness of such return or adjustment or the occurrence or timeliness of
any other party’s notice of nonpayment or adjustment; (ii) Items Collateral
subject to a claim against the Bank for breach of transfer, presentment,
encoding, retention or other warranty under Federal Reserve Regulations or
Operating Circulars, clearing house rules or applicable law (including, without
limitation, Articles 3, 4 and 4A of the Applicable UCC); and (iii) credit to an
Account from a merchant card transaction against which a contractual demand for
chargeback has been made.

 

(c)           If (i) there were insufficient funds in the Account(s) such that
the Bank shall be unable to set off and charge any Permitted Debits against such
Account(s), or (ii) the Bank in good faith shall believe that any legal process
or applicable law prohibits such setoffs and charges against any Account, or
(iii) the Account(s) shall have been closed, then (A) the Bank may charge such
Permitted Debits to and set off against any other Account, and/or (B) the Bank
may demand that the Agent pay, and the Agent shall pay,

 

4

--------------------------------------------------------------------------------


 

to the Bank within five (5) business days of written notice of demand by the
Bank the full amount of such Permitted Debits; provided, however, as to those
Permitted Debits that are service charges, fees or expenses, or adjustments or
corrections, the Agent shall only be required to pay to the Bank those services
charges, fees and expenses attributable to any Account that shall have been
incurred, or such adjustments or corrections of posting or encoding errors that
shall have occurred, in connection with any Account on or after the date of this
Agreement and on or before the date of termination of this Agreement.

 

(d)           The Company agrees to reimburse the Agent for any moneys that the
Agent shall have paid to the Bank for any Permitted Debits under this Section 3
or for any costs, expenses and attorneys’ reasonable fees incurred under
Section 6 below, and the Agent may, at its option, charge any loan account of
the Company any such amounts.  Nothing in this paragraph shall limit any
liabilities or obligations of the Company and/or the Agent to the Bank under
this Agreement.

 

4.             Exculpation of Bank.

 

(a)           At all times the Bank shall be entitled to rely conclusively upon
any communication it receives from the Agent in connection with this Agreement
or which the Bank believes in good faith to be a communication received by it
from the Agent in connection with this Agreement, and the Bank shall have no
obligation to investigate or verify the authenticity or correctness of any such
communication.  The Bank shall have no liability to the Company or the Agent for
honoring or following any instruction the Bank shall receive from (or in good
faith shall believe to be from) the Agent in accordance with this Agreement. 
The Bank shall be fully discharged from liability with respect to any funds on
deposit in any Account or other Account Collateral to the extent that the Bank
shall honor and follow instructions it shall receive from (or in good faith
shall believe to be from) the Agent, and the Bank shall transfer any of such
funds to, or on the instructions of, the Agent.

 

(b)           The Bank shall only be responsible for the loss that a court
having jurisdiction over the Account(s) shall have determined had been incurred
by the Company or the Agent and had been caused by the Bank’s breach of this
Agreement or gross negligence or willful misconduct.  The Bank shall have no
liability to any party for failure of, or delay in, its performance under this
Agreement as a result of any act of God, war or terrorism, fire, other
catastrophe or force majeure, electrical or computer or telecommunications
failure, any event beyond the control of the Depository Bank, or fraud committed
by any third party.  Nothing in this Agreement shall create any agency,
fiduciary, joint venture or partnership relationship between the Bank and the
Company or the Agent.  Except as shall be specifically required under this
Agreement or the Deposit Agreement or applicable law, the Bank shall have no
duty whatsoever to the Agent or the Company in connection with the subject
matter of this Agreement.

 

5

--------------------------------------------------------------------------------


 

5.             Indemnification.

 

(a)           The Company hereby indemnifies the Bank and holds it harmless
against, and shall reimburse the Bank for, any loss, damage or expense
(including attorneys’ reasonable fees and expenses, court costs and other
expenses) including, but not limited to, (i) unpaid charges, fees, and Returned
Items for which the Company and/or the Agent originally received credit or
remittance by the Bank, and (ii) any loss, damage or expense the Bank shall
incur as a result of (A) entering into or acting pursuant to this Agreement,
(B) honoring and following any instruction the Bank may receive from (or in good
faith shall believe to be from) the Agent under this Agreement, or (C) to the
extent required by this Agreement, not honoring or following any instructions
the Bank shall receive from (or in good faith shall believe to be from) the
Company in accordance with this Agreement.  The Company shall not be responsible
for any loss, damage or expense that a court having jurisdiction shall have
determined had been caused by the Bank’s breach of this Agreement or gross
negligence or willful misconduct.

 

(b)           Without limiting in any way the Agent’s obligation to pay or
reimburse the Bank as otherwise specified in this Agreement, the Agent hereby
indemnifies the Bank and holds it harmless against any loss, damage or expense
(including attorneys’ reasonable fees and expenses, court costs and other
expenses) which loss, damage or expense the Bank shall incur as a result of
honoring or following any instruction it shall receive from (or in good faith
shall believe to be from) the Agent under this Agreement or, to the extent
required by this Agreement, not honoring or following any instruction the Bank
shall receive from (or in good faith shall believe to be from) the Company in
accordance with this Agreement, except for any loss, damage, or expense that a
court having jurisdiction shall have determined had been caused by the Bank’s
breach of this Agreement or gross negligence or willful misconduct.

 

(c)           In no event shall any party hereto be liable to any other party
under this Agreement for lost profits or special, indirect, exemplary,
consequential or punitive damages, even if such party shall have been advised of
the possibility of such damages.

 

6.             Third Party Claims; Insolvency of Company.

 

(a)           In the event any third party shall assert an adverse claim by
legal process against any Account or any sums on deposit therein, any Lockbox or
other Account Collateral, whether such claim shall arise by tax lien, execution
of judgment, statutory attachment, garnishment, levy, claim of a trustee in
bankruptcy or debtor-in-possession, or other judicial or regulatory order or
process (each, a “Claim”), the Bank may, in addition to other remedies it may
possess under the Deposit Agreement, this Agreement or at law or in equity:
(i) suspend disbursements from such Account without any liability until the Bank
shall have received an appropriate court order or other assurances acceptable to
the Bank in its sole discretion establishing that funds may continue to be
disbursed according to instructions then applicable to such Account, and/or
(ii) interplead all such funds in such Account into the registry of the
appropriate court located in the State in which such Account is located as
identified in Appendix 1.  The Company shall pay promptly all of the Bank’s
costs, expenses and attorneys’ reasonable fees incurred in connection with such
Claim.  If the Company shall fail to promptly remit such amounts to the Bank,
the

 

6

--------------------------------------------------------------------------------


 

Bank may demand that the Agent pay, and the Agent shall pay, such amounts to the
Bank within five (5) business days of Agent’s receipt of the Bank’s written
notice of demand therefor.

 

(b)           If a bankruptcy or insolvency proceeding shall have been commenced
by or against the Company, the Bank shall be entitled, without any liability, to
refuse to permit deposits to, or withdrawals and/or transfers from, the Accounts
until the Bank shall have received an appropriate court order or other
assurances acceptable to the Bank in its sole discretion establishing that
continued deposits to, or withdrawals and/or transfers from, the Accounts are
authorized and shall not violate any law, regulation, or order of any court.

 

7.             Notice and Communications.  All communications given by any party
to another as required or provided under this Agreement shall be in writing,
issued by or directed to the respective designated officer (the “Designated
Officer”) set forth below, and delivered to each recipient party at its
respective address (or at such other address and to or by such other Designated
Officer as such party may designate in writing to the other parties in
accordance with this Section 7) either by U.S. Mail, receipted delivery service
or via telecopier facsimile transmission.  Any communication hereunder to the
Bank which is an instruction made by (or in good faith believed by the Bank to
be by) the Agent shall be deemed to have been received by the Bank when actually
received by its Designated Officer, and shall be deemed to have been implemented
by the Bank by the close of the Bank’s business on the banking day that shall be
two (2) banking days (exclusive of the date on which such instruction was
actually received) after receipt by the Bank’s Designated Officer.

 

Address for Depository Bank:

 

 

 

 

 

 

 

 

 

 

Attn.:                             , Designated Officer

 

 

Fax:

 

 

 

Address for Agent:

 

Wachovia Bank, National Association

 

 

 

 

 

 

 

 

Attn.:                             , Designated Officer

 

 

Fax:

 

 

 

Address for Company:

 

 

 

 

 

 

 

 

 

 

Attn.:                             , Designated Officer

 

 

Fax:

 

8.             Termination.

 

(a)           This Agreement may be terminated by the Agent at any time upon
receipt by the Bank of the Agent’s written notice of termination.  This
Agreement may be terminated by the Company only with the express prior written
consent of the Agent and, in that case, the Agent and the Company shall jointly
notify the Bank of such termination.  This Agreement may be terminated

 

7

--------------------------------------------------------------------------------


 

by the Company at any time after the Agent ceases to have a security interest in
all of the Account Collateral, provided no such termination by the Company shall
be effective unless the Bank shall have received written notice from the Agent
confirming that such security interest no longer exists.

 

(b)           This Agreement may be terminated by the Bank at any time on not
less than thirty (30) days’ prior written notice to each of the Company and the
Agent.

 

(c)           The Bank’s rights to demand and receive reimbursement from the
Company under Sections 3 and 6 of this Agreement and the Company’s
indemnification of the Bank under Section 5 of this Agreement shall survive
termination of this Agreement.  In addition, the Bank’s rights to demand
reimbursement from the Agent under Section 3 of this Agreement shall survive
termination of this Agreement for a period of sixty (60) days after the date of
termination of this Agreement.  The Bank’s right to demand reimbursement from
the Agent under Section 6 of this Agreement shall survive termination of this
Agreement for a period of one hundred eighty (180) days after the date of
termination of this Agreement.  The Bank’s right to demand the Agent’s
indemnification of the Bank under Section 5 of this Agreement shall survive
termination of this Agreement for a period of one hundred eighty (180) days
after the date of termination of this Agreement.

 

(d)           Upon termination of this Agreement, all funds remaining in the
Account(s) and all other Account Collateral received by the Bank shall be
forwarded by the Bank directly to the Agent or to the Agent’s account specified
in Appendix 2, if applicable, unless the Bank shall have received written
instruction from the Agent prior to termination of this Agreement directing the
Bank to send such funds and other Account Collateral to another depository
institution approved in writing by the Agent and the Company.

 

9.             Miscellaneous.

 

(a)           The Company shall not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Bank
and the Agent.  The Agent shall not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Bank. 
The Bank shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the Agent and the Company,
except that the Bank may transfer its rights and obligations under this
Agreement to any direct or indirect

 

8

--------------------------------------------------------------------------------


 

depository subsidiary of [name of Bank’s holding company] or, in the event of a
merger or acquisition of the Bank, to the Bank’s successor depositary
institution.

 

(b)           This Agreement shall be governed by the laws of the State in which
the Account(s) is/are located as identified in
Appendix 1 (without giving effect to its conflicts of law rules), which State
shall also be the jurisdiction of the Bank within the meaning of Section 9-304
of the Applicable UCC.  The Bank will not amend the Deposit Agreement to the
effect that secured transactions in connection with any Account(s) shall be
governed by the law of a jurisdiction other than the State in which such Account
is located as identified in Appendix 1.

 

(c)           This Agreement may be executed in any number of counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same Agreement. Delivery of an executed signature page counterpart
to this Agreement via telecopier facsimile transmission shall be effective as if
it were delivery of a manually delivered, original, executed counterpart
thereof.  This Agreement shall only be modified or amended by written agreement
of all of the parties hereto evidencing such modification or amendment.

 

(d)           To the extent that any conflict may exist between the provisions
of any other agreement between the Company and the Bank and this Agreement, then
this Agreement shall control.  It is understood and agreed that nothing in this
Agreement shall give the Agent any benefit of legal or equitable right, remedy
or claim under the Deposit Agreement.

 

10.          Waiver of Jury Trial.  EXCEPT AS MAY BE PROHIBITED BY APPLICABLE
LAW, EACH OF THE AGENT, THE BANK AND THE COMPANY IRREVOCABLY WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING ANY COUNTERCLAIM) OF ANY
TYPE IN WHICH THE AGENT, THE BANK OR THE COMPANY SHALL BE A PARTY AS TO ALL
MATTERS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT.

 

IN WITNESS WHEREOF, each of the parties by its respective duly authorized
officer has executed and delivered this Agreement as of the day and year written
above.

 

BANK:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

AGENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

APPENDIX 1

 

ACCOUNTS OF THE COMPANY

 

Account Number

 

Related Lockbox
Number, if any,

 

Account Name

 

State Where
Account is
Located

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPENDIX 2

 

11

--------------------------------------------------------------------------------


 

AGENT’S DESIGNATED ACCOUNT

 

12

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] NOTICE OF EXTENSION/CONVERSION

 

                         , 200     

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

  as Agent for the Lenders

201 South College Street

Mail Code: NC 0680, CP-8

Charlotte, North Carolina 28288

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, TRANSMONTAIGNE INC., a Delaware corporation(the “Borrower”)
party to the Amended and Restated Senior Secured Working Capital Credit
Facility, dated as of May 27, 2005, among the Borrower, certain financial
institutions parties thereto, JPMorgan Chase Bank, N.A. and UBS AG, Stamford
Branch, as Syndication Agents, Société Générale, New York Branch and Wells Fargo
Foothill, LLC, as the Documentation Agents, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as agent (together with all modifications, renewals, extensions,
supplements and replacements from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings given such terms in the
Credit Agreement) hereby gives you notice, irrevocably, pursuant to Section 2.9
of the Credit Agreement that the Borrower hereby requests extensions and/or
conversions under the Credit Agreement, and in that connection set forth below
the information relating to such extensions and/or conversions (the
“Extensions/Conversions”) as required by Sections 2.9 of the Credit Agreement:

 

Borrower

 

Date(1)

 

Amount

 

Swing
Loan or
Revolving
Loan

 

Base Rate
or
Eurodollar
Rate

 

Interest
Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Extension/Conversion:

 

(A)                              the representations and warranties contained in
the Credit Agreement are true and correct in all material respects before and
after giving effect to the Extensions/Conversions and to the application of the
proceeds therefrom, as though made on and as of such date, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been accurate
and complete in all material respects on and as of such earlier date);

 

--------------------------------------------------------------------------------

(1)                                  Such date shall be the last day of the
Interest Period applicable to such Loan.

 

--------------------------------------------------------------------------------


 

(B)                                no event has occurred and is continuing, or
would result from such Extensions/Conversions or from the application of the
proceeds thereof, which constitutes a Default or an Event of Default;

 

(C)                                no Material Adverse Change, or development
reasonably likely to have a Material Adverse Effect has occurred and is
continuing;

 

(D)                               all of the other conditions to the
Extensions/Conversions set forth in Article II of the Credit Agreement have been
fulfilled; and

 

(E)                                 the Extensions/Conversions satisfy all
limitations set forth in the Credit Agreement (including, without limitation,
availability under the Borrowing Base).

 

 

TRANSMONTAIGNE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[Letterhead of TransMontaigne]

 

                        , 200     

 

[SUBJECT TO REVISION-REVISED EXHIBIT WITH COMPLIANCE CALCULATIONS WILL BE POSTED
SEPARATELY]

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

  as Agent for the Lenders

201 South College Street

Mail Code: NC 0680, CP-8

Charlotte, North Carolina 28288

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

I hereby certify to you as follows:

 

(a)                                  I am the duly elected [Title] of
TRANSMONTAIGNE, a Delaware corporation (the “Borrower”) and am providing this
Compliance Certificate pursuant to Section 7.1(d) of the Amended and Restated
Senior Secured Working Capital Credit Facility, dated as of May 27, 2005
(together with all modifications, renewals, extensions, supplements and
replacements from time to time, the “Credit Agreement”), among the Borrower, the
financial institutions parties thereto, JPMorgan Chase Bank, N.A. and UBS AG,
Stamford Branch, as Syndication Agents, Société Générale, New York Branch and
Wells Fargo Foothill, LLC, as the Documentation Agents, and you, as Agent. 
Capitalized but undefined terms used in this Certificate shall have the meanings
assigned to them in the Credit Agreement.

 

(b)                                 I have reviewed the terms of the Credit
Agreement, and have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower during the immediately preceding fiscal quarter.

 

(c)                                  The review described in paragraph (b) above
did not disclose the existence during or at the end of such period, and I have
no knowledge of the existence as of the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as hereinafter set
forth.  Described in a separate attachment to this Certificate are (i) detailed
calculations demonstrating compliance by the Borrower with the financial
covenants contained in Article VIII of the Credit Agreement and (ii) the
exceptions, if any, to this paragraph (c) (listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Borrower has taken, is taking, or proposes to take with respect to such
condition or event).

 

I further certify that, to my knowledge, based on the review described in
paragraph (b) above, neither the Borrower nor any of the Subsidiaries at any
time during or at the end of such period, except as specifically described in
paragraph (k) below, did any of the following:

 

--------------------------------------------------------------------------------


 

(d)                                 Changed its respective corporate name, or
transacted business under any trade name, style, or fictitious name, other than
those previously described to you and set forth in the Credit Agreement.

 

(e)                                  Changed the jurisdiction of its formation
or the location of its chief executive office, or disposed of any of its assets
(other than as permitted under the Credit Agreement).

 

(f)                                    Changed its capital structure, except as
permitted by the Credit Agreement.

 

(g)                                 Permitted or suffered to exist any Liens or
encumbrances on any of its properties, whether real or personal, other than as
permitted in the Credit Agreement.

 

(h)                                 Received any notices of the type described
in Section 7.5 of the Credit Agreement.

 

(i)                                     Became aware of, obtained knowledge of,
or received notification of, any breach or violation of any material covenant
contained in any instrument or agreement in respect of Subordinated Debt or any
other indebtedness for money borrowed by the Borrower or any of the Subsidiaries
that would permit or result in the acceleration of any Indebtedness in excess of
$500,000 in the aggregate.

 

(j)                                     [List exceptions, if any, to paragraphs
(d) through (i) above].

 

2

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered this           day of
                        , 200    , solely in my capacity as the
                           of the Borrower.

 

 

Very truly yours,

 

 

 

TRANSMONTAIGNE INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF] BORROWING BASE CERTIFICATE

 

[SUBJECT TO REVISION-REVISED EXHIBIT WILL BE POSTED SEPARATELY]

 

Exhibit K: Borrowing Base Certificate

 

TransMontaigne Inc.

 

 

 

 

 

 

 

 

 

 

To:

 

Wachovia Bank, National Association

 

 

 

 

 

 

191 Peachtree Street, GA8056

 

 

 

 

 

 

 

 

Atlanta, GA 30303

 

 

 

 

 

 

 

 

Phone: (404) 332- 6452

 

 

 

 

 

 

 

 

Facsimile: (404) 332-6977

 

 

 

 

 

 

 

 

Attn: Betty Eberhardt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RE:

 

Borrowing Base Certificate as of:

 

[DATE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Amount

 

Advance
Rate

 

Amount Available

 

 

 

Borrowing Base

 

 

 

 

 

 

 

 

 

Cash and Cash Equivalents

 

$

—

 

100

%

$

—

 

 

 

 

High Quality Oil Company Receivables

 

0

 

90

%

0

 

 

 

 

Other Eligible Accounts Receivables

 

0

 

85

%

0

 

 

 

 

Tank Bottoms and Line Fill Inventory

 

0

 

70

%

0

 

 

 

 

Other Eligible Inventory

 

0

 

80

%

0

 

 

 

 

Letters of Credit backing Paid LC Backed Inventory

 

0

 

100

%

0

 

 

 

 

Positive Exchange Contract Balances

 

0

 

80

%

0

 

 

 

 

Gross Borrowing Base

 

 

 

 

 

0

 

 

 

 

Less: Reserves

 

 

 

 

 

0

 

 

 

 

Net Borrowing Base (not to exceed $400,000,000, or if applicable, the Indenture
borrowing base)

 

 

 

 

 

$

—

 

Does the Indenture borrowing base apply?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Balances Outstanding

 

 

 

 

 

 

 

 

If yes, the Indenture borrowing base amount:

 

 

Revolver Loans Outstanding (Base and Euro dollars)

 

 

 

 

 

 

$

—

 

 

 

 

Swing Line Loans Outstanding

 

 

 

 

 

 

0

 

 

 

 

Letter of Credit Exposure Outstanding

 

 

 

 

 

 

0

 

 

 

 

Excess Availability

 

 

 

 

 

 

$

—

 

 

 

A. Eligible Cash and Cash Equivalents

 

 

 

 

 

 

 

1.

Cash and Cash Equivalents subject to a Deposit Control Agreement in favor of the
Agent

 

$

0

 

 

 

 

 

2.

Rate of advance

 

 

 

x 100%

 

 

 

3.

Cash and Cash Equivalents

 

 

 

 

 

= $

 

 

 

 

 

 

 

 

 

B. High Quality Oil Company Receivables

 

 

 

 

 

 

 

1.

Accounts receivable (net of all offsets, counterclaims, unresolved disputes or
contras) where the account debtor is (i) rated at least A- or A3 with a stable
outlook or better, and (ii) has been a customer for at least six months.

 

$

0

 

 

 

 

 

2.

Rate of advance

 

 

 

x 90%

 

 

 

 

 

 

 

 

 

 

 

 

3.

High Quality Oil Company Receivables

 

 

 

 

 

= $

 

 

 

 

 

 

 

 

 

C. Other Eligible Accounts Receivables

 

 

 

 

 

 

 

1.

Consolidated accounts receivable balance per the aging, gross.

 

$

0

 

 

 

 

 

2.

Plus: Uninvoiced accounts receivable arising from deliveries during the 30-day
period ending on the last banking Day for which calculations are provided in
this certificate, per the Released Not Invoiced (RNI) report for sales (without
duplication of C1).

 

+

0

 

 

 

 

 

3.

Less: High Quality Oil Company Receivables, gross (B1).

 

-

0

 

 

 

 

 

4.

Other Eligible Accounts Receivables, gross (C1+C2-C3)

 

 

 

 

= $

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Less: Accounts arising from a transaction with an Affiliate or Employee.

 

-

0

 

 

 

 

 

--------------------------------------------------------------------------------


 

6.               Less: Accounts where the invoice provides that payment is due
in more than thirty (30) days from the date of such invoice, or any Account that
is unpaid more than sixty (60) days after the due date thereof.

 

-

0

 

 

 

 

7.               Less: Accounts from the same account debtor (or any affiliate)
where 50% or more of the face amount of such receivable is considered ineligible
under C6.

 

-

0

 

 

 

 

8.               Less: Amounts due from any single account debtor and its
affiliates, when aggregated, in excess of 20% all Accounts of the Credit Parties
then outstanding, to the extent of such excess.

 

-

0

 

 

 

 

9.               Less: All offsets, counterclaims, unresolved disputes or
contras, but only to the extent of the amount owed by such Credit Party to the
account debtor.

 

-

0

 

 

 

 

10.         Less: Accounts of any account debtor (i) that has commenced a
voluntary case under the Bankruptcy Code or made an assignment for the benefit
of creditors; (ii) where a decree or order for relief has been entered by a
court in an involuntary case under the Bankruptcy Code; (iii) where any petition
or other application for relief under the Bankruptcy Code has been filed; or
(iv) where such account debtor is generally not paying its debts as they become
due, or has suspended business, ceased to be solvent, or consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs.

 

-

0

 

 

 

 

11.         Less: Accounts due from an account debtor outside the United States
and Canada, unless (i) backed by a letter of credit, guaranty or acceptance
terms, or credit insurance, in each case reasonably acceptable to the Agent, or
(ii) otherwise approved and acceptable to the Agent in its reasonable
discretion.

 

-

0

 

 

 

 

12.         Less: Accounts that arise from a sale which provides for repurchase
or return, or has not been billed by the Credit Party, provided that such
accounts shall not be ineligible if they arise from the sale of goods that are
shown on the Borrower’s Released Not Invoiced (RNI) report for sales, for no
more than 30 days, all in accordance with historical practices.

 

-

0

 

 

 

 

13.         Less: Account balances of account debtors the Agent believes, in its
reasonable discretion, to be uncreditworthy.

 

-

0

 

 

 

 

14.         Less: Accounts where the account debtor is in the United States or
any department, agency, or instrumentality thereof, unless the Agent has been
assigned the rights to payment of such Account pursuant to the Assignment of
Claims Act of 1940, as amended from time to time.

 

-

0

 

 

 

 

15.         Less: Accounts arising from the sale of petroleum products, where
title has not transferred to the purchaser, per the Borrower’s Invoiced Releases
Excluded (IRE) report.

 

-

0

 

 

 

 

16.         Less: Accounts where the Agent does not have a first (except for
Permitted Liens) priority, perfected security interest in such Account.

 

-

0

 

 

 

 

17.         Less: Accounts that do not materially comport with all warranties
contained in the Credit Documents.

 

-

0

 

 

 

 

18.         Less: Accounts the Agent determines to be ineligible in its
reasonable discretion.

 

-

0

 

 

 

 

19.         Total deductions from all other Eligible Accounts Receivable. (sum
C5:18)

 

 

 

 

-

$

0

 

 

20.         all other Eligible Accounts Receivables, net (C4 - C19)

 

 

 

 

=

$

0

 

 

21            Rate of advance

 

 

 

x 85%

 

 

 

 

 

 

 

 

 

22.         Other Eligible Accounts Receivables

 

 

 

 

 

= $

 

 

 

 

 

 

 

D.            Tank Bottoms and Line Fill Inventory

 

 

 

 

 

 

1.               Eligible Petroleum Inventory consisting of tank bottoms and
line fill, valued at Market Value.

 

$

0

 

 

 

 

2.               Rate of advance

 

 

 

x 70%

 

 

 

 

 

 

 

 

 

3.               Tank Bottoms and Line Fill Inventory

 

 

 

 

 

= $

 

 

 

 

 

 

 

E.              Other Eligible Inventory

 

 

 

 

 

 

1.               Market Value of Titled In-Transit Inventory and Petroleum
Inventory (excluding Tank Bottoms and Line Fill Inventory).

 

 

 

$

0

 

 

2.               Less: Inventory that is owned in whole or in part by any Person
other than a Credit Party.

 

-

0

 

 

 

 

3.               Less: Negative Exchange Contract Balances.

 

-

0

 

 

 

 

4.               Less: Inventory where the Credit Party does not have a good,
valid and marketable title.

 

-

0

 

 

 

 

5.               Less: Inventory where the Agent does not have a first priority,
perfected security interest (except for Permitted Liens).

 

-

0

 

 

 

 

6.               Less: Inventory that is not located in the United States or
Canada, other than Titled In-Transit Inventory and Paid LC Backed Inventory.

 

-

0

 

 

 

 

7.               Less: Obsolete or slow moving Inventory for which a markdown
reserve has not been made.

 

-

0

 

 

 

 

8.               Less: Inventory that has been returned or rejected, for which a
credit has yet to be issued.

 

-

0

 

 

 

 

9.               Less: In transit Inventory, excluding (i) in transit with a
Reputable Carrier, (ii) Titled In-Transit Inventory and (iii) Paid LC Backed
Inventory.

 

-

0

 

 

 

 

10.         Less: Inventory pursuant to consignment, sale or return, sale on
approval or any other similar arrangement.

 

-

0

 

 

 

 

11.         Less: Inventory that does not materially conform to the warranties
contained in the Credit Documents

 

-

0

 

 

 

 

12.         Less: Inventory designated as ineligible in the Agent’s reasonable
discretion.

 

-

0

 

 

 

 

13.         Total deductions from other Eligible Inventory (sum of E2:E12)

 

 

 

-

$

0

 

 

 

2

--------------------------------------------------------------------------------


 

14.         Eligible all other Inventory (E1 - E13)

 

 

 

 

= $

0

 

 

15.         Rate of advance

 

 

 

 

x 80%

 

 

 

 

 

 

 

 

 

 

16.         All Other Eligible Inventory

 

 

 

 

 

 

= $

 

 

 

 

 

 

 

 

F.              Letters of Credit backing Paid LC Backed Inventory

 

 

 

 

 

 

 

1.               The aggregate face amount of the related Letters of Credit
backing Paid LC Backed Inventory

 

$

0

 

 

 

 

2.               Rate of advance

 

 

 

 

x 100%

 

 

 

 

 

 

 

 

 

 

3.               Letters of Credit backing Paid LC Backed Inventory (not to
exceed $20,000,000)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= $

G.            Positive Exchange Contract Balances

 

 

 

 

 

 

 

1.               The market value of any rights of the Credit Parties to receive
petroleum products, money or other value arising from the trading, lending,
borrowing or exchange of petroleum products, subject to a valid, first (subject
to Permitted Liens) priority, perfected Lien in favor of the Agent.

 

$

0

 

 

 

 

2.               Less: All offsets or counterclaims.

 

 

0

 

 

 

 

3.               Eligible Positive Exchange Contract Balances (G1-G2)

 

 

0

 

 

 

 

4.               Rate of advance

 

 

 

 

x 80%

 

 

 

 

 

 

 

 

 

 

5.               Positive Exchange Contract Balances

 

 

 

 

 

 

= $

 

 

 

 

 

 

 

 

H.            Reserves

 

 

 

 

 

 

 

1.               State and federal excise tax liabilities that have a legal
priority over the Lien and claim of the Agent.

 

$

0

 

 

 

 

2.               Average monthly payments, rents, storage charges and tariffs
due to 3rd parties holding or controlling Eligible Petroleum Inventory.

 

 

0

 

 

 

 

3.               Real Estate Reserve

 

 

0

 

 

 

 

4.               Current Derivative Exposure

 

 

0

 

 

 

 

5.               Other reserves established by the Agent in its reasonable
discretion.

 

 

0

 

 

 

 

6.               Total Reserves (sum H1:H5)

 

 

 

 

 

 

   $

 

In connection with the foregoing, we hereby acknowledge and agree that to the
best of our knowledge, as of the date hereof, the Agreement remains in full
force and effect, is binding upon us and enforcea us in accordance with its
terms, and we certify to you that, as of the date hereof, there exists no Event
of Default under said Agreement or even which, with the passage of time or the
giving of notice, or bc so constitute an Event of Default. We hereby restate and
renew each and every representation and warranty made by us in the Agreement in
connection therewith, effective as of the date hereof.

 

 

TransMontaigne Inc.

 

 

By:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF] GUARANTOR JOINDER AGREEMENT

 

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
                   , 20      , is by and between                               ,
a                                             (the “Joining Guarantor”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”)
under that certain Amended and Restated Senior Secured Working Capital Credit
Facility (together with all modifications, renewals, extensions, supplements and
replacements from time to time, the “Credit Agreement”) dated as of May 27, 2005
by and among TRANSMONTAIGNE INC., a Delaware corporation (the “Borrower”), the
Lenders party thereto, JPMorgan Chase Bank, N.A. and UBS AG, Stamford Branch, as
Syndication Agents, Société Générale, New York Branch and Wells Fargo Foothill,
LLC, as the Documentation Agents, and the Agent.  All of the defined terms in
the Credit Agreement are incorporated herein by reference.

 

The Joining Guarantor is required to become a Guarantor pursuant to the terms of
the Credit Agreement.

 

Accordingly the Joining Guarantor hereby agrees as follows with the Agent, for
the benefit of the Lenders:

 

1.                                       The Joining Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
Joining Guarantor will be deemed to be a party to the Guaranty Agreement and a
“Guarantor” for all purposes of the Guaranty Agreement and the other Credit
Documents, and shall have all of the obligations of a Guarantor thereunder as if
it has executed the Guaranty Agreement and the other Credit Documents, as
applicable.  The Joining Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement and in the Credit Documents applicable to a Guarantor as a
Credit Party, including without limitation (i) all of the representations and
warranties of the Credit Parties set forth in Article VI of the Credit Agreement
and (ii) all of the affirmative and negative covenants set forth in Articles
VII, VIII and IX of the Credit Agreement.

 

2.                                       The Joining Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
Joining Guarantor will be deemed to be a party to the Security Agreement, and
shall have all the obligations of an “Obligor” (as such term is defined in the
Security Agreement) thereunder as if it had executed the Security Agreement. 
The Joining Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement.  Without limiting generality of the foregoing terms of this paragraph
2, the Joining Guarantor hereby grants to the Agent, for the benefit of the
Lenders, a continuing security interest in, and a right of set off against any
and all right, title and interest of the Joining Guarantor in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the Joining Guarantor.

 

3.                                       The Joining Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
Joining Guarantor will be deemed to be a party to the Contribution Agreement,
and shall have all the obligations of a “Contributing Party” thereunder

 

--------------------------------------------------------------------------------


 

as if it had executed the Contribution Agreement.  The Joining Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all the terms,
provisions and conditions contained in the Contribution Agreement.

 

4.                                       The Joining Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
Joining Guarantor will be deemed to be a party to the Pledge Agreement, and
shall have all the obligations of a “Pledgor” thereunder as if it had executed
the Pledge Agreement.  The Joining Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all the terms, provisions and conditions
contained in the Pledge Agreement.  Without limiting the generality of the
foregoing terms of this paragraph 3, the Joining Guarantor hereby pledges and
assigns to the Agent, for the benefit of the Lenders, and grants to the Agent,
for the benefit of the Lenders, a continuing security interest in any and all
right, title and interest of the Joining Guarantor in and to Pledged Shares (as
such term is defined in Section 2 of the Pledge Agreement) and the other Pledged
Collateral (as such term is defined in Section 2 of the Pledge Agreement).

 

5.                                       The Joining Guarantor acknowledges and
confirms that it has received a copy of the Credit Agreement and the schedules
and exhibits thereto, the Pledge Agreement and the schedules and exhibits
thereto and the Security Agreement and the schedules and exhibits relating
thereto and the Guaranty Agreement.  The schedules to the Credit Agreement, the
Pledge Agreement and the Security Agreement are amended to provide the
information shown on the attached Schedule A.

 

6.                                       The Joining Guarantor confirms that all
of the Obligations under the Guaranty Agreement, upon the Joining Guarantor
becoming a Guarantor will and shall continue to be, in full force and effect.

 

7.                                       The Joining Guarantor hereby agrees
that upon becoming a Guarantor it will assume all Guaranteed Obligations of a
Guarantor as set forth in the Guaranty Agreement.

 

8.                                       The Joining Guarantor agrees that at
any time and from time to time, upon the written request of the Agent, it will
execute and deliver such further documents and do such further acts and things
as the Agent may reasonably request in order to effect the purposes of this
Certificate.

 

9.                                       This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute one contract.

 

10.                                 This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF other than
Section 5-1401 of the New York General Obligations Law.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Guarantor has caused this Joinder Agreement to
be duly executed by its authorized officers, and the Agent, for the benefit of
the Lenders, has caused the same to be accepted by its authorized officer, as of
the day and year first above written.

 

 

 

[JOINING GUARANTOR]>>

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

to

Joinder Agreement

 

Schedule 1(b) to Security Agreement

Intellectual Property

 

Schedule 2(d) to Security Agreement

Commercial Tort Claims

 

Schedule 4(a)(i) to Security Agreement

Chief Executive Office/Principal Place of Business/

Exact Legal Name/State of Formation

 

Schedule 2(a) to Pledge Agreement

Pledged Capital Stock

 

4

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FORM OF] SOLVENCY CERTIFICATE

 

 (Dated as of                       ,         )

 

The undersigned [TITLE] of TRANSMONTAIGNE INC. (the “Company”), a Delaware
corporation, is familiar with the properties, businesses, assets and liabilities
of the Company and is duly authorized to execute this certificate on behalf of
the Company.

 

Reference is made to that Amended and Restated Senior Secured Working Capital
Credit Facility dated as of May 27, 2005 among the Company, as the Borrower,
JPMorgan Chase Bank, N.A. and UBS AG, Stamford Branch, as Syndication Agents,
Société Générale, New York Branch and Wells Fargo Foothill, LLC, as the
Documentation Agents, Wachovia Bank, National Association, as agent (the
“Agent”), and the lenders from time to time parties thereto (the “Lenders”)
(together with all modifications, renewals, extensions, supplements and
replacements from time to time, the “Credit Agreement”).  All capitalized terms
used and not defined herein have the meanings stated in the Credit Agreement.

 

1.                                       The undersigned certifies that, to his
knowledge, he/she has made such investigation and inquiries as to the financial
condition of the Company as he/she deems necessary and prudent for the purpose
of providing this Certificate.  The undersigned acknowledges that the Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with making of the Loans and issuing or participating in Letters of
Credit under the Credit Agreement.

 

2.                                       The undersigned certifies that the
financial information, projections and assumptions which underlie and form the
basis for the representations made in this Certificate were reasonable when made
and were made in good faith and continue to be reasonable as of the date hereof.

 

BASED ON THE FOREGOING, the undersigned certifies that, as of the Closing Date
and after giving effect to the IPO:

 

A.                                   The Company and its Subsidiaries, on a
consolidated basis, are able to pay their debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business.

 

B.                                     The Company and its Subsidiaries, on a
consolidated basis, do not intend to incur debts or liabilities beyond their
ability to pay as such debts and liabilities mature in their ordinary course.

 

C.                                     The Company and its Subsidiaries, on a
consolidated basis, are not engaged in any business or transaction, and are not
about to engage in any business or transaction, for which the assets of the
Company and its Subsidiaries, on a consolidated basis, would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company and its Subsidiaries are engaged
or are to engage.

 

--------------------------------------------------------------------------------


 

D.                                    The present fair saleable value of the
consolidated assets of the Company and its Subsidiaries, taken on a going
concern basis, is not less than the amount that will be required to pay the
probable liability on the debts of the Company and its Subsidiaries, on a
consolidated basis, as they become absolute and matured.  For all purposes
hereunder, the term “liabilities” shall not include any inter-company amounts
payable to another Credit Party.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this May 27,
2005, in his/her capacity as the                        of the Company.

 

 

 

TRANSMONTAIGNE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF CONTRIBUTION AGREEMENT

 

THIS AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is entered
into as of May 27, 2005, by and among TRANSMONTAIGNE INC. (the Borrower), and
TRANSMONTAIGNE PRODUCT SERVICES INC., COASTAL FUELS MARKETING, INC., COASTAL TUG
AND BARGE, INC., TRANSMONTAIGNE TRANSPORT INC. and TRANSMONTAIGNE SERVICES INC.
(collectively, together with any subsidiary of the Borrower which becomes a
Guarantor pursuant to Section 7.16 of the Credit Agreement referred to below,
the “Subsidiary Guarantors”); respectively organized under the laws of the
states set forth on the signature pages below their names.  The Borrower and
each of the Subsidiary Guarantors are sometimes hereinafter referred to
individually as a “Contributing Party” and collectively as the “Contributing
Parties”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Amended and Restated Senior Secured Working
Capital Credit Facility among the Borrower, JPMorgan Chase Bank, N.A. and UBS
AG, Stamford Branch, as Syndication Agents, Société Générale, New York Branch
and Wells Fargo Foothill, LLC, as the Documentation Agents, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Agent for itself and the other “Lenders” which are
party thereto from time to time, dated as of even date herewith (together with
all modifications, renewals, extensions, supplements and replacements from time
to time, the “Credit Agreement”); unless otherwise provided herein, capitalized
terms used in this Agreement have the meanings set forth in the Credit
Agreement), the Lenders have agreed to extend financial accommodations to the
Borrower;

 

WHEREAS, as a condition, among others, to the Agent’s and the Lenders’
willingness to enter into the Credit Agreement, the Lenders have required that
each Domestic Restricted Subsidiary become unconditionally and jointly and
severally liable on the “Guaranteed Obligations” (as defined in the Guaranty
Agreement) as a Subsidiary Guarantor and a party to the Guaranty Agreement;

 

WHEREAS, pursuant to the Original Credit Agreement, the Contributing Parties
(other than TransMontaigne Services Inc.) executed and delivered the
Contribution Agreement referred to therein (the “Original Contribution
Agreement”), and this Contribution Agreement is an amendment and restatement of
the Original Contribution Agreement and the parties intend that the Original
Contribution Agreement be superceded and replaced by this Contribution
Agreement, but that the security interests granted pursuant to the Original
Contribution Agreement continue in force pursuant hereto without interruption
and that this Contribution Agreement not be a novation of the Original
Contribution Agreement.

 

--------------------------------------------------------------------------------


 

WHEREAS, each Contributing Party other than the Company is a wholly-owned direct
or indirect subsidiary of the Company and is engaged in businesses related to
those of the Company and each other Subsidiary, and each of the Contributing
Parties will derive direct or indirect economic benefit from the effectiveness
and existence of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce each Subsidiary Guarantor to be unconditionally and
jointly and severally liable as a Subsidiary Guarantor under the Guaranty
Agreement, it is agreed as follows:

 

To the extent that any Contributing Party other than the Company shall, under
the Credit Agreement or the Guaranty Agreement (as to the Guarantors), make a
payment (a “Subsidiary Payment”) of a portion of the Guaranteed Obligations,
then such Contributing Party shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Contributing
Parties in an amount, for each such Contributing Party, equal to a fraction of
such Subsidiary Payment, the numerator of which fraction is such Contributing
Party’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Contributing Parties.

 

As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable
Subsidiary Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(31) of the Federal Bankruptcy Code (the
“Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer Act
(the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”), (ii) leaving
such Contributing Party with unreasonably small capital, within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 5 of the
UFCA, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA.

 

This Agreement is intended only to define the relative rights of the
Contributing Parties, and nothing set forth in this Agreement is intended to or
shall impair the obligations of the Company’s Subsidiaries, jointly and
severally, to pay any amounts, as and when the same shall become due and payable
in accordance with the terms of the Credit Agreement or the Guaranty Agreement,
as the case may be.

 

The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets in favor of each of the
Company’s Subsidiary to which such contribution and indemnification is owing.

 

This Agreement shall become effective upon its execution by each of the
Contributing Parties and shall continue in full force and effect and may not be
terminated or otherwise revoked by any Contributing Party until all of the
Credit and Collateral Termination Events have occurred.  Each Contributing Party
agrees that if, notwithstanding the foregoing, such Contributing Party shall
have any right under applicable law to terminate or revoke this Agreement, and
such Contributing Party shall attempt to exercise such right, then such
termination or revocation shall not be effective until a written notice of such
revocation or termination, specifically referring hereto and signed by such
Contributing Party, is actually

 

2

--------------------------------------------------------------------------------


 

received by each of the other Contributing Parties and by the Agent at its
notice address set forth in the Credit Agreement or the Guaranty Agreement, as
the case may be.  Such notice shall not affect the right or power of any
Contributing Party to enforce rights arising prior to receipt of such written
notice by each of the other Contributing Parties and the Agent.  If any Lender
grants additional loans to the Borrower or takes other action giving rise to
additional Obligations after any Contributing Party has exercised any right to
terminate or revoke this Agreement but before the Agent receives such written
notice, the rights of each other Contributing Party to contribution and
indemnification hereunder in connection with any Subsidiary Payments made with
respect to such loans or Obligations shall be the same as if such termination or
revocation had not occurred.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Contributing Party has executed and delivered this
Agreement, under seal, as of the date first above written.

 

 

TRANSMONTAIGNE INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE PRODUCT SERVICES INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

COASTAL FUELS MARKETING, INC.

 

a Florida corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

COASTAL TUG AND BARGE, INC.

 

a Florida corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRANSMONTAIGNE TRANSPORT INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

 

TRANSMONTAIGNE SERVICES INC.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF NOTICE OF LETTER OF CREDIT

 

TO: The Agent under that certain Amended and Restated Senior Secured Working
Capital Credit Facility, dated as of May 27, 2005 (together with all
modifications, renewals, extensions, supplements and replacements from time to
time, the “Credit Agreement”), among TRANSMONTAIGNE INC., a Delaware
corporation, certain other borrowing entities party thereto, the financial
institutions party thereto, JPMorgan Chase Bank, N.A. and UBS AG, Stamford
Branch, as Syndication Agents, Société Générale, New York Branch and Wells Fargo
Foothill, LLC, as the Documentation Agents, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent.  Unless otherwise defined herein, terms defined in the
Credit Agreement shall have the same meaning in this notice.

 

Pursuant to Section 3.2 of the Credit Agreement, the Issuing Bank hereby
certifies to the Agent that it has issued the following Letter of Credit
pursuant to Article III of the Credit Agreement:

 

Letter of
Credit No.
and Face
Amount

 

Date of Issuance

 

Expiry Date

 

Letter of
Credit Purpose

 

Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A copy of the Letter of Credit listed above has been attached hereto.

 

The Issuing Bank undertakes to notify the Agent by facsimile or other electronic
means of any amendment, extension or cancellation of the Letter of Credit.

 

Date: [                                    ].

 

 

     [ISSUING BANK]

 

 

 

 

 

By:

 

 

 

   Name:

 

 

 

   Title:

 

 

 

--------------------------------------------------------------------------------

 